Exhibit 10.1

EXECUTION VERSION

AMENDMENT No. 1, dated as of June 13, 2013 (this “Amendment”), to (i) the Credit
Agreement dated as of June 12, 2012, by and among Jazz Pharmaceuticals Public
Limited Company, a public limited company organized under the laws of Ireland
(“Parent”), Jazz Pharmaceuticals, Inc., a Delaware corporation (the “U.S.
Borrower”), the Lenders from time to time party thereto and Barclays Bank PLC,
as Administrative Agent (the “Administrative Agent”), Collateral Agent, Swing
Line Lender and L/C Issuer (as amended, restated, modified and supplemented
prior to the date hereof, the “Original Credit Agreement”); capitalized terms
used and not otherwise defined herein shall have the meanings assigned to such
terms in the Amended Credit Agreement (as defined below) and (ii) the Guaranty
dated as of June 12, 2012, by and among the Borrower, the Guarantors from time
to time party thereto and the Administrative Agent (as amended, restated,
modified and supplemented prior to the date hereof, the “Original Guaranty
Agreement”).

WHEREAS, the U.S. Borrower desires to amend the Original Credit Agreement and
the Original Guaranty Agreement to effect the amendments set forth herein;

WHEREAS, Section 10.01 of the Original Credit Agreement provides that the Loan
Parties and the Required Lenders may amend the Original Credit Agreement and the
other Loan Documents (including the Original Guaranty Agreement) for certain
purposes;

WHEREAS, the U.S. Borrower has requested (i) new Revolving Commitments in the
amount of $200,000,000, which would replace the existing Revolving Commitments
under the Original Credit Agreement and (ii) $557,187,500 of new Term Loans (the
“Tranche 1 Term Loans”), which would refinance the Term Loans outstanding
immediately prior to the Amendment No. 1 Effective Date (as defined below) (the
“Original Term Loans”);

WHEREAS, each Lender with Original Term Loans that has executed this Amendment
has agreed to have its outstanding Original Term Loans converted to Tranche 1
Term Loans on the Amendment No. 1 Effective Date;

WHEREAS, the Lenders identified on Schedule I hereto have severally agreed to
provide Revolving Commitments (as defined in Exhibit A hereto) in the respective
amounts set forth opposite such Lenders’ names on Schedule I hereto;

WHEREAS, Barclays Bank PLC is executing this agreement in respect of its
commitment to provide the Additional Tranche 1 Term Commitment as set forth
opposite its name on Schedule I hereto (in such capacity, the “Additional
Tranche 1 Lender”) and to become a Tranche 1 Term Lender for all purposes under
the Amended Credit Agreement; and

WHEREAS, each of Jazz Financing I Limited, a company incorporated under the laws
of Ireland and a Subsidiary of Parent (“Jazz Financing I”) and Jazz
Pharmaceuticals Ireland Limited, a company incorporated under the laws of
Ireland and a Subsidiary of Parent (“Jazz Ireland” and, together with Jazz
Financing I, the “Irish Borrowers” and, together with the U.S. Borrower, the
“Borrower”), is executing this Amendment to become an additional borrower of
Revolving Loans under the Amended Credit Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

Section 1. Amendments/Waivers.

(a) The Original Credit Agreement is, effective as of the Amendment No. 1
Effective Date, hereby amended to delete the stricken text (indicated textually
in the same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the pages of the Original
Credit Agreement attached as Exhibit A hereto (the Original Credit Agreement, as
so amended, being referred to as the “Amended Credit Agreement”).

(b) (i) Exhibits A-1, A-2, A-3, A-4, B-1, B-3, and C of the Original Credit
Agreement are, effective as of the Amendment No. 1 Effective Date, hereby
amended and replaced in their entirety by Exhibits B, C, D, E, F, G and H
hereto, respectively and (ii) Schedules 1.01(B) and 5.06 to the Original Credit
Agreement are, effective as of the Amendment No. 1 Effective Date, hereby
amended and replaced in their entirety by Schedules A and B hereto,
respectively.

(c) The Original Guaranty Agreement is, effective as of the Amendment No. 1
Effective Date, hereby amended as follows (the Original Guaranty Agreement, as
so amended, being referred to as the “Amended Guaranty Agreement”):

(i) The definitions of “Borrower” and “Subsidiary Guarantor” shall, in each
instance, be as defined in the Amended Credit Agreement.

(ii) Section 1.01 of the Original Guaranty Agreement is hereby amended by adding
the following language after “Guaranteed Obligations” and before “)” at the end
of the first sentence of such Section:

“; provided, with respect to any Guarantor at any time, the definition of
“Guaranteed Obligations” shall exclude Excluded Swap Obligations with respect to
such Guarantor at such time”

(iii) Section V of the Original Guaranty Agreement is hereby amended by adding
the following paragraph as a new Section 5.14:

“Section 5.14. Keepwell. Each Qualified ECP Loan Party, jointly and severally,
hereby absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by any other Loan
Party hereunder to honor all of such Loan Party’s obligations under this
Agreement in respect of CEA Swap Obligations (provided, however, that

 

-2-



--------------------------------------------------------------------------------

each Qualified ECP Loan Party shall only be liable under this Section 5.14 for
the maximum amount of such liability that can be hereby incurred without
rendering its obligations under this Section 5.14, or otherwise under this
Agreement, voidable under applicable law, including applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Loan Party under this Section 5.14 shall
remain in full force and effect until all of the Guaranteed Obligations and all
other amounts payable under this Agreement shall have been paid in full and all
Commitments have terminated or expired or been cancelled. Each Qualified ECP
Loan Party intends that this Section 5.14 constitute, and this Section 5.14
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.”

(d) Each Lender executing this Amendment hereby irrevocably waives its right to
receive any payments under Section 3.05 of the Original Credit Agreement as a
result of its Loans being repaid on the Amendment No. 1 Effective Date.

Section 2. Representations and Warranties, No Default. In order to induce the
Lenders to enter into this Amendment and to amend the Original Credit Agreement
and Original Guaranty Agreement in the manner provided herein, the Loan Parties
represent and warrant to each Lender that:

(a) After giving effect to this Amendment, the representations and warranties of
the Loan Parties contained in Article V of the Amended Credit Agreement and in
any other Loan Document, or which are contained in any Compliance Certificate
furnished at any time under or in connection therewith, are (i) in the case of
representations and warranties qualified by “materiality,” “Material Adverse
Effect” or similar language, true and correct in all respects and (ii) in the
case of all other representations and warranties, true and correct in all
material respects, in each case on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct on the basis set forth above
as of such earlier date; the representations and warranties contained in
subsection (b) of Section 5.05 of the Amended Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01 of the Original Credit Agreement; and

(b) At the time of and immediately after giving effect to this Amendment, no
Default or Event of Default has occurred and is continuing.

Section 3. Effectiveness. Section 1 of this Amendment shall become effective on
the date (such date, if any, the “Amendment No. 1 Effective Date”) that the
following conditions have been satisfied:

(a) Consents. The Administrative Agent shall have received executed signature
pages hereto from (i) Lenders constituting the Required Lenders under the
Original Credit Agreement, (ii) each Revolving Lender (after giving effect to
any assignments from Non-Consenting Lenders), (iii) each Lender listed on
Schedule I hereto and (iv) each of the Loan Parties;

 

-3-



--------------------------------------------------------------------------------

(b) Notice of Borrowing. The Administrative Agent shall have received a duly
completed Notice of Borrowing for the Tranche 1 Term Loans to be borrowed on the
Amendment No. 1 Effective Date;

(c) Fees and Expenses. The U.S. Borrower shall have paid (i) to Barclays Bank
PLC, Citigroup Global Markets, Inc. and J.P. Morgan Securities LLC (the
“Arrangers”) all fees and expense reimbursements required to be paid to it on
the Amendment No. 1 Effective Date as the U.S. Borrower or Parent may separately
agree in writing and (ii) to the Administrative Agent for the account of each
Revolving Lender that has agreed to provide a new Revolving Commitment and has
returned an executed counterpart hereof to the Administrative Agent on or prior
to June 13, 2013, an upfront fee equal to the respective amount set forth
opposite such Revolving Lender’s name on Schedule I hereto;

(d) Legal Opinions. The Administrative Agent shall have received favorable
written opinion of (i) Cooley LLP, counsel to the Loan Parties, (ii) A&L
Goodbody, Irish counsel to the Loan Parties, (iii) Arthur Cox, Irish counsel to
the Administrative Agent, (iv) Conyers, Dill & Pearman Limited, Bermuda counsel
to the Loan Parties, (v) Ellul & Co., Gibraltar counsel to the Loan Parties, and
(vi) Hogan Lovells International LLP, UK counsel to the Loan Parties, in each
case addressed to the Administrative Agent, Collateral Agent and each Lender,
dated the Amendment No. 1 Effective Date, in form reasonably satisfactory to the
Administrative Agent;

(e) Officer’s Certificate. The Administrative Agent shall have received a
certificate, dated the Amendment No. 1 Effective Date and signed by a
Responsible Officer of Parent on behalf of each Loan Party, confirming
compliance with the conditions precedent set forth in clauses (l) and (n) below;

(f) Organizational Documents. The Administrative Agent shall have received (i) a
certificate of the Secretary or Assistant Secretary or other applicable
Responsible Officer of each Loan Party dated the Amendment No. 1 Effective Date
and certifying (A) that, in the case of the U.S. Borrower and any Domestic
Guarantor, the Organization Documents referred to in clause (B) below of such
Loan Party have not been amended since the date of the last amendment thereto
shown on the certificate of good standing or comparable status from its
jurisdiction of organization furnished pursuant to clause (ii) below and remains
in full force and effect; (B) that attached thereto is a true and complete copy
of the Organization Documents of each Loan Party as in effect on the Amendment
No. 1 Effective Date and at all times since the date of the resolutions
described in clause (C) below or certifying that such Organization Documents
have not been amended since such date, (C) that attached thereto is a true and
complete copy of resolutions duly adopted by the Board of Directors (or
equivalent governing body) of such Loan Party authorizing the execution,
delivery and performance of this Amendment, joinders to any Loan Documents, and
any other documents required to be executed by such Loan Party pursuant to this
Section 3 (the “Amendment Documents”) and, in the case of each Borrower, the
borrowings under the Amended Credit Agreement, and that such resolutions

 

-4-



--------------------------------------------------------------------------------

have not been modified, rescinded or amended and are in full force and effect
and are the only resolutions authorizing the execution, delivery and performance
of the Amendment Documents; and (D) as to the incumbency and specimen signature
of each Responsible Officer executing any Amendment Document; (ii) a certificate
of good standing (or comparable status) of each Loan Party as of a recent date,
from the applicable secretary of state or similar governmental authority;
provided that to the extent a certificate of good standing (or comparable
status) is not applicable in the jurisdiction of any Loan Party that is a
Foreign Subsidiary, such Loan Party shall provide an Officer’s Certificate in
form and substance reasonably satisfactory to the Administrative Agent; and
(iii) a certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary or other applicable
Responsible Officer executing the certificate pursuant to clause (i) above;

(g) Collateral Matters. The Administrative Agent shall have received:
(i) certified copies of UCC, United States Patent and Trademark Office and
United States Copyright Office, Tax and judgment lien searches or equivalent
reports or searches within the United States, each of a recent date listing all
effective financing statements, lien notices or comparable documents that name
any Loan Party as debtor and that are filed in those state and county
jurisdictions in which the U.S. Borrower or any Domestic Guarantor is organized
or maintains its principal place of business and such other searches within the
United States that are required by the Perfection Certificate or that the
Collateral Agent deems necessary or appropriate, none of which encumber the
Collateral covered or intended to be covered by the Collateral Documents (other
than Permitted Liens); (ii) all of the Pledged Collateral of Jazz Financing I
and Jazz Financing II Limited (“Jazz Financing II”), which Pledged Collateral,
to the extent certificated, shall be in suitable form for transfer by delivery,
or shall be accompanied by duly executed instruments of transfer or assignment
in blank, with signatures appropriately guaranteed, accompanied in each case by
any required transfer tax stamps, and to the extent not certificate, shall be
accompanied by issuer’s acknowledgements or other instruments reflecting the
pledge thereof, all in form and substance reasonably satisfactory to the
Collateral Agent; (iii) an executed supplement to the Perfection Certificate;
and (iv) appropriate financing statements (Form UCC-1 or such other financing
statements or similar notices as shall be required by local Law) authenticated
and authorized for filing under the UCC or other applicable local law of each
jurisdiction in which the filing of a financing statement or giving of notice
may be required, or reasonably requested by the Collateral Agent, to perfect the
security interests intended to be created by the documents set forth in clauses
(i) and (j) below.

(h) Repayment of Loans. The Administrative Agent shall have received a notice of
repayment from the U.S. Borrower in full of (i) the Original Term Loans which
are not converted into Tranche 1 Term Loans on the Amendment No. 1 Effective
Date (which may be conditioned upon the receipt by the U.S. Borrower of the
proceeds of the Tranche 1 Term Loans pursuant to the Additional Tranche 1 Term
Commitment), and (ii) (a) the aggregate outstanding principal amount of
Revolving Loans and any accrued interest with respect thereto to but not
including the Amendment No. 1 Effective Date and (b) the aggregate outstanding
principal amount of Swing Line Loans and any accrued interest with respect
thereto to but not including the Amendment No. 1 Effective Date. Concurrently
with the making of the Tranche 1 Term Loans, the U.S. Borrower shall have paid
in full (1) all Loans subject to such prepayment notice

 

-5-



--------------------------------------------------------------------------------

(including all accrued interest thereron), (2) all accrued interest on the
Original Term Loans not converted into Tranche 1 Term Loans and (3) all accrued
and unpaid fees pursuant to Section 2.11(a) and (b) of the Original Credit
Agreement.

(i) Joinder to Collateral Agreements. The Administrative Agent shall have
received (i) executed signature pages to an Accession Agreement (as defined in
the Amended Guaranty Agreement) from Jazz Financing I and Jazz Financing II and
(ii) executed signature pages to a joinder agreement to the U.S. Security
Agreement from each of Jazz Financing I and Jazz Financing II substantially in
the form of Exhibit V to the U.S. Security Agreement.

(j) Foreign Security Document Amendments. On or prior to the Amendment No. 1
Effective Date, the Administrative Agent shall have received duly executed
counterparts from each party thereto of (i) the Irish Security Documents (as
defined in the Amended Credit Agreement), and (ii) each of the other documents
set forth on Schedule A hereto.

(k) Solvency Certificate. On or prior to the Amendment No. 1 Effective Date,
Parent shall have delivered or caused to be delivered to the Administrative
Agent a solvency certificate from a Responsible Officer or chief accounting
officer of Parent, substantially in the form of Exhibit K to the Original Credit
Agreement, setting forth the conclusions that, after giving effect to the
consummation of all financings contemplated herein, Parent and its Subsidiaries
(on a consolidated basis) are Solvent.

(l) Representations and Warranties. On the Amendment No. 1 Effective Date, the
representations and warranties set forth in Section 2(a) above shall be true and
correct on the basis set forth therein.

(m) PATRIOT Act. At least three days prior to the Amendment No. 1 Effective
Date, each Loan Party shall have provided the documentation and other
information concerning such Loan Party to the Administrative Agent and the Lead
Arranger as has been reasonably requested in writing at least three days prior
to the Amendment No. 1 Effective Date by the Administrative Agent (as requested
by any Lender to the Administrative Agent) that the Lenders reasonably determine
is required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including, without limitation, the
Patriot Act.

(n) No Default. No Default or Event of Default shall exist or would result from
the proposed Credit Extensions on the Amendment No. 1 Effective Date or from the
application of the proceeds thereof.

Section 4. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement. Delivery of an
executed counterpart of a signature page to this Amendment by telecopier or
other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Amendment.

 

-6-



--------------------------------------------------------------------------------

Section 5. Applicable Law. THIS AMENDMENT AND THE OTHER AMENDMENT DOCUMENTS AND
ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT
OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY
OTHER AMENDMENT DOCUMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY
SHALL (EXCEPT, AS TO ANY OTHER AMENDMENT DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN), BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE
OF NEW YORK.

Section 6. Headings. Section and Subsection headings in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose or be given any substantive effect.

Section 7. Effect of Amendment. Except as expressly set forth herein, (i) this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent or any other Agent, in each case under the Original Credit
Agreement or any other Loan Document, and (ii) shall not alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Original Credit Agreement or any other provision of
either such agreement or any other Loan Document. Each and every term,
condition, obligation, covenant and agreement contained in the Amended Credit
Agreement or any other Loan Document is hereby ratified and re-affirmed in all
respects and shall continue in full force and effect. Each Loan Party reaffirms
its obligations under the Loan Documents to which it is party and the validity
of the guarantees and Liens granted by it pursuant to the Collateral Documents.
This Amendment shall constitute a Loan Document for purposes of the Amended
Credit Agreement and, from and after the Amendment No. 1 Effective Date, (x) all
references to the Original Credit Agreement or Amended Credit Agreement in any
Loan Document and all references in the Original Credit Agreement or Amended
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Original Credit Agreement, shall, unless expressly
provided otherwise, refer to the Amended Credit Agreement and (y) all references
to any other Loan Document amended hereby in any Loan Document and all
references in such Loan Document to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to such Loan Document, shall, unless expressly
provided otherwise, refer to such Loan Document as amended by this Amendment.
Each of the Credit Parties hereby (i) consents to this Amendment, (ii) confirms
that all obligations of such Credit Party under the Loan Documents to which such
Credit Party is a party shall continue to apply to the Amended Credit Agreement
and (iii) agrees that all security interests granted by it pursuant to any Loan
Document shall secure the Amended Credit Agreement.

Section 8. Submission to Jurisdiction; Waivers. Each of the parties hereto
hereby irrevocably and unconditionally:

(a) (i) submits for itself and its property, to the exclusive jurisdiction of
the Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Amendment or

 

-7-



--------------------------------------------------------------------------------

any other Loan Document, or for recognition or enforcement of any judgment, and
each of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of such courts and agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in such New York
State court or, to the fullest extent permitted by applicable Law, in such
Federal court; and (ii) agrees that a final judgment in any such action,
litigation or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.

(b) waives, to the fullest extent permitted by applicable Laws, (i) any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Amendment or any other
Loan Document in any court referred to in Section 8(a), and (ii) the defense of
an inconvenient forum to the maintenance of such action or proceeding in any
such court;

(c) consents to service of process in any action or proceeding arising out of or
relating to any Loan Document, in the manner provided for notices (other than
telecopier) in Section 10.02 of the Amended Credit Agreement; and

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.

[The remainder of this page is intentionally left blank]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

JAZZ PHARMACEUTICALS, INC. By:  

/s/ Kathryn E. Falberg

  Name:   Kathryn E. Falberg   Title:   Executive Vice President and Chief
Financial Officer

 

GIVEN under the common seal of     JAZZ PHARMACEUTICALS     (Common Seal) PUBLIC
LIMITED COMPANY        

/s/ Fintan Keegan

    Fintan Keegan, Executive Vice President    

/s/ Aislinn Doody

    Aislinn Doody, Assistant Company Secretary GIVEN under the common seal of  
  JAZZ PHARMACEUTICALS     (Common Seal) IRELAND LIMITED        

/s/ Hugh Kiely

    Hugh Kiely, Director    

/s/ Bridget O’Brien

    Bridget O’Brien, Director GIVEN under the common seal of     JAZZ FINANCING
I LIMITED     (Common Seal)    

/s/ Hugh Kiely

    Hugh Kiely, Director    

/s/ Bridget O’Brien

    Bridget O’Brien, Director

[Signature Page to Amendment]



--------------------------------------------------------------------------------

GUARANTORS:

 

AXCELL BIOSCIENCES CORPORATION By:  

/s/ Kathryn E. Falberg

  Name:   Kathryn E. Falberg   Title:   President and Chief Executive Officer
CYTOGEN ACQUISITION CORP. By:  

/s/ Kathryn E. Falberg

  Name:   Kathryn E. Falberg   Title:   President and Chief Executive Officer
JAZZ PHARMACEUTICALS (EUSA PHARMA HOLDINGS) INC. By:  

/s/ Kathryn E. Falberg

  Name:   Kathryn E. Falberg   Title:   President and Treasurer JPI COMMERCIAL,
LLC By:  

/s/ Kathryn E. Falberg

  Name:   Kathryn E. Falberg   Title:   President and Chief Financial Officer
PROSTAGEN INC. By:  

/s/ Kathryn E. Falberg

  Name:   Kathryn E. Falberg   Title:   President and Chief Executive Officer

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

GIVEN under the common seal of     JAZZ FINANCING II LIMITED     (Common Seal)  
 

/s/ Hugh Kiely

    Hugh Kiely, Director    

/s/ Bridget O’Brien

    Bridget O’Brien, Director

 

JAZZ PHARMACEUTICALS INTERNATIONAL LIMITED By:  

/s/ David J. Doyle

  Name:   David J. Doyle   Title:   Director JAZZ PHARMACEUTICALS INTERNATIONAL
II LIMITED By:  

/s/ David J. Doyle

  Name:   David J. Doyle   Title:   Director JAZZ PHARMACEUTICALS INTERNATIONAL
III LIMITED By:  

/s/ David J. Doyle

  Name:   David J. Doyle   Title:   Director

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

EUSA PHARMA INTERNATIONAL LIMITED By:  

/s/ Bridget O’Brien

  Name:   Bridget O’Brien   Title:   Director By:  

/s/ Hugh Kiely

  Name:  

Hugh Kiely

  Title:   Director EUSA PHARMA (LUXEMBOURG) S.À R.L. By:  

/s/ Bridget O’Brien

  Name:   Bridget O’Brien   Title:   Manager By:  

/s/ Yannick Poos

  Name:   Yannick Poos   Title:   Manager EUSA PHARMA (EUROPE) LIMITED By:  

/s/ Bridget O’Brien

  Name:   Bridget O’Brien   Title:   Director By:  

/s/ Hugh Kiely

  Name:  

Hugh Kiely

  Title:   Director

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Administrative Agent, Collateral Agent, Additional Tranche
1 Lender and Lender By:  

/s/ Alicia Borys

  Name:   Alicia Borys   Title:   Vice President

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

Schedule I

Commitments

 

Lender

   Revolving
Commitment      Additional
Tranche 1
Commitment  

Barclays Bank PLC

   $ 25,000,000.00       $ 244,270,838.23   

Bank of America, N.A.

   $ 22,500,000.00      

CITIBANK, N.A.

   $ 22,500,000.00      

JPMORGAN CHASE BANK, N.A.

   $ 22,500,000.00      

Morgan Stanley Bank, N.A.

   $ 22,500,000.00      

Royal Bank of Canada

   $ 20,000,000.00      

SUNTRUST BANK

   $ 20,000,000.00      

DNB Bank ASA, Grand Cayman Branch

   $ 15,000,000.00      

Union Bank, N.A.

   $ 10,000,000.00      

COMERICA BANK

   $ 5,000,000.00      

RBS CITIZENS, N.A.

   $ 5,000,000.00      

Silicon Valley Bank

   $ 5,000,000.00      

CRÉDIT INDUSTRIEL ET COMMERCIAL

   $ 2,500,000.00      

RAYMOND JAMES, BANK, N.A.

   $ 2,500,000.00         

 

 

    

 

 

 

Total

   $ 200,000,000.00       $ 244,270,838.23      

 

 

    

 

 

 



--------------------------------------------------------------------------------

EXECUTION VERSION

EXHIBIT A

 

 

$575,000,000757,187,500

CREDIT AGREEMENT

dated as of June 12, 2012

among2012,

as amended by Amendment No. 1 dated as of June 13, 2013

among

JAZZ PHARMACEUTICALS PUBLIC LIMITED COMPANY,

as Parent,

JAZZ PHARMACEUTICALS, INC.,

as Borrower,U.S. Borrower,

JAZZ PHARMACEUTICALS IRELAND LIMITED,

as an Irish Borrower,

JAZZ FINANCING I LIMITED,

as an Irish Borrower,

THE LENDERS FROM TIME TO TIME PARTY HERETO,

BARCLAYS BANK PLC,

as Administrative Agent, Collateral Agent, L/C Issuer and Swing Line Lender,

BARCLAYS BANK PLC,

as Sole Lead Arranger,

BARCLAYS BANK PLC, CITIGROUP GLOBAL MARKETS, INC.

and J.P. MORGAN SECURITIES LLC,

as Joint Bookrunners,

BANK OF AMERICA, N.A., CITIBANK, N.A. and JPMORGAN CHASE BANK, N.A.,

as Co-Syndication Agents

and,

ROYAL BANK OF CANADA and SUNTRUST BANK,

as Co-Documentation Agents

And

UNION BANK

as Senior Managing Agent

BARCLAYS BANK PLC, CITIGROUP GLOBAL MARKETS, INC.

and J.P. MORGAN SECURITIES LLC,

as Lead Arrangers and Joint Bookrunners for Amendment No. 1

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page   ARTICLE I.    DEFINITIONS AND ACCOUNTING TERMS    Section 1.01  

Defined Terms

     1    Section 1.02  

Other Interpretative Provisions

     5255    Section 1.03  

Accounting Terms and Determinations

     5255    Section 1.04  

Rounding

     5356    Section 1.05  

Times of Day

     5356    Section 1.06  

Letter of Credit Amounts

     5356    Section 1.07  

Classes and Types of Borrowings

     5456    Section 1.08  

Currency Translation

     5457    Section 1.09  

Baskets

     5457    ARTICLE II.    THE CREDIT FACILITIES    Section 2.01  

Commitments To Lend

     5457    Section 2.02  

Notice of Borrowings

     5760    Section 2.03  

Notice to Lenders; Funding of Loans

     5861    Section 2.04  

Evidence of Loans

     6063    Section 2.05  

Letters of Credit

     6164    Section 2.06  

Interest

     7074    Section 2.07  

Extension and Conversion

     7175    Section 2.08  

Maturity of Loans

     7276    Section 2.09  

Prepayments

     7377    Section 2.10  

Adjustment of Commitments

     7680    Section 2.11  

Fees

     7781    Section 2.12  

Pro rata Treatment

     7882    Section 2.13  

Sharing of Payments by Lenders

     7883    Section 2.14  

Payments Generally; Administrative Agent’s Clawback

     7983    Section 2.15  

Increase in Commitments

     8085    Section 2.16   Cash Collateral      83 87    Section 2.17  

Defaulting Lenders

     8488    Section 2.18  

Refinancing Amendments

     8690    Section 2.19  

Discounted Prepayments

     8791    ARTICLE III.    TAXES, YIELD PROTECTION AND ILLEGALITY    Section
3.01  

Taxes

     9397    Section 3.02  

Illegality

     95100    Section 3.03  

Inability To Determine Rates

     96100    Section 3.04  

Increased Costs and Reduced Return; Capital Adequacy

     96101    Section 3.05  

Compensation for Losses

     97102   

 

-i-



--------------------------------------------------------------------------------

         Page  

Section 3.06

 

Base Rate Loans Substituted for Affected Eurodollar Loans

     98102   

Section 3.07

 

Mitigation Obligations; Replacement of Lenders

     98103   

Section 3.08

 

Survival

     100104    ARTICLE IV.    CONDITIONS PRECEDENT TO CREDIT EXTENSIONS   

Section 4.01

 

Conditions to Initial Credit Extension

     100105   

Section 4.02

 

Conditions to All Credit Extensions

     104109    ARTICLE V.    REPRESENTATIONS AND WARRANTIES   

Section 5.01

 

Existence, Qualification and Power

     105109   

Section 5.02

 

Authorization; No Contravention

     105110   

Section 5.03

 

Governmental Authorization; Other Consents

     105110   

Section 5.04

 

Binding Effect

     105110   

Section 5.05

 

Financial Condition; No Material Adverse Effect

     106110   

Section 5.06

 

Litigation

     106111   

Section 5.07

 

Ownership of Property, Liens

     106111   

Section 5.08

 

Environmental Matters

     107112   

Section 5.09

 

Insurance

     108112   

Section 5.10

 

Taxes

     108113   

Section 5.11

 

ERISA; Foreign Pension Plans; Employee Benefit Arrangements

     108113   

Section 5.12

 

Subsidiaries; Equity Interests

     109114   

Section 5.13

 

Margin Regulations; Investment Company Act

     110114   

Section 5.14

 

Disclosure

     110115   

Section 5.15

 

Compliance with Law

     110115   

Section 5.16

 

Intellectual Property

     111115   

Section 5.17

 

Use of Proceeds

     111115   

Section 5.18

 

Solvency

     111116   

Section 5.19

 

Collateral Documents

     111116   

Section 5.20

 

Senior Indebtedness

     113118   

Section 5.21

 

Anti-Money Laundering and Economic Sanctions Laws

     113118   

Section 5.22

 

Anti-Corruption Laws

     114118   

Section 5.23

 

No Default

     114119   

Section 5.24

 

Labor Relations

     114119    ARTICLE VI.    AFFIRMATIVE COVENANTS   

Section 6.01

 

Financial Statements and Other Information

     114119   

Section 6.02

 

Notices of Material Events

     116121   

Section 6.03

 

Existence; Conduct of Business

     116121   

Section 6.04

 

Payment of Obligations

     116121   

Section 6.05

 

Maintenance of Properties; Insurance

     116121   

Section 6.06

 

Books and Records; Inspection Rights

     117122   

Section 6.07

 

Compliance with Laws

     117122   

 

-ii-



--------------------------------------------------------------------------------

         Page  

Section 6.08

 

Use of Proceeds

     117122   

Section 6.09

 

Subsidiary Guarantors; Pledges; Additional Collateral; Further Assurances

     117122   

Section 6.10

 

Designation of Subsidiaries

     119124   

Section 6.11

 

Ratings

     120125   

Section 6.12

 

Compliance with Environmental Laws

     120125   

Section 6.13

 

Post-Closing Collateral Matters

     120125    ARTICLE VII.    NEGATIVE COVENANTS   

Section 7.01

 

Indebtedness

     120125   

Section 7.02

 

Liens

     123128   

Section 7.03

 

Fundamental Changes and Asset Sales

     125130   

Section 7.04

 

Investments, Loans, Advances, Guarantees and Acquisitions

     127133   

Section 7.05

 

Transactions with Affiliates

     130135   

Section 7.06

 

Restricted Payments

     130136   

Section 7.07

 

Restrictive Agreements

     131137   

Section 7.08

 

Amendments to Subordinated Indebtedness Documents or Organization Documents;
Prepayments of Indebtedness

     133138   

Section 7.09

 

Sale/Leaseback Transactions

     133139   

Section 7.10

 

Maximum Secured Leverage Ratio

     133139    ARTICLE VIII.    EVENTS OF DEFAULT   

Section 8.01

 

Events of Default

     134140   

Section 8.02

 

Acceleration; Remedies

     136142   

Section 8.03

 

Allocation of Payments After Event of Default

     137143    ARTICLE IX.    AGENCY PROVISIONS   

Section 9.01

 

Appointment and Authority

     139145   

Section 9.02

 

Rights as a Lender

     140145   

Section 9.03

 

Exculpatory Provisions

     140146   

Section 9.04

 

Reliance by Agents

     141147   

Section 9.05

 

Delegation of Duties

     141147   

Section 9.06

 

Indemnification of Agents

     142147   

Section 9.07

 

Resignation of Agents

     142148   

Section 9.08

 

Non-Reliance on Agents and Other Lenders

     143149   

Section 9.09

 

No Other Duties, etc.

     143149   

Section 9.10

 

Administrative Agent May File Proofs of Claim

     143149   

Section 9.11

 

Collateral and Guaranty Matters

     144150   

Section 9.12

 

Related Obligations

     145151   

Section 9.13

 

Withholding Tax

     146151   

 

-iii-



--------------------------------------------------------------------------------

         Page   ARTICLE X.    MISCELLANEOUS    Section 10.01  

Amendments, etc.

     146152    Section 10.02  

Notices

     149154    Section 10.03  

No Waiver; Cumulative Remedies

     153159    Section 10.04   Expenses; Indemnity; Damage Waiver      153 159
   Section 10.05  

Payments Set Aside

     155161    Section 10.06  

Successors and Assigns

     155161    Section 10.07  

Treatment of Certain Information; Confidentiality

     159165    Section 10.08  

Right of Setoff

     160166    Section 10.09  

Interest Rate Limitation

     160166    Section 10.10  

Counterparts; Integration; Effectiveness

     160166    Section 10.11  

Survival of Agreement

     161167    Section 10.12  

Severability

     161167    Section 10.13  

Governing Law; Jurisdiction; Consent to Service of Process

     161167    Section 10.14  

PATRIOT Act Notice Lender’s Compliance Certification

     162168    Section 10.15  

No Advisory or Fiduciary Responsibility

     162169    Section 10.16  

Judgment Currency

     163170   

 

-iv-



--------------------------------------------------------------------------------

Schedules:

 

Schedule 1.01(A)   -    Closing Date Refinancing Schedule 1.01(B)   -    Foreign
Collateral Documents Schedule 2.01   -    Lenders and Commitments Schedule 5.03
  -    Required Consents, Authorizations, Notices and Filings Schedule 5.05(a)  
-    Financial Statements Schedule 5.06   -    Litigation Schedule 5.09   -   
Insurance Schedule 5.12   -    Subsidiaries Schedule 5.15   -    Compliance with
Law Schedule 5.16   -    Intellectual Property Schedule 6.13   -    Post Closing
Obligations Schedule 7.01   -    Indebtedness Schedule 7.02   -    Existing
Liens Schedule 7.04   -    Investments Schedule 7.05   -    Affiliate
Transactions Schedule 7.07   -    Existing Restrictions Schedule 10.02   -   
Administrative Agent’s Office, Certain Addresses for Notices

Exhibits:

 

Exhibit A-1   -    Form of Notice of Borrowing Exhibit A-2   -    Form of Notice
of Extension/Conversion Exhibit A-3   -    Form of Letter of Credit Request
Exhibit A-4   -    Form of Swing Line Loan Request Exhibit B-1   -    Form of
Revolving Note Exhibit B-2   -    Form of Term Note Exhibit B-3   -    Form of
Swing Line Note Exhibit C   -    Form of Assignment and Assumption Exhibit D   -
   Form of Compliance Certificate Exhibit E   -    Form of Guaranty Agreement
Exhibit F   -    United States Tax Compliance Certificate Exhibit G   -    Form
of U.S. Security Agreement Exhibit H   -    Form of Intercompany Note Exhibit I
  -    Form of Intercompany Note Subordination Provisions Exhibit J   -    Form
of Perfection Certificate Exhibit K   -    Form of Solvency Certificate Exhibit
L   -    Form of Specified Discount Prepayment Notice Exhibit M   -    Form of
Specified Discount Prepayment Response Exhibit N   -    Form of Discount Range
Prepayment Notice Exhibit O   -    Form of Discount Range Prepayment Offer
Exhibit P   -    Form of Solicited Discounted Prepayment Notice Exhibit Q   -   
Form of Solicited Discounted Prepayment Offer Exhibit R   -    Form of
Acceptance and Prepayment Notice Exhibit S   -    Form of Prepayment Notice

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This Credit Agreement (, dated June 12, 2012 (as amended by Amendment No. 1 on
June 13, 2013 and as may be further amended, restated, amended and restated,
supplemented or otherwise modified from time to time, this “Agreement”) is
entered into as of June 12, 2012, by and among Jazz Pharmaceuticals Public
Limited Company, a public limited company organized under the laws of Ireland
(“Parent”), Jazz Pharmaceuticals, Inc., a Delaware corporation (the
“BorrowerU.S. Borrower”), Jazz Financing I Limited, a company incorporated under
the laws of Ireland (“Jazz Financing I”), Jazz Pharmaceuticals Ireland Limited,
a company incorporated under the laws of Ireland ( “Jazz Ireland”), the Lenders
(as hereinafter defined) and Barclays Bank PLC, as Administrative Agent,
Collateral Agent, Swing Line Lender and L/C Issuer.

PRELIMINARY STATEMENTS:

Jewel Merger Sub, a Delaware corporation and a direct wholly-owned subsidiary of
the U.S. Borrower (the “Merger Sub”), was organized by the U.S. Borrower to
acquire control of EUSA Pharma Inc., a Delaware corporation (the “Acquired
Business”).

Pursuant to the Agreement and Plan of Merger dated April 26, 2012 (the “Merger
Agreement”) among Parent, the Merger Sub, the Acquired Business and the
stockholders’ representatives party thereto, Parent and the Merger Sub have
agreed to consummateconsummated a merger (the “Acquisition”) with the Acquired
Business in which the Merger Sub shall bewas merged with and into the Acquired
Business with the Acquired Business surviving such merger as a wholly-owned
subsidiary of the U.S. Borrower.

The proceeds of the borrowings hereunder will beon the Closing Date were used to
fund a portion of the Acquisition, the repayment of certain indebtedness of the
Acquired Business, for permitted capital expenditures and acquisitions, to
provide ongoing working capital requirements of Parent and its subsidiaries, for
transaction costs associated with each of the foregoing and for other general
corporate purposes of Parent and its subsidiaries.

In furtherance of the foregoing, the Borrower hasThe Borrowers have requested
that the lenders provide a term loan facility in the amount of
$475,000,000557,187,500 and a revolving credit facility in the amount of
$100,000,000,200,000,000, and the Lenders have indicated their willingness to
lend and the L/C Issuer has indicated its willingness to issue letters of
credit, in each case, on the terms and subject to the conditions set forth
herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings set forth below:

“Acceptable Discount” has the meaning specified in Section 2.19(d)(ii).



--------------------------------------------------------------------------------

“Acceptable Prepayment Amount” has the meaning specified in
Section 2.19(d)(iii).

“Acceptance and Prepayment Notice” means an irrevocable written notice from
Parent or any of its Subsidiaries accepting a Solicited Discounted Prepayment
Offer to make a Discounted Term Loan Prepayment at the Acceptable Discount
specified therein pursuant to Section 2.19(d) substantially the form of Exhibit
R hereto.

“Acceptance Date” has the meaning specified in Section 2.19(d)(ii).

“Acquired Business” has the meaning set forth in the Preliminary Statements.

“Acquisition” has the meaning set forth in the Preliminary Statements.

“Acquisition Consideration” means the sum of the cash purchase price for any
Permitted Acquisition payable at or prior to the closing date of such Permitted
Acquisition (and which, for the avoidance of doubt, shall not include any
purchase price adjustment, royalty, earnout, contingent payment or any other
deferred payment of a similar nature) plus the aggregate principal amount of
Indebtedness assumed on such date in connection with such Permitted Acquisition.

“Additional Agents” has the meaning specified in Section 9.03, each an
“Additional Agent” and any two or more “Additional Agents.”

“Additional Tranche 1 Lender” means the Person identified as such in Amendment
No. 1.

“Additional Tranche 1 Term Commitment” means, with respect to the Additional
Tranche 1 Lender, its commitment to make a Tranche 1 Term Loan on the Amendment
No. 1 Effective Date in an amount equal to $557,187,500 minus the aggregate
principal amount of the Converted Term Loans of all Lenders.

“Adjusted Eurodollar Rate” means, for the Interest Period for each Eurodollar
Loan comprising part of the same Group, the quotient obtained (expressed as a
decimal, carried out to five decimal places) by dividing (i) the applicable
Eurodollar Rate for such Interest Period by (ii) 1.00 minus the Eurodollar
Reserve Percentage; provided that, in the case of the Term Loans, the Adjusted
Eurodollar Rate shall at all times be deemed to be not less than the Adjusted
LIBOR Floor.

“Adjusted LIBOR Floor” means 1.000.75% per annum.

“Administrative Agent” means Barclays Bank PLC, in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the U.S.
Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

-2-



--------------------------------------------------------------------------------

“Agent Related Persons” means each Agent, together with its Related Parties.

“Agent” means the Administrative Agent, the Collateral Agent and any successors
and assigns in such capacity, and “Agents” means any two or more of them.

“Agent Related Persons” means each Agent, together with its Related Parties.

“Aggregate Commitments” means at any date the Commitments of all the Lenders.

“Agreement” has the meaning specified in the preamble.

“Amendment No. 1” means Amendment No. 1 to this Agreement, dated as of June
[    ], 2013, by and among Parent, the U.S. Borrower, the Irish Borrowers, the
Guarantors, the Administrative Agent and the Lenders party thereto.

“Amendment No. 1 Arrangers” means Barclays Bank PLC, Citigroup Global Markets,
Inc. and J.P. Morgan Securities LLC in their respective capacities as lead
arrangers and joint bookrunners for Amendment No. 1.

“Amendment No. 1 Consenting Lender” means each Lender that provided the
Administrative Agent with a counterpart to Amendment No. 1 executed by such
Lender.

“Amendment No. 1 Effective Date” has the meaning specified in Amendment No. 1.

“Anti-Money Laundering Laws” means any and all laws, judgments, orders,
executive orders, decrees, ordinances, rules, regulations, statutes, case law or
treaties applicable to a Loan Party, its Subsidiaries or Affiliates related to
terrorism financing or money laundering, including any applicable provision of
Title III of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT Act) of 2001
(Title III of Pub. L. 107-56) and The Currency and Foreign Transactions
Reporting Act (also known as the “Bank Secrecy Act”,” 31 U.S.C. §§ 5311-5330 and
12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

“Applicable Commitment Fee Percentage” means a percentage per annum set forth
below corresponding to the Secured Leverage Ratio as of the most recent
Calculation Date:

 

Pricing
Level

   Secured Leverage
Ratio    Applicable Commitment
Fee Percentage   I    ³ 1.50>  1.75:1.00      0.500 %  II   
> 1.000.75:1.00 but <


1.501.75:1.00

     0.375 %  III    £ 1.000.75:1.00      0.250 % 

Each Applicable Commitment Fee Percentage shall be determined and adjusted
quarterly on the date (each, a “Calculation Date”) three Business Days after the
earlier of the actual delivery date by which the BorrowerParent provides, or the
required delivery date by which the BorrowerParent is required to provide, the
consolidated financial information required by Section 6.01(a) or (b), as
applicable, and the Compliance Certificate required by Section 6.01(c) for the
fiscal quarter or year of the BorrowerParent most recently ended prior to the
Calculation Date; provided, however, that the Applicable Commitment Fee
Percentage shall be deemed to be (i) in Pricing Level I (x) in Pricing Level II
from the ClosingAmendment No. 1 Effective Date until the first Calculation Date
occurring after the first full fiscal quarter of the BorrowerParent subsequent
to the ClosingAmendment No. 1 Effective Date and (y) in

 

-3-



--------------------------------------------------------------------------------

Pricing Level I at any time during the existence of an Event of Default under
Sections 8.01(a), (h) or (i) and (ii) if the BorrowerParent fails to provide the
consolidated financial information required by Section 6.01(a) or (b), as
applicable, or the Compliance Certificate required by Section 6.01(c) for the
most recently ended fiscal quarter or year of the BorrowerParent preceding any
applicable Calculation Date, each Applicable Commitment Fee Percentage from such
Calculation Date shall be based on Pricing Level I until such time as such
consolidated financial information and an appropriate Officer’s Certificate is
provided.

“Applicable Margin” means a percentage per annum equal to:

(a) for purposes of calculating Term Loans (i) for Tranche 1 Term Loans that are
Eurodollar Loans, 4.252.75% and (ii) for Tranche 1 Term Loans that are Base Rate
Loans, 3.251.75%; and

(b) for purposes of calculating (A) the applicable interest rate for any day for
any Revolving Loan or Swing Line Loan or (B) the applicable rate of the Letter
of Credit Fee for any day for purposes of Section 2.11(b)(i), the applicable
percentage per annum set forth below corresponding to the Secured Leverage Ratio
as of the most recent Calculation Date:

 

Pricing
Level

   Secured Leverage
Ratio    Letter of Credit Fee
and Applicable
Margin for
Revolving Loans
that are Eurodollar
Loans     Applicable
Margin for Swing
Line Loans and
Revolving Loans
that are Base Rate
Loans   I    ³ 1.50>  1.75:1.00      4.002.50 %      3.001.50 %  II   
> 1.000.75:1.00 but  <
1.501.75:1.00      3.752.25 %      2.751.25 %  III    £1.00 0.75:1.00     
3.502.00 %      2.501.00 % 

Each Applicable Margin shall be determined and adjusted quarterly on the date
(each a “Calculation Date”) three Business Days after the earlier of the actual
delivery date by which the BorrowerParent provides, or the required delivery
date by which the BorrowerParent is required to provide, the consolidated
financial information required by Section 6.01(a) or (b), as applicable, and the
Compliance Certificate required by Section 6.01(c) for the fiscal quarter or
year of the BorrowerParent most recently ended prior to the Calculation Date;
provided, however, that with respect to (A) any Revolving Loan or Swing Line
Loan or (B) the Letter of Credit Fee, the Applicable Margin shall be deemed to
be (i) in Pricing Level I (x) in Pricing Level II from the ClosingAmendment
No. 1 Effective Date until the first Calculation Date occurring after the first
full fiscal quarter of the BorrowerParent subsequent to the ClosingAmendment
No. 1 Effective Date and (y) in Pricing Level I at any time during the existence
of an Event of Default under Sections 8.01(a), (h) or (i) and (ii) if the
BorrowerParent fails to provide the consolidated financial information required
by Section 6.01(a) or (b), as applicable, or the Compliance Certificate required
by Section 6.01(c) for the most recently ended fiscal quarter or year of the
BorrowerParent preceding any applicable Calculation Date, each Applicable Margin
from such Calculation Date shall be based on Pricing Level I until such time as
such consolidated financial information and an appropriate Officer’s Certificate
is provided.

In the event that the Administrative Agent and the BorrowerParent determine in
good faith that any financial statement or Compliance Certificate delivered
pursuant to Section 6.01 is inaccurate (regardless of whether this Agreement or
the Revolving Commitments are in effect when such

 

-4-



--------------------------------------------------------------------------------

inaccuracy is discovered), and such inaccuracy, if corrected would have led to a
higher Applicable Margin for any period (an “Applicable Period”) than the
Applicable Margin applied for such Applicable Period, then (i) the
BorrowerParent shall immediately deliver to the Administrative Agent a correct
Compliance Certificate for such Applicable Period, (ii) the Applicable Margin
shall be determined by reference to the corrected Compliance Certificate (but in
no event shall the Lenders owe any amounts to the BorrowerBorrowers), and
(iii) the applicable Borrower shall within three Business Days of demand
therefor by the Administrative Agent pay to the Administrative Agent the
additional interest owing as a result of such increased Applicable Margin for
such Applicable Period, which payment shall be promptly applied by the
Administrative Agent in accordance with the terms hereof. This paragraph shall
not limit the rights of the Administrative Agent and the Lenders hereunder.

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage of the Aggregate Commitments represented by the aggregate of such
Lender’s Revolving Commitment Percentage and its Term Commitment Percentage at
such time, in each case subject to adjustment as provided in Section 2.15 or
2.17; provided that if the Commitments of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender of each
Class and for all Classes is set forth opposite the name of such Lender on
Schedule 2.01 under the caption “Commitments” of the applicable Class or under
the caption “Aggregate Commitment Percentage,” as applicable, or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

“Applicable Prepayment” has the meaning specified in Section 2.09(f).

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.

“Asset Disposition” means any Disposition (or series of related Dispositions) of
any assets by Parent or any of its Restricted Subsidiaries in respect of which
either the fair market value of such property or the Disposition Consideration
payable to the Parent or any of its Restricted Subsidiaries exceeds $500,000,
excluding any Disposition by way of Casualty or Condemnation.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor or
by Affiliated investment advisors.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b) and/or the definition of “Eligible Assignee”), and
accepted by the Administrative Agent, substantially in the form of Exhibit C or
any other form approved by the Administrative Agent and the U.S. Borrower.

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by Parent or any of its Subsidiaries (whether or
not an Affiliate of the Administrative Agent) to act as an arranger in
connection with a Discounted Term Loan Prepayment pursuant to Section 2.19;
provided that neither Parent nor any of its Subsidiaries shall designate the
Administrative Agent as the Auction Agent without the written consent of the
Administrative Agent (it being understood that the Administrative Agent shall be
under no obligation to agree to act as the Auction Agent).

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.05(c)(iii).

 

-5-



--------------------------------------------------------------------------------

“Available Amount” means, at any date, an amount equal to:

(a) the sum of (without duplication):

(i) $250,000,000;

        (ii) the Net Cash Proceeds received after the ClosingAmendment No. 1
Effective Date and on or prior to such date from any issuance of Qualified
Capital Stock by Parent;

(iiiii) the Net Cash Proceeds received after the ClosingAmendment No. 1
Effective Date and on or prior to such date by Parent or any Restricted
Subsidiary from the issuance of convertible or exchangeable debt securities that
have been converted into or exchanged for Qualified Capital Stock of Parent; and

(iiiiv) Cumulative Excess Cash Flow as of such date, in each case, that has not
been applied to prepay Loans, or, in the case of any calculation of Cumulative
Excess Cash Flow for any period other than an Excess Cash Flow Period, that
would have been required(A) in the case of any such period ending prior to the
end of the initial Excess Cash Flow Period, 50% of Cumulative Excess Cash Flow
for such period and (B) in the case of any such period ending after the initial
Excess Cash Flow Period, the sum of (1) Cumulative Excess Cash Flow as of the
most recently ended Excess Cash Flow Period that has not been applied to prepay
Loans if such period were anand (2) 50% of Cumulative Excess Cash Flow for the
period that has elapsed since such Excess Cash Flow Period, pursuant to
Section 2.09(c)(ii); minus

(b) the amount of any usage of such Available Amount pursuant to
Section 7.04(w), Section 7.06(i) and Section 7.08(b), in each case prior to such
date.

“Available Amount Conditions” means, prior to and after giving effect to any
usage of the Available Amount, (a) no Default or Event of Default shall have
occurred and be continuing and (b) Parent shall be in compliance with the
covenant set forth in Section 7.10 on a pro forma basis in accordance with
Section 1.03(c) and (c) solely with respect to Restricted Payments made pursuant
to Section 7.06(i), the Total Leverage Ratio, as of the end of the most recently
completed Test Period, shall be less than or equal to 1.752.50 to 1.0 on a pro
forma basis in accordance with Section 1.03(c).

“Azur Financial Statements” means the audited financial statements of Azur
Pharma for the fiscal years ended December 31, 2009, 2010 and 2011.

“Azur Merger” means the merger effective January 18, 2012 of Jaguar Merger Sub
Inc. into the U.S. Borrower, as result of which the U.S. Borrower became a
wholly-owned subsidiary of Parent.

“Azur Pharma” means Azur Pharma Public Limited Company.

“Bankruptcy Code” means Title 11 of the United States Code, as now and hereafter
in effect, or any successor statute.

“Bankruptcy Law” means the Bankruptcy Code and all other liquidation,
receivership, moratorium, conservatorship, assignment for the benefit of
creditors, insolvency, examinership or similar federal, state or foreign law for
the relief of debtors.

 

-6-



--------------------------------------------------------------------------------

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (i) the Federal Funds Rate plus  1/2 of 1%, (ii) the Prime Rate in
effect on such day and (iii) the Adjusted Eurodollar Rate for a one month
Interest Period beginning on such day (or, if such day is not a Business Day,
the immediately preceding Business Day) plus 1.00%; provided that, in the case
of the Term Loans, the Base Rate shall at all times be deemed to be not less
than the Base Rate Floor. Any change in the Base Rate due to a change in the
Prime Rate or the Federal Funds Rate shall be effective on the effective day of
such change in the Prime Rate or the Federal Funds Rate, respectively.

“Base Rate Floor” means 2.001.75% per annum.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Bermuda Share Charge” means a charge granted by the Parent of its equity
interests in the relevant Foreign Subsidiary in favor of the Collateral Agent
for the benefit of the Finance Parties, which charge shall be in form and
substance reasonably satisfactory to the Administrative Agent.

“Board of Directors” means, with respect to any Person, (i) in the case of any
corporation, the board of directors of such Person (or any committee or
subcommittee thereof), (ii) in the case of any limited liability company, the
board of managers (or any committee or subcommittee thereof) or managing member
of such Person, (iii) in the case of any partnership, the board of directors of
the general partner of such Person and (iv) in any other case, the functional
equivalent of the foregoing.

“Borrower” has the meaning specified in the preamble.means the U.S. Borrower and
the Irish Borrowers collectively on a joint and several basis (unless the
context otherwise requires that such term shall apply only to the U.S.
Borrower).

“Borrower Materials” has the meaning specified in Section 10.02(d).

“Borrowing” has the meaning specified in Section 1.07.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, (x) the state where the Administrative Agent’s Office is located and
(y) if such day relates to the payment of any obligation or the performance of
any covenant, duty or obligation of any Irish Borrower, Ireland, except that
(i) when used in Section 2.05 with respect to any action taken by or with
respect to any L/C Issuer, the term “Business Day” shall not include any day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the jurisdiction where such L/C Issuer’s Lending Office is located
and (ii) when used in connection with a Eurodollar Loan, the term “Business Day”
means any such day that is also a day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank market.

“Capital Lease” of any Person means any lease of (or other arrangement conveying
the right to use) property (whether real, personal or mixed) by such Person as
lessee which would, in accordance with GAAP, be required to be accounted for as
a capital lease on the balance sheet of such Person; provided that any lease or
other arrangement that, under GAAP as in effect on the Closing Date, would not
be required to be accounted for as a capital lease shall not constitute a
“Capital Lease” hereunder.

“Capital Lease Obligations” means, with respect to any Person, all obligations
of such Person as lessee under Capital Leases, which, as of any time of
determination, shall be equal to the amount of liability under such Capital
Leases required at such time to be capitalized and reflected as a liability on a
balance sheet of such Person (excluding the footnotes thereto) prepared in
accordance with GAAP.

 

-7-



--------------------------------------------------------------------------------

“Cash Collateralize” means to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of the Administrative Agent, any L/C Issuer or
any Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Senior Credit Obligations in respect of Swing Line Loans, or
obligations of Lenders to fund participations in respect of either thereof (as
the context may require), cash, deposit account balances or, if the applicable
L/C Issuer or Swing Line Lender, as applicable, benefiting from such collateral
shall agree in its sole discretion, other credit support (including a backup
letter of credit), in each case pursuant to documentation (including as to
stated amount in the case of a backup letter of credit which shall not be more
than 103%) in form and substance reasonably satisfactory to (a) the
Administrative Agent, (b) the Collateral Agent and (c) the applicable L/C Issuer
or Swing Line Lender (as applicable) (which documents are hereby consented to by
the Lenders). “Cash Collateral” and “Cash Collateralization” shall have meanings
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
purchasing cards, electronic funds transfer and other cash management
arrangements.

“Cash Management Bank” means any Person that at the request of a Loan Party is
designated a “Cash Management Bank” and that is a Lender, an Agent or an
Affiliate of a Lender or an Agent (i) at the time it entered into a Cash
Management Agreement with a Loan Party or (ii) is designated as a “Cash
Management Bank” (so long as, upon such designation, a Cash Management Agreement
exists between such Person and a Loan Party), in each case, even if such Person
for any reason ceases for any reason after the execution of such agreement or
such designation to be a Lender, an Agent or an Affiliate of a Lender or an
Agent.

“Cash Management Obligations” means all obligations under any Secured Cash
Management Agreements.

“Casualty” means any casualty, damage, destruction or other similar loss with
respect to real or personal property or improvements.

“Casualty Event” means any involuntary loss of title, any involuntary loss of,
damage to or any destruction of, or any condemnation or other taking (including
by any Governmental Authority) of, any property of Parent or any of its
Subsidiaries. “Casualty Event” shall include but not be limited to any taking of
all or any part of any real property of any person or any part thereof, in or by
condemnation or other eminent domain proceedings pursuant to any requirement of
Law, or by reason of the temporary requisition of the use or occupancy of all or
any part of any real property of any person or any part thereof by any
Governmental Authority, civil or military, or any settlement in lieu thereof.

“CEA Swap Obligation” means, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Internal Revenue Code of 1986.

“Change in Law” means the occurrence, after the date of this AgreementClosing
Date, of any of the following: (a) the adoption or taking effect of any
applicable law, rule, regulation or treaty, (b)

 

-8-



--------------------------------------------------------------------------------

any change in any applicable law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case, pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

“Change of Control” means (a) the acquisition of beneficial ownership (within
the meaning of the Exchange Act and the rules of the SEC thereunder as in effect
on the date hereof) by any Person or group (within the meaning of the Exchange
Act and the rules of the SEC thereunder) of Equity Interests representing more
than 35% of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of Parent; (b) during any period of two consecutive
years, a majority of the seats (other than vacant seats) on the Board of
Directors of Parent shall cease to be occupied by individuals (i) who were
members of such Board of Directors on the first day of such period, (ii) whose
election or nomination to such Board of Directors was approved by individuals
referred to in clause (i) above constituting at the time of such election or
nomination at least a majority of such Board of Directors or (iii) whose
election or nomination to such Board of Directors was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of such Board of Directors;
(c) Parent ceases to own, directly or indirectly, 100% of the Equity Interests
of the U.S. Borrower; or (d) the occurrence of a change of control, or other
similar provision, as defined in any agreement or instrument evidencing any
Material Indebtedness (triggering a default or mandatory prepayment, which
default or mandatory prepayment has not been waived in writing) other than
Indebtedness permitted under Section 7.01(p).

“Class” has the meaning specified in Section 1.07.

“Closing Date” means June 12, 2012.

“Closing Date Refinancing” means the repayment or other satisfaction in full and
the termination of any commitment to make extensions of credit under all of the
outstanding indebtedness of the Acquired Business listed on Schedule 1.01(A).

“Co-Documentation Agent” each of Royal Bank of Canada and SunTrust Bank, in its
capacity as a Co-Documentation Agent.

“Co-Syndication Agent” each of Bank of America, N.A., Citibank, N.A. and
JPMorgan Chase Bank, N.A., in its capacity as a Co-Syndication Agent.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means all of the property, which includes Mortgaged Property and
all other property of whatever kind and nature, which is subject or is purported
to be subject to the Liens granted by any of the Collateral Documents.

“Collateral Agent” means Barclays Bank PLC, in its capacity as collateral agent
for the Finance Parties under the Collateral Documents, its successor or
successors in such capacity.

 

-9-



--------------------------------------------------------------------------------

“Collateral Documents” means, collectively, the U.S. Security Agreement, the
Mortgages, the Foreign Collateral Documents, any additional pledges, security
agreements, patent, trademark or copyright filings or mortgages or deeds of
trust required to be delivered pursuant to the Loan Documents and any
instruments of assignment or other similar instruments or agreements executed
pursuant to the foregoing.

“Commitment” means (i) with respect to each Lender, its Revolving Commitment,
Term Commitment (including the Additional Tranche 1 Term Commitment),
Incremental Revolving Commitment, Incremental Term Loan Commitment, Other
Revolving Commitment or Other Term Commitment, as and to the extent applicable,
(ii) with respect to each L/C Issuer, its L/C Commitment and (iii) with respect
to the Swing Line Lender, the Swing Line Commitment, in each case as set forth
on Schedule 2.012.01, Schedule I to Amendment No. 1 or in the applicable
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as its Commitment of the applicable Class, as any such amount may
be adjusted from time to time in accordance with this Agreement.

“Commitment Fee” has the meaning specified in Section 2.11(a).

“Committed Tranche 1 Term Loan” has the meaning specified in Section
2.01(b)(ii).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et.
seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning specified in Section 10.02(d).

“Company Material Adverse Effect” has the meaning specified in Section 4.01(g).

“Compliance Certificate” means a certificate, duly executed by a Responsible
Officer, appropriately completed and substantially in the form of Exhibit D.

“Condemnation” means any taking or expropriation by a Governmental Authority of
property or assets, or any part thereof or interest therein, for public or
quasi-public use under the power of eminent domain, by reason of any public
improvement or condemnation or in any other manner.

“Condemnation Award” means all proceeds of any Condemnation or transfer in lieu
thereof.

“Consolidated Capital Expenditures” means, without duplication, any expenditures
for any purchase or other acquisition of any asset that would be classified as a
fixed or capital asset on a consolidated balance sheet of Parent and its
Restricted Subsidiaries prepared in accordance with GAAP but excluding
(i) expenditures made in connection with any replacement, substitution or
restoration of property as a result of any involuntary loss of title, any
involuntary loss of, damage to or destruction of, or any condemnation or other
taking (including by any Governmental Authority) of, any property of Parent or
any of its Restricted Subsidiaries, (ii) expenditures constituting consideration
for any Permitted Acquisitions, (iii) expenditures constituting interest
capitalized during such period, (iv) expenditures that are accounted for as
capital expenditures of such Person and that actually are paid for by a third
party and for which no Loan Party has provided or is required to provide or
incur, directly or indirectly, any consideration or obligation to such third
party or any other Person and (v) the purchase price of equipment that is
purchased substantially contemporaneously with the trade in of existing
equipment to the extent that the gross amount of such purchase price is reduced
by the credit granted by the seller of such equipment for the equipment being
traded in at such time.

 

-10-



--------------------------------------------------------------------------------

“Consolidated Current Assets” means at any date, the consolidated current assets
of the Parent and its Restricted Subsidiaries as of such date, determined on a
consolidated basis in accordance with GAAP, but excluding cash, deferred income
Taxes and Permitted Investments.

“Consolidated Current Liabilities” means at any date, the consolidated current
liabilities of Parent and its Restricted Subsidiaries as of such date,
determined on a consolidated basis in accordance with GAAP, but excluding the
current portion of Consolidated Funded Indebtedness, outstanding Revolving Loans
and Swing Line Loans, the current portion of interest expense (other than
interest expense that is due and unpaid), accrued Taxes and accrued dividends.

“Consolidated EBITDA” means, with reference to any period, Consolidated Net
Income for such period plus, to the extent deducted in determining Consolidated
Net Income for such period, (i) Consolidated Interest Expense, (ii) expense for
Taxes paid or accrued, (iii) depreciation, (iv) amortization, (v) extraordinary,
unusual or non-recurring non-cash expenses or losses incurred other than in the
ordinary course of business, (vi) non-cash expenses related to stock based
compensation, (vii) fees and expenses directly incurred or paid in connection
with (x) the Azur Merger and the Transactions, (y) any other Permitted
Acquisition and, to the extent permitted hereunder, Investments (other than
Permitted Acquisitions) and Dispositions, to the extent the aggregate amount of
all such fees and expenses does not exceed $30,000,000 during any fiscal year
and (z) to the extent permitted hereunder, issuances or incurrence of
Indebtedness, issuances of Equity Interests or refinancing transactions and
modifications of instruments of Indebtedness, (viii) any non-recurring charges,
costs, fees and expenses directly incurred or paid directly as a result of
discontinued operations (other than such charges, costs, fees and expenses to
the extent constituting losses arising from such discontinued operations),
(ix) any unrealized losses in respect of Swap Agreements, (x) any other
extraordinary, unusual or non-recurring cash charges or expenses incurred
outside of the ordinary course of business, (xi) Milestone Payments and Upfront
Payments, (xii) the amount of cost savings and synergies projected by the
BorrowerParent in good faith to be realized as a result of the Azur Merger, the
Acquisition or any other Permitted Acquisition or Investment, in each case
within the four consecutive fiscal quarters following the consummation of such
acquisition or Investment (or following the consummation of the squeeze-out
merger in the case of an acquisition structured as a two-step transaction),
calculated as though such cost savings and synergies had been realized on the
first day of such period and net of the amount of actual benefits received
during such period from such acquisition; provided that (A) a duly completed
certificate signed by a Responsible Officer of Parent shall be delivered to the
Administrative Agent certifying that such cost savings and synergies are
reasonably expected and factually supportable in the good faith judgment of
Parent, (B) no cost savings or synergies shall be added pursuant to this clause
(xii) to the extent duplicative of any expenses or charges otherwise added to
Consolidated EBITDA, whether through a pro forma adjustment or otherwise, for
such period and (C) the aggregate amount of cost savings and synergies added
back pursuant to this clause (xii) shall not exceed 1015% of Consolidated EBITDA
for the four quarter period ending on any date of determination (prior to giving
effect to the addback of such items pursuant to this clause (xii)),
(xiii) restructuring charges or reserves, including write-downs and write-offs,
including any one-time costs incurred in connection with the Azur Merger, the
Acquisition, Permitted Acquisitions and other Investments and costs related to
the closure, consolidation and integration of facilities, information technology
infrastructure and legal entities, and severance and retention bonuses,
(xiv) adjustments relating to purchase price allocation accounting, and (xv) the
aggregate amount of all other non-cash charges, expenses or losses reducing
Consolidated Net Income during such period, minus, to the extent included in
Consolidated Net Income for such period, (l) interest income (to the extent not
netted against interest expense in the calculation of Consolidated Interest
Expense), (2) income tax credits and refunds (to the extent not netted from Tax
expense), (3) any cash payments made during such period in respect of items
described in clauses (v) or (xv) above subsequent to the applicable Test Period
in which the relevant non-cash expenses or losses were incurred, (4) any
non-recurring income or gains directly as a result of

 

-11-



--------------------------------------------------------------------------------

discontinued operations, (5) any unrealized income or gains in respect of Swap
Agreements (to the extent not included in clause (1) above or netted against
interest expense in the calculation of Consolidated Interest Expense) and
(6) extraordinary, unusual or non-recurring income or gains realized other than
in the ordinary course of business, all as determined for Parent and its
Restricted Subsidiaries in accordance with GAAP on a consolidated basis. For the
avoidance of doubt, the foregoing additions to, and subtractions from,
Consolidated EBITDA shall not give effect to any items attributable to the
Unrestricted Subsidiaries. For the purposes of calculating Consolidated EBITDA
for any Test Period, (i) if at any time during such Test Period, Parent or any
Restricted Subsidiary shall have made any Material Disposition or converted any
Restricted Subsidiary into an Unrestricted Subsidiary, the Consolidated EBITDA
for such Test Period shall be reduced by an amount equal to the Consolidated
EBITDA (if positive) attributable to the property that is the subject of such
Material Disposition or to such conversion for such Test Period or increased by
an amount equal to the Consolidated EBITDA (if negative) attributable thereto
for such Test Period, and (ii) if during such Test Period Parent or any
Restricted Subsidiary shall have made a Material Acquisition or converted any
Unrestricted Subsidiary into a Restricted Subsidiary, Consolidated EBITDA for
such Test Period shall be calculated after giving pro forma effect thereto in
accordance with Section 1.03(c) as if such Material Acquisition or such
conversion occurred on the first day of such Test Period. Notwithstanding the
foregoing, Consolidated EBITDA for the fiscal quarters ended June 30,
2011, September 30, 2011, December 31, 2011 and March 31, 2012 shall be deemed
to be $46,369,000, $51,937,000, $72,567,000 and $77,963,000, respectively.

“Consolidated Funded Indebtedness” means at any date, the Funded Indebtedness of
the Parent and its Restricted Subsidiaries as of such date, determined on a
consolidated basis in accordance with GAAP.

“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of Parent
and its Restricted Subsidiaries calculated on a consolidated basis for such
period with respect to all outstanding Indebtedness of Parent and its Restricted
Subsidiaries allocable to such period in accordance with GAAP (including,
without limitation, all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers acceptance financing and net costs
and benefits under interest rate Swap Agreements to the extent such net costs
and benefits are allocable to such period in accordance with GAAP). In the event
that Parent or any Restricted Subsidiary shall have completed a Material
Acquisition or a Material Disposition since the beginning of the relevant
period, Consolidated Interest Expense shall be determined for such period on a
pro forma basis as if such acquisition or disposition, and any related
incurrence or repayment of Indebtedness, had occurred at the beginning of such
period.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of Parent and its Restricted Subsidiaries calculated in accordance
with GAAP on a consolidated basis (without duplication) for such period,
provided that there shall be excluded the income of any Restricted Subsidiary
(other than a Loan Party) to the extent that the declaration or payment of
dividends or other distributions by such Restricted Subsidiary of that income is
not at the time permitted by any of its Organization Documents, a requirement of
Law or any agreement or instrument applicable to such Restricted Subsidiary,
except that the amount of cash dividends or other cash distributions actually
paid to any Loan Party by any such Restricted Subsidiary during such period
shall be included; provided, further, that there shall be excluded any income
(or loss) of any Person other than Parent or a Restricted Subsidiary, but any
such income so excluded may be included in such period or any later period to
the extent of any cash dividends or distributions actually paid in the relevant
period to Parent or any wholly-owned Restricted Subsidiary of Parent.

 

-12-



--------------------------------------------------------------------------------

“Consolidated Secured Debt” means, as of any date of determination, Consolidated
Senior Debt outstanding on such date that is secured by a Lien on any assets of
Parent or any of its Restricted Subsidiaries.

“Consolidated Senior Debt” means, as of any date of determination, the aggregate
principal amount of Consolidated Total Indebtedness outstanding on such date,
but excluding any Specified Subordinated Indebtedness.

“Consolidated Subsidiary” means with respect to any Person at any date any
Subsidiary of such Person or other entity the accounts of which would be
consolidated with those of such Person in its consolidated financial statements
if such statements were prepared as of such date in accordance with GAAP.

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of Parent and its Restricted Subsidiaries calculated in accordance
with GAAP on a consolidated basis as of the end of the most recently completed
Test Period.

“Consolidated Total Indebtedness” means, as of the date of any determination
thereof, (a) the sum, without duplication, of (x) the aggregate Indebtedness of
Parent and its Restricted Subsidiaries that is of a type that would be reflected
on a consolidated balance sheet of Parent prepared as of such time in accordance
with GAAP and (y) Indebtedness of the type referred to in clause (x) hereof of
another Person guaranteed by Parent or any of its Restricted Subsidiaries or
secured by the assets of Parent or any of its Restricted Subsidiaries; provided
that Consolidated Total Indebtedness shall not include Indebtedness in respect
of any letter of credit or bank guaranty, except to the extent of unreimbursed
obligations in respect of any drawn letter of credit or bank guaranty less
(b) the aggregate amount of Unrestricted Cash (not to exceed
$50,000,000150,000,000) at such time, which aggregate amount of Unrestricted
Cash shall be determined without giving pro forma effect to the proceeds of
Indebtedness incurred on such date.

“Consolidated Working Capital” means, as at any date, the excess of Consolidated
Current Assets over Consolidated Current Liabilities.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Converted Term Loan” means each Term Loan held by an Amendment No. 1 Consenting
Lender on the Amendment No. 1 Effective Date immediately prior to the
effectiveness of Amendment No. 1 (or, if less, the amount notified to such
Lender by the Administrative Agent prior to the Amendment No. 1 Effective Date).

“Covered Jurisdictions” has the meaning set forth in Section 6.09(e).

“Credit Agreement Refinancing Indebtedness” means (a) Indebtedness or (b) Other
Revolving Commitments, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) to
Refinance, in whole or part, existing Term Loans, existing Incremental Term
Loans, outstanding Revolving Loans (and Revolving Commitments),

 

-13-



--------------------------------------------------------------------------------

outstanding Incremental Revolving Loans (and Incremental Revolving Commitments)
or any outstanding Credit Agreement Refinancing Indebtedness (“Refinanced
Debt”); provided that (i) such Indebtedness (including, if such Indebtedness
includes any Other Revolving Commitments, the unused portion of such Other
Revolving Commitments) is in an original aggregate principal amount (or accreted
value, if applicable) not greater than the aggregate principal amount (or
accreted value, if applicable) of the Refinanced Debt (and, in the case of
Refinanced Debt consisting, in whole or in part, of unused Revolving
Commitments, Incremental Revolving Commitments or Other Revolving Commitments,
the amount thereof) (except by an amount equal to accrued and unpaid interest
and premium thereon, including tender premium, and underwriting and original
issue discounts, fees, commissions, and expenses associated in connection with
such extending, renewing, replacement or refinancing), (ii) such Indebtedness
has a maturity equal to or later than, and a Weighted Average Life to Maturity
equal to or greater than, the Refinanced Debt, (iii) the Refinanced Debt shall
be repaid, defeased or satisfied and discharged (and to the extent that the
Refinanced Debt consists, in whole or in part, of Revolving Commitments,
Incremental Revolving Commitments, Other Revolving Commitments (or Revolving
Loans, Incremental Revolving Loans, Other Revolving Loans, or Swing Line Loans
incurred pursuant to any Revolving Commitments, Incremental Revolving
Commitments or Other Revolving Commitments), such Revolving Commitments,
Incremental Revolving Commitments or Other Revolving Commitments, as applicable,
shall be terminated), and all accrued interest, fees and premiums (if any) in
connection therewith shall be paid, substantially concurrently with the
issuance, incurrence or obtaining of such Credit Agreement Refinancing
Indebtedness, (iv) in the case of Credit Agreement Refinancing Indebtedness in
the form of notes, such Credit Agreement Refinancing Indebtedness does not
contain any mandatory prepayment provisions (other than related to customary
asset sale and change of control offers or cash or net share conversion
settlement provisions in the case of convertible notesor exchangeable debt
securities) that could result in prepayments of such notes prior to the
Refinanced Debt, (v) such Indebtedness shall not be guaranteed by any Persons
other than the Loan Parties, (vi) such Indebtedness (if secured and not obtained
pursuant to a Refinancing Amendment) shall be subject to a First Lien
Intercreditor Agreement or Second Lien Intercreditor Agreement, as applicable,
and (vii) the other terms and conditions of such Credit Agreement Refinancing
Indebtedness (excluding pricing, fees, rate floors and optional prepayment or
redemption terms) are substantially identical to, or less favorable to the
investors providing such Credit Agreement Refinancing Indebtedness than, those
applicable to the Refinanced Debt (except for covenants or other provisions
applicable only to periods after the Latest Maturity Date).

“Credit Exposure” means, as applied to each Lender and with respect to each
Class of its Commitments and/or Loans:

(i) at any time prior to the termination of the Commitments of the Lenders in
respect of such Class, the sum, as applicable, of (A) the Revolving Commitment
Percentage of such Lender multiplied by the Revolving Committed Amount plus
(B) the Incremental Revolving Commitment Percentage of the relevant Class of
such Lender multiplied by the total Incremental Revolving Commitments of such
Class plus (C) the Other Revolving Commitment Percentage of the relevant Class
of such Lender multiplied by the total Other Revolving Commitments of such Class
plus (D) the Term Commitment Percentage of such Lender multiplied by the Term
Committed Amount of such Class plus (E) the Other Term Commitment Percentage of
the relevant Class of such Lender multiplied by the total Other Term Commitments
of such Class plus (F) the Incremental Term Loan Commitment Percentage of the
relevant Class of such Lender multiplied by the total Incremental Term Loan
Commitments of such Class; and

(ii) at any time after the termination of the Commitments of the Lenders in
respect of such Class, the sum, as applicable, of (A) the principal balance of
the outstanding Loans of such

 

-14-



--------------------------------------------------------------------------------

Lender of such Class plus (B) in the case of the termination of the Revolving
Commitments, any Class of Incremental Revolving Commitments or any Class of
Other Revolving Commitments, in each case, such Lender’s Participation Interests
in all L/C Obligations and Swing Line Loans issued under the relevant terminated
Class.

“Credit Extension” means a Borrowing or an L/C Credit Extension.

“Cumulative Excess Cash Flow” means an amount (not to be less than zero) equal
to the sum of Excess Cash Flow for the fiscal quartersquarter ending
September 30, 2012 and December 31, 2012, the fiscal year ending December 31,
2013 and each Excess Cash Flow Periodfiscal quarter thereafter.

“Debt Issuance” means the incurrence, issuance or assumption by Parent or any of
its Restricted Subsidiaries of any Indebtedness.

“Default” means any condition or event that constitutes an Event of Default or
that, with the giving of notice, the passage of applicable grace periods, or
both, would be an Event of Default.

“Default Rate” means (i) overdue principal amounts (to the extent legally
permitted) shall bear interest at a rate per annum that is equal to (x) in the
case of the Loans, the rate that would otherwise be applicable thereto plus 2%
or (y) in the case of Reimbursement Obligations, the rate applicable to
Revolving Loan that is a Base Rate Loan plus 2%, and (ii) any overdue interest
payable on any Loan or Reimbursement Obligation or any Commitment Fee or other
amount payable hereunder shall bear interest at a rate per annum equal to the
rate then applicable to Base Rate Loans under the relevant Class of Loans plus
2% (or, in the case of any such other amounts that do not relate to a particular
Class of Loans, the rate then applicable to Revolving Loan that is a Base Rate
Loan plus 2%), in each case, with respect to clauses (i) and (ii) above, from
the date such amount was due until such overdue amount is paid in full (after as
well as before judgment).

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans or participations in respect
of an L/C Obligation within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the U.S. Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (which
conditions precedent, together with the applicable default, if any, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, any L/C Issuer, any Swing Line Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swing Line Loans) within
two Business Days of the date when due, (b) has notified the U.S. Borrower, the
Administrative Agent or any L/C Issuer or Swing Line Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lenders’ obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with the applicable default, if
any, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) has failed, within three Business Days after written
request by the Administrative Agent or the U.S. Borrower, to confirm in writing
to the Administrative Agent and the U.S. Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the U.S. Borrower), or
(d) has, or has a direct or indirect parent company that has, after the date of
this Agreement, (i) become the subject of a proceeding under any Bankruptcy Law,
or (ii) had appointed for it a receiver, custodian,

 

-15-



--------------------------------------------------------------------------------

conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.17(b)) upon delivery of written notice of such determination to the
U.S. Borrower, each L/C Issuer, each Swing Line Lender and each Lender.

“Discharge of Senior Credit Obligations” means (i) payment in full in cash of
the principal of and interest (including interest accruing on or after the
commencement of any Insolvency or Liquidation Proceeding, whether or not a claim
for such interest is, or would be, allowed in such Insolvency or Liquidation
Proceeding) and premium, if any, on all Indebtedness outstanding under the Loan
Documents and termination of all commitments to lend or otherwise extend credit
under the Loan Documents, (ii) payment in full in cash of all other Finance
Obligations under the Loan Documents that are due and payable or otherwise
accrued and owing at or prior to the time such principal and interest are paid
(including legal fees and other expenses, costs or charges accruing on or after
the commencement of any Insolvency or Liquidation Proceeding, whether or not a
claim for such fees, expenses, costs or charges is, or would be, allowed in such
Insolvency or Liquidation Proceeding), other than Cash Management Obligations
and Swap Obligations not yet due and payable, and (iii) termination,
cancellation or Cash Collateralization of all Letters of Credit issued or deemed
issued under the Loan Documents.

“Discount Prepayment Accepting Lender” has the meaning specified in
Section 2.19(b)(ii).

“Discount Range” has the meaning specified in Section 2.19(c)(i).

“Discount Range Prepayment Amount” has the meaning specified in
Section 2.19(c)(i).

“Discount Range Prepayment Notice” means a written notice of a Solicitation of
Discount Range Prepayment Offers made pursuant to Section 2.19(c)(i)
substantially in the form of Exhibit N hereto.

“Discount Range Prepayment Offer” means the irrevocable written offer by a Term
Lender, substantially in the form of Exhibit O hereto, submitted in response to
an invitation to submit offers following the Auction Agent’s receipt of a
Discount Range Prepayment Notice.

“Discount Range Prepayment Response Date” has the meaning specified in
Section 2.19(c)(i).

“Discount Range Proration” has the meaning specified in Section 2.19(c)(iii).

“Discounted Prepayment Determination Date” has the meaning specified
Section 2.19(d)(iii).

 

-16-



--------------------------------------------------------------------------------

“Discounted Prepayment Effective Date” means in the case of an Offer of
Specified Discount Prepayment, Solicitation of Discount Range Prepayment Offer
or Solicitation of Discounted Prepayment Offer, five (5) Business Days following
the receipt by each relevant Term Lender of notice from the Auction Agent in
accordance with Section 2.19(b), Section 2.19(c) or Section 2.19(d), as
applicable unless a shorter period is agreed between the BorrowerParent or any
of its Subsidiaries and Auction Agent.

“Discounted Term Loan Prepayment” has the meaning specified in Section 2.19(a).

“Disposition” means, with respect to any Person, a sale, transfer, lease,
disposition or Exclusive License of any asset of such Person (including any such
transaction effected by way of merger or consolidation and including any
issuance of any of Equity Interests in a Subsidiary of such Person). “Dispose”
and “Disposed”,” as to any asset subject to the Disposition, shall have a
corollary meaning.

“Disposition Consideration” means (a) for any Disposition (other than an
Exclusive License), the aggregate fair market value of any assets sold,
transferred, leased or otherwise disposed of and (b) for any Exclusive License,
the aggregate cash payment paid to Parent or any Restricted Subsidiary on or
prior to the consummation of the Exclusive License (and which, for the avoidance
of doubt, shall not include any royalty, earnout, contingent payment or any
other deferred payment that may be payable thereafter).

“Disqualified Capital Stock” means any Equity Interest of any Person that is not
Qualified Capital Stock.

“Dollars” and “$” means, lawful money of the United States of America.

“Domestic Guarantor” means each Guarantor that is a Domestic Subsidiary.

“Domestic Subsidiary” means, with respect to any Person, each Subsidiary of such
Person that is not a Foreign Subsidiary, and “Domestic Subsidiaries” means any
two or more of them.

“Drug Acquisition” means any acquisition (including any license or any
acquisition of any license) solely or primarily of all or any portion of the
rights in respect of one or more drugs or pharmaceutical products, whether in
development or on market, and related property or assets, but not of Equity
Interests in any Person or any operating business unit.

“Economic Sanctions Laws” refers to applicable U.S. Laws regarding economic
sanctions or embargoes including the International Emergency Economic Powers
Act, 50 U.S.C. §§ 1701 et. seq., the Trading with the Enemy Act, 50 U.S.C. §§ 1
et. seq., and any regulations promulgated thereunder imposing economic sanctions
or embargoes.

“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund and (iv) any other Person (other than a natural person) approved
by, solely in the case of this clause (iv), the Administrative Agent (and, in
the case of any assignment of a Revolving Commitment, the L/C Issuer and the
Swing Line Lender) and unless an Event of Default has occurred and is
continuing, the applicable Borrower (each such approval not to be unreasonably
withheld or delayed and; provided that, with respect to any Borrower consent
that is required, the applicable Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after the applicable Borrower
has received notice thereof); provided, however that any assignment in
connection with the primary syndication of the Commitments and Loans made by
Barclays Bank PLC to an Eligible Assignee previously identified to and
reasonably agreed to by

 

-17-



--------------------------------------------------------------------------------

the applicable Borrower shall be permitted to be made without otherwise
complying with Section 10.06(b); provided that notwithstanding the foregoing
(but, for the avoidance of doubt, subject to the provisions of Section 2.19),
“Eligible Assignee” shall not include Parent or any of Parent’s Subsidiaries.

“Embargoed Person” refers to any Person that is identified on the Specially
Designated Nationals List maintained by OFAC.

“Employee Benefit Arrangements” means in any jurisdiction the benefit schemes or
arrangements in respect of any employees or past employees operated, maintained
or contributed to by Parent or any of its Restricted Subsidiaries or in which
Parent or any of its Restricted Subsidiaries participates and which provide
benefits on retirement, ill-health, injury, death or voluntary withdrawal from
or termination of employment, including termination indemnity payments and life
assurance and post-retirement medical benefits, other than Plans.

“Enforceability Limitations” has the meaning specified Section 5.04.

“Environment” means ambient air, indoor air, surface water, groundwater, land
and subsurface strata and natural resources such as wetlands, flora and fauna.

“Environmental Laws” means all Laws, Environmental Permits or governmental
restrictions relating to pollution or the protection of the Environment,
including those relating to the generation, use, transportation, distribution,
storage, treatment, disposal, presence, Release or threat of Release of any
Hazardous Materials.

“Environmental Liability” means any liability, contingent or otherwise, of
Parent or any of its Restricted Subsidiaries resulting from or based on
(i) violation of any Environmental Law, (ii) the generation, use, handling,
transportation, storage or treatment of any Hazardous Material, (iii) exposure
to any Hazardous Material, (iv) the presence, Release or threatened Release of
any Hazardous Material into the Environment or (v) any contract or agreement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Environmental Permit” means any permit, license, approval, registration,
notification, exemption, consent or other authorization required by or from a
Governmental Authority under Environmental Law.

“Equity Equivalents” means with respect to any Person any rights, warrants,
options, convertible securities, exchangeable securities, indebtedness or other
rights, in each case exercisable for or convertible into or exchangeable
intofor, directly or indirectly, Equity Interests of such Person or securities
exercisable for or convertible into or exchangeable intofor Equity Interests of
such Person, whether at the time of issuance or upon the passage of time or the
occurrence of some future event, but excluding any Indebtedness convertible into
or exchangeable for Equity Interests.

“Equity Interests” means all shares of capital stock, partnership interests
(whether general or limited), limited liability company membership interests,
beneficial interests in a trust and any other interest or participation that
confers on a Person the right to receive a share of profits or losses, or
distributions of assets, of an issuing Person, but excluding any Indebtedness
convertible into or exchangeable for such Equity Interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulation promulgated thereunder.

 

-18-



--------------------------------------------------------------------------------

“ERISA Affiliate” means each entity that is a member of a “controlled group of
corporations,” under “common control” or an “affiliated service group” with
Parent or any of its Restricted Subsidiaries within the meaning of
Section 414(b), (c) or (m) of the Code, or required to be aggregated with Parent
or any of its Restricted Subsidiaries under Section 414(o) of the Code or is
under “common control” with Parent or any of its Restricted Subsidiaries, within
the meaning of Section 4001(a)(14) of ERISA.

“ERISA Event” means:

(i) a reportable event as defined in Section 4043 of ERISA and the regulations
issued under such Section with respect to a Plan, excluding, however, such
events as to which the PBGC by regulation has waived the requirement of
Section 4043(a) of ERISA that it be notified within 30 days of the occurrence of
such event;

(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of any Plan,
and an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
Plan within the following 30 days;

(iii) the failure to meet the minimum funding standard of Section 412 of the
Code with respect to any Plan (whether or not waived in accordance with
Section 412 of the Code), the application for a minimum funding waiver under
Section 303 of ERISA with respect to any Plan (or, after the effective date of
the Pension Protection Act of 2006, Section 302(c) of ERISA), the failure to
make by its due date a required installment under Section 412(m) of the Code (or
Section 430(j) of the Code, as amended by the Pension Protection Act of 2006)
with respect to any Plan or the failure to make any required contribution to a
Multiemployer Plan, the determination that any Plan is, or is expected to be, in
“at-risk” status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4)
of the Code);

(iv) (A) the incurrence of any liability by Parent or any of its Restricted
Subsidiaries pursuant to Title I of ERISA or to the penalty or excise tax
provisions of the Code relating to employee benefit plans (as defined in
Section 3 of ERISA), or the occurrence or existence of any event, transaction or
condition that could reasonably be expected to result in the incurrence of any
such liability by Parent or any of its Restricted Subsidiaries pursuant to Title
I of ERISA or to such penalty or excise tax provisions of the Code; or (B) the
incurrence of any liability by Parent or any of its Restricted Subsidiaries or
an ERISA Affiliate pursuant to Title IV of ERISA or the occurrence or existence
of any event, transaction or condition that could reasonably be expected to
result in the incurrence of any such liability or imposition of any lien on any
of the rights, properties or assets of Parent or any of its Restricted
Subsidiaries or any ERISA Affiliate pursuant to Title IV of ERISA or to
Section 412 of the Code;

(v) the provision by the administrator of any Plan of a notice pursuant to
Section 4041(a)(2) of ERISA (or the reasonable expectation of such provision of
notice) of intent to terminate such Plan in a distress termination described in
Section 4041(c) of ERISA, the institution by the PBGC of proceedings to
terminate any Plan or the occurrence of any event or condition which could
reasonably be expected to constitute grounds under ERISA for the termination of
a Plan by the PBGC, or the appointment of a trustee by the PBGC to administer
any Plan;

(vi) the withdrawal of Parent or any of its Restricted Subsidiaries or ERISA
Affiliate in a complete or partial withdrawal (within the meaning of
Section 4203 and 4205 of ERISA)

 

-19-



--------------------------------------------------------------------------------

from any Multiemployer Plan if there is any potential liability therefor, or the
receipt by Parent or any of its Restricted Subsidiaries or ERISA Affiliate of
notice from any Multiemployer Plan that it is in reorganization or insolvency
pursuant to Section 4241 or 4245 of ERISA or is in “endangered” or “critical”
status (within the meaning of Section 432 of the Code or Section 305 of ERISA),
or that it intends to terminate or has terminated under Section 4041A or 4042 of
ERISA;

(vii) the imposition of liability (or the reasonable expectation thereof) on
Parent or any of its Restricted Subsidiaries or ERISA Affiliate pursuant to
Section 4062, 4063, 4064 or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA;

(viii) the assertion of a claim (other than routine claims for benefits) against
any Plan (other than a Multiemployer Plan) or the assets thereof, or against
Parent or any of its Restricted Subsidiaries or, with respect to a Plan subject
to Title IV of ERISA, an ERISA Affiliate, in connection with any Plan;

(ix) the receipt by Parent or any of its Restricted Subsidiaries from the United
States Internal Revenue Service of notice of (x) the failure of any Plan (or any
Employee Benefit Arrangement intended to be qualified under Section 401(a) of
the Code) to qualify under Section 401 (a) of the Code, or (y) the failure of
any trust forming part of any Plan or Employee Benefit Arrangement to qualify
for exemption from taxation under Section 501(a) of the Code; and

(x) the establishment or amendment by Parent or any of its Restricted
Subsidiaries of any Welfare Plan that provides post-employment welfare benefits
other than as may be required under applicable law.

“Eurodollar Loan” means at any date a Loan which bears interest at a rate based
on the Adjusted Eurodollar Rate.

“Eurodollar Rate” means, for any Interest Period with respect to any Eurodollar
Loan, the rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 A.M., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period. If such rate is not available at such time for any reason, then
the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Loan being made, continued or
converted by Barclays Bank PLC and with a term equivalent to such Interest
Period would be offered by major banks in the London interbank eurodollar market
to Barclays Bank PLC at its request at approximately 11:00 A.M. (London time)
two Business Days prior to the commencement of such Interest Period.

“Eurodollar Reserve Percentage” means for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any other entity succeeding to the functions currently
performed thereby) for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurocurrency funding (currently referred to as “Eurocurrency liabilities”).
The Adjusted Eurodollar Rate for each outstanding Eurodollar Loan shall be
adjusted automatically on and as of the effective date of any change in the
Eurodollar Reserve Percentage.

 

-20-



--------------------------------------------------------------------------------

“EUSA Financial Statements” means the audited financial statements of the
Acquired Business for the fiscal years ended December 31, 2009, 2010 and 2011.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any period, without duplication:

(a) the sum of:

(i) Consolidated Net Income (or loss) for such period, plus

(ii) the aggregate amount of all non-cash charges deducted (less the amount of
all non-cash credits included) in arriving at such Consolidated Net Income (or
loss), plus

(iii) the difference, if positive, of the amount of Consolidated Working Capital
at the end of the prior Excess Cash Flow Period (or the beginning of the Excess
Cash Flow Period in the case of the first Excess Cash Flow Period) over the
amount of Consolidated Working Capital at the end of such Excess Cash Flow
Period, plus

(iv) the amount of any loss (less any gain) incurred in connection with the
receipt of Net Cash Proceeds (other than sales of inventory and other
Dispositions in the ordinary course of business) of the type described in clause
(i) of the definition thereof to the extent included in Consolidated Net Income
(or loss), plus

(v) the aggregate amount of cash dividends and other cash distributions received
during such period by Parent or any Restricted Subsidiary in respect of minority
Equity Interests in any Person, less

(b) the sum of:

(i) the aggregate amount of Consolidated Capital Expenditures (A) made or paid
by the Parent and its Subsidiaries in cash during such period solely to the
extent permitted by this Agreement and (B) excluding any amount funded with
proceeds from the issuance of Funded Indebtedness (other than revolving
Indebtedness) or Equity Interests, plus

(ii) the aggregate amount of Investments, Restricted Payments and acquisitions
of intellectual property (A) made or paid by Parent and its Subsidiaries in cash
during such period solely to the extent permitted by this Agreement and
(B) excluding any amount funded (I) with the proceeds from the issuance of
Funded Indebtedness (other than revolving Indebtedness) or Equity Interests or
(II) out of the Available Amount, plus

(iii) the aggregate amount of all regularly scheduled and other mandatory
principal payments of Consolidated Funded Indebtedness made during such period,
excluding any amount funded with proceeds from the issuance of Funded
Indebtedness (other than revolving Indebtedness) or Equity Interests, plus

 

-21-



--------------------------------------------------------------------------------

(iv) the aggregate principal amount of all optional prepayments or repurchases
(if such repurchases are made at a discount, the amount paid for such
repurchases) of Consolidated Funded Indebtedness (other than Term Loans, Other
Term Loans, Incremental Term Loans, Credit Agreement Refinancing Indebtedness
and Consolidated Funded Indebtedness that is revolving in nature) made during
such period, excluding any amount funded through (I) proceeds from the issuance
of Funded Indebtedness (other than revolving Indebtedness) or Equity Interests,
(II) proceeds from any Asset Disposition or (III) proceeds of any Casualty or
Condemnation, plus

(v) the absolute value of the difference, if negative, of the amount of
Consolidated Working Capital at the end of the prior Excess Cash Flow Period (or
the beginning of the Excess Cash Flow Period in the case of the first Excess
Cash Flow Period) over the amount of Consolidated Working Capital at the end of
such Excess Cash Flow Period, plus

(vi) any premium, make-whole or penalty payments paid in cash during such period
in connection with the prepayment, redemption, purchase, defeasance or other
satisfaction prior to scheduled maturity of Indebtedness permitted to be
prepaid, redeemed, purchased, defeased or satisfied hereunder to the extent such
premium, make-whole or penalty payments are not expensed during such period or
otherwise deducted in calculating Consolidated Net Income , excluding any amount
funded (I) with proceeds from the issuance of Funded Indebtedness (other than
revolving Indebtedness) or Equity Interests, (II) with proceeds from any Asset
Disposition, or (III) with the proceeds of any Casualty or Condemnation, plus

(vii) the aggregate amount of net income in respect of minority Equity Interests
in any Person for such period included in arriving at such Consolidated Net
Income (or loss).

“Excess Cash Flow Period” means (a) the period commencing on July 1, 20122013
and ending on December 31, 20132014 and (b) each fiscal year of Parent
thereafter.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Excluded Assets” means:

(a) real property owned by Parent or any Subsidiary with a fair market value
less than $5,000,000 and any leasehold interest in Real Property;

(b) motor vehicles and other assets subject to certificates of title;

(c) any governmental licenses or state or local franchises, charters and
authorizations, to the extent a security interest in any such license,
franchise, charter or authorization is prohibited or restricted thereby (after
giving effect to the applicable anti-assignment provisions of the UCC or other
applicable Law);

(d) (i) Equity Interests in joint ventures or any non-Wholly Owned Subsidiaries
to the extent not permitted by the terms of such entity’s Organization Documents
or joint venture documents and (ii) Margin Stock;

 

-22-



--------------------------------------------------------------------------------

(e) any lease, license or agreement or property subject to a purchase money
security interest or similar arrangement permitted by the Credit Agreement to
the extent that a grant of a security interest therein would violate or
invalidate such lease, license or agreement or purchase money arrangement or
create a right of termination in favor of any other party thereto (after giving
effect to the applicable anti-assignment provisions of the UCC or other
applicable Law), other than proceeds and receivables thereof, the assignment of
which is expressly deemed effective under the UCC or other applicable Law
notwithstanding such prohibition;

(f) any assets (including intangibles) not located in the United States to the
extent the grant of a security interest therein is restricted or prohibited by
applicable Law or contract (after giving effect to applicable anti-assignment
provisions of the UCC or other applicable Law);

(g) any intent-to-use application trademark application prior to the filing of a
“Statement of Use” or “Amendment to Allege Use” with respect thereto, to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
such intent-to-use trademark application under applicable federal Law;

(h) voting Equity Interests in a Foreign Subsidiary that is not a Loan Party, in
excess of 65% of the total voting Equity Interests in such Subsidiary, to the
extent the pledge thereof would result in material adverse Tax consequences to
Parent and its Subsidiaries as determined in good faith by Parent; and voting
Equity Interests in a Domestic Subsidiary that holds no material assets other
than Equity Interests in one or more CFCs in excess of 65% of the total voting
Equity Interests in such Subsidiary;

(i) all commercial tort claims (as defined in the UCC) below $500,000; and

(j) any other assets where the cost of obtaining or perfecting a security
interest in such assets exceeds the practical benefit to the Lenders afforded
thereby as reasonably determined by the Administrative Agent in writing (in
consultation with the U.S. Borrower).

“Excluded Subsidiary” means (a) any Subsidiary that is prohibited by any Law or
by any contractual obligation existing on the Closing Date (or, if later, the
date of acquisition of such Subsidiary) from guaranteeing the Senior Credit
Obligations or any Subsidiary that would require consent, approval, license or
authorization of any Governmental Authority in order to guarantee the Senior
Credit Obligations unless such consent, approval, license or authorization has
been received, (b) any Foreign Subsidiary for which the providing of a guarantee
under the Guaranty Agreement would result in material adverse Tax consequence to
the Parent and its Subsidiaries (including as a result of the operation of
Section 956 of the Code or any similar law or regulation in any applicable
jurisdiction) as determined in good faith by Parent, (c) any Domestic Subsidiary
that holds no material assets other than Equity Interests in one or more CFCs,
(d) any Foreign Subsidiary for which the providing of the guarantee under the
Guaranty Agreement could reasonably be expected to result in any violation or
breach of, or conflict with, fiduciary duties of such Subsidiary’s officers,
directors or managers, (e) any Subsidiary that is not a Wholly Owned Subsidiary
of Parent, (f) any Immaterial Subsidiary and (g) those Foreign Subsidiaries as
to which the U.S. Borrower and the Administrative Agent shall reasonably
determine in writing that the costs of providing the guarantee under the
Guaranty Agreement are excessive in relation to the value to be afforded
thereby.

“Excluded Swap Obligation” means, with respect to any Guarantor at any time, any
CEA Swap Obligation, if, and to the extent that, all or a portion of the
Guarantee of such Guarantor of, or the

 

-23-



--------------------------------------------------------------------------------

grant by such Guarantor of a security interest to secure, such CEA Swap
Obligation (or any Guarantee thereof) is illegal at such time under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Subsidiary Guarantor or
the grant of such security interest becomes effective with respect to such CEA
Swap Obligation. If a CEA Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such CEA Swap Obligation that is attributable to swaps for which such Guarantee
or security interest is or becomes illegal.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender
Party or any other recipient of any payment made by or on account of any
obligation of any Loan Party under any Loan Document,

(a) Taxes imposed on (or measured by) overall net income, and franchise Taxes
imposed (in lieu of net income Taxes), by the United States or by the
jurisdiction under the laws of which such recipient is organized or in which its
office is located or, in the case of any Lender, in which its Lending Office is
located, or as a result of a present or former connection between such recipient
and the jurisdiction (or any political subdivision thereof) of the Governmental
Authority imposing such Tax (other than a connection arising solely from such
recipient having executed, delivered, performed its obligations or received a
payment under, received or perfected a security interest under, having been a
party to, having enforced, or having engaged in any other transaction pursuant
to this Agreement or any other Loan Document);

(b) any branch profits Taxes under Section 884(a) of the Code or any similar
Taxes imposed by a jurisdiction described in clause (a) of this definition;

(c) any U.S. federal withholding Taxes imposed on or with respect to amounts
payable to a Non-U.S. Lender by a law in effect on the date on which such
Non-U.S. Lender becomes a party hereto (or designates a new Lending Office),
except (i) to the extent that such Non-U.S. Lender (or its assignor) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from the applicable Loan Party with respect to such
withholding Tax pursuant to Section 3.01, or (ii) if such Non-U.S. Lender is an
assignee pursuant to a request by the applicable Borrower under Section 3.07;

(d) any U.S. federal withholding Taxes attributable to such recipient’s failure
to comply with Section 3.01(f); or

(e) any U.S. federal Taxes imposed under FATCA.; or

(f) solely with respect to any Revolving Borrowing, any Irish withholding taxes
imposed on or with respect to amounts payable to a Lender by a Law in effect on
the date on which such Lender becomes a party hereto (or designates a new
Lending Office), except (i) to the extent that such Lender (or its assignor) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from the applicable Loan Party with respect to such
withholding Tax pursuant to Section 3.01, or (ii) if such Lender is an assignee
pursuant to a request by the applicable Borrower under Section 3.07.

“Exclusive License” means, with respect to any drug or pharmaceutical product,
any license to develop, commercialize, sell, market and promote such drug or
pharmaceutical product with a term greater than five (5) years (unless
terminable prior to such time without material penalty or premium

 

-24-



--------------------------------------------------------------------------------

by the applicable Loan Party) and which provides for exclusive rights to
develop, commercialize, sell, market and promote such drug or product within the
United States; provided that an “Exclusive License” shall not include (a) any
license to distribute any such drug or product on an exclusive basis within any
particular geographic region or territory, (b) any licenses, which may be
exclusive, to manufacture any such drug or product, and (c) any license to
manufacture, use, offer for sale or sell any authorized generic version of such
drug or product. “Exclusively License” shall have the correlative meaning.

“Failed Loan” has the meaning specified in Section 2.03(d).

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“FCPA” has the meaning set forth in Section 5.22.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (i) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (ii) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

“Fee Letter” means the Fee Letter dated April 26, 2012 between Parent and
Barclays Bank PLC.

“Finance Document” means (i) each Loan Document, (ii) each Swap Agreement
between one or more Loan Parties and a Swap Creditor evidencing Swap Obligations
and (iii) each Secured Cash Management Agreement, and “Finance Documents” means
all of them, collectively.

“Finance Obligations” means, at any date, (i) all Senior Credit Obligations,
(ii) all Swap Obligations of a Loan Party permitted hereunder owed or owing to
any Swap Creditor and (iii) all Cash Management Obligations.

“Finance Party” means each Lender, the Swing Line Lender, each L/C Issuer, each
Swap Creditor, each Cash Management Bank, each Agent and each Indemnitee and
their respective successors and assigns, and “Finance Parties” means any two or
more of them, collectively.

“Financial Officer” means the chief financial officer, principal accounting
officer, senior vice president of finance, treasurer or controller of Parent.

“First Lien Intercreditor Agreement” means a First Lien Intercreditor Agreement
among the Administrative Agent, the Collateral Agent and one or more Senior
Representatives for holders of Indebtedness secured by Liens on the Collateral
that are pari passu with the Liens on the Collateral securing the Senior Credit
Obligations, in form and substance reasonably satisfactory to the Administrative
Agent.

 

-25-



--------------------------------------------------------------------------------

“Foreign Collateral Documents” means the Irish Parent Debenture, the Irish
Security AssignmentDocuments, the Bermuda Share Charge and each of the other
documents set forth on Schedule 1.01(B).

“Foreign Pension Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside
the United States by Parent or any Restricted Subsidiary primarily for the
benefit of employees of Parent or any Restricted Subsidiary residing outside the
United States, which plan, fund or other similar program provides, or results
in, retirement income, a deferral of income in contemplation of retirement or
payments to be made upon termination of employment, and which plan is not
subject to ERISA or the Code.

“Foreign Guarantor” means Parent and each Guarantor that is a Foreign
Subsidiary.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Revolving Lenders or Cash Collateralized in accordance with the terms hereof,
and (b) with respect to any Swing Line Lender, such Defaulting Lender’s
Applicable Percentage of Swing Line Loans other than Swing Line Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Revolving Lenders or Cash Collateralized in accordance with the terms of
Section 2.17(a)(iv).

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its activities.

“Funded Indebtedness” means, with respect to any Person, all Indebtedness of
such Person that by its terms matures more than one year after the date of
determination or incurrence or matures within one year from such date but is
renewable or extendible, at the option of such Person, to a date more than one
year after such date or arises under a revolving credit or similar agreement
that obligates the lender or lenders to extend credit during a period of more
than one year after such date, including, without limitation, all amounts of
Funded Indebtedness of such Person required to be paid or prepaid within one
year after the date of its creation.

“GAAP” means, subject to Section 1.03(b), United States generally accepted
accounting principles as in effect as of the date of determination thereof.

“Government Acts” has the meaning specified in Section 2.05(l).

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Group” means at any time a group of Loans consisting of (i) all Loans which are
Base Rate Loans at such time or (ii) all Loans which are Eurodollar Loans having
the same Interest Period at such time; provided that, if a Loan of any
particular Lender is converted to or made as a Base Rate Loan pursuant to
Article III, such Loan shall be included in the same Group or Group of Loans
from time to time as it would have been had it not been so converted or made.

 

-26-



--------------------------------------------------------------------------------

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or Disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the lesser of (a) the
stated or determinable amount of the primary payment obligation in respect of
which such Guarantee is made and (b) the maximum amount for which the
guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guarantee, unless such primary payment obligation and the maximum
amount for which such guaranteeing Person may be liable are not stated or
determinable, in which case the amount of the Guarantee shall be such
guaranteeing Person’s maximum reasonably possible liability in respect thereof
as reasonably determined by the BorrowerParent in good faith.

“Guaranteed Obligations” shall have the meaning as set forth in the Guaranty
Agreement.

“Guarantor” means collectively, (A) Parent, (B) each Restricted Subsidiary of
Parent (except the Borrower(i) the U.S. Borrower with respect to Guaranteed
Obligations of the U.S. Borrower, (ii) Jazz Financing I with respect to
Guaranteed Obligations of Jazz Financing I, (iii) Jazz Ireland with respect to
Guaranteed Obligations of Jazz Ireland and (iv) and any Excluded Subsidiary) and
(C) each Subsidiary of Parent that becomes a party to the Guaranty Agreement or
other guaranty agreement after the Closing Date required pursuant to
Section 6.09, and “Guarantors” means any two or more of them.

“Guaranty Agreement” means the Guaranty, substantially in the form of Exhibit E
hereto, by Parent and the Subsidiary Guarantors in favor of the Administrative
Agent, as the same may be amended, modified or supplemented from time to time in
accordance with the terms thereof and of this Agreement.

“Hazardous Materials” means all materials, chemicals, substances, wastes,
pollutants, contaminants, compounds, mixtures and constituents in any form,
including petroleum or petroleum products, asbestos or asbestos-containing
materials, polychlorinated biphenyls or radon gas, regulated pursuant to, or
which can give rise to liability under, any Environmental Law.

“Honor Date” has the meaning specified in Section 2.05(e)(i).

“Identified Participating Lenders” has the meaning specified in
Section 2.19(c)(iii).

“Identified Qualifying Lenders” has the meaning specified in
Section 2.19(c)(iii).

 

-27-



--------------------------------------------------------------------------------

“Immaterial Asset Sale” means any Disposition or series of related Dispositions
of property in respect of which the fair market value of such property and the
Disposition Consideration payable to the Parent or any of its Restricted
Subsidiaries is equal to or less than $5,000,000.20,000,000.

“Immaterial Subsidiary” means, as of any date of determination, any direct or
indirect Subsidiary of Parent that has been designated by Parent to the
Administrative Agent in writing (and not redesignated as a Material Subsidiary
as provided below) as an “Immaterial Subsidiary;”; provided that (i) for
purposes of this Agreement, at no time shall (a) (I) the total assets of any
Immaterial Subsidiary equal or exceed 25% of Consolidated Total Assets as of the
end of the most recently completed Test Period or (II) the revenues for any
Immaterial Subsidiary equal or exceed 25% of the consolidated revenues of Parent
and its Restricted Subsidiaries for such Test Period or (b) (I) the total assets
of all Immaterial Subsidiaries equal or exceed, in the aggregate, 7.510% of
Consolidated Total Assets as of the end of the most recently completed Test
Period or (II) the revenues for all Immaterial Subsidiaries equal or exceed, in
the aggregate, 7.510% of the consolidated revenues of Parent and its Restricted
Subsidiaries for such Test Period, (ii) the Parent shall not designate any new
Immaterial Subsidiary if such designation would not comply with the provisions
set forth in clause (i) above, (iii) if the total assets or revenues of all
Subsidiaries so designated by Parent as “Immaterial Subsidiaries” (and not
redesignated as “Material Subsidiaries”) shall at any time exceed the limits set
forth in clause (i)(b) above, then Parent (or in the event Parent has failed to
do so concurrently with the delivery of financial statements required for such
Test Period by Section 6.01(a) or (b), the Administrative Agent) shall
redesignate one or more Immaterial Subsidiaries as Material Subsidiaries such
that, as a result thereof, the total assets and revenues of all Subsidiaries
still designated as “Immaterial Subsidiaries” do not exceed such limits, and
(iv) neither theno Borrower nor any direct or indirect parent company of theany
Borrower may be designated as an “Immaterial Subsidiary”; and provided, further,
that Parent may designate and re-designate a Subsidiary as an Immaterial
Subsidiary at any time, subject to the terms set forth in this definition.
Notwithstanding the foregoing, for any determination made as of or prior to the
date any Person becomes an indirect or direct Subsidiary of Parent, such
determination and designation shall be made based on financial statements
provided by or on behalf of such Person in connection with the acquisition by
Parent of such Person or such Person’s assets.

“Increase Effective Date” has the meaning set forth in Section 2.15(a).

“Increase Joinder” has the meaning set forth in Section 2.15(c).

“Incremental Facilities” has the meaning set forth in Section 2.15(a).

“Incremental Loans” means, collectively, the Incremental Term Loans and
Incremental Revolving Loans.

“Incremental Revolving Commitments” has the meaning set forth in Section
2.15(a).

“Incremental Revolving Commitment Percentage” means, for each Lender, the
percentage of the aggregate Incremental Revolving Commitments represented by
such Lender’s Incremental Revolving Commitment at such time and identified as
its Incremental Revolving Commitment Percentage in any Increase Joinder, as such
percentage may be modified in connection with any Assignment and Assumption made
in accordance with the provisions of Section 10.06(b).

“Incremental Revolving Commitments” has the meaning set forth in Section
2.15(a).

“Incremental Revolving Increase” has the meaning set forth in Section 2.15(a).

 

-28-



--------------------------------------------------------------------------------

“Incremental Revolving Loans” has the meaning set forth in Section 2.15(a).

“Incremental Term Facility” has the meaning set forth in Section
2.15(a).”Incremental Term Loan Commitments” has the meaning set forth in
Section 2.15(a).

“Incremental Term Loan Commitment Percentage” means, for each Lender, the
percentage of the aggregate Incremental Term Loan Commitments represented by
such Lender’s Incremental Term Loan Commitment at such time and identified as
its Incremental Term Loan Commitment Percentage in any Increase Joinder, as such
percentage may be modified in connection with any Assignment and Assumption made
in accordance with the provisions of Section 10.06(b).

“Incremental Term Loan Commitments” has the meaning set forth in Section
2.15(a).

“Incremental Term Loans” has the meaning set forth in Section 2.15(a).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person (excluding trade accounts payable and accrued
expenses arising in the ordinary course of business and licenses in the ordinary
course of business), (d) all obligations of such Person in respect of the
deferred purchase price of property or services (but excluding (i) trade
accounts and accrued expense payable not more than 90 days overdue incurred in
the ordinary course of business, (ii) payroll liabilities and deferred
compensation and (iii) any purchase price adjustment, royalty, earnout,
Milestone Payment, contingent payment or deferred payment of a similar nature
incurred in connection with an acquisition), (e) all Capital Lease Obligations
and Synthetic Lease Obligations of such Person, (f) all obligations, contingent
or otherwise, of such Person as an account party in respect of letters of credit
and surety bonds, (g) all obligations, contingent or otherwise, of such Person
in respect of bankers’ acceptances, (h) all Indebtedness of others secured by
(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed;
provided that, if such Person has not assumed or otherwise become liable in
respect of such Indebtedness, such obligations shall be deemed to be in an
amount equal to the lesser of (i) the unpaid amount of such Indebtedness and
(ii) fair market value of such property at the time of determination (in the
BorrowerParent’s good faith estimate), (i) all Guarantees by such Person of
Indebtedness of others and (j) all Disqualified Capital Stock. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means any Taxes other than Excluded Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Insolvency or Liquidation Proceeding” means (i) any voluntary or involuntary
case or proceeding under the Bankruptcy Code or any other Bankruptcy Law with
respect to any Loan Party, (ii) any other voluntary or involuntary insolvency,
examinership, reorganization or bankruptcy case or proceeding, or any
receivership, liquidation, reorganization or other similar case or proceeding
with respect to any Loan Party or with respect to a material portion of their
respective assets, (iii) any liquidation, dissolution, examinership,
reorganization or winding up of any Loan Party whether voluntary or involuntary
and whether or not involving insolvency or bankruptcy or (iv) any assignment for
the benefit of creditors or any other marshaling of assets and liabilities of
any Loan Party.

 

-29-



--------------------------------------------------------------------------------

“Insurance Proceeds” means all insurance proceeds (other than business
interruption insurance proceeds), damages, awards, claims and rights of action
with respect to any Casualty.

“Intercompany Note” means a promissory note contemplated by Section 7.04(d),
substantially in the form of Exhibit H hereto, and “Intercompany Notes” means
any two or more of them.

“Interest Payment Date” means (i) as to Base Rate Loans, the last Business Day
of each March, June, September and December (commencing September 30, 2012) and
the Maturity Date for Loans of the applicable Class and (ii) as to Eurodollar
Loans, the last day of each applicable Interest Period and the Maturity Date for
Loans of the applicable Class, and in addition where the applicable Interest
Period for a Eurodollar Loan is greater than three months, then also the
respective dates that fall every three months after the beginning of such
Interest Period; provided further that the Amendment No. 1 Effective Date shall
constitute an Interest Payment Date with respect to accrued and unpaid interest
up to but excluding the Amendment No. 1 Effective Date for all Loans.

“Interest Period” means with respect to each Eurodollar Loan, a period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in the applicable Notice of
Extension/Conversion and ending one (1), two (2), three (3) or six (6) (or if
agreed by all relevant Lenders, nine (9) or twelve (12)) months thereafter, as
the applicable Borrower may elect in the applicable notice; provided that:

(i) any Interest Period which would otherwise end on a day which is not a
Business Day shall, subject to clause (v) below, be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;

(ii) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month;

(iii) no Interest Period in respect of Term Loans may be selected which extends
beyond a Principal Amortization Payment Date for Loans of the applicable Class
unless, after giving effect to the selection of such Interest Period, the
aggregate principal amount of Term Loans which are comprised of Base Rate Loans
together with such Term Loans comprised of Eurodollar Loans with Interest
Periods expiring on or prior to such Principal Amortization Payment Date are at
least equal to the aggregate principal amount of Term Loans due on such date;

(iv) if so provided in a written notice to the applicable Borrower by the
Administrative Agent at the direction of the Required Lenders, no Interest
Period in excess of one month may be selected at any time when an Event of
Default is then in existence; and

(v) no Interest Period may be selected which would end after the Maturity Date
for Loans of the applicable Class.

“Investment” has the meaning specified in Section 7.04.

 

-30-



--------------------------------------------------------------------------------

“Irish Borrowers” means, collectively, Jazz Financing I and Jazz Ireland and
“Irish Borrower” means either Jazz Financing I or Jazz Ireland, as the context
requires.

“Irish Parent Debenture” means athe debenture to bedated 12 June 2012 made
between Parent, Jazz Ireland and the Collateral Agent pursuant to which the
Parent createsand Jazz Ireland created fixed and floating charges over itstheir
respective assets located in Ireland as amended and supplemented by a
supplemental deed dated 7 December 2012 made between Parent, Jazz Ireland and
the Collateral Agent.

“Irish Security Assignment” means the security assignment to be made between
(i) each Loan Party which holds Irish intellectual property assets and
(ii)Documents” means (a) the supplemental deed and deed of confirmation to the
Irish Parent Debenture (charging the shares held by (i) Parent in Jazz Financing
I, and (ii) Jazz Ireland in Jazz Financing II) to be made between Parent, Jazz
Ireland, and the Collateral Agent, and (b) the debenture to be made between Jazz
Financing I, Jazz Financing II and the Collateral Agent, which security
assignmentdocuments shall be in form and substance reasonably satisfactory to
the Administrative Agent.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Jazz Financial Statements” means the audited financial statements of the U.S.
Borrower for the fiscal years ended December 31, 2009, 2010 and 2011.

“Jazz Financing I” has the meaning specified in the preamble.

“Jazz Financing II” means Jazz Financing II Limited, a company incorporated
under the laws of Ireland.

“Jazz Ireland” has the meaning specified in the preamble.

“Joint Bookrunners” means Barclays Bank PLC, Citibank, N.A. and JPMorgan Chase
Bank, N.A.

“Junior Debt Payments” has the meaning specified in Section 7.08(b).

“JV Subsidiary” means any Subsidiary that is not a Wholly Owned Subsidiary and
that is a joint venture with a third party unaffiliated with Parent or any other
Subsidiary of Parent.

“Latest Maturity Date” means, at any date of determination, the latest maturity
or termination date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Other Term Loan, any
Other Term Commitment, any Other Revolving Loan or any Other Revolving
Commitment (but excluding, for the avoidance of doubt, any Permitted External
Credit Agreement Refinancing Indebtedness) in each case as extended in
accordance with this Agreement from time to time.

“Laws” means, collectively, all applicable international, foreign, Federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directives, licenses, authorizations and
permits of any Governmental Authority.

 

-31-



--------------------------------------------------------------------------------

“L/C Borrowing” means a Revolving Borrowing made pursuant to Section 2.05(e)(iv)
and (v) to refinance Unreimbursed Amounts in respect of drawn Letters of Credit.

“L/C Commitment” means the commitment of one or more L/C Issuers to issue
Letters of Credit in an aggregate face amount at any one time outstanding
(together with the amounts of any unreimbursed drawings thereon) of up to the
L/C Sublimit.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Disbursement” means a payment or disbursement made by an L/C Issuer
pursuant to a Letter of Credit.

“L/C Documents” means, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any Letter of Credit Application and any agreements, instruments, Guarantee or
other documents (whether general in application or applicable only to such
Letter of Credit) governing or providing for (i) the rights and obligations of
the parties concerned or at risk or (ii) any collateral security for such
obligations.

“L/C Issuer” means (i) Barclays Bank PLC, in its capacity as issuer of Letters
of Credit under Section 2.05(a), and its successor or successors in such
capacity and (ii) any other Revolving Lender (or, if reasonably satisfactory to
the Administrative Agent, an Affiliate of any Revolving Lender) which the U.S.
Borrower shall have designated as an “L/C Issuer” by notice to the
Administrative Agent with the consent of such other Revolving Lender or
Affiliate of a Revolving Lender, as applicable. Notwithstanding anything herein
to the contrary, neither Barclays Bank PLC nor any of its branches or Affiliates
shall be required to issue any commercial letters of credit hereunder.

“L/C Issuer Fees” has the meaning specified in Section 2.11(b)(iii).

“L/C Obligations” means at any time, the sum of (i) the maximum amount which is,
or at any time thereafter may become, available to be drawn under Letters of
Credit then outstanding, assuming compliance with all requirements for drawings
referred to in such Letters of Credit plus (ii) the aggregate amount of all
Unreimbursed Amounts not then paid by the applicable Borrower as provided in
Section 2.05(e)(ii), (iii), (iv) or (v) to the applicable L/C Issuer in respect
of drawings under Letters of Credit, including any portion of any such
obligation to which a Lender has become subrogated pursuant to
Section 2.05(e)(vi). For all purposes of this Agreement and all other Loan
Documents, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

“L/C Sublimit” means an amount equal to $10,000,000. The L/C Sublimit is a part
of, and not in addition to, the Revolving Committed Amount.

“Lead Arranger” means Barclays Bank PLC in its capacity as lead arranger, or any
successor lead arranger.

“Leases” means any and all leases, subleases, tenancies, options, concession
agreements, rental agreements, occupancy agreements, franchise agreements,
access agreements and any other agreements (including all amendments,
extensions, replacements, renewals, modifications and/or guarantees thereof),
whether or not of record and whether now in existence or hereafter entered into,
affecting the use or occupancy of all or any portion of any real property.

 

-32-



--------------------------------------------------------------------------------

“Lender” means a Revolving Lender, Term Lender and each Eligible Assignee that
becomes a Lender pursuant to Section 10.06(b) and their respective permitted
successors and shall include, as the context may require, the Swing Line Lender
in such capacity and each L/C Issuer in such capacity.

“Lender Party” means any Lender, L/C Issuer or Swing Line Lender.

“Lending Office” means (i) with respect to any Lender and for each Type of Loan
made to any Borrower, the “Lending Office” of such Lender (or of an Affiliate of
such Lender) designated for such Type of Loan in such Lender’s Administrative
Questionnaire or in any applicable Assignment and Assumption pursuant to which
such Lender became a Lender hereunder or such other office of such Lender (or of
an Affiliate of such Lender) as such Lender may from time to time specify to the
Administrative Agent and theany Borrower as the office by which its Loans of
such Type to such Borrower are to be made and maintained and (ii) with respect
to any L/C Issuer and for each Letter of Credit made to any Borrower, the
“Lending Office” of such L/C Issuer (or of an Affiliate of such L/C Issuer)
designated on the signature pages hereto or such other office of such L/C Issuer
(or of an Affiliate of such L/C Issuer) as such L/C Issuer may from time to time
specify to the Administrative Agent and thesuch Borrower as the office by which
its Letters of Credit are to be issued and maintained with respect to such
Borrower.

“Letter of Credit” means any commercial or standby letter of credit issued
hereunder by an L/C Issuer on or after the Closing Date.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form and from time to time in
use by the applicable L/C Issuer.

“Letter of Credit Expiration Date” means the fifth Business Day prior to the
Revolving Termination Date then in effect.

“Letter of Credit Fee” has the meaning specified in Section 2.11(b)(i).

“Letter of Credit Request” has the meaning specified in Section 2.05(c).

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, easement, right-of-way or other encumbrance on
title, lien (statutory or otherwise), charge, or preference, priority or other
security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, and any financing lease having substantially
the same economic effect as any of the foregoing); provided that any operating
lease or license (other than an Exclusive License), and any filing of a UCC
financing statement that is a protective lease filing in respect of an operating
lease and any filings with the Governmental Authority in respect of any license
(other than an Exclusive License) do not constitute Liens.

“Loan” means a Revolving Loan, a Term Loan, an Incremental Term Loan, an Other
Term Loan, an Incremental Revolving Loan, an Other Revolving Loan or a Swing
Line Loan (or a portion of any Revolving Loans, Term Loans, Incremental Term
Loans, Other Term Loans, Incremental Revolving Loans, Other Revolving Loans or
Swing Line Loans), individually or collectively as appropriate; provided that,
if any such loan or loans (or portions thereof) are combined or subdivided
pursuant to a Notice of Extension/Conversion, the term “Loan” shall refer to the
combined principal amount resulting from such combination or to each of the
separate principal amounts resulting from such subdivision, as the case may be.

 

-33-



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, the Notes, the Guaranty Agreement, the
Collateral Documents, each L/C Document and any agreement creating or perfecting
rights in cash collateral pursuant to the provisions of Section 2.16 of this
Agreement, collectively, in each case as the same may be amended, modified or
supplemented from time to time, and all other related agreements and documents
executed by a Loan Party in favor of, and delivered to, any Senior Credit Party
in connection with or pursuant to any of the foregoing, but for the avoidance of
doubt, excluding any Swap Agreements and any Cash Management Agreements.

“Loan Parties” means theeach Borrower and the Guarantors, and “Loan Party” means
any of the foregoing.

“Margin Stock” means “margin stock” as such term is defined in Regulation U.

“Material Acquisition” means any Permitted Acquisition that involves the payment
of aggregate Acquisition Consideration by Parent and its Restricted Subsidiaries
in excess of $50,000,000.

“Material Adverse Effect” means (a) a material adverse effect on the business,
property, results of operations, or financial condition of Parent and its
Subsidiaries, taken as a whole (after taking into account any applicable
insurance and any applicable indemnification (to the extent the provider of such
insurance or indemnification has the financial ability to support its
obligations with respect thereto and is not disputing or refusing to acknowledge
the same)); or (b) material adverse effect on the rights of or benefits or
remedies available to the Lenders or the Collateral Agent under any Loan
Document.

“Material Disposition” means any Disposition of property or series of related
Dispositions of property that involves payment of aggregate Disposition
Consideration to Parent and its Restricted Subsidiaries in excess of
$50,000,000.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of Parent and its Restricted Subsidiaries in an aggregate principal amount
exceeding $20,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of Parent or any Restricted Subsidiary in
respect of any Swap Agreement at any time shall be the termination value (giving
effect to any netting agreements) that Parent or such Restricted Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

“Material Restricted Subsidiary” means each Restricted Subsidiary (i) which, as
of the most recent fiscal quarter of Parent, for the period of four consecutive
fiscal quarters then ended for which financial statements have been delivered
pursuant to Section 6.01, contributed greater than 510% of Consolidated EBITDA
for such period or (ii) which contributed greater than 510% of Consolidated
Total Assets as of such date; provided that, if at any time the aggregate amount
of Consolidated EBITDA or Consolidated Total Assets attributable to all
Restricted Subsidiaries (other than Excluded Subsidiaries) that are not Material
Restricted Subsidiaries exceeds 1015% of Consolidated EBITDA for any such period
or 1015% of Consolidated Total Assets as of the end of any such fiscal quarter,
Parent (or, in the event Parent has failed to do so concurrently with the
delivery of financial statements for such period or quarter required pursuant to
Section 6.01(a) or (b), the Administrative Agent) shall designate sufficient
Restricted Subsidiaries (other than Excluded Subsidiaries) as “Material
Restricted Subsidiaries” to eliminate such excess, and such designated
Subsidiaries shall for all purposes of this Agreement constitute Material
Restricted Subsidiaries.

“Material Subsidiary” means, at any date of determination, each Subsidiary of
the Parent that is not an Immaterial Subsidiary (but including, in any case, any
Subsidiary that has been designated as a Material Subsidiary as provided in, or
has been designated as an Immaterial Subsidiary in a manner that does not comply
with, the definition of “Immaterial Subsidiary”).

 

-34-



--------------------------------------------------------------------------------

“Maturity Date” means (i) as to the Revolving Loans and Swing Line Loans, the
Revolving Termination Date and (ii) as to Term Loans, the Term Loan Maturity
Date.

“Maximum Rate” has the meaning specified in Section 10.09.

“Merger Agreement” has the meaning set forth in the Preliminary Statements
hereto.

“Merger Documents” means the Merger Agreement, including the exhibits and
schedules thereto, and all agreements, documents and instruments executed and
delivered pursuant thereto or in connection therewith, including without
limitation, any bill of sale or other transfer instruments executed in
connection therewith, in each case as the same may be amended, modified or
supplemented from time to time in accordance with the provisions thereof and of
this Agreement (and for the avoidance of doubt shall not include any of the Loan
Documents).

“Merger Sub” has the meaning set forth in the Preliminary Statements.

“Milestone Payments” means payments made under Contractual Obligations existing
during the period of twelve months ending on the Closing Date or Contractual
Obligations arising thereafter, in each case in connection with the Acquisition,
any Permitted Acquisition or other acquisition (including any license or the
acquisition of any license) of any rights in respect of any drug or other
pharmaceutical product (and any related property or assets) to sellers (or
licensors) of the assets or Equity Interests acquired (or licensed) therein
based on the achievement of specified revenue, profit or other performance
targets (financial or otherwise).

“Minimum Collateral Amount” means, at any time, (a) as to Cash Collateral
consisting of cash or deposit account balances, an amount equal to 103% of the
Fronting Exposure of all L/C Issuers with respect to Letters of Credit issued
and outstanding at such time and (b) otherwise, an amount determined by the
Administrative Agent and the L/C Issuers in their sole discretion.

“MNPI” has the meaning set forth in Section 2.19(a).

“Moody’s” means Moody’s Investors Service, Inc., a Delaware corporation, and its
successors or, absent any such successor, such nationally recognized statistical
rating organization as the U.S. Borrower and the Administrative Agent may
select.

“Mortgage” means each mortgage, deed of trust or other agreement that conveys or
evidences a Lien in favor of the Collateral Agent, for the benefit of the
Collateral Agent and the Finance Parties, on the Mortgaged Property in form and
substance reasonably acceptable to the Collateral Agent, including any
amendment, restatement, modification or supplement thereto.

“Mortgage Instruments” means such title reports, title insurance, “Life-of-Loan”
flood certifications and flood insurance, opinions of counsel, surveys,
appraisals, environmental reports, acknowledged borrower notices of flood
insurance requirements and other similar information and related certifications
as are customary for the jurisdiction of the applicable Mortgaged Property and
in form and substance reasonably acceptable to the Administrative Agent;
provided that in the case of real property located in the United States,
Mortgage Instruments may include a “Life-of-Loan” Federal Emergency Standard
Flood Hazard Determination (together with a notice about special flood hazard
area status and flood disaster assistance duly executed by the U.S. Borrower and
each Loan Party relating thereto), and if such Mortgaged Property is located in
a special flood hazard area, evidence of flood insurance confirming that such
insurance has been obtained to the extent required by this Agreement.

 

-35-



--------------------------------------------------------------------------------

“Mortgaged Property” means each fee interest in any real property (other than
Excluded Assets), if any, owned or acquired after the Closing Date by any Loan
Party.

“Multiemployer Plan” means a “multiemployer plan” as defined in Section 3(37) or
4001(a)(3) of ERISA.

“Net Cash Proceeds” means:

(i) with respect to any Asset Disposition (other than the issuance of Equity
Interests), Casualty or Condemnation, (A) the gross amount of all cash proceeds
(including cash Insurance Proceeds and cash Condemnation Awards) in the case of
any Casualty or Condemnation actually paid to or actually received by Parent or
any of its Restricted Subsidiaries in respect of such Asset Disposition,
Casualty or Condemnation (including any cash proceeds received as income or
other proceeds of any noncash proceeds of any Asset Disposition, Casualty or
Condemnation as and when received), less (B) the sum of (1) the amount, if any,
of all customary fees, legal fees, brokerage fees, commissions, costs and other
expenses that are incurred in connection with such Asset Disposition, Casualty
or Condemnation and are payable by Parent or any of its Restricted Subsidiaries,
but only to the extent not already deducted in arriving at the amount referred
to in clause (i)(A) above, (2) Taxes paid or reasonably estimated to be payable
in connection therewith (including Taxes imposed on the distribution or
repatriation of any such Net Cash Proceeds), (3) in the case of any Disposition
by, or Condemnation or Casualty affecting, a non-Wholly Owned Restricted
Subsidiary, the pro rata portion of the Net Cash Proceeds thereof (calculated
without regard to this clause (3)) attributable to minority interests and not
available for distribution to or for the account of Parent or a Wholly Owned
Restricted Subsidiary as a result thereof, (4) appropriate amounts that must be
set aside as a reserve in accordance with GAAP against any indemnities,
liabilities (contingent or otherwise) associated with such Asset Disposition,
Casualty or Condemnation, (5) if applicable, the principal amount of any
Indebtedness secured by a Permitted Lien that has been repaid or refinanced in
accordance with its terms with the proceeds of such Asset Disposition, Casualty
or Condemnation and (6) any payments to be made by Parent or any of its
Restricted Subsidiaries as agreed between Parent or such Restricted Subsidiary
and the purchaser of any assets subject to an Asset Disposition, Casualty or
Condemnation in connection therewith; and

(ii) with respect to any Debt Issuance or issuance of Equity Interests, the
gross amount of cash proceeds paid to or received by Parent or any of its
Restricted Subsidiaries in respect of such Debt Issuance or issuance of Equity
Interests (including cash proceeds subsequently as and when received at any time
in respect of such Debt Issuance or issuance of Equity Interests from non-cash
consideration initially received or otherwise), less the sum of underwriting
discounts and commissions or placement fees, investment banking fees, legal
fees, consulting fees, accounting fees and other customary fees and expenses
incurred by Parent or any of its Restricted Subsidiaries in connection
therewith.

“Nominal Shares” means (i) for any Foreign Subsidiary, nominal issuances of
Equity Interests in an aggregate amount not to exceed 5.0% of the Equity
Interests or Equity Equivalents of such Subsidiary on a fully-diluted basis and
(ii) in any case, director’s qualifying shares, in each case to the extent such
issuances are required by applicable Laws.

 

-36-



--------------------------------------------------------------------------------

“Non-Consenting Lender” means any Lender that does not approve any amendment,
waiver or consent that (a) requires the approval of all affected Lenders, or all
the Lenders with respect to a certain Class of Loans, in accordance with the
terms of Section 10.01 and (b) has been approved by the Required Lenders.

“Non-Extension Notice Date” has the meaning specified in Section 2.05(c)(iii).

“Non-U.S. Lender” means any Lender Party that is not a “United States person”
within the meaning of Section 7701(a)(30) of the Code.

“Note” means a Revolving Note, a Term Note or a Swing Line Note, and “Notes”
means any combination of the foregoing.

“Notice of Borrowing” means a request by the applicable Borrower for a
Borrowing, substantially in the form of Exhibit A-1 hereto.

“Notice of Extension/Conversion” has the meaning specified in Section 2.07(a).

“OFAC” means the U.S. Treasury Department Office of Foreign Assets Control.

“Offer of Specified Discount Prepayment” means the offer by Parent or any of its
Subsidiaries to make a voluntary prepayment of Term Loans at a discount to par
pursuant to Section 2.19(b).

“Offered Amount” has the meaning specified in Section 2.19(d)(i).

“Offered Discount” has the meaning specified in Section 2.19(d)(i).

“Officer’s Certificate” means a certificate executed by the chief executive
officer, the president, any vice president, secretary or one of the Financial
Officers, each in his or her official (and not individual) capacity.

“OID” has the meaning specified in Section 2.15(c)(iii).

“OML” means Orphan Medical, LLC, a Delaware limited liability company.

“OML Settlement Agreements” means, collectively, the Civil Settlement Agreement
among the United States of America, the U.S. Borrower and OML dated July 13,
2007, (ii) the Non-prosecution Agreement between the United States Attorney’s
Office for the Eastern District of New York and the U.S. Borrower dated July 13,
2007, (iii) the Plea Agreement between the United States Attorney’s Office for
the Eastern District of New York and OML dated July 13, 2007 and (iv) the
Corporate Integrity Agreement between the Office of Inspector General of the
Department of Health and Human Services and the U.S. Borrower dated July 13,
2007.

“Organization Documents” means (i) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-United States
jurisdiction); (ii) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement (or
equivalent or comparable constitutive documents with respect to any non-United
States jurisdiction); and (iii) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
constitutive documents with respect

 

-37-



--------------------------------------------------------------------------------

to any non-United States jurisdiction) and any agreement, instrument, filing or
notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“Original Revolving Commitments” means the “Revolving Commitments” in effect
under this Agreement immediately prior to the Amendment No. 1 Effective Date.

“Original Revolving Loans” means the “Revolving Loans” made pursuant to the
Original Revolving Commitments.

“Original Swing Line Loans” means the “Swing Line Loans” made pursuant to this
Agreement in effect immediately prior to the Amendment No. 1 Effective Date.

“Original Term Loans” means the Term Loans made pursuant to Section 2.01(b)(i).

“Other Revolving Commitment Percentage” means, for each Lender, for each Class
of Other Revolving Commitments, the percentage of the aggregate Other Revolving
Commitments of such Class represented by such Lender’s Other Revolving
Commitment of such Class at such time and identified as its Other Revolving
Commitment Percentage of such Class in the relevant Refinancing Amendment, as
such percentage may be modified in connection with any Assignment and Assumption
made in accordance with the provisions of Section 10.06(b).

“Other Revolving Commitments” means one or more Classes of revolving credit
commitments hereunder that result from a Refinancing Amendment.

“Other Revolving Loans” means the Revolving Loans made pursuant to any Other
Revolving Commitment.

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, or filing Taxes, or any other excise, property or similar Taxes that
arise from any payment made under, from the execution, delivery, performance,
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document.

“Other Term Commitment Percentage” means, for each Lender, for each Class of
Other Term Commitments, the percentage of the aggregate Other Term Commitments
of such Class represented by such Lender’s Other Term Commitment of such Class
at such time and identified as its Other Term Commitment Percentage of such
Class in the relevant Refinancing Amendment, as such percentage may be modified
in connection with any Assignment and Assumption made in accordance with the
provisions of Section 10.06(b).

“Other Term Commitments” means one or more Classes of term loan commitments
hereunder that result from a Refinancing Amendment.

“Other Term Loans” means one or more Classes of Term Loans that result from a
Refinancing Amendment.

“Outstanding Amount” means, with respect to any L/C Obligations on any date, the
amount of such L/C Obligations on such date, including any L/C Borrowings
outstanding on such date, but after giving effect to any reimbursements of
outstanding unpaid drawings under any Letters of Credit (including any
refinancing of outstanding unpaid drawings under Letters of Credit or L/C
Borrowings as a Revolving Borrowing) or any reductions in the maximum amount
available for drawing under Letters of Credit taking effect on or before such
date.

 

-38-



--------------------------------------------------------------------------------

“Parent” has the meaning specified in the preamble.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“Participating Lender” has the meaning specified in Section 2.19(c)(ii).

“Participation Interest” means a Credit Extension by a Lender by way of a
purchase of a participation interest in Letters of Credit or L/C Obligations as
provided in Section 2.05(e), in Swing Line Loans as provided in
Section 2.01(c)(vi) or in any Loans as provided in Section 2.13.

“Patriot Act” has the meaning set forth in Section 10.14.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any entity succeeding to any or all of its
functions under ERISA.

“Perfection Certificate” means with respect to any Loan Party a certificate,
substantially in the form of Exhibit J to this Agreement, completed and
supplemented with the schedules and attachments contemplated thereby and duly
executed on behalf of such Loan Party by a Responsible Officer of such Loan
Party.

“Permitted Acquisition” means the purchase or other acquisition (including by
merger or consolidation) by Parent or any Restricted Subsidiary of Equity
Interests in, or all or substantially all the assets of (or all or substantially
all the assets constituting a business unit, division, product line (including
rights in respect of any drug or other pharmaceutical product) or line of
business of) any Person, or any Exclusive License of rights to a drug or other
product line, in a single transaction or a series of related transactions if:
(a) (i) in the case of any purchase or other acquisition of Equity Interests in
a Person, such Person (including each Subsidiary of such Person), upon the
consummation of such purchase or acquisition, will be a Restricted Subsidiary
(including as a result of a merger or consolidation between Parent or any
Restricted Subsidiary and such Person, with, in the case of a merger or
consolidation involving Parent, Parent being the surviving entity) or (ii) in
the case of any purchase, license or other acquisition of other assets, such
assets will be owned and/or licensed by Parent or a Wholly Owned Restricted
Subsidiary; (b) the business of such Person, or the business conducted with such
assets, as the case may be, constitutes a business permitted by Section 7.03(b);
(c) at the time of and immediately after giving effect (including pro forma
effect) to any such purchase, license or other acquisition, (i) no Default shall
have occurred and be continuing and (ii) if the Acquisition Consideration with
respect thereto exceeds $25,000,000, Parent shall have delivered to the
Administrative Agent a certificate of a Financial Officer, in form and substance
reasonably satisfactory to the Administrative Agent, certifying that all the
requirements set forth in this definition have been satisfied with respect to
such purchase or other acquisition, together with reasonably detailed
calculations demonstrating satisfaction of the requirements set forth in clause
(c)(ii) above and (d) below, as applicable; (d) after giving effect (on a pro
forma basis in accordance with Section 1.03(c)) to any such purchase, license or
other acquisition, the Secured Leverage Ratio shall not exceed the maximum
permitted Secured Leverage Ratio set forth for the current period in
Section 7.10 (assuming that the maximum Secured Leverage Ratio permitted at the
time was in fact 0.25 to 1 less than the ratio set forth in Section 7.10 for
such period) and (e) such purchase or acquisition was not consummated pursuant
to a hostile tender offer.

 

-39-



--------------------------------------------------------------------------------

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 6.04 and Liens for unpaid utility charges;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by Law, arising in the ordinary course of business and
securing obligations that are not overdue by more than sixty (60) days or are
being contested in compliance with Section 6.04;

(c) pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations or employment laws or to secure other public,
statutory or regulatory obligations and (ii) in respect of letters of credit,
bank guarantees or similar instruments issued for the account of the
BorrowerParent or any Subsidiary in the ordinary course of business supporting
obligations of the type set forth in clause (c)(i) above;

(d) pledges and deposits (i) to secure the performance of bids, trade and
commercial contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business and (ii) in respect of letters of credit, bank
guarantees or similar instruments issued for the account of the BorrowerParent
or any Subsidiary in the ordinary course of business supporting obligations of
the type set forth in clause (d)(i) above;

(e) judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VIII or securing appeal or surety bonds
related to such judgments;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of Parent or any Restricted Subsidiary; and

(g) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions and
payment processors; provided that such deposit accounts or funds are not
established or deposited for the purpose of providing collateral for any
Indebtedness.

“Permitted Exchange” means an exchange of real property of Parent or any
Restricted Subsidiary that qualifies as a like-kind exchange pursuant to and in
compliance with Section 1031 of the Code.

“Permitted External Credit Agreement Refinancing Indebtedness” means Credit
Agreement Refinancing Indebtedness incurred by the applicable Borrower in the
form of one or more series of senior lien secured, junior lien secured or
unsecured notes or loans (other than pursuant to a Refinancing Amendment);
provided that (i) such Indebtedness is not secured by any property or assets of
Parent, the applicable Borrower or any Subsidiary other than the Collateral and
(ii) the security agreements, if any, relating to such Indebtedness are
substantially the same as the Collateral Documents (as determined in good faith
by the U.S. Borrower) (with such differences as are reasonably satisfactory to
the Administrative Agent).

 

-40-



--------------------------------------------------------------------------------

“Permitted Foreign Loan” means a loan made by any Loan Party to any Wholly Owned
Restricted Subsidiary that is not a Loan Party after the date hereof that
satisfies the following requirements: (a) the proceeds of such loan are used,
directly or indirectly, to finance an acquisition or other Investment permitted
under clause (b), (q), (u) or (w) of Section 7.04; (b) such loan is evidenced by
a promissory note of such Foreign Subsidiary; and (c) such promissory note is
delivered and pledged to the Administrative Agent pursuant to the applicable
Collateral Documents.

“Permitted Indebtedness” means unsecured Indebtedness (including Subordinated
Indebtedness) of any Loan Party and any Permitted Refinancing Indebtedness in
respect of any such Indebtedness; provided that (i) both immediately prior to
and after giving effect thereto, no Default or Event of Default shall exist or
result therefrom, (ii) such Indebtedness matures on or after, and does not
require any scheduled amortization or other scheduled payments of principal
prior to, the date that is 91 days after the Latest Maturity Date (it being
understood that any provision requiring an offer to purchase such Indebtedness
as a result of a change of control or asset sale and any cash settled or net
share settled conversion obligations shall not violate the foregoing
restriction), (iii) such Indebtedness is not guaranteed by any Restricted
Subsidiary of Parent other than the Subsidiary Guarantors (which guarantees, if
such Indebtedness is subordinated, shall be expressly subordinated to the
Finance Obligations on terms not less favorable to the Lenders than the
subordination terms of such Subordinated Indebtedness) and (iv) both immediately
prior to and after giving effect to the increase of such Indebtedness (on a pro
forma basis in accordance with Section 1.03(c)), the Total Leverage Ratio as the
end of the most recently completed Test Period shall not exceed 3.004.50 to
1.00.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, demand deposits,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case with any domestic or foreign commercial bank having
capital and surplus of not less than $500,000,000 in the case of U.S. banks and
$250,000,000 (or the Dollar equivalent as of the date of determination) in the
case of non-U.S. banks;

(d) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clauses (a) and (c) above and
entered into with a financial institution satisfying the criteria described in
clause (c) above;

(e) marketable short-term money market and similar liquid funds having a rating
of at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any
time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another nationally recognized statistical rating agency);

(f) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or

 

-41-



--------------------------------------------------------------------------------

Aaa3 (or the equivalent thereof) or better by Moody’s (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency);

(g) investment funds investing substantially all of their assets in securities
of the types described in clauses (a) through (f) above;

(h) in the case of any Parent or Foreign Subsidiary, other short-term
investments that are analogous to the foregoing, are of comparable credit
quality and are customarily used by companies in the jurisdiction of such Parent
or Foreign Subsidiary for cash management purposes; and

(i) investments permitted pursuant to Parent’s investment policy as approved by
the Board of Directors (or committee thereof) of the Parent from time to time.

“Permitted Liens” has the meaning assigned to such term in Section 7.02.

“Permitted Refinancing Indebtedness” means any Indebtedness issued in exchange
for, or the net proceeds of which are used to extend, refinance, renew, replace,
defease or refund (collectively, to “Refinance”) other Indebtedness; provided
that (a) the principal amount (or accreted value, if applicable) of such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness so refinanced (plus unpaid
accrued interest and premium (including tender premium) thereon, any committed
or undrawn amounts and underwriting and original issue discounts, fees,
commissions and expenses, associated with such Permitted Refinancing
Indebtedness), (b) the final maturity date of such Permitted Refinancing
Indebtedness is no earlier than the maturity date of the Indebtedness being
Refinanced (it being understood that, in each case, any provision requiring an
offer to purchase such Indebtedness as a result of a change of control or asset
sale shall not violate the foregoing restriction), (c) if the Indebtedness
(including any Guarantee thereof) being Refinanced is by its terms subordinated
in right of payment to the Finance Obligations, such Permitted Refinancing
Indebtedness (including any Guarantee thereof) shall be subordinated in right of
payment to the Finance Obligations on terms at least as favorable to the Lenders
as those contained in the documentation governing the Indebtedness being
Refinanced, taken as a whole (as determined in good faith by the Board of
Directors of Parent), (d) no Permitted Refinancing Indebtedness shall have
obligors or contingent obligors that were not obligors or contingent obligors
(or that would not have been required to become obligors or contingent obligors)
in respect of the Indebtedness being Refinanced and (e) if the Indebtedness
being Refinanced is secured, such Permitted Refinancing Indebtedness may be
secured on terms no less favorable, taken as a whole, to the Loan Parties than
those contained in the documentation (including any intercreditor agreement)
governing the Indebtedness being Refinanced (reasonably determined in good faith
by the Board of Directors of Parent).

“Permitted Reorganization” means the consummation of one or more transactions
undertaken in good faith for the purpose of improving the consolidated Tax
efficiency of Parent and the Restricted Subsidiaries, pursuant to which
(i) certain Foreign Subsidiaries of the U.S. Borrower shall become Subsidiaries
of Parent and not the U.S. Borrower, (ii) intellectual property assets held by
one or more Foreign Subsidiaries of Parent shall be Disposed to one or more
other Subsidiaries of Parent; provided that with respect to clause (i), no Loan
Party shall become an Excluded Subsidiary as a result of such transaction and,
with respect to clause (ii), any such Subsidiary of Parent to which such
intellectual property assets (in each case other than Excluded Assets) are
Disposed, shall be a Guarantor or shall become a Guarantor within the time
periods specified under Section 6.09.

 

-42-



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
maintained by or contributed to by the BorrowerParent or any of its Restricted
Subsidiaries or any ERISA Affiliate, including a Multiemployer Plan.

“Pledged Collateral” means collectively the “Pledged Collateral” as defined in
the U.S. Security Agreement and the Foreign Collateral Documents.

“Pre-Commitment Information” means, taken as an entirety, (i) information with
respect to Parent and the Acquired Business contained in the Confidential
Information Memorandum dated May 2012 and (ii) any other written information in
respect of Parent and the Acquired Business provided to any Agent or Lender by
or on behalf of the U.S. Borrower prior to the Closing Date.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Person acting as the Administrative Agent as its prime rate in
effect at its principal office in New York City. The Prime Rate is a reference
rate and does not necessarily represent the lowest or best rate actually charged
to any customer. The Administrative Agent or any Lender may make commercial
loans or other loans at rates of interest at, above or below the Prime Rate. Any
change in the Prime Rate shall take effect at the opening of business on the day
specified in the public announcement of such change.

“Principal Amortization Payment” means a scheduled principal payment on the Term
Loans pursuant to Section 2.08(b) (including the remaining payment due on the
Term Loan Maturity Date).

“Principal Amortization Payment Date” means (i) the last Business Day of each
calendar quarter, commencing with September 30, 20122013 and (ii) the Term Loan
Maturity Date.

“Pro rata Share” has the meaning assigned to such term in Section 8.03(b).

“Process Agent” has the meaning set forth in Section 10.13(d).

“Qualified Capital Stock” means Equity Interests of Parent that do not include a
cash dividend (other than dividends that are solely payable as and when declared
by the Board of Directors of Parent) and are not mandatorily redeemable by
Parent or any of its Restricted Subsidiaries or redeemable at the option of the
holder of such Equity Interests, in each case prior to the 91st day following
the Term Loan Maturity Date (other than redemptions solely for Qualified Capital
Stock in such Person and cash in lieu of fractional shares of such Equity
Interests and redemptions upon the occurrence of an “asset sale” or a “change in
control” (or similar event, however denominated) so long as any such redemption
requirement becomes operative only after repayment in full (or waiver thereof)
of all the Senior Credit Obligations (other than contingent indemnification
obligations); provided, however, that an Equity Interest in any Person that is
issued to any employee or to any plan for the benefit of employees or by any
such plan to such employees shall constitute Qualified Capital Stock
notwithstanding any obligation of Parent or any Subsidiary to repurchase such
Equity Interest in order to satisfy applicable statutory or regulatory
obligations or as a result of such employee’s termination, death or disability).

“Qualified ECP Loan Party” means, in respect of any CEA Swap Obligation, each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such CEA Swap Obligation or such other

 

-43-



--------------------------------------------------------------------------------

person as constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder and can cause another
person to qualify as an “eligible contract participant” at such time by entering
into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualifying Lender” has the meaning specified in Section 2.19(d)(iii).

“Refinance” has the meaning set forth in the definition of Permitted Refinancing
Indebtedness. “Refinanced” and “Refinancing” shall have the corresponding
meanings

“Refinanced Debt” has the meaning set forth in the definition of “Credit
Agreement Refinancing Indebtedness.”

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent, the U.S. Borrower
and Parent executed by each of (a) theeach applicable Borrower, (b) Parent,
(c) the Administrative Agent and (d) each Eligible Assignee and Lender that
agrees to provide any portion of the Credit Agreement Refinancing Indebtedness
being incurred pursuant thereto, in accordance with Section 2.18.

“Refunded Swing Line Loans” has the meaning specified in Section 2.01(c)(iii).

“Register” has the meaning specified in Section 10.06(c).

“Regulation T, U or X” means Regulation T, U or X, respectively, of the Board of
Governors of the Federal Reserve System as amended, or any successor regulation.

“Reimbursement Obligations” means theeach Borrower’s obligation under
Section 2.05(e) to reimburse L/C Disbursements.

“Reinvestment Funds” means, with respect to any Net Cash Proceeds of Insurance
Proceeds, any Condemnation Award or any Asset Disposition in respect of the
single event or series of related events giving rise thereto, that portion of
such funds as, according to a certificate of a Responsible Officer of the U.S.
Borrower delivered to the Administrative Agent within one Business Day after the
occurrence of the Casualty, Condemnation or Asset Disposition giving rise
thereto, are expected to be reinvested (or to which the Parent or any Restricted
Subsidiary expects to enter into a binding commitment for any such reinvestment)
within twelve months after the occurrence of the Casualty, Condemnation or Asset
Disposition giving rise thereto (or if some or all of such Net Cash Proceeds are
scheduled to be received at a later date than the date of such occurrence,
within 12 months following the receipt of such Net Cash Proceeds) in long-term
assets useful in the business of Parent and its Restricted Subsidiaries;
provided that, if any such Net Cash Proceeds are not actually so reinvested
within 18 months of such Casualty, Condemnation or Asset Disposition (or twelve
months of such Casualty, Condemnation or Asset Disposition if not so committed
on or prior to the last day of such twelve-month period), such unreinvested
portion shall no longer constitute Reinvestment Funds and shall be applied on
the last day of such period as a mandatory prepayment as provided in
Section 2.09(c)(iii); provided, further, that such certificate may only be
delivered (and any related Net Cash Proceeds may only be deemed Reinvestment
Funds) if (x) no Event of Default shall have occurred and be continuing on the
date of such certificate or (y) if Parent or one or more of its Restricted
Subsidiaries shall have then entered into one or more continuing agreements with
a Person not an Affiliate of any of them for the reinvestment in long-term
assets useful in the business of Parent and its Restricted Subsidiaries, none of
the Administrative Agent or the Collateral Agent shall have commenced any action
or proceeding to exercise or seek to exercise any right or remedy with respect
to any Collateral (including any action of foreclosure, enforcement, collection
or execution or by and proceeding under any Insolvency or Liquidation
Proceeding).

 

-44-



--------------------------------------------------------------------------------

“Rejected Amount” has the meaning specified in Section 2.09(f).

“Rejection Deadline” has the meaning set forth in the Section 2.09(f).

“Rejection Notice” has the meaning specified in Section 2.09(f).

“Related Obligations” has the meaning specified in Section 9.12.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, trustees, directors, officers, employees and agents of such
Person and of such Person’s Affiliates.

“Release” means any spill, emission, leaking, dumping, injection, pouring,
deposit, disposal, discharge, dispersal, leaching or migration into or through
the Environment or within, upon, or from or into any building, structure,
facility or fixture.

“Representative” has the meaning specified in Section 10.07.

“Repricing Transaction” shall mean (i) any prepayment or repayment of Loans
under the Term Facility (including by means of a Refinancing Amendment) with the
proceeds of, or any conversion of Term Loans into, any new or replacement term
loans bearing interest at an effective interest yield less than the effective
interest yield applicable to the Term Facility (as such comparative yields are
reasonably determined by the Administrative Agent) and (ii) any amendment to the
Term Facility that reduces the effective interest yield applicable to the Loans
thereunder (in each case, such effective interest yield shall take into account
margins, the Adjusted LIBOR Floor or Base Rate Floor, original issue discount
and upfront fees).

“Required Lenders” means, at any date of determination, Lenders whose aggregate
Credit Exposure constitutes more than 50% of the Credit Exposure of all Lenders
at such time; provided, however, that if any Lender shall be a Defaulting Lender
at such time then there shall be excluded from the determination of Required
Lenders such Lender and its Credit Exposure at such time.

“Required Revolving Lenders” means Lenders whose aggregate Revolving Credit
Exposure constitutes more than 50% of the Revolving Credit Exposure of all
Lenders at such time; provided, however, that if any Lender shall be a
Defaulting Lender at such time then there shall be excluded from the
determination of Required Revolving Lenders such Lender and the aggregate
principal amount of Revolving Credit Exposure of such Lender at such time.

“Required Term Lenders” means, at any date of determination, Lenders whose
aggregate Term Credit Exposure constitutes more than 50% of the Term Credit
Exposure of all Lenders at such time; provided, however, that if any Lender
shall be a Defaulting Lender at such time then there shall be excluded from the
determination of Required Term Lenders such Lender and its Term Credit Exposure
at such time.

“Responsible Officer” means the chief executive officer, president, senior vice
president, vice president, chief financial officer, treasurer or controller of a
Loan Party or, in the case of a Foreign Guarantor, any duly appointed authorized
signatory or any director or managing member of such Person that has been
designated in writing by Parent as being so authorized. Any document delivered
hereunder

 

-45-



--------------------------------------------------------------------------------

that is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means (i) any dividend or other distribution (whether in
cash, securities or other property), direct or indirect, on account of any class
of Equity Interests or Equity Equivalents of Parent or any Restricted
Subsidiary, now or hereafter outstanding, and (ii) any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation,
termination or similar payment, purchase or other acquisition for value, direct
or indirect, of any class of Equity Interests or Equity Equivalents of Parent or
any Restricted Subsidiary, now or hereafter outstanding.

“Restricted Subsidiary” means any Subsidiary of Parent (including theeach
Borrower) that is not an Unrestricted Subsidiary.

“Revolving Availability Period” means the period from and including the Closing
Date to the earliest of (i) the Revolving Termination Date, (ii) the date of the
termination of the Commitments pursuant to Section 2.10 and (iii) the date of
termination of the commitment of each Lender to make Loans and of the obligation
of the L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.

“Revolving Borrowing” means a Borrowing comprised of Revolving Loans and
identified as such in the Notice of Borrowing with respect thereto.

“Revolving Commitment” means, with respect to any Lender, the commitment of such
Lender, in an aggregate principal amount at any time outstanding of up to such
Lender’s Revolving Commitment Percentage of the Revolving Committed Amount,
(i) to make Revolving Loans in accordance with the provisions of
Section 2.01(a), (ii) to purchase Participation Interests in Swing Line Loans in
accordance with the provisions of Section 2.01(c)(iv) and (iii) to purchase
Participation Interests in Letters of Credit in accordance with the provisions
of Section 2.05(d).

“Revolving Commitment Percentage” means, for each Lender, the percentage of the
aggregate Revolving Commitments represented by such Lender’s Revolving
Commitment at such time and identified as its Revolving Commitment Percentage on
Schedule 2.01 hereto, as such percentage may be (i) increased pursuant to
Section 2.15 or reduced pursuant to Section 2.10 and (ii) modified in connection
with any assignment made in accordance with the provisions of Section 10.06(b).

“Revolving Committed Amount” means $100,000,000200,000,000 or such lesser amount
to which the Revolving Committed Amount may be reduced pursuant to Section 2.10.

“Revolving Credit Exposure” means, as applied to each Lender and with respect to
each Class of its Commitments and/or Loans:

(i) at any time prior to the termination of the Commitments of the Lenders in
respect of such Class, the sum, as applicable, of (A) the Revolving Commitment
Percentage of such Lender multiplied by the Revolving Committed Amount plus
(B) the Incremental Revolving Commitment Percentage of the relevant Class of
such Lender multiplied by the total Incremental Revolving Commitments of such
Class plus (C) the Other Revolving Commitment Percentage of the relevant Class
of such Lender multiplied by the total Other Revolving Commitments of such
Class; and

(ii) at any time after the termination of the Commitments of the Lenders in
respect of such Class, the sum, as applicable, of (A) the principal balance of
the outstanding Loans of such Lender of such Class plus (B) in the case of the
termination of the Revolving Commitments, any Class of Incremental Revolving
Commitments or any Class of Other Revolving Commitments, in each case, such
Lender’s Participation Interests in all L/C Obligations and Swing Line Loans
issued under the relevant terminated Class.

 

-46-



--------------------------------------------------------------------------------

“Revolving Lender” means each Lender identified in Schedule 2.01 as having a
Revolving Commitment and each Eligible Assignee which acquires a Revolving
Commitment or Revolving Loan pursuant to Section 10.06(b) and their respective
permitted successors.

“Revolving Loan” means the revolving loans made by the Revolving Lenders to
theany Borrower pursuant to Section 2.01(a).

“Revolving Note” means a promissory note, substantially in the form of Exhibit
B-1 hereto, evidencing the obligationobligations of the applicable Borrower to
repay outstanding Revolving Loans, as such note may be amended, modified,
supplemented, extended, renewed or replaced from time to time.

“Revolving Outstandings” means at any date the aggregate outstanding principal
amount of all Revolving Loans and Swing Line Loans plus the aggregate
Outstanding Amount of all L/C Obligations.

“Revolving Termination Date” means the date which is the fifth anniversary of
the Closing Date (or, if such day is not a Business Day, the next preceding
Business Day) or such earlier date upon which the Revolving Commitments shall
have been terminated in their entirety in accordance with this Agreement.

“Sale/Leaseback Transaction” means any direct or indirect arrangement with any
Person or to which any such Person is a party providing for the leasing to
Parent or any of its Restricted Subsidiaries of any property, whether owned by
Parent or any of its Restricted Subsidiaries as of the Closing Date or later
acquired, which has been or is to be sold or transferred by Parent or any of its
Restricted Subsidiaries to such Person or to any other Person from whom funds
have been, or are to be, advanced by such Person on the security of such
property.

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc., a
New York corporation, and its successors or, absent any such successor, such
nationally recognized statistical rating organization as the U.S. Borrower and
the Administrative Agent may select.

“Sanctions” has the meaning assigned to such term in Section 5.21(b).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Lien Intercreditor Agreement” means a Second Lien Intercreditor
Agreement among the Administrative Agent, the Collateral Agent and one or more
Senior Representatives for holders of Indebtedness secured by Liens on the
Collateral that are junior to the Liens on the Collateral securing the Finance
Obligations, in form and substance reasonably satisfactory to the Administrative
Agent.

 

-47-



--------------------------------------------------------------------------------

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

“Secured Leverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated Secured Debt as of such date to (b) Consolidated EBITDA for the
most recently ended Test Period.

“Senior Credit Obligations” means, with respect to each Loan Party, without
duplication:

(i) in the case of theeach Borrower, all principal of and interest (including,
without limitation, any interest which accrues after the commencement of any
proceeding under any Insolvency or Liquidation Proceeding with respect to
thesuch Borrower, whether or not allowed or allowable as a claim in any such
proceeding) on any Loan or L/C Obligation under, or any Note issued pursuant to,
this Agreement or any other Loan Document;

(ii) all fees, expenses, indemnification obligations and other amounts of
whatever nature now or hereafter payable by such Loan Party (including, without
limitation, any amounts which accrue after the commencement of any proceeding
under any Insolvency or Liquidation Proceeding with respect to such Loan Party,
whether or not allowed or allowable as a claim in any such proceeding) pursuant
to this Agreement or any other Loan Document;

(iii) all expenses of the Agents as to which one or more of the Agents have a
right to reimbursement by such Loan Party under Section 10.04(a) of this
Agreement or under any other similar provision of any other Loan Document,
including, without limitation, any and all sums advanced by the Collateral Agent
to preserve the Collateral or preserve its security interests in the Collateral
to the extent permitted under any Loan Document or applicable Law;

(iv) all amounts paid by any Indemnitee as to which such Indemnitee has the
right to reimbursement by such Loan Party under Section 10.04(b) of this
Agreement or under any other similar provision of any other Loan Document; and

(v) in the case of theeach Borrower and each Guarantor, all amounts now or
hereafter payable by thesuch Borrower or such Guarantor and all other
obligations or liabilities now existing or hereafter arising or incurred
(including, without limitation, any amounts which accrue after the commencement
of any proceeding under any Insolvency or Liquidation Proceeding with respect to
thesuch Borrower or such Guarantor, whether or not allowed or allowable as a
claim in any such proceeding) on the part of such Guarantor pursuant to this
Agreement, the Guaranty Agreement or any other Loan Document;

together in each case with all renewals, modifications, consolidations or
extensions thereof.

“Senior Credit Party” means each Lender, each L/C Issuer, the Administrative
Agent, the Collateral Agent and each Indemnitee and their respective successors
and assigns, and “Senior Credit Parties” means any two or more of them,
collectively.

“Senior Representative” means, with respect to any series of Indebtedness, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

 

-48-



--------------------------------------------------------------------------------

“Solicitation of Discount Range Prepayment Offers” means the solicitation by
Parent or any of its Subsidiaries of offers for, and the corresponding
acceptance by a Term Lender of, a voluntary prepayment of Term Loans at a
specified range at a discount to par pursuant to Section 2.19(c).

“Solicitation of Discounted Prepayment Offers” means the solicitation by Parent
or any of its Subsidiaries of offers for, and the corresponding acceptance, if
any, by a Term Lender of, a voluntary prepayment of Term Loans at a discount to
par pursuant to Section 2.19(d).

“Solicited Discount Proration” has the meaning specified in
Section 2.19(d)(iii).

“Solicited Discounted Prepayment Amount” has the meaning specified in
Section 2.19(d)(i).

“Solicited Discounted Prepayment Notice” means an irrevocable written notice of
a Solicitation of Discounted Prepayment Offers made pursuant to
Section 2.19(d)(i) substantially in the form of Exhibit P hereto.

“Solicited Discounted Prepayment Offer” means an irrevocable written offer by
each Term Lender, substantially in the form of Exhibit Q hereto, submitted
following the Auction Agent’s receipt of a Solicited Discounted Prepayment
Notice.

“Solicited Discounted Prepayment Response Date” has the meaning specified in
Section 2.19(d)(i).

“Solvent” means, with respect to Parent and its Subsidiaries (on a consolidated
basis) as of a particular date, that on such date (i) the fair value of the
assets of Parent and its Subsidiaries, on a consolidated basis, exceeds, on a
consolidated basis, their debts and liabilities, subordinated, contingent or
otherwise, (ii) the present fair saleable value of the property of Parent and
its Subsidiaries, on a consolidated basis, is greater than the amount that will
be required to pay the probable liability, on a consolidated basis, of their
debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured; (iii) Parent and its
Subsidiaries, on a consolidated basis, will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such liabilities become
absolute and matured; and (iv) Parent and its Subsidiaries, on a consolidated
basis, are not engaged in, and are not about to engage in, business for which
they have unreasonably small capital.

“Specified Discount Prepayment Amount” has the meaning specified in
Section 2.19(b)(i).

“Specified Discount Prepayment Notice” means an irrevocable written notice of
the BorrowerParent or any of its Subsidiaries of a Specified Discount Prepayment
made pursuant to Section 2.19(b)(i) substantially in the form of Exhibit L
hereto.

“Specified Discount Prepayment Response” means the irrevocable written response
by each Term Lender, substantially in the form of Exhibit M hereto, to a
Specified Discount Prepayment Notice.

“Specified Discount Prepayment Response Date” has the meaning specified in
Section 2.19(b)(i).

“Specified Discount Proration” has the meaning specified in
Section 2.19(b)(iii).

 

-49-



--------------------------------------------------------------------------------

“Specified Person” has the meaning assigned to such term in Section 5.21(b).

“Specified Subordinated Indebtedness” means Subordinated Indebtedness (i) the
principal of which by its terms is not required to be repaid, in whole or in
part, before six months after the Term Loan Maturity Date and (ii) which is
subordinated in right of payment to the Finance Obligations pursuant to payment
and subordination provisions reasonably satisfactory in form and substance to
the Administrative Agent.

“Submitted Amount” has the meaning specified in Section 2.19(c)(i).

“Submitted Discount” has the meaning specified in Section 2.19(c)(i).

“Subordinated Indebtedness” means Indebtedness of the Parent or any Restricted
Subsidiary, the payment of which is contractually subordinated in right of
payment to the Finance Obligations.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association or other business entity of which (i) if
a corporation, more than 50% of the total voting power of stock entitled (other
than stock or such other ownership interest having such power only by reason of
the happening of a contingency) to vote in the election of directors, managers
or trustees thereof is at the time owned or controlled, directly or indirectly,
by that Person or one or more of the other Subsidiaries of that Person or a
combination thereof, or (ii) if a partnership, limited liability company,
association or business entity other than a corporation, more than 50% of the
partnership or other similar ownership interests thereof (other than stock or
such other ownership interest having such power only by reason of the happening
of a contingency) is at the time owned or controlled, directly or indirectly, by
that Person or one or more Subsidiaries of that Person or a combination thereof.
Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of Parent.

“Subsidiary Guarantor” means each Restricted Subsidiary that is party to the
Guaranty Agreement (including (a) the U.S. Borrower with respect to Guaranteed
Obligations of each Irish Borrower, (b) Jazz Financing I with respect to
Guaranteed Obligations of the U.S. Borrower and Jazz Ireland and (c) Jazz
Ireland with respect to Guaranteed Obligations of the U.S. Borrower and Jazz
Financing I) or other guaranty agreement pursuant to which it Guarantees the
Finance Obligations.

“Swap Agreement” means (i) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts or any other similar transactions
or any combination of any of the foregoing (including any options to enter into
any of the foregoing), whether or not any such transaction is governed by or
subject to any master agreement and (ii) any and all transactions of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement published by the International
Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement or any other master agreement (any such master agreement,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Creditor” means any Agent, Lender or any Affiliate of any Lender or Agent
from time to time party to one or more Swap Agreements (even if entered into
prior to the Closing Date) with a

 

-50-



--------------------------------------------------------------------------------

Loan Party and any party to a Swap Agreement with a Loan Party that was an
Agent, a Lender or an Affiliate of any Agent or Lender at the time it entered
into such agreement (even if any such Lender for any reason ceases after the
execution of such agreement to be a Lender hereunder), and its successors and
assigns, and “Swap Creditors” means any two or more of them, collectively.

“Swap Obligations” of any Person means all obligations (including, without
limitation, any amounts which accrue after the commencement of any bankruptcy or
insolvency proceeding with respect to such Person, whether or not allowed or
allowable as a claim under any proceeding under any Insolvency or Liquidation
Proceeding) of such Person in respect of any Swap Agreement, excluding any
amounts which such Person is entitled to set-off against its obligations under
applicable Law; provided that “Swap Obligations” with respect to any Guarantor,
at any time, shall exclude all Excluded Swap Obligations with respect to such
Guarantor at such time).

“Swing Line Borrowing” means a Borrowing comprised of Swing Line Loans and
identified as such in the Notice of Borrowing with respect thereto.

“Swing Line Commitment” means the agreement of the Swing Line Lender to make
Loans pursuant to Section 2.01(c). The Swing Line Commitment is a part of, and
not in addition to, the Revolving Committed Amount.

“Swing Line Committed Amount” means $10,000,000 as such Swing Line Committed
Amount may be reduced pursuant to Section 2.10.

“Swing Line Lender” means Barclays Bank PLC, in its capacity as the Swing Line
Lender under Section 2.01(c), and its permitted successor or successors in such
capacity.

“Swing Line Loan” has the meaning specified in Section 2.01(c).

“Swing Line Loan Request” has the meaning specified in Section 2.02(b).

“Swing Line Note” means a promissory note, substantially in the form of Exhibit
B-3, hereto, evidencing the obligation of the applicable Borrower to repay
outstanding Swing Line Loans, as such note may be amended, modified,
supplemented, extended, renewed or replaced from time to time.

“Swing Line Termination Date” means the earlier of (i) the fifth anniversary of
the Closing Date (or, if such day is not a Business Day, the next preceding
Business Day) or such earlier date upon which the Revolving Commitments shall
have been terminated in their entirety in accordance with this Agreement and
(ii) the date on which the Swing Line Commitment is terminated in its entirety
in accordance with this Agreement.

“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of real or personal property, or a
combination thereof, (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee is deemed to own the property so leased
for U.S. federal income tax purposes, other than any such lease under which such
Person is the lessor.

“Synthetic Lease Obligations” means, as to any Person, an amount equal to the
capitalized amount of the remaining lease payments under any Synthetic Lease
(determined, in the case of a Synthetic Lease providing for an option to
purchase the leased property, as if such purchase were required at the end of
the term thereof) that would appear on a balance sheet of such Person prepared
in accordance with GAAP if such payment obligations were accounted for as
Capital Lease Obligations. For purposes of Section 7.02, a Synthetic Lease
Obligation shall be deemed to be secured by a Lien on the property being leased
and such property shall be deemed to be owned by the lessee.

 

-51-



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, and any and all liabilities (including any interest, fines, additions
to tax or penalties) applicable thereto.

“Term Borrowing” means a Borrowing comprised of Term Loans and identified as
such in the Notice of Borrowing with respect thereto.

“Term Commitment” means, (i) with respect to any Lender, the commitment of such
Lender to make a Term Loan on the Closing Date in a principal amount equal to
such Lender’s Term Commitment Percentage of the Term Committed Amount and
(ii) with respect to the Additional Tranche 1 Lender, the Additional Tranche 1
Term Commitment.

“Term Commitment Percentage” means, for each Lender, (i) with respect to
Original Term Loans, the percentage of the aggregate Term Commitments
represented by such Lender’s Term Commitment at such time and identified as its
Term Commitment Percentage on Schedule 2.01,2.01 and (ii) with respect to the
Committed Tranche 1 Term Loan of the Additional Tranche 1 Term Lender, 100%, in
the case of each of clauses (i) and (ii) as such percentage may be (ia)
increased pursuant to Section 2.15 or reduced pursuant to Section 2.10 and (iib)
modified in connection with any Assignment and Assumption made in accordance
with the provisions of Section 10.06(b).

“Term Committed Amount” means $475,000,000.(i) with respect to Original Term
Loans, $475,000,000 and (ii) with respect to the Committed Tranche 1 Term Loan,
an amount equal to $557,187,500 minus the aggregate principal amount of
Converted Term Loans of all Lenders.

“Term Credit Exposure” means, as applied to each Lender and with respect to each
Class of its Commitments and/or Loans:

(i) at any time prior to the termination of the Commitments of the Lenders in
respect of such Class, the sum, as applicable, of (A) the Term Commitment
Percentage of such Lender multiplied by the Term Committed Amount of such Class
plus (B) the Other Term Commitment Percentage of the relevant Class of such
Lender multiplied by the total Other Term Commitments of such Class plus (C) the
Incremental Term Loan Commitment Percentage of the relevant Class of such Lender
multiplied by the total Incremental Term Loan Commitments of such Class; and

(ii) at any time after the termination of the Commitments of the Lenders in
respect of such Class, the sum, as applicable, of the principal balance of the
outstanding Loans of such Lender of such Class.

“Term Lender” means each Lender identified on Schedule 2.01 as havingthat has a
Term Commitment (including each Tranche 1 Term Loan Lender) and each Eligible
Assignee which acquires a Term Loan pursuant to Section 10.06(b) and their
respective permitted successors.

“Term Loans” means the term loans made by the Term Lenders to the Borrower
pursuant to Section 2.01(b).

“Term Loan Maturity Date” means the sixth anniversary of the Closing Date (or if
such day is not a Business Day, the next preceding Business Day).

 

-52-



--------------------------------------------------------------------------------

“Term Loans” means (i) the Original Term Loans and (ii) the Tranche 1 Term
Loans.

“Term Note” means a promissory note, substantially in the form of Exhibit B-2
hereto, evidencing the obligation of the U.S. Borrower to repay outstanding Term
Loans, as such note may be amended, modified or supplemented from time to time.

“Test Period” means, at any date of determination, the period of four
consecutive fiscal quarters of Parent then last ended for which financial
statements have been delivered or were required to have been delivered pursuant
to Section 6.01(a) or 6.01(b) or, prior to the first such requirement, the four
quarter period ended March 31, 2012.

“Total Leverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated Total Indebtedness as of such date to (b) Consolidated EBITDA
for the most recently ended Test Period.

“Tranche 1 Term Loan” has the meaning set forth in Section 2.01(b)(ii).

“Tranche 1 Term Loan Lender” means each Lender with an Additional Tranche 1 Term
Loan Commitment or an outstanding Tranche 1 Term Loan.

“Transaction Documents” means the Merger Documents and the Loan Documents,
collectively; “Transaction Document” means any one of them.

“Transactions” means the events contemplated by the Transaction Documents and
the Closing Date Refinancing.

“Type” has the meaning specified in Section 1.07.

“UCC” means the Uniform Commercial Code of the State of New York or of any other
state the Laws of which are required to be applied in connection with the
perfection or priority of security interests in any collateral.

“UCP” has the meaning assigned to such term in Section 2.05(g).

“Unfunded Liabilities” means, except as otherwise provided in
Section 5.11(a)(i)(B), (i) with respect to each Plan, the amount (if any) by
which the present value of all nonforfeitable benefits under each Plan exceeds
the current value of such Plan’s assets allocable to such benefits, all
determined in accordance with the respective most recent valuations for such
Plan using applicable PBGC plan termination actuarial assumptions (the terms
“present value” and “current value” shall have the same meanings specified in
Section 3 of ERISA) and (ii) with respect to each Foreign Pension Plan, the
amount (if any) by which the present value of all nonforfeitable benefits under
each Foreign Pension Plan exceeds the current value of such Foreign Pension
Plan’s assets allocable to such benefits, all determined in accordance with the
respective most recent valuations for such Plan using the most recent actuarial
assumptions and methods being used by the Foreign Pension Plan’s actuaries for
financial reporting under applicable accounting and reporting standards.

“United States” means the United States of America, including each of the States
and the District of Columbia, but excluding its territories and possessions.

“Unreimbursed Amount” has the meaning specified in Section 2.05(e)(iv).

 

-53-



--------------------------------------------------------------------------------

“Unrestricted Cash” means cash or Permitted Investments of Parent or any of its
Restricted Subsidiaries that would not appear as “restricted” on a consolidated
balance sheet of Parent or any of its Restricted Subsidiaries.

“Unrestricted Subsidiary” means (i) OML and (ii) any Subsidiary designated by
Parent as an Unrestricted Subsidiary pursuant to Section 6.10 subsequent to the
Closing Date.

“Unused Revolving Committed Amount” means, for any period, the amount by which
(i) the then applicable Revolving Committed Amount exceeds (ii) the daily
average sum for such period of (A) the aggregate principal amount of all
outstanding Revolving Loans plus (B) the aggregate amount of all outstanding L/C
Obligations. For the avoidance of doubt, no deduction shall be made on account
of outstanding Swing Line Loans in calculating the Unused Revolving Commitment
Amount.

“Upfront Payments” means any upfront or similar payments made during the period
of twelve months ending on the Closing Date or arising thereafter in connection
with any drug or pharmaceutical product research and development or
collaboration arrangements or the closing of any Drug Acquisition.

“USAO Settlement Obligations” means obligations of OML and the U.S. Borrower
arising under the OML Settlement Agreements.

“U.S. Borrower” has the meaning specified in the preamble.

“U.S. Security Agreement” means the Security Agreement, substantially in the
form of Exhibit G hereto, dated as of the date hereofClosing Date among the U.S.
Borrower, the Domestic Guarantors, the Foreign Guarantors party thereto and the
Collateral Agent, as the same may be amended, modified or supplemented from time
to time.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (A) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (B) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

“Welfare Plan” means a “welfare plan” as such term is defined in Section 3(1) of
ERISA.

“Wholly Owned” means, with respect to any Subsidiary of any Person at any date,
that all of the shares of capital stock or other ownership interests of such
Subsidiary (except Nominal Shares) are at the time directly or indirectly owned
by such Person.

“Women’s Health Disposition” means the disposition of certain assets of Parent,
Jazz Pharmaceuticals International Limited, a Bermuda limited liability company,
Jazz Pharmaceuticals International Limited II, a Bermuda limited liability
company (“JPILII”), and Jazz Pharmaceuticals Commercial Corp., a New York
corporation, pursuant to that certain Asset Purchase Agreement dated October 15,
2012 by and among Parent, JPILII, Meda Pharma Sàrl, a Luxembourg limited
liability company, and Meda Pharmaceuticals Inc., a Delaware corporation.

 

-54-



--------------------------------------------------------------------------------

Section 1.02 Other Interpretative Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder” and words of similar import when used in any Loan Document shall be
construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any Law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such Law and any reference to any law or regulation shall, unless
otherwise specified, refer to such Law or regulation as amended, modified or
supplemented from time to time and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including,” the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

Section 1.03 Accounting Terms and Determinations.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, except as otherwise
specifically prescribed herein or as disclosed to the Administrative Agent.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either (x) the U.S. Borrower or (y) within 30 days after delivery
of any financial statements reflecting any change in GAAP (or after the Lenders
have been informed of the change in GAAP affecting such financial statements, if
later), the Administrative Agent or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the U.S. Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the U.S. Borrower shall provide to the Administrative Agent and the Lenders
financial statements and any other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

 

-55-



--------------------------------------------------------------------------------

(c) All pro forma computations required to be made hereunder giving effect to
any Material Acquisition, Material Disposition, Permitted Acquisition,
designation of any Subsidiary as an Unrestricted Subsidiary, or issuance,
incurrence or assumption of Indebtedness shall be calculated after giving pro
forma effect thereto immediately after giving effect to such acquisition,
disposition, designation or issuance, incurrence or assumption of Indebtedness
(and to any other such transaction consummated since the first day of the period
for which such pro forma computation is being made and on or prior to the date
of such computation) as if such transaction (and any other such transactions)
had occurred on the first day of the applicable Test Period, and, to the extent
applicable, the historical earnings and cash flows associated with the assets
acquired or disposed of, any related incurrence or reduction of Indebtedness. If
any Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Swap Agreement applicable to such Indebtedness).
Solely for the purpose of making any determination required hereunder regarding
compliance with Section 7.10 on a pro forma basis for any Test Period ended
before September 30, 2012, the maximum Secured Leverage Ratio requirement for
such purpose shall be deemed to be 2.75:1.0.

Section 1.04 Rounding. Any financial ratios required to be maintained by the
BorrowerParent or any of its Restricted Subsidiaries pursuant to this Agreement
shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

Section 1.05 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.06 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any L/C
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

Section 1.07 Classes and Types of Borrowings. The term “Borrowing” denotes the
aggregation of Loans of one or more Lenders made to theany Borrower pursuant to
Article II on the same date, all of which Loans are of the same Class and Type
(subject to Article III) and, except in the case of Base Rate Loans, have the
same initial Interest Period. Loans hereunder are distinguished by “Class” and
“Type.” The “Class” of a Loan (or of a Commitment to make such a Loan or of a
Borrowing comprised of such Loans) refers to whether such Loan is a Revolving
Loan, a Term Loan, an Incremental Revolving Loan, an Incremental Term Loan, an
Original Term Loan, a Tranche 1 Term Loan, an Other Revolving Loan or an Other
Term Loan. The “Type” of a Loan refers to whether such Loan is a Eurodollar Loan
or a Base Rate Loan. Identification of a Loan (or a Borrowing) by both Class and
Type (e.g., a “Term Eurodollar Loan”) indicates that such Loan is a Loan of both
such Class and such Type (e.g., both a Term Loan and a Eurodollar Loan) or that
such Borrowing is comprised of such Loans.

 

-56-



--------------------------------------------------------------------------------

Section 1.08 Currency Translation. For purposes of any determination under
Article VI, Article VII (other than Section 7.10) or Article VIII or any
determination under any other provision of this Agreement expressly requiring
the use of a current exchange rate, all amounts incurred, outstanding or
proposed to be incurred or outstanding in currencies other than Dollars shall be
translated into Dollars at currency exchange rates in effect on the date of such
determination; provided, however, that for purposes of determining compliance
with Article VII with respect to the amount of any Indebtedness, Asset
Disposition, Investment or Restricted Payment in a currency other than Dollars,
no Default or Event of Default shall be deemed to have occurred solely as a
result of changes in rates of exchange occurring after the time such
Indebtedness is incurred or Asset Disposition, Investment or Restricted Payment
is made; provided that, for the avoidance of doubt, the foregoing provisions of
this Section 1.08 shall otherwise apply to such Sections, including with respect
to determining whether any Indebtedness may be incurred or Asset Disposition,
Investment or Restricted Payment made at any time under such Sections. For
purposes of Section 7.10, amounts in currencies other than Dollars shall be
translated into Dollars at the currency exchange rates used in preparing the
most recently delivered financial statements pursuant to Section 6.01(a) or (b).

Section 1.09 Baskets. To the extent that the size of any basket or carve-out set
forth in Article VII is determined by reference to a percentage of Consolidated
EBITDA, no Default or Event of Default shall be deemed to occur with respect to
any transaction consummated or incurred pursuant to such basket or carve-out as
a result of any decrease in the amount of Consolidated EBITDA subsequent to such
consummation or incurrence which results in such basket or carve-out no longer
being sufficient to permit such transaction or incurrence.

ARTICLE II.

THE CREDIT FACILITIES

Section 2.01 Commitments To Lend.

(a) Revolving Loans. Subject to the terms and conditions set forth herein, each
Revolving Lender severally agrees to make Revolving Loans to theany Borrower in
Dollars pursuant to this Section 2.01(a) from time to time during the Revolving
Availability Period in amounts such that its Revolving Outstandings shall not
exceed (after giving effect to all Revolving Loans repaid, all reimbursements of
L/C Disbursements made, and all Refunded Swing Line Loans paid concurrently with
the making of any Revolving Loans) its Revolving Commitment; provided that,
immediately after giving effect to each such Revolving Loan, (i) the aggregate
Revolving Outstandings shall not exceed the Revolving Committed Amount and
(ii) with respect to each Revolving Lender individually, such Lender’s
outstanding Revolving Loans plus its (other than the Swing Line Lender’s in its
capacity as such) Participation Interests in outstanding Swing Line Loans plus
its Participation Interests in outstanding L/C Obligations shall not exceed such
Lender’s Revolving Commitment Percentage of the Revolving Committed Amount;
provided, further, that no more than the greater of (x) $10,000,000 and (y) an
amount sufficient to fund original issue discount and/or upfront fees in
connection with the Revolving Loans and the Term Loans may be drawn on the
Closing Date. Each Revolving Borrowing comprised of Eurodollar Loans shall be in
an aggregate principal amount of $5,000,000 or any larger multiple of $100,000,
and each Revolving Borrowing comprised of Base Rate Loans shall be in an
aggregate principal amount of $1,000,000 or any larger multiple of $100,000
(except (i) with respect to Revolving Loans, if any, borrowed on the Amendment
No. 1 Effective Date and (ii) that any such Borrowing may be in the aggregate
amount of the unused Revolving Commitments and any L/C Borrowing may be in the
aggregate amount of any outstanding Unreimbursed Amounts owed to one or more L/C
Issuers as provided in Section 2.05(e)(iv)) and shall be made from the several
Revolving

 

-57-



--------------------------------------------------------------------------------

Lenders ratably in proportion to their respective Revolving Commitments. Within
the foregoing limits, theeach Borrower may borrow under this Section 2.01(a),
repay, or, to the extent permitted by Section 2.09, prepay, Revolving Loans and
reborrow under this Section 2.01(a).

(b) Term Loans.

(i) Subject to the terms and conditions set forth herein, each Term Lender
severally agrees to make a Term Loan to the U.S. Borrower in Dollars on the
Closing Date in a principal amount not exceeding its Term Commitment. The Term
Borrowing shall be made from the several Term Lenders ratably in proportion to
their respective Term Commitments. The Term Commitments are not revolving in
nature, and amounts repaid or prepaid prior to the Term Loan Maturity Date may
not be reborrowed. Any Term Commitments not funded on the Closing Date will be
terminated.

(ii) Subject to the terms and conditions set forth herein, (x) the Additional
Tranche 1 Term Lender agrees to make a Term Loan to the U.S. Borrower in Dollars
on the Amendment No. 1 Effective Date in a principal amount not exceeding its
Additional Tranche 1 Term Commitment (the “Committed Tranche 1 Term Loan,” and
together with each Term Loan converted from a Converted Term Loan pursuant to
clause (y) below, a “Tranche 1 Term Loan”) and (y) each Converted Term Loan of
each Amendment No. 1 Consenting Lender shall be converted into a Tranche 1 Term
Loan of such Lender effective as of the Amendment No. 1 Effective Date in a
principal amount equal to the principal amount of such Lender’s Converted Term
Loan immediately prior to such conversion. The Additional Tranche 1 Term
Commitment is not revolving in nature, and amounts of the Tranche 1 Term Loans
repaid or prepaid prior to the Term Loan Maturity Date may not be reborrowed.
Any Additional Tranche 1 Term Commitment not funded on the Amendment No. 1
Effective Date will be terminated.

(c) Swing Line Loans.

(c)Swing Line Loans.  (i) Subject to the terms and conditions set forth herein,
the Swing Line Lender agrees in its sole discretion, in reliance upon the
agreements of the other Revolving Lenders set forth in this subsection (c), to
make a portion of the Revolving Commitments available to theany Borrower from
time to time during the Revolving Availability Period by making Swing Line Loans
to thesuch Borrower in Dollars (each such loan, a “Swing Line Loan” and,
collectively, the “Swing Line Loans”); provided that (A) the aggregate principal
amount of the Swing Line Loans outstanding at any one time shall not exceed the
Swing Line Committed Amount, (B) each Swing Line Borrowing shall be in an
aggregate principal amount of $100,000 or any larger multiple of $100,000,
(C) with regard to each Lender individually (other than the Swing Line Lender in
its capacity as such), such Lender’s outstanding Revolving Loans plus its
Participation Interests in outstanding Swing Line Loans plus its Participation
Interests in outstanding L/C Obligations shall not at any time exceed such
Lender’s Revolving Commitment Percentage of the Revolving Committed Amount,
(D) with regard to the Revolving Lenders collectively, the sum of the aggregate
principal amount of Swing Line Loans outstanding plus the aggregate amount of
Revolving Loans outstanding plus the aggregate amount of L/C Obligations
outstanding shall not exceed the Revolving Committed Amount, (E) the Swing Line
Committed Amount shall not exceed the aggregate of the Revolving Commitments
then in effect, (F) no Swing Line Loans may be drawn on the Closing Date and
(G) the Swing Line Lender shall not be under any obligation to make any Swing
Line Loans if any Revolving Lender is at such time a Defaulting Lender
hereunder, unless the Swing Line Lender has entered into arrangements, including
the delivery of Cash Collateral, satisfactory to the Swing Line Lender (in its
sole discretion) with the applicable Borrower or such Revolving Lender to
eliminate the Swing Line Lenders’ actual or potential Fronting Exposure (after
giving effect to Section 2.17(a)(iv)) with respect to the Defaulting Lender
arising from either the Swing Line Loans then proposed to be made and all other
Swing Line Loans as to which the Swing Line Lender

 

-58-



--------------------------------------------------------------------------------

has actual or potential Fronting Exposure, as it may elect in its sole
discretion. Swing Line Loans shall be made and maintained as Base Rate Loans and
may be repaid and reborrowed in accordance with the provisions hereof prior to
the Swing Line Termination Date. Swing Line Loans may be made notwithstanding
the fact that such Swing Line Loans, when aggregated with the Swing Line
Lender’s other Revolving Outstandings, exceed its Revolving Commitment. The
proceeds of a Swing Line Borrowing may not be used, in whole or in part, to
refund any prior Swing Line Borrowing.

(ii) The principal amount of all Swing Line Loans shall be due and payable on
the earliest of (A) the fifth day after the incurrence of such Swing Line Loan,
unless another maturity date shall be agreed to by the Swing Line Lender and the
applicable Borrower with respect to such Swing Line Loan, (B) the Swing Line
Termination Date, (C) the occurrence of any proceeding with respect to theany
Borrower under any Insolvency or Liquidation Proceeding or (D) the acceleration
of any Loan or the termination of the Revolving Commitments pursuant to
Section 8.02.

(iii) With respect to any Swing Line Loans that have not been voluntarily
prepaid by thea Borrower or paid by thea Borrower when due under clause
(ii) above, the Swing Line Lender (by request to the Administrative Agent) or
the Administrative Agent at any time may, on one Business Day’s notice, require
each Revolving Lender, including the Swing Line Lender, and each such Lender
hereby agrees, subject to the provisions of this Section 2.01(c), to make a
Revolving Loan (which shall be initially funded as a Base Rate Loan) in an
amount in Dollars equal to such Lender’s Revolving Commitment Percentage of the
amount of the Swing Line Loans (the “Refunded Swing Line Loans”) outstanding on
the date notice is given.

(iv) In the case of Revolving Loans made by Lenders other than the Swing Line
Lender under clause (iii) above, each such Revolving Lender shall make the
amount of its Revolving Loan available to the Administrative Agent, in same day
funds, at the Administrative Agent’s Office, not later than 1:00 P.M. on the
Business Day next succeeding the date such notice is given. The proceeds of such
Revolving Loans shall be immediately delivered to the Swing Line Lender (and not
to theany Borrower) and applied to repay the Refunded Swing Line Loans. On the
day such Revolving Loans are made, the Swing Line Lender’s Revolving Commitment
Percentage of the Refunded Swing Line Loans shall be deemed to be paid with the
proceeds of a Revolving Loan made by the Swing Line Lender and such portion of
the Swing Line Loans deemed to be so paid shall no longer be outstanding as
Swing Line Loans and shall instead be outstanding as Revolving Loans. The
applicable Borrower authorizes the Administrative Agent and the Swing Line
Lender to charge thesuch Borrower’s account with the Administrative Agent (up to
the amount available in such account) in order to pay immediately to the Swing
Line Lender the amount of such Refunded Swing Line Loans to the extent amounts
received from the Revolving Lenders, including amounts deemed to be received
from the Swing Line Lender, are not sufficient to repay in full such Refunded
Swing Line Loans. If any portion of any such amount paid (or deemed to be paid)
to the Swing Line Lender should be recovered by or on behalf of the applicable
Borrower from the Swing Line Lender in bankruptcy, by assignment for the benefit
of creditors or otherwise, the loss of the amount so recovered shall be ratably
shared among all Revolving Lenders in the manner contemplated by Section 2.13.

(v) A copy of each notice given by the Swing Line Lender pursuant to this
Section 2.01(c) shall be promptly delivered by the Swing Line Lender to the
Administrative Agent and the applicable Borrower. Upon the making of a Revolving
Loan by a Revolving Lender pursuant to this Section 2.01(c), the amount so
funded shall no longer be owed in respect of its Participation Interest in the
related Refunded Swing Line Loans.

 

-59-



--------------------------------------------------------------------------------

(vi) If as a result of any proceeding under any Insolvency or Liquidation
Proceeding, Revolving Loans are not made pursuant to this Section 2.01(c)
sufficient to repay any amounts owed to the Swing Line Lender as a result of a
nonpayment of outstanding Swing Line Loans, each Revolving Lender agrees to
purchase, and shall be deemed to have purchased, a participation in such
outstanding Swing Line Loans in an amount equal to its Revolving Commitment
Percentage of the unpaid amount together with accrued interest thereon. Upon one
Business Day’s notice from the Swing Line Lender, each Revolving Lender shall
deliver to the Swing Line Lender an amount equal to its respective Participation
Interest in such Swing Line Loans in same day funds at the office of the Swing
Line Lender specified or referred to in Section 10.02. In order to evidence such
Participation Interest each Revolving Lender agrees to enter into a
participation agreement at the request of the Swing Line Lender in form and
substance reasonably satisfactory to all parties. In the event any Revolving
Lender fails to make available to the Swing Line Lender the amount of such
Revolving Lender’s Participation Interest as provided in this
Section 2.01(c)(vi), the Swing Line Lender shall be entitled to recover such
amount on demand from such Revolving Lender together with interest at the
customary rate set by the Swing Line Lender for correction of errors among banks
in New York City for one Business Day and thereafter at the Base Rate plus the
then Applicable Margin for Base Rate Loans.

(vii) Each Revolving Lender’s obligation to make Revolving Loans pursuant to
clause (iv) above and to purchase Participation Interests in outstanding Swing
Line Loans pursuant to clause (vi) above shall be absolute and unconditional and
shall not be affected by any circumstance, including (without limitation)
(i) any set-off, counterclaim, recoupment, defense or other right which such
Revolving Lender or any other Person may have against the Swing Line Lender,
theany Borrower or any other Loan Party, (ii) the occurrence or continuance of a
Default or an Event of Default or the termination or reduction in the amount of
the Revolving Commitments after any such Swing Line Loans were made, (iii) any
adverse change in the condition (financial or otherwise) of theany Borrower or
any other Person, (iv) any breach of this Agreement or any other Finance
Document by theany Borrower or any other Lender, (v) whether any condition
specified in Article IV is then satisfied or (vi) any other circumstance,
happening or event whatsoever, whether or not similar to any of the forgoing. If
such Lender does not pay such amount forthwith upon the Swing Line Lender’s
demand therefor, and until such time as such Lender makes the required payment,
the Swing Line Lender shall be deemed to continue to have outstanding Swing Line
Loans in the amount of such unpaid Participation Interest for all purposes of
the Finance Documents other than those provisions requiring the other Lenders to
purchase a participation therein. Further, such Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Loans, and
any other amounts due to it hereunder, to the Swing Line Lender to fund Swing
Line Loans in the amount of the Participation Interest in Swing Line Loans that
such Lender failed to purchase pursuant to this Section 2.01(c)(vii) until such
amount has been purchased (as a result of such assignment or otherwise).

Section 2.02 Notice of Borrowings.

(a) Borrowings Other Than Swing Line Loans and L/C Borrowings. Except in the
case of Swing Line Loans and L/C Borrowings, the applicable Borrower shall give
the Administrative Agent an irrevocable Notice of Borrowing substantially in the
form of Exhibit A-1 not later than 12:00 P.M. on (i) the first Business Day
before the proposed Base Rate Borrowing and (ii) the third Business Day before
each proposed Eurodollar Loan (unless theexcept that the Notice of Borrowing
with respect to Revolving Loans and Tranche 1 Term Loans to be borrowed on the
Amendment No. 1 Effective Date pursuant to the Additional Tranche 1 Term
Commitment may be in such form and may be provided on such shorter notice as may
be agreed by the Administrative Agent) unless such Borrower wishes to request an
Interest Period for such Borrowing other than one, two, three or six months in
duration as provided in the definition of “Interest Period,” in which case on
the fourth Business Day before each such Eurodollar Loan), specifying:

(i) the date of such Borrowing, which shall be a Business Day;

 

-60-



--------------------------------------------------------------------------------

(ii) the aggregate amount of such Borrowing;

(iii) the Class and initial Type of the Loans comprising such Borrowing;

(iv) in the case of a Eurodollar Loan, the duration of the initial Interest
Period applicable thereto, subject to the provisions of the definition of
“Interest Period” and to Section 2.06(a); and

(v) the location (which must be in the United States or, in the case of an Irish
Borrower, Ireland) and number of thesuch Borrower’s account, to which funds are
to be disbursed, which shall comply with the requirements of Section 2.03.

If the duration of the initial Interest Period is not specified with respect to
any requested Eurodollar Loan, then the applicable Borrower shall be deemed to
have selected an initial Interest Period of one month, subject to the provisions
of the definition of “Interest Period” and to Section 2.06(a).

(b) Swing Line Borrowings. The applicable Borrower shall request a Swing Line
Loan by written notice substantially in the form of Exhibit A-4 hereto (a “Swing
Line Loan Request”) to the Swing Line Lender and the Administrative Agent not
later than 1112:00 AP.M. on the Business Day of the requested Swing Line Loan.
Each such notice shall be irrevocable and shall specify (i) that a Swing Line
Loan is requested, (ii) the date of the requested Swing Line Loan (which shall
be a Business Day) and (iii) the principal amount of the Swing Line Loan
requested. Each Swing Line Loan shall be made as a Base Rate Loan and, subject
to Section 2.01(c)(ii), shall have such maturity date as agreed to by the Swing
Line Lender and the applicable Borrower upon receipt by the Swing Line Lender of
the Swing Line Loan Request from thesuch Borrower.

(c) L/C Borrowings. Each L/C Borrowing shall be made as specified in
Section 2.05(e)(iv) without the necessity of a Notice of Borrowing.

(d) Foreign Borrowings. Each Lender may, at its option, make any Loan available
to any Borrower that is a Foreign Subsidiary of Parent by causing any foreign or
domestic branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of such Borrower to
repay such Loan in accordance with the terms of this Agreement.

Section 2.03 Notice to Lenders; Funding of Loans.

(a) Notice to Lenders. If thea Borrower has requested an Interest Period of
other than one, two, three or six months in duration, the Administrative Agent
shall give prompt notice of such request to the applicable Lenders and determine
whether the requested Interest Period is acceptable to all of them. Not later
than 11:00 A.M. on the third Business Day before the requested date of such a
Eurodollar Loan, the Administrative Agent shall notify thesuch Borrower (which
notice may be by telephone) whether or not the requested Interest Period has
been consented to by all the Lenders. Upon receipt of a Notice of Borrowing, the
Administrative Agent shall promptly notify each Lender of such Lender’s ratable
share (if any) of the Borrowing referred to therein, and such Notice of
Borrowing shall not thereafter be revocable by the applicable Borrower.

 

-61-



--------------------------------------------------------------------------------

(b) Funding of Loans.

(b)Funding of Loans.  (i) (x) Not later than 1:00 P.M. on the date of each
Borrowing (other than a Base Rate Borrowing, a Swing Line Borrowing and an L/C
Borrowing) or (y) not later than 1:00 P.M. on the date of each Base Rate
Borrowing, each Lender participating therein shall make available its share of
such Borrowing, in Federal or other immediately available funds, to the
Administrative Agent at the Administrative Agent’s Office. Unless the
Administrative Agent determines that any applicable condition specified in
Article IV has not been satisfied, the Administrative Agent shall make the funds
so received available to the applicable Borrower in like funds as received by
the Administrative Agent either by (A) crediting the account of thesuch Borrower
on the books of the Administrative Agent with the amount of such funds or
(B) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by thesuch
Borrower in the applicable Notice of Borrowing, or, if a Borrowing shall not
occur on such date because any condition precedent herein shall not have been
met, promptly return the amounts received from the Lenders in like funds,
without interest.

(ii) Not later than 3:00 P.M. on the date of each Swing Line Borrowing, the
Swing Line Lender shall, unless the Administrative Agent shall have notified the
Swing Line Lender that any applicable condition specified in Article IV has not
been satisfied, make available the amount of such Swing Line Borrowing, in
Federal or other immediately available funds, to the applicable Borrower at the
Swing Line Lender’s address referred to in Section 10.02.

(iii) Not later than 1:00 P.M. on the date of each L/C Borrowing, each Revolving
Lender shall make available its share of such Borrowing, in Federal or other
immediately available funds, to the Administrative Agent at the Administrative
Agent’s Office. Unless the Administrative Agent determines that any applicable
condition specified in Article IV has not been satisfied (other than the
delivery of a Notice of Borrowing), the Administrative Agent shall remit the
funds so received to the L/C Issuer which has issued Letters of Credit having
outstanding Unreimbursed Amounts as contemplated by Section 2.05(e)(v).

(c) Funding by the Administrative Agent in Anticipation of Amounts Due from the
Lenders. Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available to the Administrative Agent on the date of such Borrowing in
accordance with subsection (b) of this Section 2.03, and the Administrative
Agent may, in reliance upon such assumption, but is not required to, make
available to theapplicable Borrower on such date a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent then the applicable Lender and
theapplicable Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to thesuch Borrower but excluding the date of payment to the
Administrative Agent at (i) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by thea Borrower, the
interest rate applicable thereto pursuant to Section 2.06. If thea Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to thesuch
Borrower the amount of such interest paid by thesuch Borrower for such period.
If such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by thea Borrower shall be without prejudice to any
claim

 

-62-



--------------------------------------------------------------------------------

thesuch Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent. A notice of the Administrative Agent to a
Lender, thea Borrower with respect to any amount owing under this subsection
(c) shall be conclusive, absent manifest error.

(d) Failed Loans. If any Lender shall fail to make any Loan (a “Failed Loan”)
which such Lender is otherwise obligated hereunder to make to thea Borrower on
the date of Borrowing thereof, and the Administrative Agent shall not have
received notice from thesuch Borrower or such Lender that any condition
precedent to the making of the Failed Loan has not been satisfied, then, until
such Lender shall have made or be deemed to have made (pursuant to the last
sentence of this subsection (d)), the Failed Loan in full or the Administrative
Agent shall have received notice from thesuch Borrower or such Lender that any
condition precedent to the making of the Failed Loan was not satisfied at the
time the Failed Loan was to have been made, whenever the Administrative Agent
shall receive any amount from thesuch Borrower for the account of such Lender,
(i) the amount so received (up to the amount of such Failed Loan) will, upon
receipt by the Administrative Agent, be deemed to have been paid to the Lender
in satisfaction of the obligation for which paid, without actual disbursement of
such amount to the Lender, (ii) the Lender will be deemed to have made the same
amount available to the Administrative Agent for disbursement as a Loan to the
such Borrower (up to the amount of such Failed Loan) and (iii) the
Administrative Agent will disburse such amount (up to the amount of the Failed
Loan) to thesuch Borrower or, if the Administrative Agent has previously made
such amount available to thesuch Borrower on behalf of such Lender pursuant to
the provisions hereof, reimburse itself (up to the amount of the amount made
available to thesuch Borrower); provided, however, that the Administrative Agent
shall have no obligation to disburse any such amount to thesuch Borrower, or
otherwise apply it or deem it applied as provided herein unless the
Administrative Agent shall have determined in its sole discretion that to so
disburse such amount will not violate any Law, rule, regulation or requirement
applicable to the Administrative Agent. Upon any such disbursement by the
Administrative Agent, such Lender shall be deemed to have made a Base Rate Loan
of the same Class as the Failed Loan to the applicable Borrower in satisfaction,
as applicable, to the extent thereof, of such Lender’s obligation to make the
Failed Loan.

Section 2.04 Evidence of Loans.

(a) Lender and Administrative Agent Accounts; Notes. The Credit Extensions made
by each Lender shall be evidenced by one or more accounts or records maintained
by such Lender and by the Administrative Agent in the ordinary course of
business. The accounts or records maintained by the Administrative Agent and
each Lender shall be conclusive absent manifest error of the amount of the
Credit Extensions made by the Lenders to thea Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the applicable Borrower
hereunder to pay any amount owing with respect to the Senior Credit Obligations.
In the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the applicable Borrower shall execute and deliver to
such Lender (through the Administrative Agent) a single Revolving Note or Term
Note, as applicable, in each case, substantially in the form of Exhibit B-1 or
B-2, as applicable, payable to the order of such Lender for the account of its
Lending Office in an amount equal to the aggregate unpaid principal amount of
such Lender’s Revolving or Term Loans, as applicable, which shall evidence such
Lender’s Loans in addition to such accounts or records. If requested by the
Swing Line Lender, the Swing Line Loans shall be evidenced by a single Swing
Line Note, substantially in the form of Exhibit B-3, payable to the order of the
Swing Line Lender in an amount equal to the aggregate unpaid principal amount of
the Swing Line Loans. Each Lender having one or more Notes shall record the
date, amount, Class and Type of each Loan made by it and the date and amount of
each payment of principal made by the applicable Borrower

 

-63-



--------------------------------------------------------------------------------

with respect thereto, and may, if such Lender so elects in connection with any
transfer or enforcement of any Note, endorse on the reverse side or on the
schedule, if any, forming a part thereof appropriate notations to evidence the
foregoing information with respect to each outstanding Loan evidenced thereby;
provided that the failure of any Lender to make any such recordation or
endorsement or any error in any such recordation or endorsement shall not affect
the obligations of thesuch Borrower hereunder or under any such Note. Each
Lender is hereby irrevocably authorized by the applicable Borrower so to endorse
each of its Notes and to attach to and make a part of each of its Notes a
continuation of any such schedule as and when required.

(b) Certain Participation Interests. In addition to the accounts and records
referred to in subsection (a) above, each Lender and the Administrative Agent
shall maintain in accordance with its usual practice accounts or records
evidencing purchases and sales by such Lender of Participation Interests in
Letters of Credit and Swing Line Loans. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

Section 2.05 Letters of Credit.

(a) Letters of Credit. Subject to the terms and conditions set forth herein,
(i) each L/C Issuer agrees, in reliance upon the agreements of the other
Revolving Lenders set forth in this Section 2.05, (A) from time to time on any
Business Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue standby or, subject to the limitations set forth in
the definition of “L/C Issuer,” commercial Letters of Credit for the account,
and upon the request, of thea Borrower (or jointly for the account of theany
Borrower and, Parent or any Subsidiary) and in support of obligations of theany
Borrower, Parent or one or more Subsidiaries (including (x) obligations in
respect of and in lieu of deposits or security guarantees in the ordinary course
of business, (y) to provide support for performance, payment or appeal bonds,
indemnity obligations or other surety, including, without limitation, workers
compensation insurance and (z) for such other general corporate purposes as the
L/C Issuer may agree in its reasonable discretion), and to amend or extend
Letters of Credit previously issued by it, in accordance with subsection
(c) below, and (B) to honor drawings under its Letters of Credit, and (ii) each
Revolving Lender severally agrees to participate in Letters of Credit issued for
the account of theany Borrower, Parent or any Subsidiary of Parent (other than
any Subsidiary organized under the Laws of Ireland) and any drawing thereunder
in accordance with the provisions of subsection (e) below; provided that,
immediately after each Letter of Credit is issued, (i) the aggregate amount of
the L/C Obligations shall not exceed the L/C Sublimit, (ii) the Revolving
Outstandings shall not exceed the Revolving Committed Amount and (iii) with
respect to each individual Revolving Lender, the aggregate outstanding principal
amount of such Revolving Lender’s Revolving Loans plus its Participation
Interests in outstanding L/C Obligations plus its (other than the Swing Line
Lender’s) Participation Interests in outstanding Swing Line Loans shall not
exceed such Revolving Lender’s Revolving Commitment Percentage of the Revolving
Committed Amount. Each request by thea Borrower, Parent or a Subsidiary for the
issuance or increase in the stated amount of a Letter of Credit shall be deemed
to be a representation by thesuch Borrower, Parent or such Subsidiary that the
issuance or increase in the stated amount of such Letter of Credit complies with
the conditions set forth in the proviso to the preceding sentence. Within the
foregoing limits, and subject to the terms and conditions hereof, thea
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly thea Borrower may, during the period specified in clause (i)(A)
above, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.

 

-64-



--------------------------------------------------------------------------------

(b) Certain Limitations on Issuances of Letters of Credit.

(b)Certain Limitations on Issuances of Letters of Credit. (i) No L/C Issuer
shall issue any Letter of Credit, if (A) subject to subsection (c) below with
respect to Auto-Extension Letters of Credit, the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Administrative Agent and the applicable L/C Issuer
have approved such expiry date, or (B) the expiry date of such requested Letter
of Credit would occur after the Letter of Credit Expiration Date.

(ii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if: (A) any order, judgment or decree of any Governmental Authority shall by its
terms purport to enjoin or restrain the L/C Issuer from issuing such Letter of
Credit, or any Law applicable to such L/C Issuer or any request or directive
(whether or not having a force of Law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or request that such L/C
Issuer refrain from, the issuance of letters of credit generally or such Letter
of Credit in particular or shall impose upon such L/C Issuer with respect to
such Letter of Credit any restriction, reserve or capital requirement (for which
such L/C Issuer is not otherwise compensated hereunder) not in effect on the
Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost
or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it; (B) the issuance of such Letter of
Credit shall violate any Laws or one or more policies of such L/C Issuer;
(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000, in the
case of a commercial Letter of Credit, or $250,000, in the case of a standby
Letter of Credit; (D) such Letter of Credit is to be denominated in a currency
other than Dollars, except as otherwise agreed by the Administrative Agent and
such L/C Issuer; or (E) a default of any Revolving Lender’s obligations to fund
under subsection (e)(iv) or (vi) below exists or any Revolving Lender is at such
time a Defaulting Lender hereunder, unless the L/C Issuer has entered into
arrangements, including the delivery of Cash Collateral, satisfactory to the L/C
Issuer (in its sole discretion) with theany Borrower or such Revolving Lender to
eliminate the L/C Issuer’s actual or potential Fronting Exposure (after giving
effect to Section 2.17(a)(iv)) with respect to the Defaulting Lender arising
from either the Letter of Credit then proposed to be issued or that Letter of
Credit and all other L/C Obligations as to which the L/C Issuer has actual or
potential Fronting Exposure, as it may elect in its sole discretion.

(iii) No L/C Issuer shall amend any Letter of Credit if the L/C Issuer would not
be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(iv) No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(v) Each L/C Issuer shall act on behalf of the Revolving Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
each L/C Issuer shall have all of the benefits and immunities (A) provided to
the Administrative Agent in Article IX with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and the L/C Documents pertaining to
such Letters of Credit as fully as if the term “Administrative Agent” as used in
Article IX included such L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to such L/C Issuer.

 

-65-



--------------------------------------------------------------------------------

(c) Procedures for Issuance and Increases in the Amounts of Letters of Credit.

(c)Procedures for Issuance and Increases in the Amounts of Letters of Credit.
(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the applicable Borrower delivered to the applicable L/C Issuer
(with a copy to the Administrative Agent) substantially in the form of Exhibit
A-3 hereto (a “Letter of Credit Request”), appropriately completed and signed by
a Responsible Officer of thesuch Borrower. Such Letter of Credit Request must be
received by the L/C Issuer and the Administrative Agent not later than 2:00 P.M.
at least four Business Days (or such later date and time as the L/C Issuer may
agree in a particular instance in its sole discretion) prior to the proposed
issuance date or date of increase, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Request
shall specify in form and detail reasonably satisfactory to the L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof, (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the L/C Issuer may require. In the
case of a request for an increase in the stated amount of any outstanding Letter
of Credit, such Letter of Credit Request shall specify in form and detail
satisfactory to the L/C Issuer: (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
amount of the proposed increase; and (D) such other matters as the L/C Issuer
may require. If requested by the applicable L/C Issuer, the applicable Borrower
shall also submit a Letter of Credit Application on such L/C Issuer’s standard
form in connection with any request for the issuance or increase in the stated
amount of a Letter of Credit. Additionally, the applicable Borrower shall
furnish to the L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any L/C Documents, as the L/C Issuer or the Administrative Agent may
require.

(ii) Promptly after receipt of any Letter of Credit Request, the L/C Issuer will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Request from
the applicable Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Revolving Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions thereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of thesuch Borrower (or jointly for the
account of theany Borrower and Parent or the applicable Subsidiary) or enter
into the applicable amendment, as the case may be, in each case in accordance
with the L/C Issuer’s usual and customary business practices.

(iii) If thea Borrower so requests in any applicable Letter of Credit Request,
the L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the applicable Borrower shall not be required to make a specific
request to the L/C Issuer for any such extension. Once an Auto-Extension Letter
of Credit has been issued, the Revolving Lenders shall be deemed to have
authorized (but may not require) the L/C Issuer to permit the extension of such
Letter of Credit at any time to a date not later than the Letter of Credit
Expiration Date; provided, however, that the L/C Issuer shall not permit any
such extension if (A) the L/C Issuer has

 

-66-



--------------------------------------------------------------------------------

determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of subsection (c)(i) or (ii) above or
otherwise) or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (x) from the Administrative Agent that the Required
Revolving Lenders have elected not to permit such extension or (y) from the
Administrative Agent or any Loan Party that one or more of the applicable
conditions specified in Section 4.02 are not then satisfied (for the avoidance
of doubt, the provision of any such notice to the L/C Issuer pursuant to this
clause (y) shall not relieve any Revolving Lender of its obligation to fund its
share of any such Letter of Credit that is not extended, to the extent such
Letter of Credit is drawn under the terms of this Agreement), and in each such
case directing the L/C Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the applicable Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(d) Purchase and Sale of Letter of Credit Participation. Immediately upon the
issuance by an L/C Issuer of a Letter of Credit, such L/C Issuer shall be
deemed, without further action by any party hereto, to have sold to each
Revolving Lender, and each Revolving Lender shall be deemed, without further
action by any party hereto, to have purchased from such L/C Issuer, without
recourse or warranty, an undivided Participation Interest in such Letter of
Credit and the related L/C Obligations in the proportion its Revolving
Commitment Percentage bears to the Revolving Committed Amount (although any
fronting fee payable under Section 2.11 shall be payable directly to the
Administrative Agent for the account of the applicable L/C Issuer, and the
Lenders (other than such L/C Issuer) shall have no right to receive any portion
of any such fronting fee) and any security therefor or guaranty pertaining
thereto. Upon any change in the Revolving Commitments pursuant to Section 10.06,
there shall be an automatic adjustment to the Participation Interests in all
outstanding Letters of Credit and all L/C Obligations to reflect the adjusted
Revolving Commitments of the assigning and assignee Lenders or of all Lenders
having Revolving Commitments, as the case may be.

(e) Drawings and Reimbursements; Funding of Participations.

(e)Drawings and Reimbursements; Funding of Participations. (i) Upon receipt from
the beneficiary of any Letter of Credit of any notice of a drawing under such
Letter of Credit, the applicable L/C Issuer shall promptly notify the applicable
Borrower and the Administrative Agent thereof and shall determine in accordance
with the terms of such Letter of Credit whether such drawing should be honored.
If the L/C Issuer determines that any such drawing shall be honored, such L/C
Issuer shall make available to such beneficiary in accordance with the terms of
such Letter of Credit the amount of the drawing and shall notify the applicable
Borrower and the Administrative Agent as to the amount to be paid as a result of
such drawing and the payment date (which date shall be one Business Day after
the date of the drawing) (each such date, an “Honor Date”).

(ii) The applicable Borrower shall be irrevocably and unconditionally obligated
forthwith to reimburse each L/C Issuer or each L/C Issuer through the
Administrative Agent for any amounts paid by such L/C Issuer upon any drawing
under any Letter of Credit, together with any and all reasonable charges and
expenses which the L/C Issuer may pay or incur relative to such drawing. Such
reimbursement payment shall be due and payable on the same day as the Honor Date
if notice is received prior to 11:00 A.M., or the next Business Day after the
Honor Date otherwise. In addition, thesuch Borrower agrees to pay to the L/C
Issuer interest, payable on demand, on any and all amounts not paid by

 

-67-



--------------------------------------------------------------------------------

thesuch Borrower to the L/C Issuer when due under this subsection (e)(ii), for
each day from and including the date when such amount becomes due to but
excluding the date such amount is paid in full, whether before or after
judgment, at a rate per annum equal to the Default Rate. Each reimbursement and
other payment to be made by thesuch Borrower pursuant to this clause (ii) shall
be made to the L/C Issuer in Federal or other funds immediately available to it
at its address referred to in Section 10.02.

(iii) Subject to the satisfaction of all applicable conditions set forth in
Article IV, thea Borrower may, at its option, utilize the Swing Line Commitment
or the Revolving Commitments, or make other arrangements for payment
satisfactory to the L/C Issuer, for the reimbursement of all L/C Disbursements
as required by clause (ii) above.

(iv) With respect to any L/C Disbursements that have not been reimbursed by the
applicable Borrower when due under clauses (ii) and (iii) above (an
“Unreimbursed Amount”), the Administrative Agent shall promptly notify each
Revolving Lender of the Honor Date, the amount of the Unreimbursed Amount and
the amount of such Revolving Lender’s pro rata share thereof and such Revolving
Lender’s pro rata share of such unreimbursed L/C Disbursement (determined by the
proportion its Revolving Commitment Percentage bears to the aggregate Revolving
Committed Amount). In such event, the such Borrower shall be deemed to have
requested an “L/C Borrowing” of Revolving Loans that are Base Rate Loans to be
disbursed on the next Business Day following the Honor Date in an aggregate
amount in Dollars equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.01(a), but subject to the amount of
the unutilized portion of the Revolving Commitments and the conditions set forth
in Section 4.02 (other than the delivery of a Notice of Borrowing), and each
such Revolving Lender hereby agrees to make a Revolving Loan (which shall be
initially funded as a Base Rate Loan) in an amount equal to such Lender’s
Revolving Commitment Percentage of the Unreimbursed Amount outstanding on the
date notice is given. Any such notice given by the Administrative Agent given
pursuant to this clause (iv) may be given by telephone if immediately confirmed
in writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(v) Each Revolving Lender (including any Revolving Lender acting as L/C Issuer
in respect of any Unreimbursed Amount) shall, upon any notice from the
Administrative Agent pursuant to clause (iv) above, make the amount of its
Revolving Loan available to the Administrative Agent in Dollars in Federal or
other immediately available funds, at the Administrative Agent’s Office, not
later than 1:00 P.M. on the Business Day specified in such notice, whereupon,
subject to clause (vi) below, each Revolving Lender that so makes funds
available shall be deemed to have made a Revolving Base Rate Loan to the
applicable Borrower in such amount. The Administrative Agent shall remit the
funds so received (and the Administrative Agent may apply Cash Collateral
provided for this purpose) to the applicable L/C Issuer.

(vi) With respect to any Unreimbursed Amount that is not fully refinanced by an
L/C Borrowing pursuant to clauses (iv) and (v) above because the conditions set
forth in Section 4.02 cannot be satisfied or for any other reason, the
Administrative Agent shall promptly notify each Revolving Lender (other than the
relevant L/C Issuer), and each such Revolving Lender shall promptly and
unconditionally pay to the Administrative Agent, for the account of such L/C
Issuer, such Revolving Lender’s pro rata share of such Unreimbursed Amount
(determined by the proportion its Revolving Commitment Percentage bears to the
aggregate Revolving Committed Amount) in Dollars in Federal or other immediately
available funds. Such payment from the Revolving Lenders shall be due (i) at or
before 1:00 P.M. on the date the Administrative Agent so notifies a Revolving
Lender, if such notice is given at or before 10:00 A.M. on such date or (ii) at
or before 10:00 A.M. on the next succeeding Business Day, together with interest
on such amount for each day from and including the date of such

 

-68-



--------------------------------------------------------------------------------

drawing to but excluding the day such payment is due from such Revolving Lender
at the Federal Funds Rate for such day (which funds the Administrative Agent
shall promptly remit to the applicable L/C Issuer). Each payment by a Revolving
Lender to the Administrative Agent for the account of an L/C Issuer in respect
of an Unreimbursed Amount shall constitute a payment in respect of its
Participation Interest in the related Letter of Credit purchased pursuant to
subsection (d) above. The failure of any Revolving Lender to make available to
the Administrative Agent for the account of an L/C Issuer its pro rata share of
any Unreimbursed Amount shall not relieve any other Revolving Lender of its
obligation hereunder to make available to the Administrative Agent for the
account of such L/C Issuer its pro rata share of any payment made under any
Letter of Credit on the date required, as specified above, but no such Lender
shall be responsible for the failure of any other Lender to make available to
the Administrative Agent for the account of the L/C Issuer such other Lender’s
pro rata share of any such payment. Upon payment in full of all amounts payable
by a Lender under this clause (vi), such Lender shall be subrogated to the
rights of the L/C Issuer against the applicable Borrower to the extent of such
Lender’s pro rata share of the related L/C Obligation so paid (including
interest accrued thereon).

(vii) Each Revolving Lender’s obligation to make Revolving Loans pursuant to
clause (iv) above and to make payments in respect of its Participation Interests
in Unreimbursed Amounts pursuant to clause (vi) above shall be absolute and
unconditional and shall not be affected by any circumstance, including: (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, the applicable Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default; or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Revolving Lender’s obligation to make
Revolving Loans as a part of an L/C Borrowing pursuant to clause (iv) above is
subject to the conditions set forth in Section 4.02 (other than delivery by the
applicable Borrower of a Notice of Borrowing). No such making by a Revolving
Lender of a Revolving Loan or a payment by a Revolving Lender of an amount in
respect of its Participation Interest in Unreimbursed Amounts shall relieve or
otherwise impair the obligation of thesuch Borrower to reimburse the L/C Issuer
for the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

(viii) If any Revolving Lender fails to make available to the Administrative
Agent for the account of an L/C Issuer any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this subsection (e) by
the time specified therefor, then, without limiting the other provisions of this
Agreement, the applicable L/C Issuer shall be entitled to recover from such
Revolving Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
applicable L/C Issuer at a rate per annum equal to the Federal Funds Rate for
such day. Any payment made by any Lender after 3:00 P.M. on any Business Day
shall be deemed for purposes of the preceding sentence to have been made on the
next succeeding Business Day. A certificate of the applicable L/C Issuer
submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (viii) shall be conclusive absent
manifest error.

(f) Repayment of Funded Participations in Respect of Drawn Letters of Credit.

(f)Repayment of Funded Participations in Respect of Drawn Letters of Credit.
(i) Whenever the Administrative Agent receives a payment of an L/C Obligation as
to which the Administrative Agent has received for the account of an L/C Issuer
any payments from the Revolving Lenders pursuant to subsection (e) above
(whether directly from the applicable Borrower or otherwise, including proceeds
of cash collateral applied thereto by the Administrative Agent), the
Administrative Agent shall promptly pay to each Revolving Lender which has paid
its pro rata share thereof an amount equal to such Lender’s pro

 

-69-



--------------------------------------------------------------------------------

rata share of the amount thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which the payments from
the Revolving Lenders were received) in the same funds as those received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to clause (i) above is required to be returned under any of
the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its pro rata share thereof (determined by the proportion its Revolving
Commitment Percentage bears to the aggregate Revolving Committed Amount) on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Revolving Lender, at a rate
per annum equal to the Federal Funds Rate for such day.

(g) Obligations Absolute. The obligations of theeach Borrower under Sections
2.05(e)(i) and 2.05(e)(ii) above shall be absolute (subject to the right to
bring subsequent claims subject to the limitations set forth in
Section 2.05(l)(v)) and unconditional and shall be performed strictly in
accordance with the terms of this Agreement, ISP and Uniform Customs and
Practice for Documentary Credits (the “UCP”), as applicable, under all
circumstances whatsoever, including, without limitation, the following
circumstances:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of this Agreement, any Letter of Credit or any other Loan
Document;

(iii) the use which may be made of the Letter of Credit by, or any acts or
omission of, a beneficiary of a Letter of Credit (or any Person for whom the
beneficiary may be acting);

(iv) the existence of any claim, counterclaim, setoff, defense or other rights
that Parent or any Subsidiary may have at any time against a beneficiary or any
transferee of a Letter of Credit (or any Person for whom the beneficiary or
transferee may be acting), any L/C Issuer or any other Person, whether in
connection with this Agreement or any Letter of Credit or any document related
hereto or thereto or any unrelated transaction;

(v) any draft, demand, certificate, statement or any other document presented
under a Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect whatsoever, or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

(vi) any payment by the L/C Issuer under a Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit;

(vii) any payment made by the L/C Issuer under such Letter of Credit to any
Person purporting to be a trustee in bankruptcy, debtor-in-possession, assignee
for the benefit of creditors, liquidator, examiner, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Insolvency or Liquidation Proceeding; or

(viii) any other act or omission to act or delay of any kind by any L/C Issuer
or any other Person or any other event or circumstance whatsoever that might,
but for the provisions of this clause (viii), constitute a legal or equitable
discharge of theeach Borrower’s obligations hereunder;

 

-70-



--------------------------------------------------------------------------------

provided that the foregoing shall not excuse any L/C Issuer from liability to
the applicable Borrower to the extent of any direct damages (as opposed to
punitive or consequential damages or lost profits, claims in respect of which
are waived by thesuch Borrower to the extent permitted by applicable Law)
suffered by thesuch Borrower that are caused by acts or omissions by such L/C
Issuer constituting gross negligence or willful misconduct on the part of such
L/C Issuer (as determined by a court of competent jurisdiction in a final
non-appealable judgment).

TheEach Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with thesuch Borrower’s instructions or other irregularity,
thesuch Borrower will promptly notify the L/C Issuer. TheEach Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(h) Role of L/C Issuers; Reliance. Each Revolving Lender and theeach Borrower
agree that the relevant L/C Issuer shall not have any responsibility to obtain
any document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. None of the L/C Issuer, the Agents or their
Related Parties or any of the respective correspondents, participants or
assignees of the L/C Issuer shall be liable to any Lender for: (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct as determined
by a court of competent jurisdiction in a final and nonappealable judgment; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Letter of Credit
Request. TheEach Borrower hereby assumes all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude theeach Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Agents or any of their Related Parties, or any of the
respective correspondents, participants or assignees of the L/C Issuer, shall be
liable or responsible for any of the matters described in clauses (i) through
(viii) of subsection (g) of this Section 2.05; provided, however, that anything
in such clauses to the contrary notwithstanding, thea Borrower may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to thesuch Borrower, to
the extent, but only to the extent, of any direct, as opposed to consequential
or exemplary, damages suffered by thesuch Borrower which are determined by a
court of competent jurisdiction in a final and nonappealable judgment to have
been caused by the L/C Issuer’s willful misconduct or gross negligence or the
L/C Issuer’s willful or grossly negligent failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

-71-



--------------------------------------------------------------------------------

(i) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the applicable Borrower when a Letter of Credit is issued (i) the
rules of the ISP shall apply to each standby Letter of Credit and (ii) the rules
of the UCP, as most recently published by the International Chamber of Commerce
at the time of issuance shall apply to each commercial Letter of Credit.

(j) Conflict with L/C Documents. In the event of any conflict between this
Agreement and any L/C Document, this Agreement shall govern.

(k) Letters of Credit Issued for Parent or Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, Parent or a Subsidiary of Parent
(other than the applicable Borrower), the applicable Borrower shall be obligated
to reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. TheEach Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Parent or Subsidiaries inures to the
benefit of thesuch Borrower, and that thesuch Borrower’s business derives
benefits from the businesses of Parent or such Subsidiaries.

(l) Indemnification of L/C Issuer.

(l)Indemnification of L/C Issuer. (i) In addition to its other obligations under
this Agreement, theeach Borrower hereby agrees to protect, indemnify, pay and
save each L/C Issuer harmless from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
out-of-pocket fees, charges and disbursements of counsel) that such L/C Issuer
may incur or be subject to as a consequence, direct or indirect, of (A) the
issuance of any Letter of Credit or (B) the failure of such L/C Issuer to honor
a drawing under a Letter of Credit as a result of any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto government or
Governmental Authority (all such acts or omissions herein called “Government
Acts”).

(ii) As between the applicable Borrower and each L/C Issuer, thesuch Borrower
shall assume all risks of the acts or omissions of or the misuse of any Letter
of Credit by the beneficiary thereof. The L/C Issuer shall not be responsible
for: (A) the form, validity, sufficiency, accuracy, genuineness or legal effect
of any document submitted by any party in connection with the application for
and issuance of any Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(B) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, that may prove to be
invalid or ineffective for any reason; (C) failure of the beneficiary of a
Letter of Credit to comply fully with conditions required in order to draw upon
a Letter of Credit; (D) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (E) errors in interpretation of
technical terms; (F) any loss or delay in the transmission or otherwise of any
documents required in order to make a drawing under a Letter of Credit or of the
proceeds thereof; and (G) any consequences arising from causes beyond the
control of the L/C Issuer, including, without limitation, any Government Acts.
None of the above shall affect, impair, or prevent the vesting of the L/C
Issuer’s rights or powers hereunder.

(iii) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by an L/C Issuer,
under or in connection with any Letter of Credit or the related certificates, if
taken or omitted in good faith, shall not put the L/C Issuer under any resulting
liability to theany Borrower or any other Loan Party. It is the intention of the
parties that this Agreement shall be construed and applied to protect and
indemnify the L/C Issuer against any and all risks involved in the issuance of
any Letter of Credit, all of which risks are hereby assumed by the

 

-72-



--------------------------------------------------------------------------------

Loan Parties, including, without limitation, any and all risks, whether rightful
or wrongful, of any present or future Government Acts. The L/C Issuer shall not,
in any way, be liable for any failure by the L/C Issuer or anyone else to pay
any drawing under any Letter of Credit as a result of any Government Acts or any
other cause beyond the control of the L/C Issuer.

(iv) Nothing in this subsection (l) is intended to limit the Reimbursement
Obligation of theany Borrower contained in this Section 2.05. The obligations of
theany Borrower under this subsection (l) shall survive the termination of this
Agreement. No act or omission of any current or prior beneficiary of a Letter of
Credit shall in any way affect or impair the rights of any L/C Issuer to enforce
any right, power or benefit under this Agreement.

(v) Notwithstanding anything to the contrary contained in this subsection (l),
theno Borrower shall have no obligation to indemnify any L/C Issuer in respect
of any liability incurred by such L/C Issuer arising solely out of the gross
negligence or willful misconduct of such L/C Issuer, as determined by a court of
competent jurisdiction in a final and nonappealable judgment. Nothing in this
Agreement shall relieve any L/C Issuer of any liability to thea Borrower in
respect of any action taken by such L/C Issuer which action constitutes gross
negligence or willful misconduct of such L/C Issuer, as determined by a court of
competent jurisdiction in a final and nonappealable judgment.

(m) Resignation of an L/C Issuer. An L/C Issuer may resign at any time by giving
30 days’ notice to the Administrative Agent, the Revolving Lenders and the U.S.
Borrower; provided, however, that any such resignation shall not affect the
rights or obligations of the L/C Issuer with respect to Letters of Credit issued
by it prior to such resignation. Upon any such resignation, the U.S. Borrower
shall (within 60 days after such notice of resignation) either appoint a
successor or terminate the unutilized L/C Commitment of such L/C Issuer;
provided, however, that, if the U.S. Borrower elects to terminate such
unutilized L/C Commitment, the U.S. Borrower may at any time thereafter that the
Revolving Commitments are in effect reinstate such L/C Commitment in connection
with the appointment of another L/C Issuer. Upon the acceptance of any
appointment as an L/C Issuer hereunder by a successor L/C Issuer, such successor
shall succeed to and become vested with all the interests, rights and
obligations of the retiring L/C Issuer and the retiring L/C Issuer shall be
discharged from its obligations to issue Letters of Credit hereunder. The
acceptance of any appointment as L/C Issuer hereunder by a successor L/C Issuer
shall be evidenced by an agreement entered into by such successor, in a form
reasonably satisfactory to the U.S. Borrower and the Administrative Agent, and,
from and after the effective date of such agreement, (i) such successor shall be
a party hereto and have all the rights and obligations of an L/C Issuer under
this Agreement and the other Loan Documents and (ii) references herein and in
the other Loan Documents to the “L/C Issuer” shall be deemed to refer to such
successor or to any previous L/C Issuer, or to such successor and all previous
L/C Issuers, as the context shall require. After the resignation of an L/C
Issuer hereunder, the retiring L/C Issuer shall remain a party hereto and shall
continue to have all the rights and obligations of an L/C Issuer under this
Agreement and the other Loan Documents with respect to Letters of Credit issued
by it prior to such resignation, but shall not be required to issue additional
Letters of Credit.

(n) Reporting. Each L/C Issuer (other than the Administrative Agent) will report
in writing to the Administrative Agent (i) on the first Business Day of each
month, the aggregate face amount of Letters of Credit issued by it and
outstanding as of the last Business Day of the preceding month, (ii) on or prior
to each Business Day on which such L/C Issuer expects to issue, amend, renew or
extend any Letter of Credit, the date of such issuance or amendment, and the
aggregate face amount of Letters of Credit to be issued, amended, renewed or
extended by it and outstanding after giving effect to such issuance, amendment,
renewal or extension (and such L/C Issuer shall advise the Administrative Agent
on such Business Day whether such issuance, amendment, renewal or extension
occurred and

 

-73-



--------------------------------------------------------------------------------

whether the amount thereof changed), (iii) on each Business Day on which such
L/C Issuer makes any L/C Disbursement, the date and amount of such L/C
Disbursement and (iv) on any Business Day on which thea Borrower, as applicable,
fails to reimburse an L/C Disbursement required to be reimbursed to such L/C
Issuer on such day, the date and amount of such failure.

Section 2.06 Interest.

(a) Rate Options Applicable to Loans. Each Borrowing (other than a Swing Line
Borrowing, which shall be made and maintained as Base Rate Loans) shall be
comprised of Base Rate Loans or Eurodollar Loans, as the applicable Borrower may
request pursuant to Section 2.02. Borrowings of more than one Type may be
outstanding at the same time; provided, however, that thesuch Borrower may not
request any Borrowing that, if made, would result in an aggregate of more than
ten separate Groups of Eurodollar Loans being outstanding hereunder at any one
time. For this purpose, Loans having different Interest Periods, regardless of
whether commencing on the same date, shall be considered separate Groups.
Interest hereunder shall be due and payable in accordance with the terms hereof
before and after judgment and before and after the commencement of any
proceeding under any Insolvency or Liquidation Proceeding.

(b) Rates Applicable to Loans. Subject to the provisions of subsection
(c) below, (i) each Eurodollar Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period applicable thereto at a rate
per annum equal to the sum of the Adjusted Eurodollar Rate for such Interest
Period plus the then Applicable Margin for Eurodollar Loans, (ii) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof for each
day from the date such Loan is made as, or converted into, a Base Rate Loan
until it becomes due or is converted into a Loan of any other Type, at a rate
per annum equal to the Base Rate for such day plus the then Applicable Margin
for Base Rate Loans, and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the then Applicable Margin for Swing
Line Loans.

(c) Additional Interest. If any Loan or interest thereon or any fee described in
Section 2.11 due and owing is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such overdue amount shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

(d) Interest Payments. Interest on each Loan shall be due and payable in arrears
on each Interest Payment Date applicable thereto and at such other times as may
be specified herein. Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Insolvency or Liquidation Proceeding.
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.

(e) Determination and Notice of Interest Rates. The Administrative Agent shall
promptly notify the applicable Borrower and the Lenders of the interest rate
applicable to any Interest Period for Eurodollar Loans upon determination of
such interest rate. At any time when Base Rate Loans are outstanding, the
Administrative Agent shall notify the applicable Borrower and the Lenders of any
change in the Prime Rate used in determining the Base Rate promptly following
the public announcement of such change. Any notice with respect to Eurodollar
Loans shall, without the necessity of the Administrative Agent so stating in
such notice, be subject to the provisions of the definition of “Applicable
Margin” providing for adjustments in the Applicable Margin applicable to such
Loans after the beginning of the Interest Period applicable thereto.

 

-74-



--------------------------------------------------------------------------------

Section 2.07 Extension and Conversion.

(a) Continuation and Conversion Options. The Loans included in each Borrowing
shall bear interest initially at the type of rate allowed by Section 2.06 and as
specified by the applicable Borrower in the applicable Notice of Borrowing.
Thereafter, thesuch Borrower shall have the option, on any Business Day, to
elect to change or continue the type of interest rate borne by each Group of
Loans (subject in each case to the provisions of Article III and
Section 2.07(d)), as follows:

(i) if such Loans are Base Rate Loans, thesuch Borrower may elect to convert
such Loans to Eurodollar Loans as of any Business Day; and

(ii) if such Loans are Eurodollar Loans, thesuch Borrower may elect to convert
such Loans to Base Rate Loans or elect to continue such Loans as Eurodollar
Loans for an additional Interest Period, subject to Section 3.05 in the case of
any such conversion or continuation effective on any day other than the last day
of the then current Interest Period applicable to such Loans.

Each such election shall be made by delivering a notice, substantially in the
form of Exhibit A-2 hereto (a “Notice of Extension/Conversion”) (which may be by
telephone if promptly confirmed in writing), which notice shall not thereafter
be revocable by the applicable Borrower, to the Administrative Agent not later
than 12:00 Noon on the third Business Day before the conversion or continuation
selected in such notice is to be effective. A Notice of Extension/Conversion
may, if it so specifies, apply to only a portion of the aggregate principal
amount of the relevant Group of Loans; provided that (i) such portion is
allocated ratably among the Loans comprising such Group and (ii) the portion to
which such Notice of Borrowing applies, and the remaining portion to which it
does not apply, are each $5,000,000 or any larger multiple of $1,000,000.

(b) Contents of Notice of Extension/Conversion. Each Notice of Extension/
Conversion shall specify:

(i) the Group of Loans (or portion thereof) to which such notice applies;

(ii) the date on which the conversion or continuation selected in such notice is
to be effective, which shall comply with the applicable clause of
Section 2.07(a) above;

(iii) if the Loans comprising such Group are to be converted, the new Type of
Loans and, if the Loans being converted are to be Eurodollar Loans, the duration
of the next succeeding Interest Period applicable thereto; and

(iv) if such Loans are to be continued as Eurodollar Loans for an additional
Interest Period, the duration of such additional Interest Period.

Each Interest Period specified in a Notice of Extension/Conversion shall comply
with the provisions of the definition of the term “Interest Period.” If no
Notice of Extension/Conversion is timely received prior to the end of an
Interest Period for any Group of Eurodollar Loans, the applicable Borrower shall
be deemed to have elected that such Group be converted to Base Rate Loans as of
the last day of such Interest Period.

 

-75-



--------------------------------------------------------------------------------

(c) Notification to Lenders. Upon receipt of a Notice of Extension/Conversion
from the applicable Borrower pursuant to Section 2.07(a), the Administrative
Agent shall promptly notify each Lender of the contents thereof.

(d) Limitation on Conversion/Continuation Options. TheNo Borrower shall not be
entitled to elect to convert any Loans to, or continue any Loans for an
additional Interest Period as, Eurodollar Loans if the aggregate principal
amount of any Group of Eurodollar Loans created or continued as a result of such
election would be less than $5,000,000. If an Event of Default shall have
occurred and be continuing when theany Borrower delivers notice of such election
to the Administrative Agent, thesuch Borrower shall not be entitled to elect to
convert any Eurodollar Loans to, or continue any Eurodollar Loans for an
Interest Period as, Eurodollar Loans having an Interest Period in excess of one
month.

Section 2.08 Maturity of Loans.

(a) Maturity of Revolving Loans. The Revolving Loans shall mature on the
Revolving Termination Date, and any Revolving Loans, Swing Line Loans and L/C
Obligations then outstanding (together with accrued interest thereon and fees in
respect thereof) shall be due and payable on such date.

(b) Scheduled Amortization of Term Loans. Subject to adjustment as a result of
prior payments in accordance with the terms of this Agreement, the U.S. Borrower
shall repay, and there shall become due and payable (together with accrued
interest thereon), on each Principal Amortization Payment Date falling in each
month listed below the aggregate principal amount of the Tranche 1 Term Loans
indicated opposite such month:

 

Principal Amortization Payment Date

   Amortized Payment
of Tranche 1 Term Loans  

September 2012

   $ 5,937,500.00   

December 2012

   $ 5,937,500.00   

March 2013

   $ 5,937,500.00   

June 2013

   $ 5,937,500.00   

September 2013

   $ 8,906,250.001,392,968.75   

December 2013

   $ 8,906,250.001,392,968.75   

March 2014

   $ 8,906,250.001,392,968.75   

June 2014

   $ 8,906,250.001,392,968.75   

September 2014

   $ 11,875,000.001,392,968.75   

December 2014

   $ 11,875,000.001,392,968.75   

March 2015

   $ 11,875,000.001,392,968.75   

June 2015

   $ 11,875,000.001,392,968.75   

September 2015

   $ 11,875,000.001,392,968.75   

December 2015

   $ 11,875,000.001,392,968.75   

March 2016

   $ 11,875,000.001,392,968.75   

June 2016

   $ 11,875,000.001,392,968.75   

September 2016

   $ 17,812,500.001,392,968.75   

December 2016

   $ 17,812,500.001,392,968.75   

 

-76-



--------------------------------------------------------------------------------

Principal Amortization Payment Date

   Amortized Payment
of Tranche 1 Term Loans  

March 2017

   $ 17,812,500.001,392,968.75   

June 2017

   $ 17,812,500.001,392,968.75   

September 2017

   $ 17,812,500.001,392,968.75   

December 2017

   $ 17,812,500.001,392,968.75   

March 2018

   $ 17,812,500.001,392,968.75   

Any remaining unpaid principal amount of Tranche 1 Term Loans shall be due and
payable on the Term Loan Maturity Date. The U.S. Borrower shall use the proceeds
of the Tranche 1 Term Loans funded with respect to the Additional Tranche 1 Term
Commitment to repay to the Administrative Agent for the ratable account of the
Lenders with Original Term Loans that are not Converted Term Loans, all Original
Term Loans that are not Converted Term Loans on the Amendment No. 1 Effective
Date.

Section 2.09 Prepayments.

(a) Voluntary Prepayment of Revolving Loans and Term Loans. TheEach Borrower
shall have the right voluntarily to prepay Revolving Loans and Term Loans, as
applicable, in whole or in part from time to time, subject to Section 3.05 and
Section 2.09(g) but otherwise without premium or penalty; provided, however,
that each partial prepayment of Revolving Loans and Term Loans shall be in a
minimum principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof. Each payment pursuant to this Section shall be applied as set forth in
Section 2.09(e). For the avoidance of doubt, all Original Revolving Commitments
shall terminate on the Amendment No. 1 Effective Date and Borrower shall repay
on the Amendment No. 1 Effective Date all outstanding Original Revolving Loans
and Original Swing Line Loans.

(b) Swing Line Loans. TheEach Borrower may, upon notice to the Swing Line Lender
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 P.M. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by theany Borrower, thesuch Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.

(c) Mandatory Prepayments.

(i) Revolving Committed Amount. If on any date the aggregate Revolving
Outstandings exceed the Revolving Committed Amount, the applicable Borrower
shall repay, and there shall become due and payable (together with accrued
interest thereon), on such date an aggregate principal amount of Swing Line
Loans equal to such excess. If the outstanding Swing Line Loans have been repaid
in full, the applicable Borrower shall prepay, and there shall become due and
payable (together with accrued interest thereon), Revolving Loans in such
amounts as are necessary so that, after giving effect to the repayment of the
Swing Line Loans and the repayment of Revolving Loans, the aggregate Revolving
Outstandings do not exceed the Revolving Committed Amount. If the outstanding
Revolving Loans and Swing Line Loans have been repaid in full, the applicable
Borrower shall Cash Collateralize L/C Obligations so that, after giving effect
to the repayment of Swing Line Loans and Revolving Loans and the Cash
Collateralization of L/C Obligations pursuant to this subsection (i), the
aggregate Revolving Outstandings do not exceed the Revolving Committed Amount.
In determining the

 

-77-



--------------------------------------------------------------------------------

aggregate Revolving Outstandings for purposes of this Agreement, L/C Obligations
shall be reduced to the extent that they are Cash Collateralized as contemplated
by this subsection (i). Each prepayment of Revolving Loans required pursuant to
this subsection (i) shall be applied ratably among outstanding Revolving Loans
based on the respective amounts of principal then outstanding. Each Cash
Collateralization of L/C Obligations required by this subsection (i) shall be
applied ratably among L/C Obligations based on the respective amounts thereof
then outstanding.

(ii) Excess Cash Flow. Within 90 days after the end of each Excess Cash Flow
Period, the U.S. Borrower shall prepay the Loans in an amount equal to (A) the
Applicable ECF Percentage of Excess Cash Flow for such Excess Cash Flow Period
minus (B) the aggregate amount of all voluntary prepayments during such Excess
Cash Flow Period of principal of the Term Loans, the Incremental Term Loans, the
Other Term Loans, the Revolving Loans, the Incremental Revolving Loans, the
Other Revolving Loans and Swing Line Loans in each case that are not funded with
the proceeds of Credit Agreement Refinancing Indebtedness (but in the case of
voluntary prepayments of Revolving Loans, Other Revolving Loans or Swing Line
Loans, only to the extent the Revolving Commitments, Other Revolving
Commitments, the Incremental Revolving Loans, as applicable, are permanently
reduced). As used in this Section 2.09(c)(ii), the term “Applicable ECF
Percentage” for any Excess Cash Flow Period means 50%; provided that the
Applicable ECF Percentage shall be (i) increased to 75% if the Total Leverage
Ratio at the end of such Excess Cash Flow Period exceeds 2.25 to 1.00,
(ii) reduced to 25% if the Total Leverage Ratio at the end of such Excess Cash
Flow Period is equal to or less than 1.252.25 to 1.00 and greater than 0.751.25
to 1.00 and (iii)(iii) reduced to 0% if the Total Leverage Ratio at the end of
such Excess Cash Flow Period is equal to or less than 0.751.25 to 1.00, in each
case at the end of such Excess Cash Flow Period.

(iii)(iii) Asset Dispositions, Casualties and Condemnations, etc. Within one
Business Day after receipt by Parent or any of its Restricted Subsidiaries of
Net Cash Proceeds from any Asset Disposition (other than any Asset Disposition
permitted under Section 7.03 (other than clause (a)(xiii), (xiv), (xv), (xvi),
(xvii) or (xxi))), Casualty or Condemnation (excluding Net Cash Proceeds to the
extent and so long as they (i) were received with respect to the Women’s Health
Disposition or (ii) constitute Reinvestment Funds), the U.S. Borrower shall
prepay (or cause to be prepaid) the Loans in an aggregate amount equal to 100%
of the Net Cash Proceeds of such Asset Disposition, Casualty or Condemnation;
provided that no such prepayment caused by the receipt of Net Cash Proceeds from
any Asset Disposition shall be required to the extent that the sum of such Net
Cash Proceeds and all other Net Cash Proceeds from Asset Dispositions (other
than any Asset Disposition permitted under Section 7.03 (other than clause
(a)(xiii), (xiv), (xv), (xvi), (xvii) or (xxi))) occurring after the Closing
Date and during the same fiscal year does not exceed $2,500,00020,000,000 (it
being understood that a prepayment shall only be required of such excess).

(iv) Debt Issuances. Within one Business Day after receipt by Parent or any of
its Restricted Subsidiaries of Net Cash Proceeds from any Debt Issuance (other
than any Debt Issuance permitted pursuant to Section 7.01 of this Agreement),
the U.S. Borrower shall prepay (or cause to be prepaid) the Term Loans in an
aggregate amount equal to 100% of the Net Cash Proceeds of such Debt Issuance.

(v) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.09(c) shall be applied as follows:

(A) with respect to all amounts paid pursuant to Section 2.09(c)(i) or in
respect of an Other Revolving Loan pursuant to an analogous provision in any
Refinancing Amendment, first to Swing Line Loans, second to Revolving Loans and
any Other Revolving Loans, as applicable, and third to Cash Collateralize L/C
Obligations; and

(B) with respect to all amounts paid by the U.S. Borrower pursuant to
Section 2.09(c)(ii), (iii) or (iv), except as may be otherwise specified in any
Refinancing Amendment or Increase Joinder, as applicable, (with respect to any
Other Term Loans or Incremental Term Loans, as applicable, subject to such
Refinancing Amendment or Increase Joinder, as applicable; provided that such
Refinancing Amendment or Increase Joinder, as applicable, shall not provide for
better than pro rata treatment for such Other Term Loans or Incremental Term
Loans, as applicable, with respect of each other Class of Term Loans,
Incremental Term Loans and Other Term Loans), ratably to the remaining Principal
Amortization Payments; provided that, in the case of Section 2.09(c)(iii), at
the U.S. Borrower’s option, the U.S. Borrower may apply a portion of such
amounts to prepay outstanding Indebtedness incurred pursuant to Section 7.01(s)
to the extent (x) such Indebtedness is secured by the Collateral on a pari passu
basis with the Liens securing the Loans and (y) a mandatory prepayment in
respect of such Asset Disposition, Casualty or Condemnation is required under
the terms of such other Indebtedness, in which case, the amount of prepayment
required to be made with respect to such Net Cash Proceeds pursuant to
Section 2.09(c)(iii) shall be deemed to be the amount equal to the product of
(x) the amount of such Net Cash Proceeds multiplied by (y) a fraction, the
numerator of which is the outstanding principal amount of Term Loans required to
be prepaid pursuant to Section 2.09(c)(iii) and the denominator of which is the
sum of the outstanding principal amount of such outstanding Indebtedness
incurred pursuant to Section 7.01(s) and the outstanding principal amount of
Term Loans required to be prepaid pursuant to Section 2.09(c)(iii).

 

-78-



--------------------------------------------------------------------------------

(vi) Payments Cumulative. Except as otherwise expressly provided in this
Section 2.09, payments required under any subsection or clause of this
Section 2.09 are in addition to payments made or required under any other
subsection or clause of this Section 2.09.

(d) Notice of Mandatory Prepayment Events. The U.S. Borrower shall use
commercially reasonable efforts to give to the Administrative Agent, and the
Lenders, at least one Business Day’s prior written or telecopy notice of each
and every prepayment required under Section 2.09(c)(ii) through (iv), including
the amount of Net Cash Proceeds expected to be received therefrom and the
expected schedule for receiving such proceeds.

(e) Notices of Prepayments. Other than as specified in subsection (d) above, the
applicable Borrower shall notify the Administrative Agent, in the case of any
Revolving Loan which is a Base Rate Loan, by 11:00 A.M. on the date of any
voluntary prepayment hereunder and, in the case of any other Loan, by 11:00
A.M., at least three Business Days prior to the date of voluntary prepayment in
the case of Eurodollar Loans and at least one Business Day prior to the date of
voluntary prepayment in the case of Base Rate Loans (except that with respect to
Term Loans to be prepaid on the Amendment No. 1 Effective Date, no such notice
shall be required). Each notice of prepayment shall be substantially in the form
of Exhibit S and shall specify the prepayment date, the principal amount to be
prepaid, whether the Loan to be prepaid is a Revolving Loan or a Term Loan,
whether the Loan to be prepaid is a Eurodollar Loan or a Base Rate Loan and, in
the case of a Eurodollar Loan, the Interest Period of such Loan. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s pro rata share, if any, thereof.
Once such notice is given by thea Borrower, thesuch Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable as specified therein. Subject to the foregoing, amounts prepaid under
Section 2.09(a) shall be applied as the applicable Borrower may elect; provided
that if thesuch Borrower fails to specify the application of a voluntary
prepayment of Term Loans, then, except as may be

 

-79-



--------------------------------------------------------------------------------

otherwise specified in any Refinancing Amendment, such prepayments shall be
applied ratably to the remaining Principal Amortization Payments. Amounts
prepaid under Section 2.09(c) shall be applied as set forth therein. All
prepayments of Eurodollar Loans under this Section 2.09 shall be accompanied by
accrued interest on the principal amount being prepaid to the date of payment,
together with any additional amounts required pursuant to Section 3.05.

(f) Rejected Payments. In the event of any prepayment of any Term Loans of any
Term Lender pursuant to Section 2.09(c)(ii), (c)(iii) or (c)(iv) (an “Applicable
Prepayment”), such Lender may reject all, but not less than all, of its share of
such Applicable Prepayment by written notice (each, a “Rejection Notice”) to the
Administrative Agent no later than 5:00 P.M. (New York time) one Business Day
after the date of such Term Lender’s receipt of notice of such Applicable
Prepayment as otherwise provided herein (the “Rejection Deadline”). If a Term
Lender fails to deliver a Rejection Notice to the Administrative Agent at or
prior to the Rejection Deadline, such Term Lender will be deemed to have
accepted its share of the Applicable Prepayment. The aggregate portion of such
Applicable Prepayment that is rejected by Term Lenders pursuant to Rejection
Notices shall be referred to as the “Rejected Amount.” The Rejected Amount may
be used by the U.S. Borrower in any manner not prohibited by the Loan Documents.

(g) Prepayment Premium. In the event that, on or prior to the first anniversary
of the Closingdate that is six months following the Amendment No. 1 Effective
Date, the U.S. Borrower (x) makes any prepayment of Term Loans in connection
with any Repricing Transaction, or (y) effects any amendment of this Agreement
resulting in a Repricing Transaction, the U.S. Borrower shall pay to the
Administrative Agent, for the ratable account of each applicable Term Lender,
(I) in the case of clause (x), a prepayment premium of 1% of the amount of the
Term Loans being prepaid and (II) in the case of clause (y), a payment equal to
1% of the aggregate amount of the applicable Term Loans outstanding immediately
prior to such amendment.

Section 2.10 Adjustment of Commitments.

(a) Optional Termination or Reduction of Commitments (Pro rata). TheEach
Borrower may from time to time permanently reduce or terminate the Revolving
Committed Amount, as applicable, in whole or in part (in minimum aggregate
amounts of $1,000,000 or any whole multiple of $500,000 in excess thereof (or,
if less, the full remaining amount of the then applicable Revolving Committed
Amount)) upon five Business Days’ prior written or telecopy notice to the
Administrative Agent (which notice may be conditional on the receipt of other
financing to the extent specified in such notice); provided, however, that no
such termination or reduction shall be made which would cause the Revolving
Outstandings to exceed the Revolving Committed Amount as so reduced, unless,
concurrently with such termination or reduction, the Revolving Loans are repaid
(and, after the Revolving Loans have been paid in full, the Swing Line Loans are
repaid and, after the Swing Line Loans have been paid in full, the L/C
Obligations are Cash Collateralized) to the extent necessary to eliminate such
excess. The Administrative Agent shall promptly notify each affected Lender of
the receipt by the Administrative Agent of any notice from thea Borrower
pursuant to this Section 2.10(a). Any partial reduction of the Revolving
Committed Amount pursuant to this Section 2.10(a) shall be applied to the
Revolving Commitments of the Lenders pro rata based upon their respective
Revolving Commitment Percentages. The applicable Borrower shall pay to the
Administrative Agent for the account of the Lenders in accordance with the terms
of Section 2.11, on the date of each termination or reduction of the Revolving
Committed Amount, any fees accrued through the date of such termination or
reduction on the amount of the Revolving Committed Amount so terminated or
reduced.

 

-80-



--------------------------------------------------------------------------------

(b) Termination. The Revolving Commitments and the related L/C Commitments of
the relevant L/C Issuers shall terminate automatically on the Revolving
Termination Date. The Swing Line Commitment of the Swing Line Lender shall
terminate automatically on the Swing Line Termination Date. The Term Commitments
shall terminate automatically immediately after the making of the Term Loans on
the Closing Date.

(c) General. The applicable Borrower shall pay to the Administrative Agent for
the account of the Lenders in accordance with the terms of this Section 2.10, on
the date of each termination or reduction of the Revolving Committed Amount, the
Commitment Fee accrued through the date of such termination or reduction on the
amount of the Revolving Committed Amount so terminated or reduced.

Section 2.11 Fees.

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Lender (other than a Defaulting Lender) a fee (the
“Commitment Fee”) on such Lender’s Revolving Commitment Percentage of the daily
Unused Revolving Committed Amount, computed at a per annum rate equal to the
Applicable Commitment Fee Percentage. The Commitment Fee shall commence to
accrue on the Closing Date and shall be due and payable in arrears on the last
Business Day of each March, June, September and December (and on any date that
the Revolving Committed Amount is reduced as provided in Section 2.10(a) and on
the Revolving Termination Date) for the period ending on each such date;
provided that the first such payment shall be due on September 30, 2012. The
U.S. Borrower shall pay all accrued and unpaid Commitment Fees with respect to
the Original Revolving Commitments through the Amendment No. 1 Effective Date on
the Amendment No. 1 Effective Date.

(b) Letter of Credit Fees.

(i) Letter of Credit Fee. The Borrower shall pay to the Administrative Agent for
the account of each Revolving Lender that is not a Defaulting Lender a fee (the
“Letter of Credit Fee”) on such Lender’s Revolving Commitment Percentage of the
average daily maximum amount available to be drawn under each Letter of Credit
(whether or not such maximum amount is then in effect under such Letter of
Credit) computed at a per annum rate for each day from the date of issuance to
the date of expiration equal to the Applicable Margin for Letter of Credit Fees
in effect from time to time; provided, however, that any Letter of Credit Fees
otherwise payable for the account of a Defaulting Lender with respect to any
Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the L/C Issuer pursuant to Section 2.05 shall instead
be payable, to the maximum extent permitted by applicable Law, to the other
Lenders in accordance with the upward adjustments in their respective Applicable
Percentages allocable to such Letter of Credit pursuant to Section 2.17(a)(iv),
with the balance of such fee, if any, payable to the L/C Issuer for its own
account. The Letter of Credit Fee will be computed on a quarterly basis in
arrears and shall be due and payable on the last Business Day of each March,
June, September and December, commencing with the first of such dates to occur
after the date of issuance of such Letter of Credit, and on the Letter of Credit
Expiration Date and thereafter on demand.

(ii) Fronting Fee and Documentary and Processing Charges Payable to the L/C
Issuer. The applicable Borrower shall pay directly to the L/C Issuer for its own
account a fronting fee with respect to each Letter of Credit, at a rate that has
been separately agreed to between thesuch Borrower and such L/C Issuer, computed
on the daily amount available to be drawn under such Letter of Credit on a
quarterly basis in arrears. Such fronting fee shall be due and payable on last
Business Day after the end of each March, June, September and December,
commencing with the first such date after the issuance of such Letter of Credit,
and on the Letter of Credit Expiration Date and thereafter on demand.

 

-81-



--------------------------------------------------------------------------------

(iii) L/C Issuer Fees. In addition to the Letter of Credit Fee payable pursuant
to clause (i) above and any fronting fees payable pursuant to clause (ii) above,
the applicable Borrower promises to pay to the L/C Issuer for its own account
without sharing by the other Lenders the letter of credit fronting and
negotiation fees agreed to by thesuch Borrower and the L/C Issuer from time to
time and the customary charges from time to time of the L/C Issuer with respect
to the issuance, amendment, transfer, administration, cancellation and
conversion of, and drawings under, such Letters of Credit (collectively, the
“L/C Issuer Fees”). L/C Issuer Fees are due when earned and payable on demand
and are nonrefundable. The U.S. Borrower shall pay all accrued and unpaid fees
pursuant to clauses 2.11(b)(i)-(iii) with respect to the Original Revolving
Commitments through the Amendment No. 1 Effective Date on the Amendment No. 1
Effective Date.

(c) Other Fees. The Borrower shall pay to the Lead Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever. The Borrower shall
pay to the Lenders such fees as shall have been separately agreed upon in
writing in the amounts and at the times so specified. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever except as
otherwise agreed.

Section 2.12 Pro rata Treatment. Except to the extent otherwise provided herein:

(a) Loans. Each Borrowing, each payment or prepayment of principal of or
interest on any Loan, each payment of fees (other than the L/C Issuer Fees
retained by an L/C Issuer for its own account, and the administrative fees
retained by the Agents for their own account), each reduction of the Revolving
Committed Amount and each conversion or continuation of any Loan, shall be
allocated pro rata among the relevant Lenders in accordance with the respective
Revolving Commitment Percentages, Term Commitment Percentages, Other Revolving
Commitment Percentage, Other Term Commitment Percentage, Incremental Revolving
Commitment Percentage and Incremental Term Loan Commitment Percentage, as
applicable, of such Lenders (or, if the Commitments of such Lenders have expired
or been terminated, in accordance with the respective principal amounts of the
outstanding Loans of the applicable Class and Participation Interests of such
Lenders); provided that, in the event any amount paid to any Lender pursuant to
this subsection (a) is rescinded or must otherwise be returned by the
Administrative Agent, each Lender shall, upon the request of the Administrative
Agent, repay to the Administrative Agent the amount so paid to such Lender, with
interest for the period commencing on the date such payment is returned by the
Administrative Agent until the date the Administrative Agent receives such
repayment at a rate per annum equal to the greater of the Federal Funds Rate and
a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

(b) Letters of Credit. Each payment of L/C Obligations shall be allocated to
each Revolving Lender pro rata in accordance with its Revolving Commitment
Percentage; provided that, if any Revolving Lender shall have failed to pay its
applicable pro rata share of any L/C Disbursement as required under
Section 2.05(e)(iv) or (vi), then any amount to which such Revolving Lender
would otherwise be entitled pursuant to this subsection (b) shall instead be
payable to the L/C Issuer.

 

-82-



--------------------------------------------------------------------------------

Section 2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Loans made by it or of its
Participation Interests in L/C Obligations or Swing Line Loans held by it
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Loans or such Participation Interests and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (i) notify the Administrative
Agent of such fact, and (ii) purchase (for cash at face value) participation in
the Loans and subparticipations in the Participation Interests in L/C
Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing thereon; provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the applicable Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender and including
payments made pursuant to Section 2.18 or 2.19), (y) the application of Cash
Collateral provided for in Section 2.05 or 2.16, or (z) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in Participation Interests in L/C
Obligations or Swing Line Loans to any assignee or participant, other than an
assignment to Parent or any Subsidiary thereof (as to which the provisions of
this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

Section 2.14 Payments Generally; Administrative Agent’s Clawback.

(a) Payments by the Applicable Borrower. All payments to be made by theany
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff. Each payment of principal of and interest on
Loans, L/C Obligations and fees hereunder (other than fees payable directly to
the L/C Issuer) shall be paid not later than 3:00 P.M. on the date when due, in
Dollars and in Federal or other funds immediately available to the
Administrative Agent at the account designated by it by notice to the applicable
Borrower. Payments received after 3:00 P.M. shall be deemed to have been
received on the next Business Day, and any applicable interest or fee shall
continue to accrue. The Administrative Agent may, in its sole discretion,
distribute such payments to the applicable Lending Offices of the applicable
Lenders on the date of receipt thereof, if such payment is received prior to
3:00 P.M.; otherwise the Administrative Agent may, in its sole discretion,
distribute such payment to the applicable Lending Offices of the applicable
Lenders on the date of receipt thereof or on the immediately succeeding Business
Day. Whenever any payment hereunder shall be due on a day which is not a
Business Day, the date for payment thereof shall be extended to the next
succeeding Business Day (and such extension of time shall be reflected in
computing interest or fees, as the case may be), unless (in the case of
Eurodollar Loans) such Business Day falls in another calendar month, in which
case the date for payment thereof shall be the next preceding Business Day. If
the date for any payment of principal is extended by operation of Law or
otherwise, interest thereon shall be payable for such extended time.

 

-83-



--------------------------------------------------------------------------------

(b) Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice (which may be by telephone if promptly confirmed in
writing) from the applicable Borrower prior to the date on which any payment is
due to the applicable Lenders or any L/C Issuer hereunder that thesuch Borrower
will not make such payment, the Administrative Agent may assume that thesuch
Borrower has made such payment on such date in accordance herewith, and may, in
reliance upon such assumption, distribute to the applicable Lenders or the L/C
Issuer, as the case may be, the amount due. In such event, if thesuch Borrower
has not in fact made such payment, then each of the applicable Lenders or the
L/C Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or L/C
Issuer, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to but excluding the date of
payment to the Administrative Agent at the greater of the Federal Funds Rate and
a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation. A notice of the Administrative Agent
to any Lender with respect to any amount owing under this subsection (b) shall
be conclusive, absent manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the applicable Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds promptly (in like funds as received from such
Lender) to such Lender without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to purchase Participation Interests in the Letters of Credit and
Swing Line Loans are several and not joint. The failure of any Lender to make a
Loan required to be made by it as part of any Borrowing hereunder or to fund a
Participation Interest shall not relieve any other Lender of its obligation, if
any, hereunder to make any Loan on the date of such Borrowing or fund any such
Participation Interest, but no Lender shall be responsible for the failure of
any other Lender to make the Loan to be made by such other Lender on such date
of Borrowing or fund its Participation Interest.

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Computations. All computations of interest for Base Rate Loans when the Base
Rate is determined by the Prime Rate shall be made on the basis of a year of 365
or 366 days, as the case may be, and actual days elapsed. All computations of
Commitment Fees and other computations of fees and interest shall be made on the
basis of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year). Interest shall accrue on each Loan for the day on which Loan is made (or
converted or continued), and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made (or continued or converted)
shall, subject to subsection (a) above, bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

-84-



--------------------------------------------------------------------------------

Section 2.15 Increase in Commitments.

(a) Increase in Commitments. TheA Borrower may by written notice to the
Administrative Agent elect to add one or more incremental term loan facilities
hereunder (each, an “Incremental Term Facility”; the commitments thereunder are
referred to as “Incremental Term Loan Commitments” and loans pursuant thereto
“Incremental Term Loans”) and/or increase commitments under the Revolving
Facility (any such increase, an “Incremental Revolving Increase”; the
commitments thereunder are referred to as “Incremental Revolving Commitments”
and loans pursuant thereto “Incremental Revolving Loans”); the Incremental Term
Facilities and the Incremental Revolving Increases are collectively referred to
as “Incremental Facilities”); provided that the (1) total aggregate amount for
all such Incremental Facilities (assuming, for the purposes of determining each
of clauses (A) and (B), in the case of any Incremental Revolving Increase, the
full amount thereof is drawn) shall not (as of any date of incurrence thereof)
exceed $150,000,000the sum of (A) $200,000,000 and (B) an amount such that at
the time of such incurrence and after giving effect thereto on a pro forma basis
the Senior Secured Leverage Ratio is less than or equal to 2.75 to 1.00 and
(2) the total aggregate amount for each Incremental Facility shall not be less
than a minimum principal amount of $25,000,000 or, if less, the remaining amount
permitted pursuant to the foregoing clause (1). Each such notice shall specify
(x) the date (each, an “Increase Effective Date”) on which thesuch Borrower
proposes that the Incremental Facility shall be effective, which shall be a date
not less than five Business Days after the date on which such notice is
delivered to the Administrative Agent and (y) the identity of each Eligible
Assignee to whom thesuch Borrower proposes any portion of such Incremental
Facility be allocated and the amounts of such allocations; provided that any
existing Lender approached to provide all or a portion of the Incremental
Facility may elect or decline, in its sole discretion, to provide such portion
of the Incremental Facility.

(b) Conditions. The Incremental Facilities shall become effective, as of such
Increase Effective Date; provided that:

(i) each of the conditions set forth in Section 4.02(a) shall be satisfied;

(ii) no Default or Event of Default shall have occurred and be continuing or
would result from the Borrowings to be made on the Increase Effective Date;

(iii) after giving effect to the making of any Loans pursuant to any Incremental
Facilities, Parent shall be in compliance with the covenant set forth in
Section 7.10 on a pro forma basis in accordance with Section 1.03(c); and

(iv) Parent shall deliver or cause to be delivered a certificate of a
Responsible Officer demonstrating compliance with the foregoing conditions and
in connection with any such transaction.

(c) Terms of Incremental Facilities. The terms and provisions of the Incremental
Facilities shall be as follows:

(i) the Weighted Average Life to Maturity of any Incremental Term Loans shall be
no shorter than the Weighted Average Life to Maturity of the existing Term Loans
and the maturity date of Incremental Term Loans shall not be earlier than the
Term Loan Maturity Date;

(ii) in the case of an Incremental Revolving Increase, the maturity date of such
Incremental Revolving Increase shall be the Revolving Maturity Date, such
Incremental Revolving Increase shall require no scheduled amortization or
mandatory commitment reduction

 

-85-



--------------------------------------------------------------------------------

(except as provided herein for all Revolving Commitments) and the Incremental
Revolving Increase shall be on the exact same terms (other than pricing, as set
forth in the Increase Joinder) and pursuant to the exact same documentation
applicable to the existing Revolving Commitments (and Revolving Loans);

(iii) the Applicable Margins for the Incremental Loans shall be determined by
the applicable Borrower and the Lenders of the Incremental Loans; provided that
in the event that the Applicable Margins (or similar measure of interest margin)
for any Incremental Loans are more than 0.50% per annum greater than the
Applicable Margins for the Term Loans or Revolving Loans, as applicable, then
the Applicable Margins for the Term Loans or Revolving Loans, as applicable,
shall be increased to the extent necessary so that the Applicable Margins (or
similar measure of interest margin) for the Incremental Loans are equal to the
Applicable Margins for the Term Loans or Revolving Loans, as applicable, plus
0.50% per annum; provided, further, that in determining the Applicable Margins
applicable to the Term Loans or Revolving Loans, as applicable, and the
Incremental Loans, (x) original issue discount (“OID”) or upfront fees (which
shall be deemed to constitute like amounts of OID) payable by thesuch Borrower
to the Lenders of the Term Loans or Revolving Loans, as applicable, or the
Incremental Loans at the closing thereof or in the primary syndication thereof
shall be included (with OID being equated to interest based on an assumed
four-year life to maturity), (y) if the Incremental Loans include an interest
rate floor greater than the applicable interest rate floor under the Term Loans
or Revolving Loans, as applicable, such differential between interest rate
floors shall be equated to the Applicable Margin for purposes of determining
whether an increase to the Applicable Margin under the Term Loans or Revolving
Loans, as applicable, shall be required and (z) customary arrangement,
commitment or underwriting fees payable to the arranger (or its Affiliates) in
such capacity in connection with the Term Loans or Revolving Loans, as
applicable, or to one or more arrangers (or their Affiliates) in such capacity
of the Incremental Loans shall be excluded; and

(iv) any Incremental Term Loans, for purposes of prepayments, shall be treated
substantially the same as (and in any event no more favorably than) the Term
Loans and shall otherwise be on terms and pursuant to documentation as set forth
in the Increase Joinder; provided that, to the extent such terms and
documentation are not consistent with the existing Term Loans (except to the
extent permitted by clause (i) or (ii) above), they shall be reasonably
satisfactory to the Administrative Agent. No Incremental Revolving Loan shall
mature prior to the Revolving Termination Date.

The Incremental Term Loan Commitments and the Incremental Revolving Commitments
shall be effected by a joinder agreement (the “Increase Joinder”) executed by
the applicable Borrower, the Administrative Agent and each Lender making such
Incremental Term Loan Commitment or Incremental Revolving Commitment, as
applicable, in form attached hereto or otherwise in form and substance
satisfactory to each of them. The Increase Joinder may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.15. In
addition, unless otherwise specifically provided herein or in the Increase
Joinder, all references in Loan Documents to Term Loans shall be deemed, unless
the context otherwise requires, to include references to Incremental Term Loans
and unless otherwise specifically provided herein, all references in Loan
Documents to Revolving Loans shall be deemed, unless the context otherwise
requires, to include references to Incremental Revolving Loans and Incremental
Revolving Commitments, respectively.

(d) Incremental Revolving Increases. On any Increase Effective Date on which an
Incremental Revolving Increase is effective, the participations held by the
Revolving Lenders in the L/C

 

-86-



--------------------------------------------------------------------------------

Obligations and Swing Line Loans immediately prior to such increase will be
reallocated so as to be held by the Revolving Lenders ratably in accordance with
their respective Applicable Percentages after giving effect to such Incremental
Revolving Increase. If, on the date of an Incremental Revolving Increase, there
are any Revolving Loans outstanding, the applicable Borrower shall prepay such
Revolving Loans in accordance with this Agreement on the date of effectiveness
of such Incremental Revolving Increase (but thesuch Borrower may finance such
prepayment with a concurrent borrowing of Revolving Loans from the Revolving
Lenders in accordance with their Applicable Percentages after giving effect to
such Incremental Revolving Increase).

(e) Making of New Term Loans. On any Increase Effective Date on which an
Incremental Term Facility is effective, subject to the satisfaction of the
foregoing terms and conditions, each Lender holding Incremental Term Commitments
shall make an Incremental Term Loan to the applicable Borrower in an amount
equal to its Incremental Term Commitment.

(f) Equal and Ratable Benefit. The Loans and Commitments established pursuant to
this paragraph shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guaranty Agreement and security interests created by the
Collateral Documents. The Loan Parties shall take any actions reasonably
required by the Administrative Agent to ensure and/or demonstrate that the Lien
and security interests granted by the Collateral Documents continue to be
perfected under the UCC or otherwise after giving effect to the establishment of
any such Class of Loans or any such new Commitments.

Section 2.16 Cash Collateral.

(a) Obligation to Cash Collateralize. Upon the request of the Administrative
Agent or the applicable L/C Issuer (i) if the applicable L/C Issuer has honored
any full or partial drawing under any Letter of Credit and such drawing has
resulted in an L/C Disbursement or (ii) if, as of the date that is ten
(10) Business Days prior to the Revolver Termination Date, any L/C Obligation
for any reason remains outstanding or there are any L/C Borrowings outstanding
or there are any outstanding Letters of Credit, or as otherwise required
pursuant to Section 2.05, Section 2.09(c), Section 2.17 or Section 8.02, the
applicable Borrower shall, in each case, immediately Cash Collateralize the then
Outstanding Amount of all L/C Obligations in an amount not less than the Minimum
Collateral Amount. At any time that there shall exist a Defaulting Lender,
immediately upon the written request of the Administrative Agent or any
applicable L/C Issuer or Swing Line Bank (in each case, with a copy to the
Administrative Agent), the applicable Borrower shall Cash Collateralize all
Fronting Exposure of such L/C Issuer or Swing Line Bank, as applicable, with
respect to such Defaulting Lender (determined after giving effect to
Section 2.17(a)(iv) and any Cash Collateral provided by such Defaulting Lender)
in an amount not less than the Minimum Collateral Amount with respect thereto.

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at the Collateral Agent. TheEach Borrower,
and to the extent provided by any Lender, such Lender, hereby grants to (and
subjects to the control of) the Collateral Agent, for the benefit of the
Collateral Agent, the applicable L/C Issuers and the applicable Lenders
(including the applicable Swing Line Lenders), and agrees to maintain, a first
priority security interest in all such cash, deposit accounts and all balances
therein, and all other property so provided as collateral pursuant hereto, and
in all proceeds of the foregoing, all as security for the obligations to which
such Cash Collateral may be applied pursuant to Section 2.16(c). If at any time
the Collateral Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Collateral Agent as herein provided, or that
the total

 

-87-



--------------------------------------------------------------------------------

amount of such Cash Collateral is less than the Minimum Collateral Amount, or,
if applicable, the applicable Fronting Exposure and other obligations secured
thereby, the applicable Borrower or the relevant Defaulting Lender will,
promptly upon demand by the Collateral Agent, pay or provide to the Collateral
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or Sections
2.05, 2.09(c), 2.17, 8.02 or otherwise in respect of Letters of Credit or Swing
Line Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)) or (ii) the determination by the
Collateral Agent that there exists excess Cash Collateral; provided, however,
(x) that Cash Collateral furnished by or on behalf of a Loan Party shall not be
released during the continuance of a Default or Event of Default (and following
application as provided in this Section 2.16 may be otherwise applied in
accordance with Section 8.03), and (y) the Person providing Cash Collateral and
the applicable L/C Issuer or Swing Line Lender, as applicable, may agree that
Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.

Section 2.17 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise or received by the Administrative Agent from such Defaulting Lender
pursuant to Section 10.08) shall be applied at such time or times as may be
determined by the Administrative Agent as follows:

FIRST, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder;

SECOND, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the applicable L/C Issuer or Swing Line Lender hereunder;

THIRD, to Cash Collateralize the L/C Issuers’ Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.16;

 

-88-



--------------------------------------------------------------------------------

FOURTH, as the applicable Borrower may request (so long as no Default or Event
of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent;

FIFTH, if so determined by the Administrative Agent and the applicable Borrower,
to be held in a deposit account and released pro rata in order to (x) satisfy
such Defaulting Lender’s potential future funding obligations with respect to
Loans under this Agreement and (y) Cash Collateralize the L/C Issuers’ future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement, in accordance with Section 2.16;

SIXTH, to the payment of any amounts owing to the Lenders, the applicable L/C
Issuer or applicable Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the applicable L/C Issuer or
applicable Swing Line Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement;

SEVENTH, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the applicable Borrower as a result of any judgment of a court
of competent jurisdiction obtained by the such Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and

EIGHTH, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction;

provided that if (x) such payment is a payment of the principal amount of any
Loans or L/C Borrowings in respect of which such Defaulting Lender has not fully
funded its appropriate share and (y) such Loans or L/C Borrowings were made at a
time when the conditions set forth in Section 4.02 were satisfied or waived,
such payment shall be applied solely to pay the Loans of, and L/C Borrowings
owed to, all non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Loans of, or L/C Borrowings owed to, such Defaulting
Lender. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.17(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

(iii) Certain Fees. (x) No Defaulting Lender shall be entitled to receive any
Commitment Fee payable pursuant to Section 2.11(a) for any period during which
such Lender is a Defaulting Lender (and theno Borrower shall not be required to
pay any such fee that otherwise would have been required to have been paid to
such Defaulting Lender) and (y) each Defaulting Lender shall be limited in its
right to receive Letter of Credit Fees as provided in Section 2.11(b).

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations and Swing Line
Loans shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Revolving Commitment Percentages (calculated without regard to
such Defaulting Lender’s Commitment) but only to the extent that (x) the
conditions set forth in Section 4.02 are satisfied at the time of such
reallocation (and, unless the applicable Borrower shall have otherwise notified
the Administrative Agent at such time, thesuch Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause

 

-89-



--------------------------------------------------------------------------------

the sum of, without duplication, the aggregate Outstanding Amount of the
Revolving Loans of any non-Defaulting Lender, plus such Lender’s Revolving
Commitment Percentage of the Outstanding Amount of all L/C Obligations at such
time, plus such Lender’s Revolving Commitment Percentage of the Outstanding
Amount of all Swing Line Loans at such time to exceed such Lender’s Revolving
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from such
Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, each
Swing Line Lender and each L/C Issuer agree in writing that a Defaulting Lender
is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), such Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages (without giving effect to Section 2.17),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the applicable Borrower while such Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.

(c) New Swing Line Loans and Letters of Credit. So long as any Revolving Lender
is a Defaulting Lender, (i) no Swing Line Lender shall be required to fund any
Swing Line Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swing Line Loan and (ii) no L/C Issuer shall be
required to issue, extend or amend any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

Section 2.18 Refinancing Amendments.

(a) At any time after the Closing Date, thea Borrower may obtain, from any
Lender or any Eligible Assignee, Credit Agreement Refinancing Indebtedness in
respect of (a) all or any portion of the Term Loans and Incremental Term Loans
then outstanding under this Agreement (which for purposes of this clause
(a) will be deemed to include any then outstanding Other Term Loans) or (b) all
or any portion of the Revolving Loans (or unused Revolving Commitments) and
Incremental Revolving Loans (or unused Incremental Revolving Commitments) under
this Agreement (which for purposes of this clause (b) will be deemed to include
any then outstanding Other Revolving Loans and Other Revolving Commitments), in
the form of (x) Other Term Loans or Other Term Commitments or (y) Other
Revolving Loans or Other Revolving Commitments, as the case may be, in each case
pursuant to a Refinancing Amendment; provided that such Credit Agreement
Refinancing Indebtedness will rank pari passu in right of payment and of
security with the other Loans and Commitments hereunder. The effectiveness of
any Refinancing Amendment shall be subject to the satisfaction on the date
thereof of each of the conditions set forth in Section 4.02 and, to the extent
reasonably requested by the Administrative Agent, receipt by the Administrative
Agent of legal opinions, board resolutions, officers’ certificates and/or
reaffirmation agreements consistent with those delivered on the Closing Date
under Section 4.01 (other than changes to such legal opinions resulting from a
change in law, change in fact or change to counsel’s form of opinion and such
other changes as are reasonably satisfactory to the Administrative Agent). Each
Class of Credit Agreement Refinancing Indebtedness incurred under this

 

-90-



--------------------------------------------------------------------------------

Section 2.18 shall be in an aggregate principal amount that is (x) (A) not less
than $25,000,000 in the case of Other Term Loans or $10,000,000 in the case of
Other Revolving Loans and (yB) an integral multiple of $1,000,000 in excess
thereof or (y) such other amount as shall represent a refinancing of a Class of
Loans in its entirety. Any Refinancing Amendment may, with the consent of the
applicable L/C Issuers and Swing Line Lender, provide for the issuance of
Letters of Credit for the account of the applicable Borrower, or the provision
to thesuch Borrower of Swing Line Loans, pursuant to any Other Revolving
Commitments established thereby, in each case on terms substantially equivalent
to the terms applicable to Letters of Credit and Swing Line Loans under the
Revolving Commitments. The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Refinancing Amendment. Each of the
parties hereto hereby agrees that, upon the effectiveness of any Refinancing
Amendment, this Agreement shall be deemed amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Credit Agreement
Refinancing Indebtedness incurred pursuant thereto (including any amendments
necessary to treat the Loans and Commitments subject thereto as Other Term
Loans, Other Revolving Loans, Other Revolving Commitments and/or Other Term
Commitments). Any Refinancing Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and theeach applicable Borrower, to effect the provisions
of this Section. In addition, if so provided in the relevant Refinancing
Amendment and with the consent of each L/C Issuer, participations in Letters of
Credit expiring on or after the Revolving Termination Date shall be reallocated
from Lenders holding Revolving Commitments to Lenders holding extended revolving
commitments in accordance with the terms of such Refinancing Amendment;
provided, however, that such Participation Interests shall, upon receipt thereof
by the relevant Lenders holding Other Revolving Commitments, be deemed to be
Participation Interests in respect of such Other Revolving Commitments and the
terms of such Participation Interests (including, without limitation, the
commission applicable thereto) shall be adjusted accordingly.

(b) This Section 2.18 shall supersede any provisions in Section 2.12 or
Section 10.01 to the contrary.

Section 2.19 Discounted Prepayments. Notwithstanding anything in any Loan
Document to the contrary, Parent or any of its Subsidiaries may prepay the
outstanding Term Loans on the following basis:

(a) Parent or any of its Subsidiaries shall have the right to make a voluntary
prepayment of any Term Loans at a discount to par (such prepayment, a
“Discounted Term Loan Prepayment”) pursuant to an Offer of Specified Discount
Prepayment, Solicitation of Discount Range Prepayment Offers or Solicitation of
Discounted Prepayment Offers, in each case made in accordance with this
Section 2.19; provided that (i) Parent shall not make any Borrowing of Revolving
Loans to fund any Discounted Term Loan Prepayment, (ii) any Term Loans purchased
are immediately cancelled, (iii) Parent or any Subsidiary, as applicable, does
not have any material non-public information (“MNPI”) with respect to Parent or
any of its Subsidiaries that (a) has not been disclosed to the Lenders (other
than Lenders that do not wish to receive MNPI with respect to Parent or any of
its Subsidiaries) prior to such time and (b) could reasonably be expected to
have a material effect upon, or otherwise be material to a Lender’s decision to
participate in any Discounted Term Loan Prepayment, and (iv) as of the date
Parent or its Subsidiary provides a Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice, no
Default or Event of Default shall have occurred and be continuing.

 

-91-



--------------------------------------------------------------------------------

(b) (i) Subject to the proviso to subsection (a) above, Parent or any of its
Subsidiaries may from time to time offer to make an Offer of Specified Discount
Prepayment by providing the Auction Agent with three (3) Business Days’ notice
in the form of a Specified Discount Prepayment Notice; provided that (w) any
such offer shall be made available, at the sole discretion of Parent or its
Subsidiary, to each Term Lender with respect to any Class of Term Loans on an
individual Class basis, (x) any such offer shall specify the aggregate principal
amount offered to be prepaid (the “Specified Discount Prepayment Amount”) with
respect to each applicable Class, the Class or Classes of Term Loans subject to
such offer and the specific percentage discount to par (the “Specified
Discount”) of such Term Loans to be prepaid (it being understood that different
Specified Discounts and/or Specified Discount Prepayment Amounts may be offered
with respect to different Classes of Term Loans and, in such an event, each such
offer will be treated as a separate offer pursuant to the terms of this
Section), (y) the Specified Discount Prepayment Amount shall be in an aggregate
amount not less than $1,000,000 and whole increments of $100,000 in excess
thereof and (z) each such offer shall remain outstanding through the Specified
Discount Prepayment Response Date. The Auction Agent will promptly provide each
relevant Term Lender with a copy of such Specified Discount Prepayment Notice
and a form of the Specified Discount Prepayment Response to be completed and
returned by each such Lender to the Auction Agent (or its delegate) by no later
than 5:00 P.M., New York time, on the third Business Day after the date of
delivery of such notice to the relevant Term Lenders (the “Specified Discount
Prepayment Response Date”).

(ii) Each relevant Term Lender receiving such offer shall notify the Auction
Agent (or its delegate) by the Specified Discount Prepayment Response Date
whether or not it agrees to accept a prepayment of any of its relevant then
outstanding Term Loans at the Specified Discount and, if so (such accepting Term
Lender, a “Discount Prepayment Accepting Lender”), the amount and the Class or
Classes of such Lender’s Term Loans to be prepaid at such offered discount. Each
acceptance of a Discounted Term Loan Prepayment by a Discount Prepayment
Accepting Lender shall be irrevocable. Any Term Lender whose Specified Discount
Prepayment Response is not received by the Auction Agent by the Specified
Discount Prepayment Response Date shall be deemed to have declined to accept the
applicable Offer of Specified Discount Prepayment.

(iii) If there is at least one Discount Prepayment Accepting Lender, Parent or
its Subsidiary, as applicable, will make prepayment of outstanding Term Loans
pursuant to this paragraph (b) to each Discount Prepayment Accepting Lender in
accordance with the respective outstanding amount and Class of Term Loans
specified in such Lender’s Specified Discount Prepayment Response given pursuant
to subsection (ii); provided that, if the aggregate principal amount of Term
Loans accepted for prepayment by all Discount Prepayment Accepting Lenders
exceeds the Specified Discount Prepayment Amount, such prepayment shall be made
pro rata among the Discount Prepayment Accepting Lenders in accordance with the
respective principal amounts accepted to be prepaid by each such Discount
Prepayment Accepting Lender and the Auction Agent (in consultation with Parent
or its Subsidiary, as applicable, and subject to rounding requirements of the
Auction Agent made in its reasonable discretion) will calculate such proration
(the “Specified Discount Proration”). The Auction Agent shall promptly, and in
any case within three (3) Business Days following the Specified Discount
Prepayment Response Date, notify (x) the applicable Borrower or its Subsidiary,
as applicable, of the respective Term Lenders’ responses to such offer, the
Discounted Prepayment Effective Date and the aggregate principal amount of the
Discounted Term Loan Prepayment and the Classes to be prepaid, (y) each Term
Lender of the Discounted Prepayment Effective Date, and the aggregate principal
amount and the Classes of Term Loans to be prepaid at the Specified Discount on
such date and (z) each Discount Prepayment Accepting Lender of the Specified
Discount Proration, if any, and

 

-92-



--------------------------------------------------------------------------------

confirmation of the principal amount and Class of Term Loans of such Lender to
be prepaid at the Specified Discount on such date. Each determination by the
Auction Agent of the amounts stated in the foregoing notices to Parent or its
Subsidiary, as applicable, and Term Lenders shall be conclusive and binding for
all purposes absent manifest error. The payment amount specified in such notice
to Parent or its Subsidiary shall be due and payable by Parent or its
Subsidiary, as applicable, on the Discounted Prepayment Effective Date in
accordance with subsection (f) below (subject to subsection (j) below).

(c) (i) Subject to the proviso to subsection (a) above, Parent or any of its
Subsidiaries may from time to time solicit Discount Range Prepayment Offers by
providing the Auction Agent with three (3) Business Days’ notice in the form of
a Discount Range Prepayment Notice; provided that (w) any such solicitation
shall be extended, at the sole discretion of Parent or its Subsidiary, as
applicable, to each Term Lender with respect to any Class of Term Loans on an
individual Class basis, (x) any such notice shall specify the maximum aggregate
principal amount of the relevant Term Loans (the “Discount Range Prepayment
Amount”), the Class or Classes of Term Loans subject to such offer and the
maximum and minimum percentage discounts to par (the “Discount Range”) of the
principal amount of such Term Loans with respect to each relevant Class of Term
Loans willing to be prepaid by Parent or its Subsidiary (it being understood
that different Discount Ranges and/or Discount Range Prepayment Amounts may be
offered with respect to different Classes of Term Loans and, in such an event,
each such offer will be treated as a separate offer pursuant to the terms of
this Section), (y) the Discount Range Prepayment Amount shall be in an aggregate
amount not less than $1,000,000 and whole increments of $100,000 in excess
thereof and (z) each such solicitation by Parent or its Subsidiaries shall
remain outstanding through the Discount Range Prepayment Response Date. The
Auction Agent will promptly provide each relevant Term Lender with a copy of
such Discount Range Prepayment Notice and a form of the Discount Range
Prepayment Offer to be submitted by a responding relevant Term Lender to the
Auction Agent (or its delegate) by no later than 5:00 P.M., New York time, on
the third Business Day after the date of delivery of such notice to the relevant
Term Lenders (the “Discount Range Prepayment Response Date”). Each relevant Term
Lender’s Discount Range Prepayment Offer shall be irrevocable and shall specify
a discount to par within the Discount Range (the “Submitted Discount”) at which
such Term Lender is willing to allow prepayment of any or all of its then
outstanding Term Loans of the applicable Class or Classes and the maximum
aggregate principal amount and Classes of such Lender’s Term Loans (the
“Submitted Amount”) such Lender is willing to have prepaid at the Submitted
Discount. Any Term Lender whose Discount Range Prepayment Offer is not received
by the Auction Agent by the Discount Range Prepayment Response Date shall be
deemed to have declined to accept a Discounted Term Loan Prepayment of any of
its Term Loans at any discount to their par value within the Discount Range.

(ii) Auction Agent shall review all Discount Range Prepayment Offers received on
or before the applicable Discount Range Prepayment Response Date and shall
determine (in consultation with Parent or its Subsidiary, as applicable, and
subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) the Applicable Discount and Term Loans to be prepaid at
such Applicable Discount in accordance with this subsection (c). Parent or its
Subsidiary, as applicable, agrees to accept on the Discount Range Prepayment
Response Date all Discount Range Prepayment Offers received by Auction Agent by
the Discount Range Prepayment Response Date, in the order from the Submitted
Discount that is the largest discount to par to the Submitted Discount that is
the smallest discount to par, up to and including the Submitted Discount that is
the smallest discount to par within the Discount Range (such Submitted Discount
that is the smallest discount to par within the Discount Range being referred

 

-93-



--------------------------------------------------------------------------------

to as the “Applicable Discount”) which yields a Discounted Term Loan Prepayment
in an aggregate principal amount equal to the lower of (x) the Discount Range
Prepayment Amount and (y) the sum of all Submitted Amounts. Each Term Lender
that has submitted a Discount Range Prepayment Offer to accept prepayment at a
discount to par that is larger than or equal to the Applicable Discount shall be
deemed to have irrevocably consented to prepayment of Term Loans equal to its
Submitted Amount (subject to any required proration pursuant to the following
subsection (iii)) at the Applicable Discount (each such Lender, a “Participating
Lender”).

(iii) If there is at least one Participating Lender, Parent or its Subsidiary,
as applicable, will prepay the respective outstanding Term Loans of each
Participating Lender in the aggregate principal amount and of the Classes
specified in such Lender’s Discount Range Prepayment Offer at the Applicable
Discount; provided that if the Submitted Amount by all Participating Lenders
offered at a discount to par greater than the Applicable Discount exceeds the
Discounted Range Prepayment Amount, prepayment of the principal amount of the
relevant Term Loans for those Participating Lenders whose Submitted Discount is
a discount to par greater than or equal to the Applicable Discount (the
“Identified Participating Lenders”) shall be made pro rata among the Identified
Participating Lenders in accordance with the Submitted Amount of each such
Identified Participating Lender and the Auction Agent (in consultation with the
applicable Borrower or its Subsidiary, as applicable, and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Discount Range Proration”). The Auction Agent
shall promptly, and in any case within five (5) Business Days following the
Discounted Range Prepayment Response Date, notify (w) Parent or its Subsidiary,
as applicable, of the respective Term Lenders’ responses to such solicitation,
the Discounted Prepayment Effective Date, the Applicable Discount, and the
aggregate principal amount of the Discount Term Loan Prepayment and the Classes
to be prepaid, (x) each Term Lender of the Discounted Prepayment Effective Date,
the Applicable Discount, and the aggregate principal amount and Classes of Term
Loans to be prepaid at the Applicable Discount on such date, (y) each
Participating Lender of the aggregate principal amount and Classes of such
Lender to be prepaid at the Applicable Discount on such date, and (z) if
applicable, each Identified Participating Lender of the Discount Range
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to Parent or its Subsidiary, as applicable, and Lenders shall
be conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to Parent or its Subsidiary, as applicable,
shall be due and payable by Parent or its Subsidiary, as applicable, on the
Discounted Prepayment Effective Date in accordance with subsection (f) below
(subject to subsection (j) below).

(d) (i) Subject to the proviso to subsection (a) above, Parent or any of its
Subsidiaries may from time to time solicit Solicited Discounted Prepayment
Offers by providing the Auction Agent with three (3) Business Days’ notice in
the form of a Solicited Discounted Prepayment Notice; provided that (w) any such
solicitation shall be extended, at the sole discretion of Parent or its
Subsidiary, as applicable, to each Term Lender with respect to any Class of Term
Loans on an individual Class basis, (x) any such notice shall specify the
maximum aggregate principal amount of the Term Loans (the “Solicited Discounted
Prepayment Amount”) and the Class or Classes of Term Loans Parent or its
Subsidiary, as applicable, is willing to prepay at a discount (it being
understood that different Solicited Discounted Prepayment Amounts may be offered
with respect to different Classes of Term Loans and, in such an event, each such
offer will be treated as a separate offer pursuant to the terms of this
Section), (y) the Solicited Discounted Prepayment Amount shall be in an
aggregate amount not less than $1,000,000 and whole increments of $500,000 in
excess thereof and (z) each such solicitation by Parent or its Subsidiary, as
applicable, shall remain outstanding through the Solicited Discounted

 

-94-



--------------------------------------------------------------------------------

Prepayment Response Date. The Auction Agent will promptly provide each relevant
Term Lender with a copy of such Solicited Discounted Prepayment Notice and a
form of the Solicited Discounted Prepayment Offer to be submitted by a
responding Term Lender to the Auction Agent (or its delegate) by no later than
5:00 P.M., New York time on the third Business Day after the date of delivery of
such notice to the relevant Term Lenders (the “Solicited Discounted Prepayment
Response Date”). Each Term Lender’s Solicited Discounted Prepayment Offer shall
(x) be irrevocable, (y) remain outstanding until the Acceptance Date, and
(z) specify both a discount to par (the “Offered Discount”) at which such Term
Lender is willing to allow prepayment of its then outstanding Term Loan and the
maximum aggregate principal amount and Classes of such Term Loans (the “Offered
Amount”) such Lender is willing to have prepaid at the Offered Discount. Any
Term Lender whose Solicited Discounted Prepayment Offer is not received by the
Auction Agent by the Solicited Discounted Prepayment Response Date shall be
deemed to have declined prepayment of any of its Term Loans at any discount.

(ii) The Auction Agent shall promptly provide Parent or its Subsidiary, as
applicable, with a copy of all Solicited Discounted Prepayment Offers received
on or before the Solicited Discounted Prepayment Response Date. Parent or its
Subsidiary, as applicable, shall review all such Solicited Discounted Prepayment
Offers and select the largest of the Offered Discounts specified by the relevant
responding Term Lenders in the Solicited Discounted Prepayment Offers that is
acceptable to Parent or its Subsidiary, as applicable, (the “Acceptable
Discount”), if any. If Parent or its Subsidiary, as applicable elects to accept
any Offered Discount as the Acceptable Discount, then as soon as practicable
after the determination of the Acceptable Discount, but in no event later than
by the third Business Day after the date of receipt by Parent or its Subsidiary,
as applicable, from the Auction Agent of a copy of all Solicited Discounted
Prepayment Offers pursuant to the first sentence of this subsection (ii) (the
“Acceptance Date”), Parent or its Subsidiary, as applicable, shall submit an
Acceptance and Prepayment Notice to the Auction Agent setting forth the
Acceptable Discount. If the Auction Agent shall fail to receive an Acceptance
and Prepayment Notice from Parent or its Subsidiary, as applicable, by the
Acceptance Date, Parent or its Subsidiary, as applicable, shall be deemed to
have rejected all Solicited Discounted Prepayment Offers.

(iii) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by Auction Agent by the Solicited Discounted Prepayment Response
Date, within three (3) Business Days after receipt of an Acceptance and
Prepayment Notice (the “Discounted Prepayment Determination Date”), the Auction
Agent will determine (in consultation with Parent or its Subsidiary, as
applicable, and subject to rounding requirements of the Auction Agent made in
its sole reasonable discretion) the aggregate principal amount and the Classes
of Term Loans (the “Acceptable Prepayment Amount”) to be prepaid by Parent or
its Subsidiary, as applicable, at the Acceptable Discount in accordance with
this Section 2.19(d). If Parent or its Subsidiary, as applicable, elects to
accept any Acceptable Discount, then Parent or its Subsidiary, as applicable,
agrees to accept all Solicited Discounted Prepayment Offers received by Auction
Agent by the Solicited Discounted Prepayment Response Date, in the order from
largest Offered Discount to smallest Offered Discount, up to and including the
Acceptable Discount. Each Term Lender that has submitted a Solicited Discounted
Prepayment Offer with an Offered Discount that is greater than or equal to the
Acceptable Discount shall be deemed to have irrevocably consented to prepayment
of Term Loans equal to its Offered Amount (subject to any required pro rata
reduction pursuant to the following sentence) at the Acceptable Discount (each
such Lender, a “Qualifying Lender”). Parent or its Subsidiary, as applicable,
will prepay outstanding Term Loans pursuant to this subsection (d) to each
Qualifying Lender in the aggregate principal amount and of the Classes specified
in such Lender’s Solicited Discounted Prepayment Offer at the

 

-95-



--------------------------------------------------------------------------------

Acceptable Discount; provided that if the aggregate Offered Amount by all
Qualifying Lenders whose Offered Discount is greater than or equal to the
Acceptable Discount exceeds the Solicited Discounted Prepayment Amount,
prepayment of the principal amount of the Term Loans for those Qualifying
Lenders whose Offered Discount is greater than or equal to the Acceptable
Discount (the “Identified Qualifying Lenders”) shall be made pro rata among the
Identified Qualifying Lenders in accordance with the Offered Amount of each such
Identified Qualifying Lender and the Auction Agent (in consultation with Parent
or its Subsidiary, as applicable, and subject to rounding requirements of the
Auction Agent made in its sole reasonable discretion) will calculate such
proration (the “Solicited Discount Proration”). On or prior to the Discounted
Prepayment Determination Date, the Auction Agent shall promptly notify
(w) Parent or its Subsidiary, as applicable, of the Discounted Prepayment
Effective Date and Acceptable Prepayment Amount comprising the Discounted Term
Loan Prepayment and the Classes to be prepaid, (x) each Term Lender of the
Discounted Prepayment Effective Date, the Acceptable Discount, and the
Acceptable Prepayment Amount of all Term Loans and the Classes to be prepaid to
be prepaid at the Applicable Discount on such date, (y) each Qualifying Lender
of the aggregate principal amount and the Classes of such Lender to be prepaid
at the Acceptable Discount on such date, and (z) if applicable, each Identified
Qualifying Lender of the Solicited Discount Proration. Each determination by the
Auction Agent of the amounts stated in the foregoing notices to Parent or its
Subsidiary, as applicable, and Lenders shall be conclusive and binding for all
purposes absent manifest error. The payment amount specified in such notice to
Parent or its Subsidiary, as applicable, shall be due and payable by Parent or
its Subsidiary, as applicable, on the Discounted Prepayment Effective Date in
accordance with subsection (f) below (subject to subsection (j) below).

(e) In connection with any Discounted Term Loan Prepayment, Parent and the
Lenders acknowledge and agree that the Auction Agent may require as a condition
to any Discounted Term Loan Prepayment, the payment of customary fees and
expenses by the U.S. Borrower in connection therewith.

(f) If any Term Loan is prepaid in accordance with paragraphs (b) through
(d) above, Parent or its Subsidiary, as applicable, shall prepay such Term Loans
on the Discounted Prepayment Effective Date. Parent or its Subsidiary, as
applicable shall make such prepayment to the Administrative Agent, for the
account of the Discount Prepayment Accepting Lenders, Participating Lenders, or
Qualifying Lenders, as applicable, at the Administrative Agent’s Office in the
applicable currency and in immediately available funds not later than 11:00 A.M.
(New York time) on the Discounted Prepayment Effective Date. The Term Loans so
prepaid shall be accompanied by all accrued and unpaid interest on the par
principal amount so prepaid up to, but not including, the Discounted Prepayment
Effective Date. Each prepayment of the outstanding Term Loans pursuant to this
Section 2.19 shall be paid to the Discount Prepayment Accepting Lenders,
Participating Lenders, Identified Participating Lenders, Qualifying Lenders or
Identified Qualifying Lenders, as applicable. The aggregate principal amount of
the Classes and installments of the relevant Term Loans outstanding shall be
deemed reduced by the full par value of the aggregate principal amount of the
Classes of Term Loans prepaid on the Discounted Prepayment Effective Date in any
Discounted Term Loan Prepayment.

(g) To the extent not expressly provided for herein, each Discounted Term Loan
Prepayment shall be consummated pursuant to procedures consistent, with the
provisions in this Section 2.19, established by the Auction Agent acting in its
reasonable discretion and as reasonably agreed by Parent or its Subsidiary, as
applicable.

 

-96-



--------------------------------------------------------------------------------

(h) Notwithstanding anything in any Loan Document to the contrary, for purposes
of this Section 2.19, each notice or other communication required to be
delivered or otherwise provided to the Auction Agent (or its delegate) shall be
deemed to have been given upon Auction Agent’s (or its delegate’s) actual
receipt during normal business hours of such notice or communication; provided
that any notice or communication actually received outside of normal business
hours shall be deemed to have been given as of the opening of business on the
next Business Day.

(i) Each of the Borrower and the Term Lenders acknowledges and agrees that the
Auction Agent may perform any and all of its duties under this Section 2.19 by
itself or through any Affiliate of the Auction Agent and expressly consents to
any such delegation of duties by the Auction Agent to such Affiliate and the
performance of such delegated duties by such Affiliate. The exculpatory
provisions pursuant to this Agreement shall apply to each Affiliate of the
Auction Agent and its respective activities in connection with any Discounted
Term Loan Prepayment provided for in this Section 2.19 as well as activities of
the Auction Agent.

(j) Parent or its Subsidiary, as applicable, shall have the right, by written
notice to the Auction Agent, to revoke in full (but not in part) its offer to
make a Discounted Term Loan Prepayment and rescind the applicable Specified
Discount Prepayment Notice, Discount Range Prepayment Notice or Solicited
Discounted Prepayment Notice therefor (A) at its discretion at any time on or
prior to the applicable Specified Discount Prepayment Response Date, Discount
Range Prepayment Response Date or Solicited Discount Prepayment Response Date,
as applicable or (B) if, as of such time, any condition set forth in
Section 2.19(a) ceases to be met prior to the making of such Discounted Term
Loan Prepayment and, in each case, such offer is revoked pursuant to the
preceding clauses (A) or (B), any failure by Parent or its Subsidiary, as
applicable, to make any prepayment to a Term Lender, as applicable, pursuant to
this Section 2.19 shall not constitute a Default or Event of Default under
Section 8.01 or otherwise.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

Section 3.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any Loan
Party under any Loan Document shall be made free and clear of, and without
deduction or withholding for or on account of, any Taxes, unless otherwise
required by law. If any applicable withholding agent shall be required by law to
withhold any Taxes from or in respect of any sum payable under any Loan Document
to any Lender Party or any Agent, (i) the applicable withholding agent shall
make all such deductions, (ii) the applicable withholding agent shall timely pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law, and (iii) to the extent the deduction is on account of
Indemnified Taxes or Other Taxes, the amounts so payable by the applicable Loan
Party to the Agent of Lender Party shall be increased as may be necessary so
that, after such withholding agent has made all required deductions of
Indemnified Taxes and Other Taxes (including deductions applicable to additional
sums payable under this Section 3.01), such Lender Party or such Agent, as the
case may be, shall have received an amount equal to the sum it would have
received had no such deductions been made.

 

-97-



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by theeach Borrower. Without limiting the provisions
of paragraph (a) above, theeach Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Evidence of Payments. Within 30 days after the date of any payment of
Indemnified Taxes or Other Taxes by a Loan Party to a Governmental Authority,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment.

(d) Indemnification by theeach Borrower. TheEach Borrower shall indemnify each
Agent and each Lender Party for and hold them harmless against the full amount
of Indemnified Taxes payable in connection with any payments made by or on
account of any Loan Party under any Loan Document and Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01), and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. This indemnification shall be made within 10 days after
written demand therefor. A certificate as to the amount of such payment or
liability delivered to the applicable Borrower by a Lender Party (with a copy to
the Administrative Agent), or by an Agent on its own behalf, shall be conclusive
absent manifest error.

(e) Treatment of Refunds. If the Administrative Agent or any Lender Party
determines, in its reasonable discretion, that it has received a refund (in cash
or as an offset against other Taxes otherwise due and payable) of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by any Loan
Party or with respect to which any Loan Party has paid additional amounts
pursuant to this Section 3.01, it shall pay to the applicable Borrower an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amount paid, by the Loan Party under this Section 3.01 with respect
to the Indemnified Taxes or Other Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses (including Taxes) of the Administrative Agent
or such Lender Party, attributable to such refund and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that the Loan Party, upon the request of the
Administrative Agent or such Lender Party, agrees to repay the amount paid over
to the applicable Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender Party in the event the Administrative Agent or such Lender Party is
required to repay such amount to such Governmental Authority. This paragraph
shall not be construed to require the Administrative Agent or any Lender Party
to make available its Tax returns (or any other information relating to its
Taxes that it deems confidential) to any Loan Party or any other Person.

(f) Status of Lenders.

(i) Each Lender Party that is entitled to an exemption from or reduction of any
applicable withholding Tax with respect to payments made under any Loan Document
shall deliver to the applicable Borrower and the Administrative Agent, at the
time or times prescribed by law or reasonably requested by the applicable
Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the applicable Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. Each Lender Party shall, whenever a lapse
in time or change in circumstances renders such documentation (including any
specific documents required below in this Section 3.01(f)) obsolete, expired or
inaccurate in any material respect, deliver promptly to the applicable Borrower
and the Administrative Agent updated or other appropriate documentation
(including any new documentation reasonably requested by the applicable Borrower
or the Administrative Agent) or promptly notify the applicable Borrower and the
Administrative Agent in writing of its inability to do so.

 

-98-



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing any Lender Party shall, if
it is legally eligible to do so, deliver to the U.S. Borrower and the
Administrative Agent on or prior to the date on which such Lender Party becomes
a party hereto, two duly completed and executed copies of whichever of the
following is applicable:

(A) in the case of a Lender Party that is a United States person (as such term
is defined in Section 7701(a)(30) of the Code), IRS Form W--9 certifying that
such Lender Party is exempt from U.S. federal backup withholding; and

(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party, IRS Form W--8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to such
tax treaty;

(C) in the case of a Non-U.S. Lender claiming an exemption from U.S. federal
income Taxes for income that is effectively connected with a U.S. trade or
business, executed originals of IRS Form W--8ECI;

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F (any such certificate, a “U.S. Tax
Compliance Certificate”) and (y) IRS Form W--8BEN;

(E) to the extent that a Non-U.S. Lender is not the beneficial owner (for
example, where the Non-U.S. Lender is a partnership or participating Lender),
IRS Form W--8IMY of the Non-U.S. Lender, accompanied by IRS Form W--8ECI, IRS
Form W--8BEN, U.S. Tax Compliance Certificate, IRS Form W--9, and/or other
certification documents from each beneficial owner that would be required under
this Section 3.01(f) if such beneficial owner were a Lender, as applicable;
provided that if the Non-U.S. Lender is a partnership (and not a participant
Lender) and one or more beneficial owners are claiming the portfolio interest
exemption, such Non-U.S. Lender may provide a U.S. Tax Compliance Certificate on
behalf of such beneficial owners; or

(F) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Taxes, together with
such supplementary documentation as may be prescribed by applicable law to
permit the U.S. Borrower or the Administrative Agent to reasonably determine the
withholding or deduction required to be made.

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed under FATCA if the Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Administrative Agent and the U.S. Borrower at the time or
times prescribed by law, and at such other time or times reasonably requested by
the Administrative Agent or the U.S. Borrower, the documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Administrative
Agent or the U.S. Borrower as may be necessary for the Administrative Agent or
the U.S. Borrower to comply with its obligations under FATCA and to determine
whether the Lender has complied with the Lender obligations under FATCA, or to
determine the amount to deduct and withhold from the payment. Solely for
purposes of this clause (iii), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

(iv) Notwithstanding any other provision of this Section 3.01(f), a Lender Party
shall not be required to deliver any form or other documentation that such
Lender Party is not legally eligible to deliver.

 

-99-



--------------------------------------------------------------------------------

Section 3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Adjusted Eurodollar Rate, or to
determine or charge interest rates based upon the Adjusted Eurodollar Rate, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, upon notice thereof by such Lender to the applicable
Borrower (through the Administrative Agent), (i) any obligation of such Lender
to make or continue Eurodollar Rate Loans or to convert Base Rate Loans to
Eurodollar Rate Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Adjusted Eurodollar Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Adjusted Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the applicable Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, (x) the applicable
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Adjusted Eurodollar Rate component
of the Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Adjusted Eurodollar
Rate, the Administrative Agent shall during the period of such suspension
compute the Base Rate applicable to such Lender without reference to the
Adjusted Eurodollar Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Adjusted Eurodollar Rate.
Upon any such prepayment or conversion, the applicable Borrower shall also pay
accrued interest on the amount so prepaid or converted, together with any
additional amounts required pursuant to Section 3.05.

Section 3.03 Inability To Determine Rates. If on or prior to the first day of
any Interest Period for any Eurodollar Loan:

(i) the Administrative Agent determines (which determination shall be
conclusive) that by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the applicable
Eurodollar Rate for such Interest Period; or

(ii) Lenders having 50% or more of the aggregate amount of the Commitments
advise the Administrative Agent that the Eurodollar Rate as determined by the
Administrative Agent will not adequately and fairly reflect the cost to such
Lenders of funding their Eurodollar Loans for such Interest Period;

 

-100-



--------------------------------------------------------------------------------

the Administrative Agent shall forthwith give notice thereof to the applicable
Borrower and the Lenders, whereupon, until the Administrative Agent notifies
thesuch Borrower that the circumstances giving rise to such suspension no longer
exist, (i) the obligations of the Lenders to make Eurodollar Loans, or to
continue or convert outstanding Loans as or into Eurodollar Loans, shall be
suspended and (ii) each outstanding Eurodollar Loan shall be converted into a
Base Rate Loan on the last day of the then current Interest Period applicable
thereto. Unless thesuch Borrower notifies the Administrative Agent prior to
12:00 P.M. on the Business Day of the date of any Eurodollar Loan for which a
Notice of Borrowing has previously been given that it elects not to borrow on
such date, such Borrowing shall instead be made as a Base Rate Borrowing in the
same aggregate amount as the requested Borrowing and shall bear interest for
each day from and including the first day to but excluding the last day of the
Interest Period applicable thereto at the rate applicable to Revolving Base Rate
Loans for such day.

Section 3.04 Increased Costs and Reduced Return; Capital Adequacy.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets held by, deposits
with or for the account of, or credit extended or participated in by, any Lender
(or its Lending Office) (except any reserve requirement which is reflected in
the determination of the Adjusted Eurodollar Rate hereunder) or any L/C Issuer;

(ii) subject any Lender Party to any Taxes with respect to any Loan Document or
any Loan made pursuant to this Agreement (other than Indemnified Taxes and Other
Taxes indemnified under Section 3.01, and Excluded Taxes); or

(iii) impose on any Lender (or its Lending Office) or L/C Issuer or the London
interbank market any other condition, cost or expense affecting this Agreement
or Eurodollar Loans made by such Lender or Participation Interest therein or any
Letter of Credit or Participation Interest therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Eurodollar Rate
Loan or of maintaining its obligation to make any such Loan, or to increase the
cost to such Lender, such L/C Issuer of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or such L/C Issuer, as the case may be, hereunder
(whether of principal, interest or any other amount) then, upon request of such
Lender or such L/C Issuer, the applicable Borrower will pay to such Lender or
such L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or L/C Issuer determines that any Change
in Law affecting such Lender, any of its applicable Lending Offices or its
holding company or such L/C Issuer or its holding company, as the case may be,
regarding capital and liquidity requirements has or would have the effect of
reducing the rate of return on capital for such Lender or its holding company or
such L/C Issuer or its holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by any L/C Issuer, to a level below that which such
Lender or its holding company or such L/C Issuer or its holding company, as the
case may be, could have achieved but for such Change in Law (taking into
consideration such Lender’s or its holding company’s policies or such L/C
Issuer’s or its holding company’s policies, as applicable, with respect to
capital and liquidity

 

-101-



--------------------------------------------------------------------------------

adequacy), then from time to time the applicable Borrower will pay to such
Lender or such L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or its holding company or such L/C Issuer or its
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth in reasonable detail the amount or amounts necessary to compensate
such Lender or such L/C Issuer or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section and delivered to the
applicable Borrower, shall be conclusive absent manifest error. TheSuch Borrower
shall pay such Lender or such L/C Issuer, as the case may be, the amount shown
as due on any such certificate promptly (but in any event within ten days) after
receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or such L/C Issuer’s right to demand such compensation;
provided that the applicable Borrower shall not be required to compensate a
Lender or L/C Issuer pursuant to this Section for any increased costs incurred
or reductions suffered more than nine months prior to the date that such Lender
or such L/C Issuer, as the case may be, notifies thesuch Borrower of the Change
in Law giving rise to such increased costs or reductions, and of such Lender’s
or such L/C Issuer’s intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).

Section 3.05 Compensation for Losses. Upon written demand of any Lender (with a
copy to the Administrative Agent) from time to time, setting forth in reasonable
detail the basis for calculating such compensation, the applicable Borrower
shall promptly (but in any event within ten days) after such demand compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of (a) any continuation, conversion, payment or
prepayment of any Eurodollar Rate Loan on a day other than the last day of the
Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise); (b) any failure by the applicable
Borrower (for a reason other than the failure of such Lender to make a Loan) to
prepay, borrow, continue or convert any Eurodollar Rate Loan on the date or in
the amount notified by thesuch Borrower; or (c) any assignment of such Lender’s
Eurodollar Rate Loans pursuant to Section 3.07(b) on a day other than the last
day of the Interest Period therefor, including, in each case, any loss or
expense arising from the liquidation or reemployment of funds obtained by it to
maintain such Loan or from fees payable to terminate the deposits from which
such funds were obtained; provided that, for the avoidance of doubt, thesuch
Borrower shall not be obligated to compensate any Lender under this Section for
any loss of anticipated profits in respect of any of the foregoing. For purposes
of calculating amounts payable by theany Borrower to the Lenders under this
Section, each Lender shall be deemed to have funded each Eurodollar Rate Loan
made by it at the Adjusted Eurodollar Rate (excluding the impact of the proviso
set forth in the “Adjusted Eurodollar Rate” definition) for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded. Without limiting the foregoing, in
connection with each request for compensation by any Lender the applicable
Borrower shall also pay such Lender with respect to each affected Eurodollar
Rate Loan customary administrative fees requested by such Lender in an amount
not to exceed $250 per such Eurodollar Rate Loan. For the avoidance of doubt,
notwithstanding the foregoing, no Lender shall demand, and such Borrower shall
not be obliged to make, any funding loss payments pursuant to this Section 3.05
with respect to the payment of accrued interest on the Amendment No. 1 Effective
Date with respect to the Converted Term Loans.

Section 3.06 Base Rate Loans Substituted for Affected Eurodollar Loans. If
(i) the obligation of any Lender to make, or to continue or convert outstanding
Loans as or to, Eurodollar Loans

 

-102-



--------------------------------------------------------------------------------

has been suspended pursuant to Section 3.02 or (ii) any Lender has demanded
compensation under Section 3.04 with respect to its Eurodollar Loans, and in any
such case the applicable Borrower shall, by at least five Business Days’ prior
notice to such Lender through the Administrative Agent, have elected that the
provisions of this Section 3.06 shall apply to such Lender, then, unless and
until such Lender notifies thesuch Borrower that the circumstances giving rise
to such suspension or demand for compensation no longer exist, all Loans which
would otherwise be made by such Lender as (or continued as or converted to)
Eurodollar Loans shall instead be Base Rate Loans (on which interest and
principal shall be payable contemporaneously with the related Eurodollar Loans
of the other Lenders). If such Lender notifies thesuch Borrower that the
circumstances giving rise to such suspension or demand for compensation no
longer exist, the principal amount of each such Base Rate Loan shall be
converted into a Eurodollar Loan on the first day of the next succeeding
Interest Period applicable to the related Eurodollar Loans of the other Lenders.

Section 3.07 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If at any time (i) any Lender
requires thea Borrower to pay additional amounts to any Lender or any
Governmental Authority for the account of any Lender or any L/C Issuer pursuant
to Section 3.01, (ii) any Lender requests compensation under Section 3.04 or
(iii) any Lender gives a notice pursuant to Section 3.02, then such Lender or
L/C Issuer shall, as applicable, at the request of thesuch Borrower, use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or L/C Issuer, such designation or assignment (A) would eliminate or
reduce amounts payable pursuant to Section 3.01 or Section 3.04, as the case may
be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, and (B) in each case, would not subject such Lender or L/C Issuer,
as the case may be, to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender or L/C Issuer, as the case may be. TheEach
Borrower, as applicable, hereby agrees to pay all reasonable costs and expenses
incurred by any Lender or L/C Issuer in connection with any such designation or
assignment.

(b) Replacement of Lenders. If at any time (i) thea Borrower is required to pay
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, (ii) any Lender requests compensation
under Section 3.04, (iii) any Lender gives a notice pursuant to Section 3.02,
(iv) any Lender is a Defaulting Lender or (v) any Lender is a Non-Consenting
Lender, then thesuch Borrower may, at its sole expense and effort, upon notice
to the Administrative Agent and such Lender, replace such Lender by causing such
Lender (and such Lender shall be obligated) to assign pursuant to
Section 10.06(b) (with the processing and recording fee under
Section 10.06(b)(iii) to be paid by thesuch Borrower in such instance) all of
its rights and obligations under this Agreement and the other Loan Documents to
one or more Eligible Assignees; provided that:

(A) (i) neither the Administrative Agent nor any Lender shall have any
obligation to find a replacement assignee and (ii) thesuch Borrower shall have
paid to the Administrative Agent the assignment fee specified in
Section 10.06(b);

(B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in outstanding L/C
Borrowings and Swingline Loans, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05 and Section 2.09(g)) from the
applicable assignee (to the extent of such outstanding principal, funded
participations and accrued interest and fees) or thesuch Borrower (in the case
of all other amounts);

 

-103-



--------------------------------------------------------------------------------

(C) in the case of any such assignment resulting from payments required to be
made pursuant to Section 3.01 or a claim for compensation under Section 3.02 or
Section 3.04, such assignment will result in a reduction in such payments or
compensation thereafter or, in the case of any such assignment resulting from a
notice pursuant to Section 3.02, such assignment will eliminate the need for
such notice;

(D) such assignment does not conflict with applicable Law;

(E) if thesuch Borrower elects to exercise such right with respect to any Lender
pursuant to clause (i), (ii) or (iii) above, it shall be obligated to remove or
replace, as the case may be, all Lenders that have similar requests then
outstanding for compensation pursuant to Section 3.04 or 3.01, who have given
notice pursuant to Section 3.02 or whose obligation to make Eurodollar Loans has
been similarly suspended; and

(F) in the case of any such assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall be deemed to have consented
to the applicable amendment, waiver or consent.

In connection with any such assignment resulting from a Lender becoming a
Defaulting Lender or a Non-Consenting Lender, if any such Defaulting Lender or
Non-Consenting Lender does not execute and deliver to the Administrative Agent a
duly executed Assignment and Assumption pursuant to Section 10.06(b) reflecting
such assignment within five Business Days of the date on which the applicable
assignee executes and delivers such Assignment and Assumption to such Defaulting
Lender or non-Consenting Lender, then such Defaulting Lender or Non-Consenting
Lender shall be deemed to have executed and delivered such Assignment and
Assumption without any action on the part of such Defaulting Lender or
Non-Consenting Lender, whereupon such assignment shall become effective upon
payment to such Lender of all amounts owing to such Lender under clause
(B) above (which amounts shall be calculated by the Administrative Agent and
shall be conclusive absent manifest error) and compliance with the other
applicable requirements pursuant to Section 10.06(b).

Notwithstanding anything in this Section to the contrary, (i) any Revolving
Lender that acts as an L/C Issuer may not be replaced hereunder at any time it
has any Letter of Credit outstanding hereunder unless arrangements satisfactory
to such Lender (including the furnishing of a back-up standby letter of credit
in form and substance, and issued by an issuer, reasonably satisfactory to such
L/C Issuer or the depositing of cash collateral into a cash collateral account
in amounts and pursuant to arrangements reasonably satisfactory to such L/C
Issuer) have been made with respect to such outstanding Letter of Credit and
(ii) the Lender that acts as the Administrative Agent may not be replaced
hereunder except in accordance with the terms of Section 9.07.

A Lender shall not be required to make any such assignment if, prior thereto, as
a result of a waiver by such Lender or otherwise (including any action taken by
such Lender pursuant to paragraph (a) of this Section), the circumstances
entitling the applicable Borrower to replace such Lender cease to apply.

Section 3.08 Survival. All of theeach Borrower’s obligations under this Article
III shall survive termination of the Commitments and repayment of all other
Senior Credit Obligations hereunder.

 

-104-



--------------------------------------------------------------------------------

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

Section 4.01 Conditions to Initial Credit Extension. The obligation of each L/C
Issuer and each Lender to make its initial Credit Extension hereunder ison the
Closing Date was subject to the satisfaction or waiver of the following
conditions precedent:

(a) Executed Loan Documents. Receipt by the Administrative Agent (or its
counsel) of duly executed counterparts from each party thereto of: (i) this
Agreement, (ii) the Notes (to the extent requested), (iii) the Guaranty
Agreement and (iv) the U.S. Security Agreement and (v) the Foreign Collateral
Documents.

(b) Organization Documents. After giving effect to the transactions contemplated
hereby, the Administrative Agent shall have received: (i) a copy of the
Organization Documents, including all amendments thereto, of each Loan Party,
certified as of a recent date by the Secretary of State or other applicable
Governmental Authority of its respective jurisdiction of organization to the
extent applicable; (ii) a certificate as to the good standing (or comparable
status) of each Loan Party from such Secretary of State or other applicable
Governmental Authority of its respective jurisdiction of organization, as of a
recent date; provided that to the extent a certificate of good standing (or
comparable status) is not applicable in the jurisdiction of any Loan Party that
is a Foreign Subsidiary, such Loan Party shall provide an Officer’s Certificate
in form and substance reasonably satisfactory to the Administrative Agent;
(iii) a certificate of the Secretary or Assistant Secretary or other applicable
Responsible Officer of each Loan Party dated the Closing Date and certifying
(A) that, in the case of the U.S. Borrower and any Domestic Guarantor, the
Organization Documents of such Loan Party have not been amended since the date
of the last amendment thereto shown on the certificate of good standing or
comparable status from its jurisdiction of organization furnished pursuant to
clause (ii) above and remains in full force and effect; (B) that attached
thereto is a true and complete copy of the Organization Documents as in effect
on the Closing Date and at all times since the date of the resolutions described
in clause (C) below or certifying that such Organization Documents have not been
amended since such date, (C) that attached thereto is a true and complete copy
of resolutions duly adopted by the Board of Directors (or equivalent governing
body) of such Loan Party authorizing the execution, delivery and performance of
the Loan Documents to which it is to be a party and, in the case of the U.S.
Borrower, the borrowings hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect and are the only
resolutions authorizing the execution, delivery and performance of the Loan
Documents; and (D) as to the incumbency and specimen signature of each
Responsible Officer executing any Loan Document; and (iv) a certificate of
another officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary or other applicable Responsible Officer executing the
certificate pursuant to clause (iii) above.

(c) Officer’s Certificate. The Administrative Agent shall have received a
certificate, dated the Closing Date and signed by a Responsible Officer of
Parent on behalf of each Loan Party, confirming compliance with the conditions
precedent set forth in Sections 4.01(f)(i), (g) and (m).

(d) Opinion of Counsel. On the Closing Date, the Administrative Agent shall have
received a favorable written opinion of (i) Cooley LLP, counsel to the Loan
Parties, (ii) A&L Goodbody, Irish counsel to the Loan Parties and (iii,
(iii) Arthur Cox, Irish counsel to the

 

-105-



--------------------------------------------------------------------------------

Administrative Agent and (iv) Conyers, Dill & Pearman Limited, Bermuda counsel
to the Loan Parties, in each case addressed to the Administrative Agent,
Collateral Agent and each Lender, dated the Closing Date, in the form reasonably
satisfactory to the Administrative Agent.

(e) Indebtedness. After giving effect to the Transactions and the other
transactions contemplated hereby, none of Parent or any of its Restricted
Subsidiaries shall have outstanding any Indebtedness other than (i) the Loans
and Credit Extensions hereunder, (ii) the Indebtedness listed on Schedule 7.01
and (iii) Indebtedness owed to the U.S. Borrower or any Guarantor.

(f) Consummation of the Transactions.

(i) The Acquisition shall have been consummated or shall be consummated
substantially simultaneously with the initial funding of the Loans hereunder, in
accordance with the terms of the Merger Agreement, without giving effect to any
modifications, amendments, consents or waivers thereto that are material and
adverse to the Lenders (it being understood that any decrease in the amount of
the consideration to be paid pursuant to the Merger Agreement that is less than
or equal to 10% of the total consideration set forth in the Merger Agreement as
of the date of the Merger Agreement shall not be deemed material and adverse to
the interest of the Lenders).

(ii) The Closing Date shall have occurred on or prior to October 15, 2012.

(iii) Contemporaneously with the initial funding of the Loans hereunder, the
Closing Date Refinancing shall have been consummated.

(g) Company Material Adverse Change. Since December 31, 2011, there shall not
have occurred any Company Material Adverse Effect. For the purposes of this
clause (g), “Company Material Adverse Effect” means any change, event,
circumstance or occurrence (“Effect”) that (considered with all other Effects)
has or would reasonably be expected to have a material adverse effect on the
business, results of operations or financial condition of the Acquired Business
and its Subsidiaries, taken as a whole, except for any Effect resulting from
(a) changes in general economic, weather, regulatory or political conditions or
changes that affect generally companies in the same or similar industries as the
Acquired Business and its Subsidiaries, (b) entry into the Merger Agreement or
the announcement or consummation of the transactions contemplated thereby
(including effects on the workforce or general labor relations), (c) the
outbreak or escalation of hostilities, the declaration of any national emergency
or war or the occurrence of any other similar calamity or crisis, including acts
of terrorism, (d) any change in applicable Law (as defined in the Merger
Agreement) or GAAP (as defined in the Merger Agreement), (e) changes in debt or
equity markets or (f) actions expressly required to be taken or omitted to be
taken pursuant to the express terms of the Merger Agreement, or permitted to be
taken pursuant to Section 5.3 therein, except in the case of each of the
foregoing clauses (a), (c), (d) and (e) to the extent that the same has had or
would reasonably be expected to have a disproportionate effect on the Acquired
Business and its subsidiaries, taken as a whole, as compared to other companies
in the Acquired Business’s and its Subsidiaries’ industry.

(h) Perfection of Personal Property Security Interests and Pledges; Search
Reports. On or prior to the Closing Date, the Collateral Agent shall have
received:

(i) a Perfection Certificate executed by each Loan Party;

 

-106-



--------------------------------------------------------------------------------

(ii) appropriate financing statements (Form UCC-1 or such other financing
statements or similar notices as shall be required by local Law) authenticated
and authorized for filing under the UCC or other applicable local law of each
jurisdiction in which the filing of a financing statement or giving of notice
may be required, or reasonably requested by the Collateral Agent, to perfect the
security interests intended to be created by the Collateral Documents;

(iii) certified copies of UCC, United States Patent and Trademark Office and
United States Copyright Office, Tax and judgment lien searches or equivalent
reports or searches within the United States, each of a recent date listing all
effective financing statements, lien notices or comparable documents that name
any Loan Party as debtor and that are filed in those state and county
jurisdictions in which the U.S. Borrower or any Domestic Guarantor is organized
or maintains its principal place of business and such other searches within the
United States that are required by the Perfection Certificate or that the
Collateral Agent deems necessary or appropriate, none of which encumber the
Collateral covered or intended to be covered by the Collateral Documents (other
than Permitted Liens);

(iv) all of the Pledged Collateral, which Pledged Collateral shall be in
suitable form for transfer by delivery, or shall be accompanied by duly executed
instruments of transfer or assignment in blank, with signatures appropriately
guaranteed, accompanied in each case by any required transfer tax stamps, all in
form and substance reasonably satisfactory to the Collateral Agent; and

(v) all other filings and recordings of or with respect to the Collateral
Documents and of all other actions in each case to the extent required by such
Collateral Documents.

(i) Solvency Certificate. On or prior to the Closing Date, Parent shall have
delivered or caused to be delivered to the Administrative Agent a solvency
certificate from a Responsible Officer or chief accounting officer of Parent,
substantially in the form of Exhibit K hereto, setting forth the conclusions
that, after giving effect to the Transactions and the consummation of all
financings contemplated herein, Parent and its Subsidiaries (on a consolidated
basis) are Solvent.

(j) Insurance Certificates. The Administrative Agent shall have received a copy
of, or a certificate as to coverage under, the insurance policies required by
Section 6.05 and the applicable provisions of the Loan Documents, each of which
shall be endorsed or otherwise amended to include a “standard” or “New York”
lender’s loss payable endorsement and shall name the Collateral Agent, on behalf
of the Finance Parties, as additional insured, in form and substance
satisfactory to the Administrative Agent.

(k) Financial Statements. The Lead Arranger shall have received the financial
statements described in Section 5.05(a).

(l) Payment of Fees. All costs, fees and expenses due and payable to the
Administrative Agent, the Collateral Agent and the Lenders on or before the
Closing Date shall have been paid or, contemporaneously with the funding of the
Term Loans, will be paid, to the extent invoiced in reasonable detail at least
three Business Days prior to the Closing Date (which amounts may be offset
against the proceeds of the Term Loans or, to the extent permitted hereunder,
using the proceeds of Revolving Loans).

 

-107-



--------------------------------------------------------------------------------

(m) Representations and Warranties. On the Closing Date, the representations and
warranties made by Parent and the U.S. Borrower in Section 5.01 (other than
subclause (A) to clause (ii) and other than clause (iii)), Section 5.02 (other
than subclause (y)(ii)), 5.04, 5.13, 5.18, 5.19, 5.20 and 5.21 as they relate to
Parent and its Restricted Subsidiaries at such time and the representations made
by the Acquired Business with respect to the Acquired Business and its
Subsidiaries in the Merger Agreement as are material to the interests of the
Lenders (but only to the extent that the U.S. Borrower has the right to
terminate its obligations under the Merger Agreement as a result of such
representations in such Merger Agreement not being true and correct in all
material respects), shall be true and correct in all material respects.

(n) Patriot Act. At least five days prior to the Closing Date, each Loan Party
shall have provided the documentation and other information concerning such Loan
Party to the Administrative Agent and the Lead Arranger as has been reasonably
requested in writing at least 10 days prior to the Closing Date by the
Administrative Agent (as requested by any Lender to the Administrative Agent)
that the Lenders reasonably determine is required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including, without limitation, the Patriot Act.

(o) No Default. No Default or Event of Default (other than any Default or Event
of Default that would result from the breach of any representations or
warranties set forth herein other than those set forth in clause (m) above)
shall exist or would result from the proposed Credit Extensions on the Closing
Date or from the application of the proceeds thereof.

(p) Notice of Borrowing. The U.S. Borrower shall have delivered to the
Administrative Agent, an appropriate Notice of Borrowing, duly executed and
completed, by the time specified in, and otherwise as permitted by Section 2.02.

The documents referred to in this Section 4.01 shall be delivered to the
Administrative Agent no later than the Closing Date. The certificates and
opinions referred to in this Section 4.01 shall be dated the Closing Date.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, or waived each document or other
matter required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

Promptly after the Closing Date occurs, the Administrative Agent shall notify
the U.S. Borrower and the Lenders of the Closing Date, and such notice shall be
conclusive and binding on all parties hereto.

Notwithstanding anything in this Agreement to the contrary it is understood
that, to the extent any security interest in the Collateral (other than (1) any
Collateral the security interest in which may be perfected by the filing of a
UCC financing statement, (2) with respect to the U.S. Borrower and the Domestic
Guarantors by intellectual property filings with the United States Patent and
Trademark Office or the United States Copyright Office or (3) by the delivery of
certificates representing the Equity Interests of the U.S. Borrower, the
Acquired Business and their respective Domestic Subsidiaries) is not perfected
or, with respect to (a) any Mortgages, (b) any Collateral, the pledge of which
requires a filing in any foreign jurisdiction, and (c) any Foreign Collateral
Documents, are not provided on the Closing Date after the U.S. Borrower’s and
Parent’s use of commercially reasonable efforts to do so, the perfection or

 

-108-



--------------------------------------------------------------------------------

provision of such security interest will not constitute a condition precedent to
the availability of the initial Loans and other Credit Extensions on the Closing
Date, but the U.S. Borrower and Parent agree to perfect such security interest
no later than 90 days after the Closing Date (subject to extension by the
Administrative Agent in its reasonable discretion).

Section 4.02 Conditions to All Credit Extensions. The obligation of any Lender
to make a Loan on the occasion of any Borrowing (other than the initial Credit
Extensions on the Closing Date), and the obligation of any L/C Issuer to issue
(or renew or extend the term of) any Letter of Credit, is subject to the
satisfaction or waiver of the following conditions:

(a) Notice. The applicable Borrower shall have delivered (i) in the case of any
Revolving Loan, to the Administrative Agent, an appropriate Notice of Borrowing,
duly executed and completed, by the time specified in, and otherwise as
permitted by, Section 2.02, (ii) in the case of any Letter of Credit, to the L/C
Issuer, an appropriate Letter of Credit Request duly executed and completed in
accordance with the provisions of Section 2.05 and (iii) in the case of any
Swing Line Loan, to the Swing Line Lender, a Swing Line Loan Request, duly
executed and completed, by the time specified in Section 2.02(b).

(b) Representations and Warranties. The representations and warranties of
theeach Borrower and the other Loan Parties contained in Article V of this
Agreement and in any other Loan Document, or which are contained in any
Compliance Certificate furnished at any time under or in connection herewith,
shall be (i) in the case of representations and warranties qualified by
“materiality,” “Material Adverse Effect” or similar language, true and correct
in all respects and (ii) in the case of all other representations and
warranties, true and correct in all material respects, in each case on and as of
the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct on the basis set forth above as of such
earlier date. The representations and warranties contained in subsection (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
after the Closing Date pursuant to subsections (a) and (b), respectively, of
Section 6.01.

(c) No Default. No Default or Event of Default shall exist or would result from
such proposed Credit Extension or from the application of the proceeds thereof.

The delivery of each Notice of Borrowing, Swing Line Loan Request and each
request for a Letter of Credit shall constitute a representation and warranty by
the Loan Parties of the correctness of the matters specified in subsections
(b) and (c) above.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Parent and theeach Borrower represent and warrant to the Administrative Agent
and the Lenders that on and as of the Closing Date and after giving effect to
the Transactions and the making of the Loans and the other financial
accommodations on the Closing Date and on and as of each date as required by
Section 4.01 or 4.02:

Section 5.01 Existence, Qualification and Power. Each of Parent and each of its
Restricted Subsidiaries (i) is duly organized or formed, validly existing and in
good standing (to the extent such concept exists in the relevant jurisdiction)
under the Laws of the jurisdiction of its incorporation or organization,
(ii) has all requisite corporate or other organizational power and authority

 

-109-



--------------------------------------------------------------------------------

and all requisite governmental licenses, authorizations, consents and approvals
to (A) own its assets and carry on its business as presently conducted except to
the extent that failure to possess such governmental licenses, authorizations,
consents and approvals would not reasonably be expected to have a Material
Adverse Effect and (B) execute, deliver and perform its obligations under the
Loan Documents to which it is a party and (iii) is duly qualified and is
licensed and in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license except to the extent that failure to do
so would not reasonably be expected to have a Material Adverse Effect.

Section 5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party (x) have been duly authorized by all necessary corporate, partnership,
limited liability company or other organizational action, and (y) do not and
will not (i) contravene the terms of any of such Person’s Organization
Documents, (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien (other than Permitted Liens) under, any Contractual
Obligation to which such Person is a party or any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such Person
or its property is subject except in the case of this clause (ii) any such
conflict, breach or contravention that would not reasonably be expected
individually or in the aggregate to have a Material Adverse Effect or
(iii) violate any Law, except in any case for such violations that would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

Section 5.03 Governmental Authorization; Other Consents. Except for filings
necessary to perfect the Liens in favor of the Collateral Agent in the
Collateral, consents, authorizations, notices, approvals and exemptions that
have been obtained prior to or as of the Closing Date or as are scheduled on
Schedule 5.03 and consents, authorizations, notices, approvals and exemptions,
the failure of which to obtain or make would not reasonably be expected to have
a Material Adverse Effect, no approval, consent, exemption, authorization, or
other action by, or notice to, or filing with, any Governmental Authority is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Agreement or any other Loan
Document to which it is a party.

Section 5.04 Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except (i) as such enforceability
may be limited by applicable bankruptcy, insolvency, examinership,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and (ii) that rights of acceleration and the
availability of equitable remedies may be limited by equitable principles of
general applicability (regardless of whether enforcement is sought by
proceedings in equity or at law) (clauses (i) and (ii) being the “Enforceability
Limitations”).

Section 5.05 Financial Condition; No Material Adverse Effect.

(a) (a) Historical Financial Statements. Each of the Jazz Financial Statements,
the Azur Financial Statements and the EUSA Financial Statements (x) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein and (y) fairly
present in all material respects the financial condition of the U.S. Borrower,
Azur Pharma or the Acquired Business, as applicable, as of the date thereof and
its results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein. The unaudited consolidated financial statements of
Parent and the Acquired Business for the quarter ended March 31, 2012, (x) were
prepared in accordance with GAAP consistently applied throughout the period
covered

 

-110-



--------------------------------------------------------------------------------

thereby, except as otherwise expressly noted therein and (y) fairly present in
all material respects the financial condition of Parent or the Acquired
Business, as applicable, as of the respective dates thereof and their respective
results of operations for the respective periods covered thereby in accordance
with GAAP consistently applied throughout the respective periods covered
thereby, except as otherwise expressly noted therein (or, in the case of such
financial statements for the Acquired Business, the deviations from GAAP
specified on Schedule 5.05(a)).

(b) (b) Post-Closing Financial Statements. After the Closing Date, the financial
statements of Parent and its Subsidiaries delivered pursuant to Section 6.01(a)
have been prepared in accordance with GAAP (except as noted therein) and present
fairly in all material respects the financial condition and results of
operations and cash flows of Parent and its Subsidiaries as of the dates and for
the period to which they relate. After the Closing Date, the unaudited financial
statements Parent and its Subsidiaries delivered pursuant to Section 6.01(b)
have been prepared in accordance with GAAP (except as noted therein and for
year-end audit adjustments and absence of footnotes) and present fairly in all
material respects the financial condition and results of operations and cash
flows of Parent and its Subsidiaries as of the dates and for the period to which
they relate.

(c) (c) Material Adverse Change. Since the Closing Date, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

Section 5.06 Litigation. Except as specifically disclosed in Schedule 5.06,
there are no actions, suits, investigations or legal, equitable, arbitration or
administrative proceedings pending or, to the knowledge of Parent, threatened in
writing against or affecting Parent or any of its Restricted Subsidiaries that
could reasonably be expected to result in a Material Adverse Effect.

Section 5.07 Ownership of Property, Liens.

(a) Generally. Each Loan Party has good title to, valid leasehold interests in,
or license in, all its property material to its business and Mortgaged Property,
free and clear of all Liens, except for Permitted Liens and minor irregularities
or deficiencies in title that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect. The property of
the Loan Parties, taken as a whole, (i) is in good operating order, condition
and repair (ordinary wear and tear and damage by casualty excepted) and
(ii) constitutes all the property which is required for the business and
operations of the Loan Parties as presently conducted, in each case, to the
extent that it would not be reasonably likely to have a Material Adverse Effect.

(b) Real Property. Schedules 7(a) and 7(b) to the Perfection Certificate dated
the Closing Date contain a true and complete list as of the Closing Date of each
interest in material real property owned by any Loan Party as of the Closing
Date. Except as described in Schedule 7(b) thereto (as updated from time to time
pursuant to the terms hereof and the other Loan Documents): (i) no Loan Party
has entered into any leases, subleases, tenancies, franchise agreements,
licenses or other occupancy arrangements as owner, lessor, sublessor, licensor,
franchisor or grantor with respect to any of the real property described in
Schedule 7(a) and (ii) no Loan Party has any material Leases which require the
consent of the landlord, tenant or other party thereto to the Transactions.

(c) No Casualty Event/Flood Insurance. No Loan Party has received any notice of
the occurrence of any Casualty Event affecting all or any portion of its
property, except for any such

 

-111-



--------------------------------------------------------------------------------

Casualty Event as would not reasonably be expected to result in a Material
Adverse Effect. No Mortgage encumbers improved real property that is located in
an area that has been identified by the Secretary of Housing and Urban
Development as an area having special flood hazards within the meaning of the
National Flood Insurance Act of 1968 unless flood insurance available under such
Act or otherwise reasonably acceptable to the Administrative Agent has been
obtained in accordance with Section 6.05.

Section 5.08 Environmental Matters. Except for any matters which, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect:

(a) Each of Parent and each of its Restricted Subsidiaries and their businesses,
operations and property are in compliance with, and they have no liability
under, Environmental Law;

(b) Each of Parent and each of its Restricted Subsidiaries has obtained, or has
applied in a timely manner for, all Environmental Permits required for the
conduct of their businesses and operations, and the ownership, operation and use
of their property, under Environmental Law, and all such Environmental Permits
are valid and in good standing;

(c) There has been no Release or threatened Release of Hazardous Material on,
at, under or from any real property or facility presently or, to the knowledge
of Parent and each of its Restricted Subsidiaries, formerly owned, leased or
operated by Parent or any of its Restricted Subsidiaries or their predecessors
in interest that could reasonably be expected to result in Environmental
Liability;

(d) There is no Environmental Liability pending or, to the knowledge of any of
Parent or any of its Restricted Subsidiaries, threatened against any of Parent
or any of its Restricted Subsidiaries, or relating to any real property or
facilities currently or, to the knowledge of each of Parent and each of its
Restricted Subsidiaries, formerly owned, leased or operated by Parent or any of
its Restricted Subsidiaries or relating to the operations of any of Parent or
any of its Restricted Subsidiaries, and there are no actions, activities,
circumstances, conditions, or occurrences that could reasonably be expected to
form the basis of such Environmental Liability;

(e) Neither Parent nor any of its Restricted Subsidiaries is obligated to
perform any action or otherwise incur any expense under Environmental Law
pursuant to any order, decree, judgment or agreement by which it is bound or has
assumed by contract, agreement or operation of law, and none of them is
conducting or financing, in whole or in part, any investigation, response or
other corrective action pursuant to any Environmental Law at any location; and

(f) No Lien has been recorded or, to the knowledge of any of Parent or any of
its Restricted Subsidiaries, threatened under any Environmental Law with respect
to any real property or other assets of any of Parent or any of its Restricted
Subsidiaries.

Section 5.09 Insurance. Schedule 5.09 sets forth a true, complete and correct
description in all material respects of all insurance maintained by Parent and
each of its Restricted Subsidiaries on the Closing Date. The properties of
Parent and each of its Restricted Subsidiaries are insured with insurance
companies that Parent believes are financially sound and reputable that are not
Affiliates of Parent, in such amounts (after giving effect to any self-insurance
compatible with the following standards), with such deductibles and covering
such risks as are prudent in the reasonable business judgment of Parent’s
officers.

 

-112-



--------------------------------------------------------------------------------

Section 5.10 Taxes.

(a) Parent and each of its Subsidiaries have each timely filed, or caused to be
filed, all federal, state, provincial, local and foreign Tax returns required to
be filed, and paid all Taxes owing by it (including in their capacity as a
withholding agent), whether or not shown on any such Tax returns, except
(a) Taxes the validity or the amount of which are being contested in good faith
by appropriate proceedings and for which Parent or such Subsidiary, as
applicable, has set aside on its books adequate reserves with respect thereto in
accordance with GAAP, and (b) to the extent that the failure to so file or so
pay could not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect. Neither Parent nor any of its Subsidiaries
knows of any pending investigation, Tax audit or deficiencies of any of Parent
or any of its Subsidiaries by any taxing authority or proposed Tax assessments
against any of Parent or any of its Subsidiaries that would, individually or in
the aggregate, if made, result in a Material Adverse Effect.

(b) Neither Parent nor any of its Subsidiaries has ever “participated” in a
“listed transaction” within the meaning of Treasury Regulation Section 1.6011-4.

Section 5.11 ERISA; Foreign Pension Plans; Employee Benefit Arrangements.

(a) ERISA.

(i) (i) There are no Unfunded Liabilities in excess of $2,500,000 (A) with
respect to Parent or any of its Restricted Subsidiaries and (B) except as would
not reasonably be expected to have a Material Adverse Effect, with respect to
any ERISA Affiliate; provided that for purposes of this Section 5.11(a)(i)(B)
only, Unfunded Liabilities means the amount (if any) by which the projected
benefit obligation exceeds the value of the plan’s assets as of its last
valuation date using the actuarial assumptions and methods being used by the
plan’s actuaries for making such determination.

(ii) (ii) Each Plan and Employee Benefit Arrangement, other than a Multiemployer
Plan, complies in all respects with the applicable requirements of ERISA and the
Code (including pursuant to any applicable correction procedures under
applicable Law, as appropriate), and each of Parent and each of its Restricted
Subsidiaries complies in all respects with the applicable requirements of ERISA
and the Code with respect to all Multiemployer Plans to which it contributes,
except, in each case, to the extent that the failure to comply therewith would
not reasonably be expected to have a Material Adverse Effect.

(iii) (iii) Except as would not reasonably be expected to have a Material
Adverse Effect, no ERISA Event has occurred or is reasonably expected to occur
with respect to any Plan.

(iv) (iv) Neither Parent nor any of its Restricted Subsidiaries: (A) is or has
been within the last six years a party to any Multiemployer Plan; or (B) has
completely or partially withdrawn from any Multiemployer Plan.

(v) (v) Neither Parent nor any of its Restricted Subsidiaries has any contingent
liability with respect to any postretirement benefit under a Welfare Plan that
could reasonably be expected to have a Material Adverse Effect.

(b) Foreign Pension Plans. Each Foreign Pension Plan has been maintained in
compliance with its terms and with the requirements of any and all applicable
Laws, statutes, rules, regulations and orders and has been maintained, where
required, in good standing with applicable regulatory authorities except to the
extent that the failure to comply therewith would not reasonably be expected to
have a Material Adverse Effect. Neither Parent nor any of its Restricted
Subsidiaries has incurred any obligation in an amount that would reasonably be
expected to have a Material Adverse Effect in connection with the termination of
or withdrawal from any Foreign Pension Plan.

 

-113-



--------------------------------------------------------------------------------

(c) Employee Benefit Arrangements.

(i) (i) All liabilities under the Employee Benefit Arrangements are (A) funded
to at least the minimum level required by Law or, if higher, to the level
required by the terms governing the Employee Benefit Arrangements, (B) insured
with a reputable insurance company, (C) provided for or recognized in the
financial statements most recently delivered to the Administrative Agent
pursuant to Section 6.01 hereof or (D) estimated in the formal notes to the
financial statements most recently delivered to the Administrative Agent
pursuant to Section 6.01 hereof, where such failure to fund, insure, provide
for, recognize or estimate the liabilities arising under such arrangements could
reasonably be expected to have a Material Adverse Effect.

(ii) (ii) There are no circumstances which may give rise to a liability in
relation to the Employee Benefit Arrangements which are not funded, insured,
provided for, recognized or estimated in the manner described in clause
(i) above and which could reasonably be expected to have a Material Adverse
Effect.

(iii) (iii) Each of Parent and each of its Restricted Subsidiaries is in
compliance with all applicable Laws, trust documentation and contracts relating
to the Employee Benefit Arrangements (including pursuant to any applicable
procedures under applicable Law, as appropriate), except as would not reasonably
be expected to have a Material Adverse Effect.

Section 5.12 Subsidiaries; Equity Interests. Schedule 5.12 sets forth a complete
and accurate list as of the Closing Date of all Subsidiaries of Parent. Schedule
5.12 sets forth as of the Closing Date the jurisdiction of formation of each
such Subsidiary, whether each such Subsidiary is a Guarantor, the number of
authorized shares of each class of Equity Interests of each such Subsidiary, the
number of outstanding shares of each class of Equity Interests, the number and
percentage of outstanding shares of each class of Equity Interests of each such
Subsidiary owned (directly or indirectly) by any Person and the number and
effect, if exercised, of all Equity Equivalents with respect to Equity Interests
of each such Subsidiary. All the outstanding Equity Interests of each Restricted
Subsidiary of Parent are validly issued, fully paid and non-assessable (to the
extent applicable and except as may arise under mandatory, nonwaivable
provisions of applicable law) and were not issued in violation of the preemptive
rights of any shareholder and, as of the Closing Date, those owned by Parent,
directly or indirectly, are free and clear of all Liens (other than those
arising under the Collateral Documents). Other than as set forth on Schedule
5.12, as of the Closing Date, no such Restricted Subsidiary has outstanding any
Equity Equivalents nor does any such Person have outstanding any rights to
subscribe for or to purchase or any options for the purchase of, or any
agreements providing for the issuance (contingent or otherwise) of, or any
calls, commitments or claims of any character relating to, its Equity Interests.

Section 5.13 Margin Regulations; Investment Company Act.

(a) Neither Parent nor any of its Restricted Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock. No part of the
Letters of Credit or proceeds of the Loans will be used, directly or indirectly,
for the purpose of purchasing or carrying any Margin Stock in violation of
Regulation U. Margin Stock does not constitute more than 25% of the value of the
consolidated assets of Parent and its Consolidated Subsidiaries. None of the
transactions contemplated by this Agreement (including the direct or indirect
use of the proceeds of the Loans) will violate or result in a violation of the
Securities Act, the Exchange Act or Regulation T, U or X.

(b) Neither Parent nor any of its Restricted Subsidiaries is an “investment
company” registered or required to be registered under the Investment Company
Act of 1940, as amended.

 

-114-



--------------------------------------------------------------------------------

Section 5.14 Disclosure. No written report, financial statement, certificate or
other information including the Pre-Commitment Information (other than
projections, budgets, estimates and other forward looking information or
information of a general or industry specific nature), furnished concerning or
affecting Parent, the Acquired Business or any of their Restricted Subsidiaries
by or on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby or delivered hereunder or
under any other Loan Document (in each case, as modified or supplemented by
other information so furnished), when taken as a whole, contains any material
misstatement of a material fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading in light of the circumstances under which
they were made. With respect to projections, budgets, estimates and other
forward-looking information, Parent and the Borrower represent that such
information was prepared in good faith on a basis consistent with the financial
statements referred to in Section 5.05(a) and based jupon assumptions believed
to be reasonable by the preparer thereof at the time made (it being understood
and agreed that projections as to future events are not to be viewed as facts or
guaranties of future performance, that actual results during the period or
periods covered by such projections may differ from the projected results and
that such differences may be material and that the Loan Parties make no
representation that such projections will in fact be realized).

Section 5.15 Compliance with Law. Each of Parent and each of its Restricted
Subsidiaries is in compliance with all requirements of Law (including
Environmental Laws) applicable to it or to its properties, except for any such
failure to comply which could not reasonably be expected to cause a Material
Adverse Effect. To the knowledge of the Loan Parties, neither Parent nor any of
its Restricted Subsidiaries nor any of their respective material properties or
assets is in default with respect to any judgment, writ, injunction, decree or
order of any court or other Governmental Authority which, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
except as disclosed in Schedule 5.15. As of the Closing Date, except as
disclosed in Schedule 5.15, neither Parent nor any of its Restricted
Subsidiaries has received any written communication from any Governmental
Authority that alleges that any of Parent or any of its Restricted Subsidiaries
is not in compliance in any material respect with any Law, except for
allegations that have been satisfactorily resolved and are no longer outstanding
or which, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

Section 5.16 Intellectual Property. Except as set forth on Schedule 5.16, each
of Parent and each of its Restricted Subsidiaries owns, or possesses the right
to use, all of the trademarks, service marks, trade names, copyrights, patents,
patent rights, franchises, licenses and other rights that are reasonably
necessary for the operation of its respective business, without conflict with
the rights of any other Person except for those conflicts which could not
reasonably be expected to have a Material Adverse Effect.

Section 5.17 Use of Proceeds. The proceeds of (a) the Term Loans funded on the
Closing Date and no more than the amount of Revolving Loans specified in
Section 2.01(a) as being available on the Closing Date will be used by Parent or
its Subsidiaries on the Closing Date to consummate the Transactions and to pay
related costs and expenses, (b) the Term Loans, the Revolving Loans and the
Swing Line Loans will be used by the applicable Borrower after the Closing Date
to provide for ongoing working capital requirements of Parent and its
Subsidiaries and for general corporate purposes (including without limitation to
effect Permitted Acquisitions and to finance Consolidated Capital Expenditures)
and (c) the Letters of Credit will be used by Parent and its Subsidiaries for
general

 

-115-



--------------------------------------------------------------------------------

corporate purposes. Notwithstanding the foregoing, no Irish Borrower shall use
proceeds of Revolving Loans to subscribe for Equity Interests of any Person
where such subscription would result in an Irish Borrower or a Subsidiary
Guarantor organized under the laws of Ireland providing unlawful financial
assistance within the meaning of Section 60 of the Irish Companies Act, 1963
unless the procedure set out in Section 60(2) of the Irish Companies Act, 1963
has been complied with prior to such subscription.

Section 5.18 Solvency. On the Closing Date, Parent and its Subsidiaries (on a
consolidated basis) are and, after consummation of the Transactions and the
financings related thereto, will be Solvent.

Section 5.19 Collateral Documents.

(a) Article 9 Collateral. The U.S. Security Agreement, when executed and
delivered, is effective to create in favor of the Collateral Agent, for the
benefit of the Finance Parties, a legal, valid and enforceable security interest
in the Collateral described therein and, when financing statements in
appropriate form are filed in the offices specified on Schedule 6 to the
Perfection Certificate and the Pledged Collateral is delivered to the Collateral
Agent, the U.S. Security Agreement shall constitute a fully perfected Lien on
all right, title and interest of the grantors thereunder in such of the
Collateral in which a security interest can be perfected under Article 9 of the
UCC by filing or by possession thereof, in each case prior and superior in right
to any other Person, other than with respect to Permitted Liens, and except for
(i) certain items of Collateral with respect to which such Lien may be perfected
only by possession thereof where the failure of the Collateral Agent to have
possession thereof is expressly permitted pursuant to the U.S. Security
Agreement and (ii) certain items of Collateral located in or otherwise subject
to foreign law where the grant of a Lien or priority and perfection thereof in
accordance with the UCC may not be recognized or enforceable.

(b) Intellectual Property. When financing statements in the appropriate form are
filed in the offices specified on Schedule 6 to the Perfection Certificate, the
Patent Security Agreement, substantially in the form of Exhibit II to the U.S.
Security Agreement, and the Trademark Security Agreement, substantially in the
form of Exhibit III to the U.S. Security Agreement, is filed in the United
States Patent and Trademark Office and the Copyright Security Agreement,
substantially in the form of Exhibit IV to the U.S. Security Agreement, is filed
in the United States Copyright Office, then, to the extent that Liens may be
perfected by such filings, the U.S. Security Agreement shall constitute a fully
perfected Lien on all right, title and interest of the grantors thereunder in
the United States patents, trademarks, copyrights, licenses and other
intellectual property rights covered in such agreements, in each case prior and
superior in right to any other Person (it being understood that subsequent
recordings in the United States Patent and Trademark Office and the United
States Copyright Office may be necessary to perfect a lien on U.S. issued
patents, patent applications, registered trademarks, trademark applications and
copyrights acquired by the Loan Parties after the Closing Date).

(c) Status of Liens. The Collateral Agent, for the benefit of the Finance
Parties, has the Liens provided for in the Collateral Documents and, subject to
the filing by the Collateral Agent of continuation statements to the extent
required by the UCC and maintaining of possession of Pledged Collateral to the
extent required by the Collateral Documents and to the qualifications and
limitations set forth in clauses (a) and (b) above, the Collateral Documents are
sufficient to constitute valid and continuing liens of record and first priority
perfected security interests in all the Collateral referred to therein, except
(i) as priority may be affected by Permitted Liens as a result of the Collateral
Agent’s failure to maintain possession of any stock certificates, promissory
notes or other instruments delivered to it under the Collateral Documents and
(ii) for certain items of Collateral located in or otherwise subject to foreign
law where the grant of a Lien or priority and perfection thereof in accordance
with the UCC may not be recognized or enforceable.

 

-116-



--------------------------------------------------------------------------------

(d) Mortgages. Each Mortgage, when executed and delivered, is effective to
create, in favor of the Collateral Agent, for its benefit and the benefit of the
Finance Parties, legal, valid and enforceable first priority Liens on all of the
Loan Parties’ right, title and interest in and to the Mortgaged Properties
thereunder and the proceeds thereof, subject only to Permitted Liens, and when
the Mortgages are filed in the offices specified in the local counsel opinion
delivered with respect thereto in accordance with the provisions of
Section 6.09, the Mortgages shall constitute fully perfected Liens on all right,
title and interest of the Loan Parties in the Mortgaged Properties and the
proceeds thereof, in each case prior and superior in right to any other Person,
other than Permitted Liens.

(e) Foreign Collateral Documents.

(i) (i) The Irish Parent Debenture, when executed and delivered, is effective to
create in favor of the Collateral Agent, for the benefit of the Finance Parties,
a legal, valid and enforceable (A) first priority security interest in the case
of assets of the Parent located in Ireland which are charged by fixed charge (if
any); and (B) first priority security interest in the case of assets of the
Parent located in Ireland which are charged by floating charge (if any) subject
only to any claims which may rank ahead pursuant to Section 29 of the Companies
(Amendment) Act 1990, Section 285 of the Companies Act, 1963 and, subject to the
filing of details of the Irish Parent Debenture in the Irish Companies Office in
accordance with Section 99 of the Companies Act 1963, a fully perfected security
interest in those assets.

(ii) (ii) The Irish Security AssignmentDocuments, when executed and delivered,
isare each effective to create in favorfavour of the Collateral Agent, for the
benefit of the Finance Parties, with respect to: (a) the debenture, a legal,
valid and enforceable (A) first priority security interest over the Irish
patents, trademarks, copyrights, licenses and other intellectual property rights
of the relevant Loan Parties which are covered in such assignmentin the case of
assets of each of Jazz Financing I and Jazz Financing II located in Ireland
which are charged by fixed charge (if any); and (B) first priority security
interest in the case of assets of each of Jazz Financing I and Jazz Financing II
located in Ireland which are charged by floating charge (if any) subject only to
any claims which may rank ahead pursuant to Section 29 of the Companies
(Amendment) Act 1990, Section 285 of the Companies Act, 1963 and, subject to the
filing of details of the debenture in the Irish Companies Office in accordance
with Section 99 of the Companies Act 1963, a fully perfected security interest
in those assets; and: (b) the supplemental deed and deed of confirmation, a
legal, valid and enforceable (A) first priority security interest in the case of
the shares held by (i) the Parent in Jazz Financing I, and (ii) Jazz Ireland in
Jazz Financing II which are charged by fixed charge; and (B) first priority
security interest in the case of the shares held by (i) the Parent in Jazz
Financing I, and (ii) Jazz Ireland in Jazz Financing II, and which are charged
by floating charge subject only to any claims which may rank ahead pursuant to
Section 29 of the Companies (Amendment) Act 1990, Section 285 of the Companies
Act, 1963 and, subject to the filing of details of the debenture in the Irish
Companies Office in accordance with Section 99 of the Companies Act 1963, a
fully perfected security interest in those assets.

(iii) (iii) The Bermuda Share Charge when executed by the Parent is effective to
create in favor of the Collateral Agent, for the benefit of the Finance Parties,
a valid, legal and enforceable security interest in the shares of the relevant
Foreign Subsidiaries covered thereby and upon filing of the Bermuda Share Charge
in the office of the Registrar of Companies in Bermuda will ensure that the
registered security interests will have priority in Bermuda over any
unregistered charges and over any subsequently registered charges, in respect of
the assets which are the subject of the Bermuda Share Charge.

 

-117-



--------------------------------------------------------------------------------

Section 5.20 Senior Indebtedness. The Senior Credit Obligations constitute
“Senior Indebtedness” (or any comparable term) under and as defined in the
documentation governing any Subordinated Indebtedness.

Section 5.21 Anti-Money Laundering and Economic Sanctions Laws.

(a) Except as could not reasonably be expected to have a Material Adverse
Effect, no Loan Party nor any of its Subsidiaries and, to the knowledge of
Parent, none of the respective officers, directors or agents of such Loan Party
or Subsidiary has violated or is in violation of any applicable Anti-Money
Laundering Laws.

(b) No Loan Party nor any of its Subsidiaries or its Affiliates nor any
director, officer, employee, agent, Affiliate or representative of such Loan
Party or Subsidiary (each, a “Specified Person”) is an individual or entity
currently the subject of any sanctions administered or enforced by OFAC, the
United Nations Security Council, the European Union, Her Majesty’s Treasury
(collectively, “Sanctions”), nor is any Loan Party or any of its Subsidiaries or
Affiliates located, organized or resident in Cuba, Iran, Syria, Sudan or North
Korea.

(c) Except to the extent conducted in accordance with applicable Law, Borrower
will not use, directly or indirectly, any proceeds of the Loans or lend,
contribute or otherwise make available such proceeds to any Person for the
purpose of financing the activities of or with any Person or in any country or
territory that, at the time of funding, is an Embargoed Person or is the subject
of Sanctions.

(d) Except to the extent conducted in accordance with applicable Law, no Loan
Party, nor any of its Subsidiaries and, to the knowledge of Parent, none of the
respective officers, directors, brokers or agents of such Loan Party or
Subsidiary acting or benefiting in any capacity in connection with the Loans
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Embargoed Person,
(ii) deals in, or otherwise engages in any transaction related to, any property
or interests in property blocked pursuant to any Sanctions or (iii) engages in
or conspires to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the applicable
prohibitions set forth in any Economic Sanctions Laws.

(e) To theeach Borrower’s knowledge, within the past five years, each of the
Loan Parties and its Subsidiaries is in compliance in all material respects with
and has not committed any material violation of applicable law or regulation,
permit, order or other decision or requirement having the force or effect of law
or regulation of any governmental entity concerning the importation of products,
the exportation or re-exportation of products (including technology and
services), the terms and conduct of international transactions and the making or
receiving of international payments, including, as applicable, the Tariff Act of
1930, as amended, and other laws, regulations and programs administered or
enforced by U.S. Customs and Border Protection and U.S. Immigration and Customs
Enforcement, and their predecessor agencies, the Export Administration Act of
1979, as amended, the Export Administration Regulations, the International
Emergency Economic Powers Act, as amended, the Trading With the Enemy Act, as
amended, the Arms Export Control Act, as amended, the International Traffic in
Arms Regulations, Executive Orders of the President regarding embargoes and
restrictions on transactions with designated entities, the embargoes and
restrictions administered by OFAC, the anti-boycott laws administered by the
U.S. Department of Commerce and the anti-boycott laws administered by the U.S.
Department of the Treasury.

Section 5.22 Anti-Corruption Laws. None of Parent, theany Borrower and their
Subsidiaries nor any director, officer, agent, employee or Affiliate of such
Loan Party or Subsidiary is

 

-118-



--------------------------------------------------------------------------------

aware of or has taken any action, directly or indirectly, that would result in a
violation by such persons of the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (the “FCPA”) or any other
applicable anti-corruption laws, including, without limitation, making use of
the mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization or approval of
the payment of any money, or other property, gift, promise to give or
authorization of the giving of anything of value, directly or indirectly, to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office in contravention of the FCPA or any other applicable anti-corruption
laws. Parent, theeach Borrower, and its Subsidiaries and their respective
Affiliates have conducted their businesses in compliance, in all material
respects, with applicable anti-corruption laws and the FCPA and will maintain
policies and procedures designed to promote and achieve compliance, in all
material respects, with such laws and with the representation and warranty
contained herein.

Section 5.23 No Default. Neither Parent nor any Subsidiary thereof is in default
under or with respect to any Material Indebtedness that, either individually or
in the aggregate, would reasonably be expected to have a Material Adverse
Effect.

Section 5.24 Labor Relations. There are no grievances, disputes or controversies
with any union or other organization of Parent’s or any Subsidiary’s employees,
or, to Parent’s knowledge, any threatened strikes, work stoppages or demands for
collective bargaining, except, in each case, as would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

ARTICLE VI.

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired, terminated or been Cash
Collateralized and all LC Disbursements shall have been reimbursed, each of
Parent and theeach Borrower covenant and agree with the Lenders that:

Section 6.01 Financial Statements and Other Information. Parent will furnish to
the Administrative Agent, on behalf of each Lender:

(a) within ninety (90) days after the end of each fiscal year of Parent, an
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows for Parent and its Consolidated Subsidiaries
as of the end of and for such year, setting forth in each case in comparative
form the figures for the previous fiscal year, with such audited balance sheet
and related consolidated financial statements reported on by KPMG or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of Parent and its Consolidated Subsidiaries
on a consolidated basis in accordance with GAAP consistently applied;

(b) within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of Parent, commencing with the quarter ending
June 30, 2012, a condensed consolidated balance sheet and related statements of
income or operations and cash flows for Parent and its Consolidated Subsidiaries
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for

 

-119-



--------------------------------------------------------------------------------

the corresponding period or periods of (or, in the case of the balance sheet, as
of the end of) the previous fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year,
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of Parent and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a Compliance Certificate of a Financial Officer of Parent
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) solely with respect to the Compliance
Certificate delivered with the financial statements delivered under clause
(a) above, setting forth reasonably detailed calculations of the Available
Amount and (iii) demonstrating compliance with Section 7.10;

(d) concurrently with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements;

(e) concurrently with the delivery of the certificate of a Financial Officer of
Parent under clause (c) above, supplements to the exhibits to the Perfection
Certificate specifying any changes to such exhibits since the previous updating
required hereby (provided that if there have been no changes to any such
exhibits since the previous updating required thereby, Parent shall indicate
that there has been “no change” to the applicable exhibits);

(f) as soon as available, but in any event not more than sixty (60) days after
the end of each fiscal year of Parent, a copy of the plan and forecast
(including a projected consolidated balance sheet, income statement (or
statement of operations) and cash flow statement) of Parent for each quarter of
the fiscal year then in progress as customarily prepared by management of the
BorrowerParent for its internal use;

(g) within 120 days after the end of each fiscal year of Parent, hold a meeting
by conference call with all Lenders who choose to attend such meeting, at which
meeting shall be reviewed the financial results of the previous fiscal year and
the financial condition of Parent, the U.S. Borrower and the Restricted
Subsidiaries and the budgets presented for the current fiscal year of Parent,
the U.S. Borrower and the Restricted Subsidiaries;

(h) promptly after any request therefor, such other information regarding the
operations, business affairs and financial condition of Parent or any Restricted
Subsidiary, or compliance with the terms of any Loan Document, as may be
reasonably requested by the Administrative Agent or by any Lender through the
Administrative Agent; and

(i) promptly upon an ERISA Event or upon request by the Administrative Agent,
the most recently prepared actuarial reports in relation to the Employee Benefit
Arrangements for the time being operated by the U.S. Borrower or any of its
Restricted Subsidiaries which are prepared in order to comply with the then
current statutory or auditing requirements within the relevant jurisdiction.
Promptly upon request by the Administrative Agent, the U.S. Borrower shall also
furnish the Administrative Agent and the Lenders with such additional
information concerning any Plan, Foreign Pension Plan or Employee Benefit
Arrangement as may be reasonably

 

-120-



--------------------------------------------------------------------------------

requested, including, but not limited to, with respect to any Plans, copies of
each annual report/return (Form 5500 series), as well as all schedules and
attachments thereto required to be filed with the Department of Labor and/or the
Internal Revenue Service pursuant to ERISA and the Code, respectively, for each
“plan year” (within the meaning of Section 3(39) of ERISA).

Section 6.02 Notices of Material Events. Parent will, upon knowledge thereof by
a Responsible Officer, furnish to the Administrative Agent prompt written notice
of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting Parent or any
Affiliate thereof that would reasonably be expected to result in a Material
Adverse Effect;

(c) the occurrence of any ERISA Event or similar event with respect to a Foreign
Pension Plan that, alone or together with any other ERISA Events or similar
events with respect to Foreign Pension Plans that have occurred, could
reasonably be expected to result in a Material Adverse Effect; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Section 6.03 Existence; Conduct of Business. Parent will, and will cause each of
its Restricted Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, qualifications, licenses, permits, privileges, franchises, governmental
authorizations and intellectual property rights material to the conduct of its
business, and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted; except in each case to the
extent (other than with respect to the preservation of the existence of Parent
and theeach Borrower) that failure to do so would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect or pursuant to
any merger, consolidation, liquidation, dissolution or Disposition permitted by
Article VII.

Section 6.04 Payment of Obligations. Parent will, and will cause each of its
Restricted Subsidiaries to, pay its obligations, including Tax liabilities,
that, if not paid, could reasonably be expected to result in a Material Adverse
Effect before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) Parent or such Restricted Subsidiary has set aside
on its books adequate reserves with respect thereto in accordance with GAAP and
(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.

Section 6.05 Maintenance of Properties; Insurance. Parent will, and will cause
each of its Restricted Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business, including the Mortgaged Property, in
good working order and condition, ordinary wear and tear excepted, except if the
failure to so keep and maintain would not reasonably be expected to have a
Material Adverse Effect and (b) maintain with carriers that Parent believes are
financially sound and reputable (i) insurance in such amounts (after giving
effect to any self-insurance compatible with the following standards), with such
deductibles and covering such risks as are prudent in the reasonable business
judgment of Parent’s officers and (ii) all insurance required pursuant to the
Mortgages, provided that, notwithstanding the foregoing, in no event shall the
Parent or any Restricted Subsidiary be required to obtain or maintain insurance
that is more restrictive than its normal course of practice (it being understood
that if any Mortgaged Property is in a flood hazard area, such evidence of flood
insurance shall be in such amounts

 

-121-



--------------------------------------------------------------------------------

and in such form as reasonably acceptable to the Administrative Agent). Each
such policy of insurance shall as appropriate, (i) name the Collateral Agent as
an additional insured thereunder as its interests may appear and/or (ii) in the
case of each casualty insurance policy, contain a mortgagee/loss payable clause
or endorsement that names the Collateral Agent as the mortgagee/loss payee
thereunder.

Section 6.06 Books and Records; Inspection Rights. Parent will, and will cause
each of its Restricted Subsidiaries to, keep proper books of record and account
in which full, true and correct entries in conformity with GAAP and applicable
law are made of all material financial dealings and transactions in relation to
its business and activities. Parent will, and will cause each of its Restricted
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender (pursuant to a request made through the Administrative
Agent), at reasonable times upon reasonable prior notice (but not more than once
annually if no Event of Default shall exist), to visit and inspect its
properties, to examine and make extracts from its books and records, including
examination of its environmental assessment reports and Phase I or Phase II
studies, and to discuss its affairs, finances and condition with its officers
and to consent to such discussions with its independent accountants, all at such
reasonable times and as often as reasonably requested. Parent acknowledges that
the Administrative Agent, after exercising its rights of inspection, may prepare
and distribute to the Lenders certain reports pertaining to Parent and its
Restricted Subsidiaries’ assets for internal use by the Administrative Agent and
the Lenders.

Section 6.07 Compliance with Laws. Parent will, and will cause each of its
Subsidiaries to comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, in each case except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

Section 6.08 Use of Proceeds. The Borrower will use the proceeds of the Loans
and will use the Letters of Credit solely for the purposes set forth in
Section 5.17. No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board of Governors of the Federal Reserve System, including
Regulations T, U and X.

Section 6.09 Subsidiary Guarantors; Pledges; Additional Collateral; Further
Assurances.

(a) Within the time periods specified in the last paragraph of this
Section 6.09, after (i) any Person becomes a Restricted Subsidiary that is not
an Excluded Subsidiary or (ii) any Excluded Subsidiary that is not an
Unrestricted Subsidiary ceases to be an Excluded Subsidiary (each, a “New Loan
Party”) (including, in each case, for the avoidance of doubt, a Restricted
Subsidiary that is no longer an Excluded Subsidiary, including as a result of
any Permitted Reorganization), in each case, Parent shall provide the
Administrative Agent with written notice thereof setting forth information in
reasonable detail describing the material assets of such New Loan Party and
shall cause each such New Loan Party to deliver to the Administrative Agent
(x) a guaranty or a joinder to the Guaranty Agreement in form and substance
satisfactory to the Administrative Agent, guaranteeing the Finance Parties’
obligations under the Finance Documents and (y) a joinder to all applicable
Collateral Documents then in existence or, in the case of a Foreign Subsidiary
organized in a jurisdiction with respect to which no Collateral Documents have
been delivered prior to such time, new Collateral Documents substantially
comparable to the Collateral Documents for other Foreign Subsidiaries (and
consistent with customary collateral documents in such jurisdiction but, for the
avoidance of doubt, with terms no more restrictive, when taken as a whole, than
the other Collateral Documents applicable to Guarantors and without additional
commercial obligations, representations, undertakings or indemnities materially
broader than those contained in the Loan Documents entered into on the Closing
Date unless required for the creation,

 

-122-



--------------------------------------------------------------------------------

perfection or effective enforcement of security), in each case as specified by,
and in form and substance reasonably satisfactory to, the Administrative Agent,
securing payment of all the Finance Obligations of such Subsidiary under the
Finance Documents to be accompanied by appropriate corporate resolutions, other
corporate documentation and customary legal opinions as may be reasonably
requested by, and in form and substance reasonably satisfactory to, the
Administrative Agent and its counsel; provided, however, that any such foreign
guarantees and foreign security will be limited or not required if (or to the
extent) (A) it is limited by applicable corporate benefit, maintenance of
capital, “thin capitalization” rules and financial assistance restrictions or
(B) if the same would violate the fiduciary duties of their directors or
contravene any legal prohibition or regulatory condition or it is generally
accepted (taking into account market practice in respect of the giving of
guarantees and security for financial obligations in the relevant jurisdiction)
that it would result in a material risk of personal or criminal liability on the
part of any officer or director of a Loan Party, provided that the relevant Loan
Party shall use commercially reasonable efforts to overcome any such obstacle.

(b) Parent will cause, and will cause each other Loan Party to cause, all of its
owned property (whether real, personal, tangible, intangible, or mixed but
excluding Excluded Assets) to be subject at all times to perfected Liens in
favor of the Collateral Agent for the benefit of the Finance Parties to secure
the Finance Obligations in accordance with the terms and conditions of the
Collateral Documents on a first priority basis, subject to no other Liens other
than Permitted Liens. Without limiting the generality of the foregoing, Parent
(i) will cause 100% of the issued and outstanding Equity Interests of each
Subsidiary directly owned by Parent or any other Loan Party (other than Excluded
Assets) to be subject at all times to a perfected Lien on a first priority
basis, subject to Permitted Liens, in favor of the Administrative Agent to
secure the Finance Obligations in accordance with the terms and conditions of
the Collateral Documents or such other pledge and security documents as the
Administrative Agent shall reasonably request and (ii) will, and will cause each
other Loan Party to, deliver Mortgages with respect to each Mortgaged Property,
together with Mortgage Instruments; provided that with respect to jurisdictions
that impose mortgage recording taxes, the applicable Mortgage and Mortgage
Instruments and any other Collateral Documents shall not secure indebtedness in
an amount exceeding 105% of the fair market value of the applicable Mortgaged
Property, as reasonably determined in good faith by the Loan Parties and
reasonably acceptable to the Administrative Agent.

(c) Without limiting the foregoing, Parent will, and will cause each other Loan
Party to, execute and deliver, or cause to be executed and delivered, to the
Administrative Agent such documents, agreements and instruments, and will take
or cause to be taken such further actions (including the filing and recording of
financing statements, fixture filings, Mortgages, and other documents and such
other actions or deliveries of the type required by Section 4.01, as
applicable), which may be required by law or which the Administrative Agent may,
from time to time, reasonably request to carry out the terms and conditions of
this Agreement and the other Loan Documents and to ensure perfection and
priority of the Liens created or intended to be created by the Collateral
Documents, all at the expense of Parent.

(d) If any assets (including any real property or improvements thereto or any
interest therein) are acquired by a Loan Party after the Closing Date (other
than Excluded Assets and assets constituting Collateral under the Collateral
Documents that become subject to the Lien in favor of the Collateral Agent upon
acquisition thereof), Parent will notify the Administrative Agent thereof, and,
if requested by the Administrative Agent, Parent will cause such assets to be
subjected to a Lien securing the Finance Obligations and will take, and cause
the other Loan Parties to take, such actions as shall be necessary or reasonably
requested by the Administrative Agent to grant and perfect such Liens, including
actions described in paragraph (c) of this Section, all at the expense of
Parent; provided that, with respect to real property and Equity Interests, such
actions will be limited to those specified in paragraph (b) of this Section.

 

-123-



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary set forth herein, (i) no action
shall be required to perfect a security interest in letter of credit rights,
other than the filing of a UCC financing statement, (ii) control agreements and
perfection by “control” (other than in respect of certificated Collateral) shall
not be required with respect to any Collateral, (iii) there shall be no
requirement to obtain any landlord waivers, estoppels or collateral access
letters, (iv) no actions inoutside any jurisdiction outside the United Statesof
any Borrower or any jurisdiction of any Guarantor that is a Material Restricted
Subsidiary (the “Covered Jurisdictions”) shall be required in order to create
any security interests in assets located or titled outside of the Covered
Jurisdictions or to perfect any security interests in such assets, including any
intellectual property registered in any jurisdiction (other than the Covered
Jurisdictions) (it being understood that there shall be no security agreements
or pledge agreements governed under the laws of any jurisdiction other than a
Covered Jurisdiction, except for stock pledge agreements with respect to
Material Restricted Subsidiaries) and; provided, however, that no actions in any
jurisdiction outside a Loan Party’s jurisdiction of organization shall be
required in order to create or perfect any security interests in (x) the Equity
Interests held by such Loan Party of any Person that is not a Material
Restricted Subsidiary or (y) immaterial assets of such Loan Party located
outside such Person’s jurisdiction of organization; (v) except as specified in
paragraph (b) above, no filings in respect of any Lien shall be required in any
jurisdiction that impose recording fees based on the aggregate principal amount
of indebtedness secured and (vi) no actions in any jurisdiction outside the
United States shall be required where the cost of obtaining or perfecting a
security interest in such assets exceeds the practical benefit to the Lenders
afforded thereby (taking into account any documentation in any Covered
Jurisdiction related thereto) as reasonably determined by the Administrative
Agent in writing (in consultation with the U.S. Borrower).

Notwithstanding the foregoing, (i) any deliverables delivered pursuant to this
Section 6.09 as of the Closing Date shall be subject to the last paragraph of
Section 4.01, (ii) with respect to any real property acquired after the Closing
Date, the Loan Parties shall have ninety (90) days after the acquisition of the
applicable real property (or such later date as may be agreed upon by the
Administrative Agent in the exercise of its reasonable discretion with respect
thereto) to take the actions required by this Section, and (iii) with respect to
any other property or assets acquired after the Closing Date or with respect to
any New Loan Party, the Loan Parties shall have forty-five (45) days, or
seventy-fiveninety (7590) days in the case of the Equity Interests, property or
assets of, or actions required to be taken by, any Foreign Subsidiary, after the
acquisition thereof or such Person becomes a New Loan Party (or such later date
as may be agreed upon by the Administrative Agent in the exercise of its
reasonable discretion with respect thereto) to take the actions required by this
Section; provided that, in the case of any Equity Interests, property or assets
of any Foreign Subsidiary acquired or any Foreign Subsidiary becoming a New Loan
Party within ninety (90) days after the Closing Date, the Loan Parties shall
have the longer of (A) ninety (90) days after the Closing Date and
(B) seventy-five (75ninety (90) days after such acquisition or such Person
becoming a New Loan Party to take any such actions (or, in each case such later
date as may be agreed upon by the Administrative Agent in the exercise of its
reasonable discretion with respect thereto).

Section 6.10 Designation of Subsidiaries. Parent may, at any time from and after
the Closing Date, designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Default or Event of
Default shall have occurred and be continuing, (ii) immediately after giving
effect to such designation, Parent shall be in compliance with the covenant set
forth in Section 7.10 on a pro forma basis in accordance with Section 1.03(c)
(and as a condition precedent to the effectiveness of any such designation,
Parent shall deliver to the Administrative Agent a certificate setting forth in
reasonable detail the calculations demonstrating such compliance) and (iii) if a
Restricted Subsidiary is being designated as an Unrestricted Subsidiary
hereunder, such Restricted Subsidiary, together with all other

 

-124-



--------------------------------------------------------------------------------

Unrestricted Subsidiaries as of such date of designation (the “Designation
Date”), must not have contributed greater than 10% of Parent’s Consolidated
EBITDA (calculated inclusive of all Unrestricted Subsidiaries), as of the most
recently ended fiscal quarter of Parent, for the period of four consecutive
fiscal quarters then ended, for which financial statements have been delivered
pursuant to Section 6.01. The designation of any Restricted Subsidiary as an
Unrestricted Subsidiary after the Closing Date shall constitute an Investment by
the applicable Loan Party therein at the date of designation in an amount equal
to the fair market value of the applicable Loan Party’s investment therein (as
determined in good faith by Parent). The designation of any Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute (i) the incurrence at the
time of designation of any Investment, Indebtedness or Liens of such Subsidiary
existing at such time and (ii) a return on any Investment by the applicable Loan
Party in Unrestricted Subsidiaries pursuant to the preceding sentence in an
amount equal to the fair market value at the date of such designation of such
Loan Party’s Investment in such Subsidiary. Notwithstanding the foregoing,
neither theno Borrower nor any direct or indirect parent company of theany
Borrower shall be permitted to be an Unrestricted Subsidiary.

Section 6.11 Ratings. Until the Term Loans are paid in full and terminated in
accordance with this Agreement, Parent and the U.S. Borrower shall use
commercially reasonable efforts to cause (x) S&P and Moody’s to continue to
issue ratings for the Term Loans, (y) Moody’s to continue to issue a corporate
family rating (or the equivalent thereof) of Parent and/or the U.S. Borrower and
(z) S&P to continue to issue a corporate credit rating (or the equivalent
thereof) of Parent and/or the U.S. Borrower (it being understood, in each case,
that such obligation shall not require Parent or theany Borrower to maintain a
specific rating).

Section 6.12 Compliance with Environmental Laws. Each of the Loan Parties and
Restricted Subsidiaries will comply, and use commercially reasonable efforts to
cause all lessees and other Persons occupying real property of any Loan Party to
comply, with all Environmental Laws and Environmental Permits applicable to its
operations, real property and facilities; obtain and renew all material
Environmental Permits applicable to its operations, real property and
facilities; and conduct all investigations, response and other corrective
actions to address the Release or threat of Release of Hazardous Materials to
the extent required by, and in accordance with, Environmental Laws, except in
each case for any such failure which would not be reasonably expected to have a
Material Adverse Effect; provided that no Loan Party or Restricted Subsidiary
shall be required to undertake any such action to the extent that its obligation
to do so is being contested in good faith and by proper proceedings and
appropriate reserves are being maintained with respect to such circumstances in
accordance with GAAP.

Section 6.13 Post-Closing Collateral Matters. The Loan Parties shall execute and
deliver the documents and complete the tasks set forth on Schedule 6.13, in each
case within the time limits specified on such schedule subject to the extension
by the Administrative Agent in its sole discretion.

ARTICLE VII.

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired, terminated or been Cash Collateralized and
all L/C Disbursements shall have been reimbursed, Parent and theeach Borrower
covenant and agree with the Lenders that:

Section 7.01 Indebtedness. Parent will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) the Finance Obligations;

 

-125-



--------------------------------------------------------------------------------

(b) Indebtedness existing on the date hereof and set forth in Schedule 7.01 and
any Permitted Refinancing Indebtedness in respect thereof;

(c) Indebtedness of Parent to any Subsidiary and of any Restricted Subsidiary to
Parent or any other Subsidiary; provided that Indebtedness of any Restricted
Subsidiary that is not a Loan Party to any Loan Party shall be subject to, and
shall comply with, clause (ii) of the proviso set forth in Section 7.04(d);

(d) (i) Guarantees by the U.S. Borrower of the USAO Settlement Obligations and
(ii) Guarantees by Parent or any Restricted Subsidiary of Indebtedness or other
obligations of Parent or any Subsidiary; provided that, in the case of clause
(ii), the aggregate amount of Indebtedness and other payment obligations (other
than in respect of any overdrafts and related liabilities arising in the
ordinary course of business from treasury, depository and cash management
services or in connection with any automated clearing-house transfer of funds)
of Subsidiaries that are not Loan Parties that is Guaranteed by any Loan Party
shall be permitted under Section 7.04(d) or (w);

(e) Indebtedness of Parent or any Restricted Subsidiary incurred to finance the
acquisition, construction, repair or improvement of any fixed or capital assets,
including Capital Lease Obligations, Synthetic Lease Obligations and any
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof, and any
Permitted Refinancing Indebtedness in respect thereof; provided that (i) such
Indebtedness (but not any Permitted Refinancing Indebtedness in respect thereof)
is incurred prior to or within 270 days after such acquisition or the completion
of such construction, repair or improvement and (ii) the aggregate principal
amount of Indebtedness permitted by this clause (e) shall not exceed, on a pro
forma basis determined in accordance with Section 1.03(c), immediately after
giving effect to the issuance or incurrence of such Indebtedness the greater of
(x) $25,000,000 and (y) 10% of Consolidated EBITDA for the most recently
completed Test Period, at any time outstanding;

(f) Indebtedness of Parent or any Restricted Subsidiary as an account party in
respect of trade letters of credit;

(g) Indebtedness owed in respect of any services covered by Secured Cash
Management Agreements and any other Indebtedness in respect of netting services,
business credit card programs, overdraft protection and other treasury,
depository and cash management services or incurred in connection with any
automated clearing-house transfers of funds;

(h) Indebtedness under bid bonds, performance bonds, surety bonds and similar
obligations, in each case, incurred by Parent or any of its Restricted
Subsidiaries in the ordinary course of business, including guarantees or
obligations with respect to letters of credit supporting such bid bonds,
performance bonds, surety bonds and similar obligations;

(i) Indebtedness of Parent or any Restricted Subsidiary in respect of Swap
Agreements entered into (i) to hedge or mitigate risks to which Parent or any
Restricted Subsidiary has actual exposure (other than those in respect of Equity
Interests of Parent or any of

 

-126-



--------------------------------------------------------------------------------

its Restricted Subsidiaries) or (ii) in order to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
liability or investment of Parent or any Restricted Subsidiary;

(j) Indebtedness of Foreign Subsidiaries, and guarantees thereof by Foreign
Subsidiaries, in respect of local lines of credit, letters of credit, bank
guarantees and similar extensions of credit, in an aggregate principal amount
not to exceed, on a pro forma basis in accordance with Section 1.03(c),
immediately after giving effect to the issuance or incurrence of such
Indebtedness the greater of (x) $25,000,000 and (y) 10% of Consolidated EBITDA
for the most recently completed Test Period, at any time outstanding;

(k) Guarantees of Indebtedness of directors, officers, employees, agents and
advisors of Parent or any of its Restricted Subsidiaries in respect of expenses
of such Persons in connection with relocations and other ordinary course of
business purposes, if the aggregate amount of Indebtedness so Guaranteed, when
added to the aggregate amount of unreimbursed payments theretofore made in
respect of such Guarantees and the amount of loans and advances then outstanding
under Section 7.04(t), shall not at any time exceed $10,000,000;

(l) Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price or similar obligations, or from guaranties, surety
bonds or performance bonds securing the performance of Parent or any of its
Restricted Subsidiaries pursuant to such agreements, in connection with
Permitted Acquisitions, the Acquisition or permitted Dispositions;

(m) Indebtedness representing installment insurance premiums owing in the
ordinary course of business;

(n) Indebtedness representing deferred compensation, severance, pension, and
health and welfare retirement benefits or the equivalent to current and former
employees of Parent and its Restricted Subsidiaries incurred in the ordinary
course of business or existing on the Closing Date;

(o) unsecured Indebtedness arising out of judgments not constituting an Event of
Default;

(p) Indebtedness of any Person that becomes a Restricted Subsidiary (or of any
Person not previously a Subsidiary that is merged or consolidated with or into a
Restricted Subsidiary in a transaction permitted hereunder) after the date
hereof, or Indebtedness of any Person that is assumed by any Restricted
Subsidiary in connection with an acquisition of assets by such Restricted
Subsidiary in a Permitted Acquisition, and any refinancing, renewal, extension
or replacement in respect thereof; provided that (A) such Indebtedness exists at
the time such Person becomes a Restricted Subsidiary (or is so merged or
consolidated) or such assets are acquired and is not created in contemplation of
or in connection with such Person becoming a Restricted Subsidiary (or such
merger or consolidation) or such assets being acquired and (B) neither Parent
nor any Restricted Subsidiary (other than such Person and its Subsidiaries or
the Restricted Subsidiary with which such Person is merged or consolidated or
that so assumes such Person’s Indebtedness and the Subsidiaries of such Person
thereby acquired) shall Guarantee or otherwise become liable for the payment of
such Indebtedness;

(q) Permitted Indebtedness;

 

-127-



--------------------------------------------------------------------------------

(r) other Indebtedness of Parent and its Restricted Subsidiaries in an aggregate
outstanding principal amount not in excess of $125,000,000;

(s) (i) Permitted External Credit Agreement Refinancing Indebtedness, and
(ii) any Permitted Refinancing Indebtedness in respect thereof; and

(t) Indebtedness in the form of an intercompany note issued in connection with a
Permitted Acquisition involving a tender offer followed by a short form merger
(i.e. a statutory short form merger that requires no further approvals to
consummate); provided that (i) such short form merger is consummated within five
Business Days of the incurrence of such Indebtedness and (ii) not later than
three Business Days after consummation of the related short form merger, such
Indebtedness (x) is extinguished or retired or (y) otherwise becomes a permitted
Investment.

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.01. The principal
amount of any non-interest bearing Indebtedness or other discount security
constituting Indebtedness at any date shall be the principal amount thereof that
would be shown on a balance sheet of Parent dated such date prepared in
accordance with GAAP.

Section 7.02 Liens. Parent will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, except the following
(collectively, “Permitted Liens”):

(a) Liens created pursuant to any Loan Document;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of Parent or any Restricted Subsidiary
existing on the date hereof and set forth in Schedule 7.02 and any
modifications, renewals and extensions thereof and any Lien granted as a
replacement or substitute therefor; provided that (i) such Lien shall not apply
to any other property or asset of Parent or any Restricted Subsidiary other than
improvements thereon or proceeds from the disposition of such property or asset
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof and any Permitted Refinancing Indebtedness thereof (other than as
permitted by Section 7.01);

(d) any Lien existing on any property or asset prior to the acquisition thereof
by Parent or any Restricted Subsidiary or existing on any property or asset of
any Person that becomes a Restricted Subsidiary (or of any Person not previously
a Subsidiary that is merged or consolidated with or into a Subsidiary in a
transaction permitted hereunder) after the date hereof prior to the time such
Person becomes a Restricted Subsidiary (or such merger or consolidation occurs)
and any modifications, replacements, renewals or extensions thereof; provided
that (i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Restricted Subsidiary (or such merger or
consolidation), as the case may be, (ii) such Lien shall not apply to any other
property or assets of theany Borrower or any Restricted Subsidiary (other than,
in the case of any such merger or consolidation, the assets of any Subsidiary
without significant assets that was formed solely for the purpose of effecting
such acquisition) and (iii) such Lien shall secure only those obligations which
it secures on the date of such acquisition or the date such Person becomes a
Restricted Subsidiary (or is so merged or consolidated), as the case may be, and
any refinancing, extensions, renewals or replacements thereof that do not
increase the outstanding principal amount thereof (other than as permitted by
Section 7.01);

 

-128-



--------------------------------------------------------------------------------

(e) Liens on fixed or capital assets acquired, constructed or improved by Parent
or any Restricted Subsidiary; provided that (i) such Liens secure Indebtedness
permitted by clause (e) of Section 7.01 and obligations relating thereto not
constituting Indebtedness in respect thereof and (ii) such Liens shall not apply
to any other property or assets of Parent or any Restricted Subsidiary other
than improvements thereon or proceeds from the disposition of such property or
assets; provided further that in the event Indebtedness under Section 7.01(e) is
owed to any Person with respect to financing under a single credit facility of
more than one purchase of any fixed or capital assets, such Liens may secure all
such purchase money obligations and may apply to all such fixed or capital
assets financed by such Person under such credit facility;

(f) (i) Dispositions of assets not prohibited by Section 7.03 and in connection
therewith, customary rights and restrictions contained in agreements relating to
such Dispositions pending the completion thereof, or in the case of a license,
during the term thereof and (ii) any option or other agreement to Dispose any
asset not prohibited by Section 7.03;

(g) in the case of (A) any Subsidiary that is not a wholly-owned Subsidiary or
(B) the Equity Interests in any Person that is not a Subsidiary, any encumbrance
or restriction, including any put and call arrangements, related to Equity
Interests in such Subsidiary or such other Person set forth in the
Organizational Documents of such Subsidiary or such other Person or any related
joint venture, shareholders’ or similar agreement;

(h) any interest or title of a lessor under any lease or sublease entered into
by Parent or any Restricted Subsidiary in the ordinary course of its business
and other statutory and common law landlords’ liens under leases;

(i) any interest or title of a licensor under any license or sublicense entered
into by Parent or any Restricted Subsidiary as a licensee or sublicensee
(A) existing on the date hereof or (B) in the ordinary course of its business;

(j) licenses, sublicenses, leases or subleases granted to other Persons
permitted under Section 7.03;

(k) Liens on earnest money deposits of cash or cash equivalents made, or escrow
or similar arrangements entered into, in connection with any Permitted
Acquisition or other Investment permitted pursuant to Section 7.04 or other
acquisitions not prohibited hereunder;

(l) Liens in the nature of the right of setoff in favor of counterparties to
contractual agreements with the Loan Parties in the ordinary course of business;

(m) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by Parent or any
Restricted Subsidiary in the ordinary course of business;

(n) Liens (i) in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business and (ii) on specific items of inventory
or other goods and proceeds thereof of any Person securing such Person’s
obligations in respect of bankers’ acceptances or letters of credit issued or
created for the account of such person to facilitate the purchase, shipment or
storage of such inventory or such other goods in the ordinary course of
business;

 

-129-



--------------------------------------------------------------------------------

(o) Liens on the assets and equity interests of non-Guarantor Foreign
Subsidiaries that secure only Indebtedness or other obligations of such
non-Guarantor Foreign Subsidiaries permitted hereunder;

(p) Liens on insurance policies and the proceeds thereof securing Indebtedness
permitted by Section 7.01(m);

(q) Liens (i) of a collection bank arising under Section 4-208 of the UCC (or
other applicable Law) on the items in the course of collection, and
(ii) attaching to commodity trading accounts or other commodities brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(r) Liens in favor of any Borrower or any Guarantor securing Indebtedness
permitted under Section 7.01(c);

(s) Liens on the Collateral securing Indebtedness permitted pursuant to
Section 7.01(s); provided that such Liens shall either be (i) pari passu with
the Liens on the Collateral securing the Senior Credit Obligations on the terms
set forth in a First Lien Intercreditor Agreement or (ii) junior to the Liens on
the Collateral securing the Finance Obligations on the terms set forth in a
Second Lien Intercreditor Agreement;

(t) Liens securing Indebtedness permitted by Section 7.01(t), solely to the
extent required by applicable Law; and

(u)(u) Liens on assets of Parent and its Restricted Subsidiaries not otherwise
permitted above so long as the aggregate amount of obligations subject to such
Liens does not immediately after giving effect to the incurrence of such
obligations exceed the greater of (x) $30,000,000 and (y) 10% of Consolidated
EBITDA for the most recently completed Test Period.

Section 7.03 Fundamental Changes and Asset Sales.

(a) Parent will not, and will not permit any Restricted Subsidiary to, merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or sell, transfer, lease, Exclusively License or
otherwise dispose of (in one transaction or in a series of transactions) any of
its assets (including pursuant to a Sale/Leaseback Transaction), or any of the
Equity Interests of any of its Subsidiaries (in each case, whether now owned or
hereafter acquired), or liquidate or dissolve, except that:

(i) any Person may merge into or consolidate with thea Borrower or Parent in a
transaction in which thesuch Borrower or Parent, as applicable, is the surviving
corporation;

(ii) any Person (other than Parent and theeach Borrower) may merge into or
consolidate with any Restricted Subsidiary in a transaction in which the
surviving entity is such Restricted Subsidiary (provided that any such merger,
consolidation or liquidation involving a Subsidiary Guarantor must result in the
surviving entity becoming a Subsidiary Guarantor);

(iii) any Restricted Subsidiary (other than thea Borrower) may merge into or
consolidate with any Person in a transaction permitted under clauses (xiv),
(xv) and (xvii) hereunder in which the surviving entity is not a Subsidiary;

 

-130-



--------------------------------------------------------------------------------

(iv) any Restricted Subsidiary (other than thea Borrower) may Dispose of any or
all of its assets (upon voluntary liquidation, dissolution or otherwise) to
Parent or any other Loan Party;

(v) any Restricted Subsidiary (other than thea Borrower) may liquidate or
dissolve if Parent determines in good faith that such liquidation or dissolution
is in the best interests of Parent and is not materially disadvantageous to the
Lenders;

(vi) sales, transfers and other Dispositions of inventory, used, worn out,
obsolete or surplus property, cash and Permitted Investments in the ordinary
course of business and the assignment, cancellation, abandonment or other
Disposition of intellectual property that is, in the reasonable judgment of
Parent, no longer economically practicable to maintain or useful in the conduct
of the business of Parent and the Restricted Subsidiaries, taken as a whole;

(vii) Dispositions to Parent or any Restricted Subsidiary; provided that (i) any
such Disposition made by a Loan Party to a Restricted Subsidiary that is not a
Loan Party shall be made in compliance with Section 7.04 and (ii) Equity
Interests of a Loan Party may not be transferred to a Subsidiary that is not a
Loan Party;

(viii) the discount or sale, in each case without recourse and in the ordinary
course of business, of past due receivables arising in the ordinary course of
business, but only in connection with the compromise or collection thereof
consistent with customary industry practice (and not as part of any bulk sale or
financing of receivables);

(ix) leases, subleases, non-Exclusive Licenses or sublicenses of property to
other Persons in the ordinary course of business not materially interfering with
the business of Parent and the Restricted Subsidiaries taken as a whole;

(x) Liens permitted by Section 7.02;

(xi) Investments permitted by Section 7.04;

(xii) subject to Section 2.09(c)(iii), dispositions of property as a result of a
Casualty Event involving such property or any disposition of real property to a
Governmental Authority as a result of a Condemnation of such real property;

(xiii) Permitted Exchanges;

(xiv) Dispositions of investments in joint ventures, to the extent required by,
or made pursuant to buy/sell arrangements between the joint venture parties set
forth in joint venture arrangements and similar binding arrangements;

(xv) sales or other Dispositions of non-core assets acquired in the Azur Merger,
the Acquisition, any Permitted Acquisition or other Investment; provided that
such sales shall be consummated within two years of such acquisition or
Investment; and provided, further, that (i) the consideration received for such
assets shall be in an amount at least equal to the fair market value thereof
(determined in good faith by the Board of Directors of Parent) and (ii) either
(A) no less than 75% thereof (excluding any consideration arising from the
assumption of liabilities other than Indebtedness) shall be paid in cash, or
(B) thea Borrower, substantially concurrently with the receipt of any non-cash
consideration (and in any event within one Business Day), prepays (or cause to
be prepaid) the Loans in an amount equal to the amount by which the fair market
value of the non-cash consideration exceeds 25% of such consideration, such
prepayment to be made in accordance with Section 2.09(c)(iii);

 

-131-



--------------------------------------------------------------------------------

(xvi) any Immaterial Asset Sale;

(xvii) Dispositions of assets that are not permitted by any other clause of this
Section 7.03; provided that the Disposition Consideration of all assets sold,
transferred, leased or otherwise disposed of, and of all assets Exclusively
Licensed in reliance on this clause (xvii) shall not at the time of and
immediately after giving effect to any such transaction exceed
$100,000,000200,000,000 in any fiscal year; and provided, further, that (i) the
consideration received for such assets shall be in an amount at least equal to
the fair market value thereof (determined in good faith by the Board of
Directors of Parent) and (ii) no less than 75% thereof (excluding any
consideration arising from the assumption of liabilities other than
Indebtedness) shall be paid in cash;

(xviii) the surrender, waiver or settlement of contractual rights or claims and
litigation claims in the ordinary course of business;

(xix) Dispositions of Equity Interests in any Subsidiary acquired in connection
with any a Permitted Acquisition prior to the time of such Subsidiary becoming a
Wholly Owned Subsidiary, in each case pursuant to any stock appreciation rights,
plans, equity incentive or achievement plans or any similar plans or the
exercise of warrants, options or other securities convertible into or
exchangeable for the Equity Interests of such Subsidiary, so long as such
rights, plans, warrants, options or other securities were not entered into or
issued in connection with or in contemplation of such person becoming a
Subsidiary;

(xx) any Permitted Reorganization; and

(xxi) Dispositions of assets that are not permitted by any other clause of this
Section 7.03; provided that the applicable Borrower shall substantially
concurrently (and in any event within one Business Day) apply 100% of the Net
Cash Proceeds thereof to prepay (or cause to be prepaid) the Loans in accordance
with Section 2.09(c)(iii) (it being understood that such Net Cash Proceeds shall
not constitute Reinvestment Funds); and provided, further, that (i) the
consideration received for such assets shall be in an amount at least equal to
the fair market value thereof (determined in good faith by the Board of
Directors of Parent) and (ii) no less than 75% thereof (excluding any
consideration arising from the assumption of liabilities other than
Indebtedness) shall be paid in cash.

(b) Parent will not, and will not permit any of its Restricted Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by Parent and its Restricted Subsidiaries (including the Acquired
Business and its Subsidiaries) on the date of execution of this Agreement and
businesses reasonably related or ancillary thereto or similar or complementary
thereto or reasonable extensions thereof.

(c) Parent will not, nor will it permit any of its Restricted Subsidiaries to,
change its fiscal year from the basis in effect on the Closing Date; provided,
however, that the Loan Parties may, upon written notice to the Administrative
Agent, change their respective fiscal years to any other fiscal year reasonably
acceptable to the Administrative Agent, in which case, the U.S. Borrower and the
Administrative Agent will, and are hereby authorized by the Lenders to, make any
adjustments to this Agreement that are necessary to reflect such change in
fiscal year.

 

-132-



--------------------------------------------------------------------------------

Section 7.04 Investments, Loans, Advances, Guarantees and Acquisitions. Parent
will not, and will not permit any of its Restricted Subsidiaries to,
(i) purchase, hold or acquire (including pursuant to any merger or consolidation
with any Person that was not a Wholly Owned Restricted Subsidiary prior to such
merger) any Equity Interest, evidences of Indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, (ii) purchase or otherwise acquire (in one transaction or a series
of transactions) substantially all the assets of any Person or any assets of any
other Person constituting a business unit, division, product line (including
rights in respect of any drug or other pharmaceutical product) or line of
business of such Person, or (iii) acquire an Exclusive License of rights to a
drug or other product line of any Person (each, an “Investment”) except:

(a) cash and Permitted Investments;

(b) Permitted Acquisitions and the Acquisition;

(c) Investments by Parent and its Restricted Subsidiaries existing on the date
hereof or made by Parent and its Restricted Subsidiaries pursuant to legally
binding written contracts in existence on the date hereof, in each case, set
forth on Schedule 7.04 and any modification, replacement, reinvestment, renewal
or extension thereof to the extent not involving any additional net Investment;

(d) Investments made by Parent in or to any Restricted Subsidiary and made by
any Restricted Subsidiary in or to Parent or any other Restricted Subsidiary and
Guarantees by Parent or any Restricted Subsidiary of obligations of any other
Restricted Subsidiary; provided that (i) the amount of any Investment under this
clause (d) by a Loan Party in a Restricted Subsidiary which is not a Loan Party
made after the Closing Date or constituting a Guarantee of obligations of any
Restricted Subsidiary that is not a Loan Party made after the Closing Date shall
not exceed, together with the aggregate amount of all other Investments made
pursuant to this proviso, $25,000,000100,000,000 at any time outstanding
(excluding any intercompany accounts payable and receivable, guarantee fees and
transfer pricing arrangements), and (ii) in the case of any intercompany
Indebtedness (other than Indebtedness among Subsidiaries that are not Loan
Parties and, for the avoidance of doubt, any intercompany accounts payable and
receivable, guarantee fees and transfer pricing arrangements), (A) each item of
intercompany Indebtedness shall be evidenced by a promissory note (which shall
be substantially in the form of Exhibit H hereto), (B) each promissory note
evidencing intercompany Indebtedness made by a Subsidiary that is not a Loan
Party to a Loan Party shall contain the subordination provisions set forth in
Exhibit I and (C) each promissory note evidencing intercompany Indebtedness held
by a Loan Party shall be pledged to the Collateral Agent pursuant to the
applicable Collateral Documents to the extent required thereby;

(e) Guarantees constituting Indebtedness permitted by Section 7.01;

(f) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(g) Investments made as a result of the receipt of non-cash consideration from a
Disposition, of any asset in compliance with Section 7.03;

 

-133-



--------------------------------------------------------------------------------

(h) Investments in the form of Swap Agreements entered into (i) to hedge or
mitigate risks to which Parent or any Restricted Subsidiary has actual exposure
(other than those in respect of Equity Interests of Parent or any of its
Restricted Subsidiaries) or (ii) in order to effectively cap, collar or exchange
interest rates (from fixed to floating rates, from one floating rate to another
floating rate or otherwise) with respect to any interest-bearing liability or
investment of Parent or any Restricted Subsidiary;

(i) payroll, travel and similar advances to directors, officers and employees of
theParent, any Borrower or any Restricted Subsidiary that are made in the
ordinary course of business;

(j) extensions of trade credit in the ordinary course of business;

(k) Investments to the extent the consideration paid therefor consists of Equity
Interests (other than Disqualified Capital Stock) of Parent;

(l) Investments of any Person in existence at the time such Person becomes a
Restricted Subsidiary; provided such Investment was not made in connection with
or anticipation of such Person becoming a Restricted Subsidiary and any
modification, replacement, renewal or extension thereof;

(m) the purchase by Parent or any Restricted Subsidiary of any call option (or
similar instrument) to purchase Equity Interests (other than Disqualified
Capital Stock) of Parent entered into contemporaneously and otherwise in
connection with the issuance of convertible notesor exchangeable debt securities
otherwise permitted to be issued under this Agreement; provided that (i) the
aggregate consideration for such call option or options shall not exceed
$75,000,000 million plus the amount of any Net Cash Proceeds received by Parent
from the sale of any warrants (or similar instruments) to sell Equity Interests
(other than Disqualified Capital Stock) of Parent entered into contemporaneously
and otherwise in connection with the purchase of such option or options and
issuance of such convertible notesor exchangeable debt securities and (ii) after
giving effect to any such issuance of convertible notesor exchangeable debt
securities (x) the Total Leverage Ratio shall be less than or equal to 3.0 to
1.0 and (y) the Secured Leverage Ratio shall be less than or equal to 2.25 to
1.0, in each case, as of the end of the most recently completed Test Period on a
pro forma basis in accordance with Section 1.03(c);

(n) any customary upfront milestone, marketing or other funding payment in the
ordinary course of business to another Person in connection with obtaining a
right to receive royalty or other payments in the future;

(o) transfers of intellectual property to Foreign Subsidiaries, the Equity
Interests of which are directly owned by or on behalf of any Loan Party and are
pledged to the Administrative Agent pursuant to the Collateral Documents
(including any local law governed pledge agreement requested by the
Administrative Agent);

(p) Exclusive Licenses from a Restricted Subsidiary that is not a Loan Party to
a Loan Party of rights to a drug or other pharmaceutical products, diagnostics,
delivery technologies, medical devices or biotechnology businesses; provided
that such drug or other pharmaceutical products, diagnostics, delivery
technologies, medical devices or biotechnology businesses was not acquired by
such Restricted Subsidiary in an acquisition prohibited by Section 7.03;

 

-134-



--------------------------------------------------------------------------------

(q) Investments in joint ventures (including JV Subsidiaries) and acquisitions
of Equity Interests that would constitute Permitted Acquisitions but for the
fact that Persons in which such Equity Interests are acquired do not become
Wholly Owned Subsidiaries of Parent; provided that the sum of the aggregate
amount of such Investments, plus the aggregate consideration paid in all such
acquisitions, made under this clause (q) after the Closing Date shall not exceed
$50,000,000 at any time outstanding;

(r) Permitted Foreign Loans;

(s) Investments consisting of Permitted Liens, Investments in the ordinary
course of business consisting of Uniform Commercial Code Article 3 endorsements
for collection or deposit and Article 4 customary trade arrangements with
customers consistent with past practices;

(t) loans or advances to directors and employees of Parent or any Restricted
Subsidiary made in the ordinary course of business; provided that the aggregate
amount of such loans and advances outstanding, when aggregated with the
Guarantees then outstanding under Section 7.01(k), at any time shall not exceed
$10,000,000;

(u) any other Investment so long as the aggregate amount of all such Investments
made after the Closing Date does not exceed $50,000,000 at any time outstanding;

(v) any Permitted Reorganization; and

(w) Parent and its Restricted Subsidiaries may make additional Investments using
the Available Amount so long as the Available Amount Conditions have been met.

For purposes of covenant compliance with this Section 7.04, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment or accrued and
unpaid interest or dividends thereon, less any amount paid, repaid, returned,
distributed or otherwise received in cash in respect of such Investment. For
purposes of clause (q), clause (u) and clause (w) of this Section 7.04, the
aggregate consideration payable for any Investment shall be the cash amount paid
on or prior to the consummation of such Investment and shall not include any
purchase price adjustment, Milestone Payment, royalty, earnout, contingent
payment or any other deferred payment of a similar nature that may be payable in
connection therewith.

Section 7.05 Transactions with Affiliates. Parent will not, and will not permit
any of its Restricted Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates (other than Parent or any Restricted Subsidiary), except
(a) transactions that are on terms and conditions not materially less favorable
to Parent or such Restricted Subsidiary than it would obtain on an arm’s-length
basis from a Person that is not an Affiliate, (b) any Restricted Payment
permitted by Section 7.06, (c) customary fees paid and indemnifications provided
to directors of Parent and its Restricted Subsidiaries, (d) any Permitted
Reorganization, (e) compensation and indemnification of, and other employment
agreements and arrangements, employee benefit plans, and stock incentive plans
with, directors, officers and employees of Parent or any Restricted Subsidiary
entered in the ordinary course of business, (f) Investments permitted by
Section 7.04, (g) leases or subleases of property in the ordinary course of
business not materially interfering with the business of Parent and the
Restricted Subsidiaries taken as a whole, (h) transactions between or among
Parent and/or any Restricted Subsidiary and any entity that becomes a Restricted
Subsidiary as a result of such transaction and; (i) transactions relating to
compliance with the USAO Settlement Obligations; (j) the payment of fees,
expenses and indemnities and other payments pursuant to, and the transactions
pursuant to, the agreements set forth on Schedule 7.05

 

-135-



--------------------------------------------------------------------------------

(as such agreements are in effect on the Closing Date), and (k) the granting of
registration and other customary rights in connection with the issuance of
Equity Interests by Parent not otherwise prohibited by the Loan Documents.

Section 7.06 Restricted Payments. Parent will not, and will not permit any of
its Restricted Subsidiaries to, declare or make, or agree to pay or make (unless
such agreement is contingent upon such Restricted Payment not being prohibited
by this Agreement), directly or indirectly, any Restricted Payment, except:

(a) Parent may declare and pay dividends or make other Restricted Payments with
respect to its Equity Interests payable solely in additional Equity Interests of
Parent (other than Disqualified Equity Interests);

(b) Parent and any Restricted Subsidiaries may repurchase (i) Equity Interests
upon the exercise of Equity Equivalents if such Equity Interests represent a
portion of the exercise price of such Equity Equivalents and (ii) Equity
Interests from any current or former officer, director, employee or consultant
to comply with Tax withholding obligations relating to Taxes payable by such
person upon the grant or award of such Equity Interests (or upon vesting
thereof);

(c) Parent and any Restricted Subsidiaries may make cash payments in lieu of the
issuance of fractional shares in connection with the exercise or conversion of
Equity Equivalents;

(d) Any Restricted SubsidiariesSubsidiary may declare and pay dividends or make
other distributions to any Loan Partythe holders of its Equity Interests;
provided that in the case of a dividend or other distribution by a non-Wholly
Owned Restricted Subsidiary, such dividends or distributions shall be made
ratably with respect to their Equity Interests;

(e) Parent and any Restricted Subsidiaries may make Restricted Payments pursuant
to and in accordance with stock incentive plans or other employee benefit plans
for directors, officers or employees of Parent and its Subsidiaries;

(f) so long as no Default or Event of Default has occurred and is continuing or
would arise after giving effect (including pro forma effect) thereto, Parent and
any Restricted Subsidiaries may purchase Equity Interests from present or former
officers, directors or employees of Parent or any Subsidiary upon the death,
disability, retirement or termination of employment or service of such officer,
director or employee, in an aggregate amount not exceeding $10,000,000 in any
fiscal year of Parent;

(g) Parent or any Restricted Subsidiary may purchase any call option (or similar
instrument) to purchase Equity Interests (other than Disqualified Capital Stock)
of Parent permitted under Section 7.04(m) and exercise any call or similar
rights thereunder; provided that after giving effect to the issuance of the
convertible notesor exchangeable debt securities referred to in Section 7.04(m),
(x) the Total Leverage Ratio shall be less than or equal to 3.0 to 1.0 and
(y) the Secured Leverage Ratio shall be less than or equal to 2.25 to 1.0, in
each case as of the end of the most recently completed Test Period and on a pro
forma basis in accordance with Section 1.03(c);

(h) the payment of any dividend or distribution, or the consummation of any
irrevocable redemption, within 60 days after the date of declaration of the
dividend or distribution or giving of the redemption notice, as the case may be,
if at such date of declaration or redemption notice such dividend, distribution
or redemption, as the case may be, would have complied with this Section 7.06;

 

-136-



--------------------------------------------------------------------------------

(i) so long as no Default or Event of Default has occurred and is continuing or
would arise after giving effect (including pro form effect) thereto, Parent and
its Restricted Subsidiaries may make additional Restricted Payments using the
Available Amount so long asRestricted Payments; provided however to the extent,
after giving effect (including pro forma effect) to any such Restricted
Payments, the Total Leverage Ratio is in excess of 2:00:1.00, the aggregate
amount of such Restricted Payments shall not exceed the sum of (i) $100,000,000
and (ii) if the Available Amount Conditions have been met, the Available Amount;

(j) other Restricted Payments of Parent and its Restricted Subsidiaries in an
aggregate principal amount not to exceed $30,000,000 during the term of this
Agreement; and

(k) Parent and its Restricted Subsidiaries may purchase the remaining
outstanding Equity Interests (and any Equity Equivalents) of any Subsidiary
acquired in an Investment made in compliance with Section 7.04 that is
structured as a tender offer followed by a back-end merger.

Section 7.07 Restrictive Agreements. Parent will not, and will not permit any of
its Restricted Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of Parent or any Restricted
Subsidiary to create, incur or permit to exist any Lien upon any of its property
or assets, or (b) the ability of any Restricted Subsidiary to pay dividends or
other distributions with respect to holders of its Equity Interests or to make
or repay loans or advances to Parent or any other Restricted Subsidiary or to
Guarantee Indebtedness of Parent or any other Restricted Subsidiary; provided
that (i) the foregoing shall not apply to:

(a) restrictions and conditions imposed by Law or by any Loan Document;

(b) restrictions and conditions existing on the date hereof identified on
Schedule 7.07 and any amendments or modifications thereof that do not materially
expand the scope of any such restriction or condition taken as a whole;

(c) restrictions and conditions imposed by agreements of any Restricted
Subsidiary in existence at the time such Restricted Subsidiary became a
Restricted Subsidiary and any amendments or modifications thereof that do not
materially expand the scope of any such restriction or condition taken as a
whole, provided that such restrictions and conditions apply only to such
Restricted Subsidiary;

(d) customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary (or the Equity Interests thereof) that
is to be sold and such sale is permitted hereunder;

(e) restrictions imposed by any amendment or refinancings that are otherwise
permitted by the Loan Documents or the contracts, instruments or obligations
referred to in clauses (A), (B) or (C) of this Section 7.07, provided that such
amendments or refinancings do not materially expand the scope of any such
restriction or condition;

 

-137-



--------------------------------------------------------------------------------

(f) any restriction arising under or in connection with any agreement or
instrument governing Equity Interests of any joint venture (including any JV
Subsidiary) that is formed or acquired after the Closing Date;

(g) customary restrictions and conditions contained in any agreement relating to
the Disposition of any property permitted by Section 7.03 pending the
consummation of such Disposition;

(h) customary provisions restricting the transfer or encumbrance of the specific
property subject to a Permitted Lien;

(i) restrictions or conditions set forth in any agreement governing Indebtedness
permitted by Section 7.01 (including any Permitted External Credit Agreement
Refinancing Indebtedness); provided that such restrictions and conditions are
customary for such Indebtedness and are no more restrictive, taken as a whole,
than the comparable restrictions and conditions set forth in this Agreement as
determined in the good faith judgment of the Board of Directors of Parent;

(j) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business; and

(k) restrictions on cash or other deposits (including escrowed funds) or net
worth imposed under contracts entered into in the ordinary course of business;

and (ii) clause (a) of the foregoing shall not apply to (1) restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement secured by specific assets if such restrictions or conditions
apply only to the specific assets securing such Indebtedness and (2) customary
provisions in leases, subleases, licenses, sublicenses and other agreements
entered into in the ordinary course of business.

Section 7.08 Amendments to Subordinated Indebtedness Documents or Organization
Documents; Prepayments of Indebtedness.

(a) Neither Parent nor any Restricted Subsidiary will (i) amend, modify or waive
any of its rights under any agreement or instrument governing or evidencing any
Subordinated Indebtedness to the extent such amendment, modification or waiver
would reasonably be expected to be adverse in any material respect to the
Lenders or (ii) amend or otherwise modify any of their Organization Documents to
the extent such amendment or modification would reasonably be expected to be
adverse in any material respect to the Lenders; provided that the re-domiciling
of any Restricted Subsidiary in connection with any Permitted Reorganization,
and amendments to the Organization Documents thereof in connection therewith,
shall not be deemed to be adverse to the Lenders.

(b) Neither Parent nor any of its Restricted Subsidiaries will (i) voluntarily
redeem, purchase, prepay, retire, defease or otherwise acquire for value prior
to scheduled maturity, scheduled repayment or scheduled sinking fund payment any
Subordinated Indebtedness or unsecured Indebtedness for borrowed money (other
than intercompany Indebtedness among Parent, any Borrower and the Restricted
Subsidiaries), or set aside any funds for such purpose, except any purchase,
prepayment, retirement, defeasance or acquisition of such Indebtedness in
connection with a refinancing of such Indebtedness with Permitted Refinancing
Indebtedness thereof or (ii) make any cash interest payment in respect of
Subordinated Indebtedness (other than regularly scheduled interest payments as
and when due in respect of Subordinated Indebtedness permitted under this
Agreement if such payments are not then

 

-138-



--------------------------------------------------------------------------------

prohibited by the subordination provisions thereof, which shall be permitted)
(all such payments set forth in clauses (i) and (ii), “Junior Debt Payments”),
except Parent and its Restricted Subsidiaries may make additional Junior Debt
Payments using the Available Amount so long as the Available Amount Conditions
have been met.

(c) Neither Parent nor any of its restricted Subsidiaries will release, cancel,
compromise or forgive in whole or in part any Indebtedness evidenced by any
Intercompany Note (unless either a Loan Party is the obligor with respect to
such Indebtedness or the release, cancellation, compromise or forgiveness
thereof is otherwise permitted pursuant to Section 7.04).

Section 7.09 Sale/Leaseback Transactions. None of Parent or any Restricted
Subsidiary will enter into any Sale/Leaseback Transaction unless (a) the sale or
transfer of the property thereunder is permitted by Section 7.03, (b) any
Capital Lease Obligations and Synthetic Lease Obligations arising in connection
therewith are permitted by Section 7.01 and (c) any Liens arising in connection
therewith (including Liens deemed to arise in connection with any such Capital
Lease Obligations and Synthetic Lease Obligations) are permitted by
Section 7.02.

Section 7.10 Maximum Secured Leverage Ratio. Parent will not permit the Secured
Leverage Ratio with respect to any Test Period specified below to be greater
than the applicable “Maximum Secured Leverage Ratio” set forth below:3.00:1.00.

 

Test Period Ended

   Maximum Secured
Leverage Ratio

September 30, 2012

   2.75: 1.0

December 31, 2012

   2.75: 1.0

March 31, 2013

   2.50: 1.0

June 30, 2013

   2.50: 1.0

September 30, 2013

   2.25: 1.0

December 31, 2013

   2.25: 1.0

March 31, 2014

   2.25: 1.0

June 30, 2014

   2.00: 1.0

September 30, 2014

   2.00: 1.0

December 31, 2014

   2.00: 1.0

March 31, 2015

   2.00: 1.0

June 30, 2015

   2.00: 1.0

September 30, 2015

   2.00: 1.0

December 31, 2015

   2.00: 1.0

March 31, 2016

   2.00: 1.0

June 30, 2016

   1.75: 1.0

September 30, 2016

   1.75: 1.0

 

-139-



--------------------------------------------------------------------------------

Test Period Ended

   Maximum Secured
Leverage Ratio

December 31, 2016 and the end of each fiscal quarter thereafter

   1.75: 1.0

ARTICLE VIII.

EVENTS OF DEFAULT

Section 8.01 Events of Default. An Event of Default shall exist upon the
occurrence of any of the following specified events or conditions (each, an
“Event of Default”):

(a) theany Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any L/C Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) theany Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this
Section 8.01) payable under this Agreement or any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of three (3) Business Days;

(c) any representation or warranty made or deemed made by or on behalf of theany
Borrower or any other Loan Party in or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any certificate, financial statement or other
instrument furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made;

(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 6.02(a), 6.03 (with respect to Parent’s or theany
Borrower’s existence), 6.08 or 6.09 or in Article VII;

(e) Parent, theany Borrower or any Subsidiary Guarantor, as applicable, shall
fail to observe or perform any covenant, condition or agreement contained in
this Agreement (other than those specified in clause (a), (b) or (d) of this
Article) or any other Loan Document, and such failure shall continue unremedied
for a period of thirty (30) days after notice thereof from the Administrative
Agent to the U.S. Borrower (which notice will be given at the request of the
Required Lender);

(f) Parent or any Restricted Subsidiary shall fail to make any payment (whether
of principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;

(g) any event or condition that results in any Material Indebtedness becoming
due prior to its scheduled maturity or that enables or permits, after the
expiration of any applicable grace period provided in the applicable agreement
or instrument under which such Indebtedness was created, the holder or holders
of such Material Indebtedness or any trustee or agent on its or

 

-140-



--------------------------------------------------------------------------------

their behalf to cause such Material Indebtedness to become due, or to require
the prepayment, repurchase, redemption or defeasance thereof, prior to its
scheduled maturity; provided that this clause (g) shall not apply to (i) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness or, with respect to any
Material Indebtedness consisting of Swap Agreements, termination events or
equivalent events pursuant to the terms of such Swap Agreements and not as a
result of any default thereunder by Parent or any of its Restricted Subsidiaries
and (ii) any conversion or exchange of any convertible or exchangeable debt
securities and any conversion or exchange trigger that results in such debt
securities becoming convertible or exchangeable, as applicable;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, examination, composition, assignment,
arrangement, moratorium of any indebtedness, reorganization, winding up,
dissolution or other relief in respect of Parent, theany Borrower or any
Material Restricted Subsidiary or its debts, or of a substantial part of its
assets, under any Bankruptcy Law now or hereafter in effect or (ii) the
appointment of a receiver, liquidator, examiner, trustee, custodian,
sequestrator, conservator or similar official for Parent, theany Borrower or any
Material Restricted Subsidiary or for a substantial part of its assets, and, in
any such case, such proceeding or petition shall continue undismissed for sixty
(60) days or an order or decree approving or ordering any of the foregoing shall
be entered;

(i) Parent, theany Borrower or any Material Restricted Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, examination, reorganization compromise, composition, assignment,
arrangement with any creditor or other relief under any Bankruptcy Law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(h) of this Section 8.01, (iii) apply for or consent to the appointment of a
receiver, examiner, liquidator, trustee, custodian, sequestrator, conservator or
similar official for Parent, theany Borrower or any Material Restricted
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

(j) Parent, theany Borrower or any Material Restricted Subsidiary shall become
unable, is deemed under any applicable law to be unable or is declared to be
unable, admit in writing its inability or fail generally to pay its debts as
they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $20,000,000 shall be rendered against Parent, any Restricted
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of sixty (60) consecutive days during which execution shall not be
effectively stayed; provided that any such amount shall be calculated after
deducting from the sum so payable any amount of such judgment or order that is
covered by a valid and binding policy of insurance in favor of Parent or such
Restricted Subsidiary (but only if the applicable insurer shall have been
advised of such judgment and of the intent of Parent or such Restricted
Subsidiary to make a claim in respect of any amount payable by it in connection
therewith and such insurer shall not have disputed coverage);

(l) an ERISA Event or similar event with respect to a Foreign Pension Plan shall
have occurred that, in the reasonable opinion of the Required Lenders, when
taken together with all other ERISA Events or similar events with respect to
Foreign Pension Plans that have occurred, could reasonably be expected to result
in a Material Adverse Effect;

 

-141-



--------------------------------------------------------------------------------

(m) a Change of Control shall occur;

(n) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (except pursuant to
the terms hereof or thereof, including as a result of a transaction permitted
under Section 7.03) or Parent or any Restricted Subsidiary shall contest in
writing the enforceability of any material provision of any Loan Document
(except as result of the Discharge of Senior Credit Obligations and exclusive of
questions of interpretation of any provision thereof) or shall deny in writing
it has any or further liability or obligation under any Loan Document (except as
a result of the Discharge of the Senior Credit Obligations); or

(o) any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any material portion of the
Collateral purported to be covered thereby (and to the extent required thereby),
except (i) as permitted by the terms of any Loan Document, including as a result
of a transaction permitted by Section 7.03, (ii) and the extent that any such
loss of perfection or priority results solely from the failure of the
Administrative Agent to maintain possession of certificates actually delivered
to it representing securities pledged under the Collateral Documents.

Section 8.02 Acceleration; Remedies. Upon the occurrence of and during the
continuation of an Event of Default, the Administrative Agent (or the Collateral
Agent, as applicable) shall, at the request of, or may, with the consent of, the
Required Lenders, take any or all of the following actions:

(a) Termination of Commitments. Declare the Commitments terminated whereupon the
Commitments shall be immediately terminated.

(b) Acceleration of Loans. Declare the unpaid principal of and any accrued
interest in respect of all Loans, any Reimbursement Obligations arising from
drawings under Letters of Credit and any and all other indebtedness or
obligations of any and every kind (other than contingent indemnification
obligations) owing by a Loan Party to any of the Lenders hereunder to be due
whereupon the same shall be immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Loan Parties.

(c) Cash Collateral. Direct the applicable Borrower to pay (and thesuch Borrower
agrees that upon receipt of such notice, or upon the occurrence of an Event of
Default under Section 8.01(h), (i)(i) or (j), it will immediately pay) to the
Collateral Agent additional cash, to be held by the Collateral Agent, for the
benefit of the Lenders, in a cash collateral account as additional security for
the L/C Obligations in respect of subsequent drawings under all then outstanding
Letters of Credit in an amount equal to the maximum aggregate amount which may
be drawn under all Letters of Credit then outstanding plus all accrued interest
and fees thereon.

(d) Enforcement of Rights. Enforce any and all rights and interests created and
existing under the Loan Documents, including, without limitation, all rights and
remedies existing under the Loan Documents, all rights and remedies against a
Guarantor and all rights of setoff.

(e) Enforcement Rights Vested Solely in Administrative Agent and Collateral
Agent. The Lenders agree that this Agreement may be enforced only by the action
of the Administrative Agent, acting upon the instructions of the Required
Lenders, and, with respect to the Collateral, the Collateral Agent, and that no
other Finance Party shall have any right individually to seek to enforce any
Loan Document or to realize upon the security to be granted hereby.

 

-142-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if an Event of Default specified in
Section 8.01(h), (i) or (j) shall occur, then the Commitments shall
automatically terminate, all Loans, all Reimbursement Obligations under Letters
of Credit, all accrued interest in respect thereof and all accrued and unpaid
fees and other indebtedness or obligations owing to the Lenders hereunder and
under the other Loan Documents shall immediately become due and payable and the
obligation of theany Borrower to Cash Collateralize the L/C Obligations, as
aforesaid shall automatically become effective, in each case without the giving
of any notice or other action by the Administrative Agent or the Lenders, which
notice or other action is expressly waived by the Loan Parties.

Section 8.03 Allocation of Payments After Event of Default.

(a) Priority of Distributions. Parent and theeach Borrower hereby irrevocably
waive the right to direct the application of any and all payments in respect of
their Finance Obligations and any proceeds of Collateral after the occurrence
and during the continuance of an Event of Default and agree that,
notwithstanding the provisions of Sections 2.09(c) and 2.14, after the exercise
of remedies provided for in Section 8.02 (or after the Loans have automatically
become immediately due and payable and the L/C Obligations have been required to
be Cash Collateralized), all amounts collected or received on account of any
Finance Obligation shall, subject to the provisions of Section 2.16 and
Section 2.17, be applied by the Administrative Agent in the following order:

FIRST, to pay interest on and then principal of any portion of the Loans that
the Administrative Agent may have advanced on behalf of any Lender for which the
Administrative Agent has not then been reimbursed by such Lender or thea
Borrower;

SECOND, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of the Administrative Agent or the
Collateral Agent in connection with enforcing the rights of the Finance Parties
under the Finance Documents, including all expenses of sale or other realization
of or in respect of the Collateral, including reasonable compensation to the
agents and counsel for the Collateral Agent, and all expenses, liabilities and
advances incurred or made by the Collateral Agent in connection therewith, and
any other obligations owing to the Collateral Agent in respect of sums advanced
by the Collateral Agent to preserve the Collateral or to preserve its security
interest in the Collateral;

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of (i) each of the Lenders (including any
L/C Issuer in their capacities as such) in connection with enforcing its rights
under the Loan Documents or otherwise with respect to the Senior Credit
Obligations owing to such Lender, (ii) each Swap Creditor in connection with
enforcing any of its rights under the Swap Agreements or otherwise with respect
to the Swap Obligations owing to such Swap Creditor and (iii) each Cash
Management Bank in connection with enforcing any of its rights under any Secured
Cash Management Agreement;

FOURTH, to the payment of all of the Senior Credit Obligations consisting of
accrued fees and interest;

FIFTH, except as set forth in clauses FIRST through FOURTH above, to the payment
of the outstanding Finance Obligations owing to any Finance Party, pro rata, as
set forth below, with (i) an amount equal to the Senior Credit Obligations being
paid to the Collateral Agent (in the case of Senior Credit Obligations owing to
the Collateral Agent) or to the Administrative Agent (in the case of all other
Senior Credit Obligations) for the account of the Lenders or any Agent, with the
Collateral Agent, each Lender and the Agents receiving an amount equal to its
outstanding Senior Credit Obligations, or, if the proceeds are insufficient to
pay in full all Senior

 

-143-



--------------------------------------------------------------------------------

Credit Obligations, its Pro rata Share of the amount remaining to be
distributed, (ii) an amount equal to the Swap Obligations being paid to the
trustee, paying agent or other similar representative (each, a “Representative”)
for the Swap Creditors, with each Swap Creditor receiving an amount equal to the
outstanding Swap Obligations owed to it by the Loan Parties or, if the proceeds
are insufficient to pay in full all such Swap Obligations, its Pro rata Share of
the amount remaining to be distributed (iii) an amount equal to the Cash
Management Obligations being paid to Cash Management Banks, with each Cash
Management Bank receiving an amount equal to the outstanding Cash Management
Obligations it entered into with a Loan Party or, if the proceeds are
insufficient to pay in full all such obligations, its Pro rata Share of the
amount remaining to be distributed; and

SIXTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Finance Parties shall receive an amount
equal to its Pro rata Share of amounts available to be applied pursuant to
clauses THIRD, FOURTH and FIFTH above; and (iii) to the extent that any amounts
available for distribution pursuant to clause FIFTH above are attributable to
the issued but undrawn amount of outstanding Letters of Credit to the extent not
otherwise Cash Collateralized by thea Borrower pursuant to Sections 2.05 and
2.16, such amounts shall be held by the Collateral Agent in a cash collateral
account and applied (x) first, to reimburse the L/C Issuer from time to time for
any drawings under such Letters of Credit and (y) then, following the expiration
of all Letters of Credit, to all other obligations of the types described in
clause FIFTH above in the manner provided in this Section 8.03. Notwithstanding
the foregoing, Swap Creditors shall not be entitled to receive any such payments
from, or any proceeds of Collateral of, a Guarantor that is not an “eligible
contract participant” (as defined in the definition of “Excluded Swap
Obligation”) to the extent it would be considered a payment on account of
Excluded Swap Obligations.

(b) Pro rata Treatment. For purposes of this Section 8.03, “Pro rata Share”
means, when calculating a Finance Party’s portion of any distribution or amount,
that amount (expressed as a percentage) equal to a fraction the numerator of
which is the then unpaid amount of such Finance Party’s Senior Credit
Obligations, Swap Obligations or Cash Management Obligations, as the case may
be, and the denominator of which is the then outstanding amount of all Senior
Credit Obligations, Swap Obligations or Cash Management Obligations, as the case
may be. If any payment to any Finance Party of its Pro rata Share of any
distribution would result in overpayment to such Finance Party, such excess
amount shall instead be distributed in respect of the unpaid Senior Credit
Obligations, Swap Obligations or Cash Management Obligations, as the case may
be, of the other Finance Parties, with each Finance Party whose Senior Credit
Obligations, Swap Obligations or Cash Management Obligations, as the case may
be, have not been paid in full to receive an amount equal to such excess amount
multiplied by a fraction the numerator of which is the unpaid Senior Credit
Obligations, Swap Obligations or Cash Management Obligations, as the case may
be, of such Finance Party and the denominator of which is the unpaid Senior
Credit Obligations, Swap Obligations or Cash Management Obligations, as the case
may be, of all Finance Parties entitled to such distribution.

(c) Distributions with Respect to Letters of Credit. Each of the Finance Parties
agrees and acknowledges that if (after all outstanding Loans and Reimbursement
Obligations with respect to Letters of Credit have been paid in full) the
Lenders are to receive a distribution on account of undrawn amounts with respect
to Letters of Credit issued (or deemed issued) under this Agreement, such
amounts shall be deposited in a cash collateral account to be controlled by the
Collateral Agent as cash security for the repayment of Finance Obligations owing
to the Lenders as such. Upon termination of all outstanding

 

-144-



--------------------------------------------------------------------------------

Letters of Credit, all of such cash security shall be applied to the remaining
Finance Obligations of the Lenders. If there remains any excess cash security,
such excess cash shall be withdrawn by the Collateral Agent from such cash
collateral account and distributed in accordance with Section 8.03(a) hereof.

(d) Reliance by Collateral Agent. For purposes of applying payments received in
accordance with this Section 8.03, the Collateral Agent shall be entitled to
rely upon (i) the Administrative Agent under this Agreement and (ii) the
Representative, if any, for the Swap Creditors for a determination (which the
Administrative Agent, each Representative for any Swap Creditor and the Finance
Parties agree (or shall agree) to provide upon request of the Collateral Agent)
of the outstanding Senior Credit Obligations and Swap Obligations owed to the
Agents, the Lenders or the Swap Creditors, as the case may be. Unless it has
actual knowledge (including by way of written notice from a Swap Creditor or any
Representatives thereof) to the contrary, the Collateral Agent, in acting
hereunder, shall be entitled to assume that no Swap Agreements are in existence.

ARTICLE IX.

AGENCY PROVISIONS

Section 9.01 Appointment and Authority. Each of the Lenders and each L/C Issuer
hereby irrevocably appoints Barclays Bank PLC, to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. Each of the Lenders and each L/C Issuer hereby irrevocably appoints
Barclays Bank PLC, to act on its behalf as the Collateral Agent hereunder and
under the other Loan Documents and authorizes the Collateral Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Collateral Agent by the terms hereof or thereof, together with such actions and
powers as are reasonably incidental thereto. The provisions of this Article are
solely for the benefit of the Administrative Agent, the Collateral Agent, the
Lead Arranger, the Joint Bookrunners, the Amendment No. 1 Arrangers, the Lenders
and the L/C Issuer, and none of theno Borrower or any other Loan Party shall
have rights as a third party beneficiary of any of such provisions.

Each L/C Issuer shall act on behalf of the Revolving Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (a) provided to the
Agents in this Article with respect to any acts taken or omissions suffered by
such L/C Issuer in connection with Letters of Credit issued by it or proposed to
be issued by it and L/C Documents pertaining to such Letters of Credit as fully
as if the term “Agent” as used in this Article and the definition of “Agent
Related Person” included such L/C Issuer with respect to such acts or omissions,
and (b) as additionally provided herein with respect to each L/C Issuer.

Section 9.02 Rights as a Lender. Each Person serving as an Agent, the Lead
Arranger, or a Joint Bookrunner or an Amendment No. 1 Arranger hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not an Agent, the Lead Arranger, or
a Joint Bookrunner or an Amendment No. 1 Arranger, as applicable, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as an Agent, the Lead
Arranger, or a Joint Bookrunner or an Amendment No. 1 Arranger, as applicable,
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with Parent or any Subsidiary or other Affiliate thereof as if such Person were
not an Agent, the Lead Arranger, or a Joint Bookrunner or an Amendment No. 1
Arranger, as applicable, hereunder and without any duty to account therefor to
the Lenders.

 

-145-



--------------------------------------------------------------------------------

Section 9.03 Exculpatory Provisions. Each Agent, Co-Syndication Agent,
Co-Documentation Agent (together with the Co-Syndication Agents, the “Additional
Agents”), the Lead Arranger and, each Joint Bookrunner and each Amendment No. 1
Arranger, each in its capacity as such, shall not have any obligations, duties
or responsibilities under this Agreement but shall be entitled to all benefits
of this Article IX. The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, none of the Agents,
Additional Agents, the Lead Arranger and, the Joint Bookrunners and the
Amendment No. 1 Arrangers:

(i) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
of percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that such Agent shall not be required to take
any action that, in its judgment or the judgment of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable Law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Bankruptcy Law or that may affect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Bankruptcy Law; and

(iii) shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to theany Borrower or any of its Affiliates
that is communicated to or obtained by the Person serving as such Agent or any
of its Affiliates in any capacity.

No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in Article
VIII and Section 10.01) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment. No Agent shall be deemed to have knowledge or notice
of the occurrence of any Default unless and until notice describing such Default
is given to such Agent by thea Borrower, a Lender or an L/C Issuer and stating
that such notice is a “notice of default.”

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent. Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement with
reference to the Administrative Agent or the Collateral Agent is not intended to
connote any

 

-146-



--------------------------------------------------------------------------------

fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term us used merely as a matter of
market custom and is intended to create or reflect only an administrative
relationship between independent contracting parties.

Each party to this Agreement acknowledges and agrees that the Administrative
Agent will use an outside service provider for the tracking of all UCC financing
statements required to be filed pursuant to the Loan Documents and notification
to the Administrative Agent, of, among other things, the upcoming lapse or
expiration thereof. No Agent shall be liable for any action taken or not taken
by such service provider.

Section 9.04 Reliance by Agents. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. Each Agent may consult with legal counsel (who may be counsel
for thea Borrower), independent accountants and other experts selected by it,
and shall not be liable for any action taken or not taken by it in accordance
with the advice of any such counsel, accountants or experts.

Section 9.05 Delegation of Duties. Each Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

Section 9.06 Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, each Lender shall indemnify upon demand
each Agent Related Person (to the extent not reimbursed by or on behalf of
theany Borrower and without limiting the obligations of any Loan Party to do so)
on a pro rata basis (determined as of the time that the applicable payment is
sought based on each Lender’s ratable share at such time) and hold harmless each
Agent Related Person against any and all Indemnified Liabilities incurred by it;
provided that (a) no Lender shall be liable for payment to any Agent Related
Person of any portion of such Indemnified Liabilities to the extent determined
in a final, nonappealable judgment of a court of competent jurisdiction to have
resulted from such Agent Related Person’s own gross negligence or willful
misconduct (and no action taken in accordance with the directions of the
Required Lender shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section) and (b) to the extent any L/C Issuer or
Swing Line Lender is entitled to indemnification under this Section solely in
its capacity and role as an L/C Issuer or as a Swing Line Lender, as applicable,
only the Revolving Lenders shall be required to indemnify such

 

-147-



--------------------------------------------------------------------------------

L/C Issuer or such Swing Line Lender, as the case may be, in accordance with
this Section (determined as of the time that the applicable payment is sought
based on each Revolving Lender’s Revolving Commitment Percentage thereof at such
time). In the case of any investigation, litigation or proceeding giving rise to
any Indemnified Liabilities, this Section applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person. Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including the fees, disbursements and other charges of
counsel) incurred by the Administrative Agent in connection with preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights and responsibilities under, this Agreement, any
other Loan Document, or any document contemplated by or referred to herein, to
the extent that the Administrative Agent is not reimbursed for such costs or
expenses by or on behalf of the Borrower.

Section 9.07 Resignation of Agents. Each Agent may at any time give notice of
its resignation to the Lenders, the L/C Issuers and the U.S. Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, with, so long as no Event of Default has occurred or is continuing, the
consent of the U.S. Borrower (such consent not to be unreasonably withheld or
delayed), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may on
behalf of the Lenders and the L/C Issuer, appoint a successor Agent meeting the
qualifications set forth above; provided that if the Agent shall notify the U.S.
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Collateral Agent on
behalf of the Lenders or the L/C Issuer under any of the Loan Documents, the
retiring Collateral Agent shall continue to hold as nominee such collateral
security until such time as a successor Collateral Agent is appointed) and
(b) all payments, communications and determinations provided to be made by, to
or through an Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Agent as provided for above in this Section 9.07. Upon the acceptance of a
successor’s appointment as Agent hereunder, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) (and for the avoidance of doubt, any successor Collateral
Agent shall be deemed to have actual knowledge of any Swap Agreements
outstanding at such time), Agent, and the retiring Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section 9.07). The fees payable by the Borrower to a successor Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
U.S. Borrower and such successor. After the retiring Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Agent was acting
as Agent.

Any resignation by Barclays Bank PLC as Administrative Agent pursuant to this
Section 9.07 shall also constitute its resignation as the L/C Issuer and Swing
Line Lender. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

 

-148-



--------------------------------------------------------------------------------

Section 9.08 Non-Reliance on Agents and Other Lenders. Each Lender and L/C
Issuer acknowledges that it has, independently and without reliance upon any
Agent Related Person or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender
further represents and warrants that it has reviewed the Pre-Commitment
Information and each other document made available to it on the Platform in
connection with this Agreement and has acknowledged and accepted the terms and
conditions applicable to the recipients thereof and L/C Issuer also acknowledges
that it will, independently and without reliance upon any Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Section 9.09 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Agents, the Lead Arranger or, the Joint Bookrunners
and the Amendment No. 1 Arrangers listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent,
the Collateral Agent, a Lender or L/C Issuer hereunder.

Section 9.10 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, examinership, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on theany Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other Senior
Credit Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Section 2.09 and 10.04) allowed in such judicial proceeding;

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and

(iii) and any custodian, receiver, examiner, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender and L/C Issuer to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders and the L/C
Issuers, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Section 2.09 and 10.04.

 

-149-



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the Senior
Credit Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

Section 9.11 Collateral and Guaranty Matters. Each Lender agrees that any action
taken by the Administrative Agent, the Collateral Agent or the Required Lenders
(or, where required by the express terms of this Agreement, a greater or lesser
proportion of the Lenders) in accordance with the provisions of this Agreement
or of the other Loan Documents, and the exercise by the Administrative Agent,
the Collateral Agent or Required Lenders (or, where so required, such greater or
lesser proportion) of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders. Without limiting the generality of the
foregoing, the Lenders irrevocably authorize the Administrative Agent and
Collateral Agent, at its option and in its discretion:

(i) to release any Lien on any property granted to or held by the Administrative
Agent and Collateral Agent under any Finance Document (A) upon Discharge of
Senior Credit Obligations, (B) that is sold, transferred, disposed or to be
sold, transferred, disposed as part of or in connection with any Disposition
(other than any sale to a Loan Party) permitted hereunder or otherwise becomes
an Excluded Asset, (C) subject to Section 10.01, if approved, authorized or
ratified in writing by the Required Lenders or (D) to the extent such property
is owned by a Guarantor upon the release of such Guarantor from its obligations
under its Guaranty pursuant to clause (iii) below;

(ii) to subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by clause (c) or (d) of
the definition of Permitted Encumbrances or clause (d), (e), (m), (n) or (o) of
Section 7.02;

(iii) to release any Guarantor from its obligations under the Guaranty Agreement
if such Person ceases to be a Restricted Subsidiary or becomes an Excluded
Subsidiary as a result of a transaction permitted hereunder (or designation as
an Unrestricted Subsidiary in accordance with Section 6.10); and

(iv) to enter into non-disturbance and similar agreements in connection with the
licensing of intellectual property permitted pursuant to the terms of this
Agreement.

Upon request by the Administrative Agent at any time the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty Agreement pursuant to this
Section 9.11.

In each case as specified in this Section 9.11, the applicable Agent will (and
each Lender irrevocably authorizes the applicable Agent to), at the U.S.
Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request (i) to evidence the release
or subordination of such item of Collateral from the assignment and security
interest granted under the Collateral Documents, (ii) to enter into
non-disturbance or similar agreements in connection with the licensing of
intellectual property or (iii) to evidence the release of such Guarantor from
its obligations under the Guaranty, in each case in accordance with the terms of
the Loan Documents and this Section 9.11 and in form and substance reasonably
acceptable to such Agent.

 

-150-



--------------------------------------------------------------------------------

Section 9.12 Related Obligations. The benefit of the Loan Documents and of the
provisions of this Agreement relating to the Collateral shall extend to and be
available in respect of any Swap Obligations and Cash Management Obligations
permitted hereunder from time to time owing to one or more Affiliates of one or
more Lenders or owing to one or more Swap Creditors or Cash Management Banks
(collectively, “Related Obligations”) solely on the condition and understanding,
as among the Collateral Agent and all Finance Parties, that (i) the Related
Obligations shall be entitled to the benefit of the Loan Documents and the
Collateral to the extent expressly set forth in this Agreement and the other
Loan Documents and to such extent the Administrative Agent and the Collateral
Agent shall hold, and have the right and power to act with respect to, the
Guaranty Agreement and the Collateral on behalf of and as agent for the holders
of the Related Obligations, but the Administrative Agent and the Collateral
Agent are otherwise acting solely as agent for the Lenders and the L/C Issuer
and shall have no fiduciary duty, duty of loyalty, duty of care, duty of
disclosure or other obligation whatsoever to any holder of Related Obligations,
(ii) all matters, acts and omissions relating in any manner to the Guaranty
Agreement, the Collateral, or the omission, creation, perfection, priority,
abandonment or release of any Lien, shall be governed solely by the provisions
of this Agreement and the other Loan Documents and no separate Lien, right,
power or remedy shall arise or exist in favor of any Finance Party under any
separate instrument or agreement or in respect of any Related Obligation,
(iii) each Finance Party shall be bound by all actions taken or omitted, in
accordance with the provisions of this Agreement and the other Loan Documents,
by the Administrative Agent, the Collateral Agent and the Required Lenders, as
applicable, each of whom shall be entitled to act at its sole discretion and
exclusively in its own interest given its own Commitments and its own interest
in the Loans, L/C Obligations and other Senior Credit Obligations to it arising
under this Agreement or the other Loan Documents, without any duty or liability
to any Swap Creditor or Cash Management Bank or as to any Related Obligation and
without regard to whether any Related Obligation remains outstanding or is
deprived of the benefit of the Collateral or becomes unsecured or is otherwise
affected or put in jeopardy thereby and (iv) no holder of Related Obligations
and no other Finance Party (except the Lenders to the extent set forth in this
Agreement) shall have any right to be notified of, or to direct, require or be
heard with respect to, or to consent to, any action taken or omitted in respect
of the Collateral or under this Agreement or the Loan Documents.

Section 9.13 Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may deduct or withhold from any payment to any Lender Party
an amount equivalent to any applicable withholding Tax. Without limiting or
expanding the provisions of Section 3.01, each Lender Party shall indemnify and
hold harmless the Administrative Agent against, within 10 days after written
demand therefor, any and all Taxes and any and all related losses, claims,
liabilities and expenses (including fees, charges, and disbursements of any
counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the Internal Revenue Service or any other Governmental
Authority as a result of the failure of the Administrative Agent to properly
withhold Tax from amounts paid to or for the account of any Lender Party for any
reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender Party failed to
notify the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding Tax ineffective, whether or not
such Tax was correctly or legally imposed or asserted by the relevant
Governmental Authority). A certificate as to the amount of such payment or
liability delivered to any Lender Party by the Administrative Agent shall be
conclusive absent manifest error. Each Lender Party hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender Party under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this Section 9.13. The agreements
in this Section 9.13 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender Party, the termination of the Agreement or Commitments and the repayment,
satisfaction or discharge of all other obligations.

 

-151-



--------------------------------------------------------------------------------

ARTICLE X.

MISCELLANEOUS

Section 10.01 Amendments, etc.

(a) Amendments Generally. Except as otherwise set forth in this Agreement, no
amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Loan Party therefrom, shall in
any event be effective unless the same shall be in writing signed by the
Required Lenders (or by the Administrative Agent with the consent of the
Required Lenders or such other number or percentage of the Lenders as may be
specified herein) and the applicable Borrower and the Administrative Agent shall
have received notice and a fully executed written copy thereof, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided that the Administrative Agent, Parent
and the U.S. Borrower may, without the consent of the other Lenders, amend,
modify or supplement this Agreement and any other Loan Document to cure any
ambiguity, omission, typographical error, defect or inconsistency if such
amendment, modification or supplement if the same is not objected to in writing
by the Required Lenders within five Business Days following receipt of notice
thereof.

(b) Amendments and Waivers Pertinent to Affected Lenders. Notwithstanding
subsection (a) above and in addition to any other consent that may be required
thereunder, no amendment, waiver or consent shall:

(i) extend or increase the Commitment of any Lender without the written consent
of such Lender (it being understood that a waiver of any condition precedent set
forth in Section 4.02 or the waiver of any Default, mandatory prepayment or
mandatory reduction of any Commitments shall not constitute an extension or
increase of any Commitment of any Lender);

(ii) postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest (other than
Default interest), fees or other amounts due to the Lenders (or any of them)
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby;

(iii) reduce or forgive the principal of, or the rate of interest or any premium
specified herein on, any Loan or unreimbursed L/C Disbursement, or any fees or
other amounts payable hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby; provided, however,
that only the consent of the Required Lenders shall be necessary (A) to amend
the definition of “Default Rate” or to waive any obligation of thea Borrower to
pay interest or Letter of Credit Fees at the Default Rate or (B) to amend any
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
any unreimbursed L/C Disbursement or to reduce any fee payable hereunder;

(iv) other than to the extent required to make the Lenders under Incremental
Term Loans, Incremental Revolving Loans (and Incremental Revolving Commitments),
Other Term Loans or Other Revolving Loans (and Other Revolving Commitments) or
new Lenders under a Refinancing Amendment share, or, at their option, not share,
in pro rata payments, change Section 2.12, Section 2.13 or Section 8.03 in a
manner that would alter the pro rata sharing of payments or the order of payment
required thereby without the written consent of each Lender directly affected
thereby;

 

-152-



--------------------------------------------------------------------------------

(v) except in connection with the implementation of any Incremental Loans,
Incremental Term Loan Commitments or Incremental Revolving Commitments, change
any provision of this Section 10.01 or the definition of “Applicable
Percentage,” “Required Lenders,” or “Required Revolving Lenders” or any other
provision hereof specifying the percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender which is a Lender
of the applicable Class so specified;

(vi) permit the assignment or delegation by Parent or thea Borrower of any of
its rights or obligations under any Loan Document, without the written consent
of each Lender;

(vii) subordinate the Finance Obligations to any other obligation without the
written consent of each Lender;

(viii) (a) release all or substantially all of the value of the Guaranty
Agreement without the written consent of each Lender (provided that the
Administrative Agent may, without the consent of any Lender, release any
Guarantor (or all or substantially all of the assets of a Guarantor) that is
sold or transferred (other than to any Loan Party) in compliance with
Section 7.03 or released in compliance with Section 9.11) and (b) release Parent
from the Guaranty Agreement without the written consent of each Lender;

(ix) release all or substantially all of the Collateral securing the Senior
Credit Obligations hereunder without the written consent of each Lender
(provided that the Collateral Agent may, without consent from any other Lender,
release any Collateral that is sold or transferred by a Loan Party (other than
to any other Loan Party) in compliance with Section 7.03 or released in
compliance with Section 9.11);

(x) impose any greater restrictions on the ability of the Lenders of any Class
to assign any of their respective rights or obligations hereunder without the
written consent of (A) each Revolving Lender if such Class is the Revolving
Loans and (B) each Term Lender if such Class is the Term Loans;

(xi) (w) affect the rights or duties of any L/C Issuer under this Agreement or
any Letter of Credit Request relating to any Letter of Credit issued or to be
issued by it, without the prior written consent of such L/C Issuer; (x) affect
the rights or duties of the Swing Line Lender under this Agreement, without the
prior written consent of the Swing Line Lender; and (y) affect the rights or
duties of the Administrative Agent under this Agreement or any other Loan
Document, without the prior written consent of the Administrative Agent;

(xii) amend, modify or waive (A) any Loan Document so as to alter the ratable
treatment of (i) Senior Credit Obligations outstanding after the payment of
accrued fees and interest, (ii) Swap Obligations and (iii) Cash Management
Obligations or (B) the definition of “Swap Creditor,” “Swap Obligations,”
“Finance Obligations,” “Claimholders,” “Senior Credit Obligations,” “Discharge
of Senior Credit Obligations,” “Secured Cash Management Agreement,” “Cash
Management Agreement,” “Cash Management Obligations” or “Cash Management Bank”
in each case in a manner adverse to any Swap Creditor or Cash Management Bank,
as applicable, with Swap Obligations or Cash Management Obligations, as
applicable, then outstanding without the written consent of any such Swap
Creditor or Cash Management Bank (except that additional obligations may be
secured pari passu with the Senior Credit Obligations, Swap Obligations and Cash
Management Obligations and additional parties may be secured pari passu as Swap
Creditors or Cash Management Banks, as applicable); and

(xiii) (a) waive any condition set forth in Section 4.01 (other than
Section 4.01(l)) without the written consent of each Lender; and (b) without
limiting the generality of clause (a) above, waive any condition set forth in
Section 4.02 as to any Borrowing or the issuance of any Letter of Credit without
the written consent of the Required Revolving Lenders or Required Term Lenders,
as the case may be.

 

-153-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this Section 10.01,
(i) this Agreement and the other Loan Documents may be amended, modified or
supplemented with the consent of the Administrative Agent and/or the Collateral
Agent at the request of the applicable Borrower without the need to obtain the
consent of any other Lender if such amendment is delivered in order to
effectuate any amendment, modification or supplement pursuant to the proviso of
Section 10.01(a), and (ii) any amendment or waiver that by its terms affects the
rights or duties of Lenders holding Loans or Commitments of a particular Class
(but not the Lenders holding Loans or Commitments of any other Class) will
require only the requisite percentage in interest of the affected Class of
Lenders that would be required to consent thereto if such Class of Lenders were
the only Class of Lenders.

Each Lender and each holder of a Note shall be bound by any waiver, amendment or
modification authorized by this Section 10.01 regardless of whether its Note
shall have been marked to make reference therein, and any consent by any Lender
or holder of a Note pursuant to this Section 10.01 shall bind any Person
subsequently acquiring a Note from it, whether or not such Note shall have been
so marked.

Section 10.02 Notices.

(a) Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows:

(i) if to theany Borrower or any Loan Party, to the U.S. Borrower at:

Jazz Pharmaceuticals, Inc.

3180 Porter Drive

Palo Alto, CA 94304

Telephone:    (650) 496-2702

Telecopy:      (650) 496-3781

Attn: Suzanne Sawochka Hooper, General Counsel

Email: Suzanne.Hooper@jazzpharmaSuzanne.Hooper@jazzpharma.com

with a copy to:

Cooley LLP

101 California Street, 5th Floor

San Francisco, CA 94111

Attn: Gian-Michele a Marca

Phone: (415) 693-2000

Fax: (415) 693-2222

Email: gmamarca@cooley.com

 

-154-



--------------------------------------------------------------------------------

(ii) if to the Administrative Agent, the Collateral Agent or the Swing Line
Lender, to it at:

Legal Address:

Barclays Bank PLC

745 Seventh Avenue

New York, NY 10019

Servicing Contact:

(for payments and requests for Credit Extensions):

Barclays Bank PLC

1301 Sixth Avenue

New York, NY 10019

Attn: Andrea LubinskyJustin Snell

Phone: (212) 320-77410708

Fax: (917) 522-0569

Email: andrea.lubinsky@barclays.com /

xrausloanops5@barclays.comjustin.snell@barclays.com /

xrausloanops5@barclays.com

Other Notices as Administrative Agent:

Barclays Bank PLC

745 Seventh Avenue

New York, NY 10019

Attn: Alicia Borys / Annie RogoskyKruthi Raj

Phone: (212) 526-4291 / (212) 526-10753713

Fax: (212) 526-5115

Email: Alicia.Borys@barclays.com /

ltmny@barclays.comAlicia.Borys@barclays.com / Kruthi.raj@barclays.com

with a copy to:

Cahill Gordon & Reindel LLP

80 Pine Street

New York, NY 10005

Attn: Michael Sherman

Phone: (212) 701-3747

Fax: (212) 378-8140-2598

E-mail: msherman@cahill.com

 

-155-



--------------------------------------------------------------------------------

L/C ISSUER:

Barclays Bank PLC

Letter of Credit Department

200 Park Avenue

New York, NY 10166

Attn: Dawn Townsend

Phone: (201) 499-2081

Fax: (212) 412-5011

Email: Dawn.Townsend@barclays.com / XraLetterofCredit@barclays.com

with copy to:

Barclays Bank PLC

745 Seventh Avenue

New York, NY 10019

Attn: Alicia Borys / Annie RogoskyKruthi Raj

Phone: (212) 526-4291 / (212) 526-10753713

Fax: (212) 526-5115

Email: Alicia.Borys@barclays.com /

ltmny@barclays.comAlicia.Borys@barclays.com / Kruthi.raj@barclays.com

(iii) if to a Lender, to it at its address (or its telecopier number, electronic
email address or telephone number) set forth in its Administrative
Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below shall be effective as provided in said paragraph
(b).

(b) Electronic Communications. Notices and other communications to the Agents,
the Lenders and the L/C Issuer hereunder may (subject to Section 10.02(d)) be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or L/C Issuer pursuant to Article II if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent, the Collateral Agent or theany Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it (including as
set forth in Section 10.02(d)); provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed

 

-156-



--------------------------------------------------------------------------------

received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

(c) Change of Address, etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.

(d) Posting. Each Loan Party hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Agreement and
any other Loan Document, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to a request for a new, or a
conversion of an existing, Borrowing or other extension of credit (including any
election of an interest rate or Interest Period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default under this
Agreement or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit hereunder (all such non-excluded communications, collectively, the
“Communications”; such excluded communications the “Excluded Communications”),
by transmitting the Communications in an electronic/soft medium in a format
reasonably acceptable to the Administrative Agent at Alicia.Borys@barclays.com
with a copy to ltmny@barclays.com or at such other e-mail address(es) provided
to the U.S. Borrower from time to time or in such other form, including hard
copy delivery thereof, as the Administrative Agent shall require. In addition,
each Loan Party agrees to continue to provide the Communications to the
Administrative Agent in the manner specified in this Agreement or any other Loan
Document or in such other form, including hard copy delivery thereof, as the
Administrative Agent shall require. Nothing in this Section 10.02 shall
prejudice the right of the Agents, any Lender or any Loan Party to give any
notice or other communication pursuant to this Agreement or any other Loan
Document in any other manner specified in this Agreement or any other Loan
Document or as any such Agent shall require. Excluded Communications shall be
delivered to the Administrative Agent by facsimile communication or as the
Administrative Agent shall direct.

The Communications required to be delivered pursuant to Section 6.01 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i), in the case of financial statements and
Communications referred to in Section 6.01(a) and (b) and Section 6.02 on which
such financial statements and/or appropriate disclosures are publicly available
as posted on the Electronic Data Gathering, Analysis and Retrieval system
(EDGAR) or any successor filing system of the SEC, (ii) a Borrower posts such
documents, or provides a link thereto on the U.S. Borrower’s website on the
Internet; or (iii) on which such documents are posted on behalf of the
applicable Borrower’s behalf on an Internet or Intranet website, if any, to
which the Administrative Agent has access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that:
(i) upon written request by the Administrative Agent, the U.S. Borrower shall
deliver copies (which may be electronic) of such documents to the Administrative
Agent until a written request to cease delivering copies is given by the
Administrative Agent and (ii) the U.S. Borrower shall notify (which may be by
facsimile or electronic mail) the Administrative Agent (and each Lender if there
is at the time no incumbent Administrative Agent) of the posting of any such
documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e. soft copies) of such documents. The Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to

 

-157-



--------------------------------------------------------------------------------

above, and in any event shall have no responsibility to monitor compliance by
theany Borrower with any such request for delivery, and each Lender shall be
solely responsible for requesting delivery to it or maintaining its copies of
such documents. Furthermore, if any financial statement, certificate or other
information required to be delivered pursuant to Section 6.01 shall be required
to be delivered on any date that is not a Business Day, such financial
statement, certificate or other information may be delivered to the
Administrative Agent on the next succeeding Business Day after such date.

To the extent consented to by the Administrative Agent in writing from time to
time, the Administrative Agent agrees that receipt of the Communications by the
Administrative Agent at its e-mail address(es) set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents; provided that the U.S. Borrower shall also
deliver to the Administrative Agent an executed original of each Compliance
Certificate required to be delivered hereunder.

Each Loan Party further agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on a
Platform. The Platform is provided “as is” and “as available.” The Agents do not
warrant the accuracy or completeness of the Communications, or the adequacy of
the Platform and expressly disclaim liability for errors or omissions in the
Communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Agent in connection with the
Communications or the Platform. In no event shall the Administrative Agent or
any of its Related Parties have any liability to the Loan Parties, any Lender,
any L/C Issuer, or any other Person for damages of any kind, including direct or
indirect, losses or expenses (whether in tort, contract or otherwise) arising
out of any Loan Party’s or the Administrative Agent’s transmission of
communications through the Internet, except to the extent the liability of such
Person is found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from such Person’s gross negligence, bad faith or
willful misconduct. Additionally, in no event shall the Administrative Agent or
any of its Related Parties have any liability to the Loan Parties, any Lender,
any L/C Issuer, or any other Person for any special, incidental or consequential
damages.

TheEach Borrower hereby acknowledges that (i) the Administrative Agent and/or,
the Lead Arranger and/or the Amendment No. 1 Arrangers will make available to
the Lenders and the L/C Issuer materials and/or information provided by or on
behalf of the BorrowerBorrowers hereunder (collectively, “Borrower Materials”)
by posting the Borrower Materials on IntraLinks or another similar electronic
system (the “Platform”) and (ii) certain of the Lenders may be “public-side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to theeach Borrower or itstheir Affiliates, or the
respective securities of any of the foregoing) (each, a “Public Lender”).
TheEach Borrower hereby agrees that so long as the Parent is the issuer of any
outstanding debt or equity securities that are issued pursuant to a public
offering registered with the SEC or in a private placement for resale pursuant
to Rule 144A under the Securities Act of 1933, as amended, or is actively
contemplating issuing any such securities: (i) all Borrower Materials are to be
made available to Public Lenders unless clearly and conspicuously marked
“Private – Contains Non-Public Information” which, at a minimum, shall mean that
the words “Private – Contains Non-Public Information” shall appear prominently
on the first page thereof; (ii) by not marking Borrower Materials “Private –
Contains Non-Public Information,” theeach Borrower shall be deemed to have
authorized the Administrative Agent, the Lead Arranger, the Amendment No. 1
Arrangers, the L/C Issuer and the Lenders to treat such Borrower Materials as
not containing any material non-public information with respect to theany
Borrower or its or their securities for purposes of United States Federal and
state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 10.07); (iii) all

 

-158-



--------------------------------------------------------------------------------

Borrower Materials that are not marked “Private – Contains Non-Public
Information” are permitted to be made available through a portion of the
Platform designated “Public Investor,” and (iv) the Administrative Agent and,
the Lead Arranger and the Amendment No. 1 Arrangers shall be entitled to treat
any Borrower Materials that are marked “Private – Contains Non-Public
Information” as being suitable only for posting on a portion of the Platform not
designated “Public Investor.”

Section 10.03 No Waiver; Cumulative Remedies. No failure by any Lender or any
L/C Issuer or by the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by Law.

Section 10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Loan Parties, jointly and severally, agree to pay
(i) all reasonable and documented out-of-pocket costs and expenses incurred by
the Administrative Agent, the Collateral Agent, the Lead Arranger and, the Joint
Bookrunners and the Amendment No. 1 Arrangers and their respective Affiliates
(including the reasonable and documented fees, charges and disbursements of
counsel for the Administrative Agent and/or the Collateral Agent) in connection
with the syndication and closing of the Loans provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendment, amendment and
restatement, modification or waiver of the provisions hereof or thereof (whether
or not the transactions contemplated hereby or thereby shall be consummated),
including in connection with post-closing searches to confirm that security
filings and recordations have been properly made and including any costs and
expenses of the service provider referred to in Section 9.03 and in connection
with its the protection of its rights and remedies (A) in connection with this
Agreement and the other Loan Documents, including its rights under this
Section 10.04, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such reasonable out-of-pocket expenses incurred
during any legal proceeding, including any Insolvency or Liquidation Proceeding,
and including in connection with any workout, restructuring or negotiations in
respect of such Loans or Letters of Credit, (ii) all reasonable out of pocket
expenses incurred by any L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder, and (iii) all reasonable out of pocket expenses incurred by the
Administrative Agent, the Collateral Agent, any Lender or any L/C Issuer
(including the fees, charges and disbursements of counsel for the Administrative
Agent, the Collateral Agent, any Lender or any L/C Issuer), in connection with
the enforcement or protection of its rights and remedies (A) in connection with
this Agreement and the other Loan Documents, including its rights under this
Section 10.04, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such reasonable out-of-pocket expenses incurred
during any legal proceeding, including any proceeding under any Bankruptcy Law,
and including in connection with any workout, restructuring or negotiations in
respect of such Loans or Letters of Credit; provided, however, that theno
Borrower will not be required to pay the fees and expenses of third party
advisors to the Administrative Agent, the Collateral Agent, any Lender or any
L/C Issuer (which shall not include counsel) retained without the consent of the
U.S. Borrower (such consent not to be unreasonably withheld or delayed) or more
than (x) one counsel to the Administrative Agent and the Collateral Agent (plus
one local counsel in each applicable local jurisdiction and one specialty
counsel in each applicable specialty) and (y) one counsel to the Required
Lenders (plus one local counsel in each applicable local jurisdiction, one
specialty counsel in each applicable specialty and any additional counsel for a
Lender reasonably deemed appropriate due to potential conflicts of interest
incurred in connection with the enforcement protection of its rights and
remedies pursuant to this Section 10.04(a)).

 

-159-



--------------------------------------------------------------------------------

(b) Indemnification by Borrower. The Loan Parties, jointly and severally, shall
indemnify the Administrative Agent (and any sub-agent thereof), the Collateral
Agent (and any sub-agent thereof), the Lead Arranger, the Joint Bookrunners, the
Amendment No. 1 Arrangers, each Lender and each L/C Issuer, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs (including settlement costs), disbursements and
out-of-pocket fees and expenses (including the fees, charges and disbursements
of counsel) incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by theany Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document, or any amendment, amendment and restatement,
modification or waiver of the provisions hereof or thereof, or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby, thereby, or related thereto or, in the
case of the Administrative Agent (and any sub-agent thereof) and its Related
Parties only, the administration of this Agreement and the other Loan Documents,
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or Release or threatened Release of
Hazardous Materials on, at, under or from any property owned, leased or operated
by theany Borrower or any of its Restricted Subsidiaries at any time, or any
Environmental Liability related in any way to theany Borrower or any of its
Restricted Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by
theany Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee or a Related
Party thereof, or (y) disputes solely among Indemnitees not involving any act or
omission of any Loan Party or any of their respective Related Parties (other
than a dispute against the Administrative Agent, Collateral Agent, Lead Arranger
or, any Joint Bookrunner or any Amendment No. 1 Arranger in their capacities as
such); provided further that the Loan Parties shall not be required to reimburse
the legal fees and expenses of more than one counsel (in addition to one special
counsel in each specialty area, up to one local counsel in each applicable local
jurisdiction and any additional counsel for an Indemnified Party reasonably
deemed appropriate by virtue of potential conflicts of interests incurred in
connection with investigating, defending or preparing to defend any such action,
suit, proceeding (including any inquiry or investigation) or claim (whether or
not any Agent, any Lender or any other such Indemnified Party is a party to any
action or proceeding out of which any such expenses arise)) or one other third
party advisor for all Indemnitees (plus any additional third party advisor for
an Indemnified Party reasonably deemed appropriate by virtue of potential
conflicts of interests incurred in connection with investigating, defending or
preparing to defend any such action, suit, proceeding (including any inquiry or
investigation) or claim (whether or not any Agent, any Lender or any other such
Indemnified Party is a party to any action or proceeding out of which any such
expenses arise).

(c) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Loan Party shall assert, and each Loan Party hereby waives,
any claim against any Indemnitee, and each of the Agents, each L/C Issuer and
each Lender agrees not to assert or permit any of their respective subsidiaries
to assert any claim against Parent or any of its Subsidiaries or any of their

 

-160-



--------------------------------------------------------------------------------

respective directors, officers, employees, attorneys, agents or advisors, on any
theory of liability, for special, indirect, consequential (including, without
limitation, any loss of profits, business or anticipated savings) or punitive
damages (in each case, as opposed to direct or actual damages) arising out of,
in connection with, or as a result of, this Agreement, any other Loan Document
or any agreement or instrument contemplated hereby, the transactions
contemplated hereby or thereby, any Loan or Letter of Credit or the use of the
proceeds thereof (for the avoidance of doubt, nothing in this Section 10.04(c)
shall limit any Indemnitee’s right to indemnification provisions for third party
claims as set forth in Section 10.04(b)). No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

(d) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(e) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, any L/C Issuer, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Senior Credit Obligations.

Section 10.05 Payments Set Aside. To the extent that any payment by or on behalf
of theany Borrower or any other Loan Party is made to the Administrative Agent
or any Lender, or the Administrative Agent or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Insolvency or Liquidation Proceeding or otherwise, then (i) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (ii) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by the Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect. The obligations of the Lenders and the L/C Issuer under clause (ii) of
the preceding sentence shall survive the payment in full of the Senior Credit
Obligations and the termination of this Agreement.

Section 10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent, the L/C Issuer, the Swing Line
Lender and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of subsection (b) of this Section 10.06, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section 10.06 or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section (and any other
attempted assignment or transfer by theany Borrower or any Lender shall be null
and void). Nothing in this Agreement, expressed or implied, shall be construed
to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the other Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

-161-



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans
(including for purposes of this subsection (b), any Participation Interests in
the Letters of Credit and Swing Line Loans) at the time owing to it); provided,
however, that:

(i) except in the case of any assignment in connection with the primary
syndication of the Commitments and Loans made by Barclays Bank PLC to an
Eligible Assignee previously identified to the U.S. Borrower, or an assignment
of the entire remaining amount of the assigning Lender’s Commitment and the
Loans of the applicable Class, as the case may be, owing to it or in the case of
an assignment to a Lender or an Affiliate of a Lender or an Approved Fund with
respect to a Lender, (A) the aggregate amount of the Revolving Commitment (which
for this purpose includes Revolving Loans outstanding thereunder) or, if the
Revolving Commitments are not then in effect, the principal outstanding balance
of the Revolving Loans of the assigning Lender subject to each such assignment,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $5,000,000 unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the applicable Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed) and (B) the aggregate amount of any Term Loans of an assigning Lender
subject to each such assignments, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $1,000,000 unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the applicable Borrower otherwise consents (each such consent not to
be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lenders’ rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this clause
(ii) shall not apply to rights in respect of Swing Line Loans;

(iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment; provided, further, that only
a single processing and recordation fee shall be payable in respect of multiple
contemporaneous assignments to Approved Funds with respect to any Lender. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire;

(iv) No such assignment shall be made to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this subclause (iv); and

 

-162-



--------------------------------------------------------------------------------

(v) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the applicable Borrower and the Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent or
any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, the applicable Borrower (at its expense) shall
execute and deliver a Note or Notes to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section 10.06.

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the BorrowerBorrowers, shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts (and related interest
amounts) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The Register shall record each
transfer of the Loans to a transferee upon written notification by the
registered owner of such transfer, provided, however, that failure to make any
such recordation, or any error in such recordation, shall not affect any
Lender’s Commitments in respect of any Loan. The entries in the Register shall
be conclusive absent manifest error, and theeach Borrower, the Administrative
Agent, the L/C Issuer and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register shall be available for inspection by theeach
Borrower, the L/C Issuer, the Collateral Agent, the Swing Line Lender and, with
respect to its own interest only, any other Lender, at any reasonable time and
from time to time upon reasonable prior notice.

 

-163-



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the applicable Borrower, the Administrative Agent, the L/C Issuer or
the Swing Line Lender sell participations to any Person (other than a natural
Person, Parent or any of its Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the applicable
Borrower, the Administrative Agent and the Lenders and L/C Issuer shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 10.01 that directly affects such Participant. Subject
to subsection (e) of this Section, theeach Borrower agrees that each Participant
shall be entitled to the benefits of Sections 3.01 or 3.04, and 3.05 (subject to
the requirements and limitations of such Sections) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to subsection
(b) of this Section. To the extent permitted by Law, each Participant also shall
be entitled to the benefits of Section 10.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.13 as though it were
a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the applicable Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and related interest amounts) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Credit
Extensions or other obligations under any Loan Document) except to the extent
that such disclosure is necessary in connection with a Tax audit or other
proceeding to establish that any such Commitment, Credit Extension or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive, absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

No participation shall be or shall be deemed to be a discharge, rescission,
extinguishment or substitution of any outstanding Loan and any Loan subject to a
participation shall continue to be the same obligation and not a new obligation.

(e) Limitations on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the applicable Borrower’s prior written consent (not to
be unreasonably withheld or delayed) or the right to receive a greater payment
results from a Change in Law after the participant becomes a Participant.

(f) Certain Pledges. Any Lender may at any time, without the consent of the U.S.
Borrower or the Administrative Agent, pledge or assign a security interest in
all or any portion of its

 

-164-



--------------------------------------------------------------------------------

rights under this Agreement (including under its Note, if any) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

Section 10.07 Treatment of Certain Information; Confidentiality. Each of the
Agents, the Lenders and each L/C Issuer agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors, managing members or managers,
counsel, accountants and other representatives (collectively, “Representatives”)
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any Governmental
Authority or regulatory authority (including any self-regulatory authority, such
as the National Association of Insurance Commissioners) (in which case, the
Administrative Agent or such Lender or L/C Issuer, as applicable, shall use
reasonable efforts to notify the U.S. Borrower prior to such disclosure to the
extent practicable and legally permitted to do so), (c) to the extent required
by applicable Laws or by any subpoena or similar legal process, (d) to any other
party hereto, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) to any state, federal or foreign authority or examiner
regulating any Lender, (g) (i) any rating agency, and (ii) subject to an
agreement containing provisions substantially the same as those of this
Section 10.07, to (x) any assignee of or Participant in (or their
Representatives, it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), or any prospective assignee
of or Participant in (or their Representatives, it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential)
any of its rights or obligations under this Agreement or (y) any actual or
prospective counterparty (or its Representatives, it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential)
to any swap or derivative transaction relating to the Parent or Borrower and
their respective obligations, (h) with the consent of the U.S. Borrower or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than thea Borrower.
For purposes of this Section, “Information” means all information received from
theany Borrower or any of itstheir Subsidiaries relating to theany Borrower or
any of its Subsidiaries or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
the L/C Issuer on a nonconfidential basis prior to disclosure by thesuch
Borrower or any of its Subsidiaries. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

-165-



--------------------------------------------------------------------------------

Section 10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the L/C Issuer or any such Affiliate to or for the
credit or the account of theany Borrower or any other Loan Party against any and
all of the then due and owing obligations of thesuch Borrower or such Loan
Party, as applicable, now or hereafter existing under this Agreement or any
other Loan Document to such Lender or L/C Issuer, irrespective of whether or not
such Lender or the L/C Issuer shall have made any demand under this Agreement or
any other Loan Document or (x) such obligations may be contingent or unmatured
or (y) are owed to a branch or office of such Lender or the L/C Issuer different
from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.17 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Senior Credit Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender and L/C Issuer and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender, the L/C Issuer or their respective Affiliates may have. Each
Lender and L/C Issuer agrees to notify the applicable Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

Section 10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the applicable Borrower. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (i) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (ii) exclude
voluntary prepayments and the effects thereof and (iii) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Senior Credit Obligations hereunder.

Section 10.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof; provided that, notwithstanding anything contained herein, the Fee Letter
shall survive the Closing Date. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopier shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

-166-



--------------------------------------------------------------------------------

Section 10.11 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Agents, the L/C Issuer or any
Lender may have had notice or knowledge of any Default, Event of Default, or
incorrect representation or warranty at the time of any Credit Extension, and
shall continue in full force and effect until the Discharge of Senior Credit
Obligations (other than contingent indemnification obligations). The provisions
of Sections 2.14, 3.01, 3.04, 3.05, 10.04, and Sections 10.10 through 10.16
shall survive and remain in full force and effect regardless of the repayment of
the Loans, the payment of the Reimbursement Obligations, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.

Section 10.12 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section 10.12, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Bankruptcy Laws, as determined in good
faith by the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

Section 10.13 Governing Law; Jurisdiction; Consent to Service of Process.

(a) Governing Law. This Agreement and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein), and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the Law of the State of New York.

(b) Submission to Jurisdiction. Each party hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof , in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable Law, in such Federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by Law. Nothing in this Agreement or in any other Loan
Document shall affect any right that the Administrative Agent, any Lender or any
L/C Issuer may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against theany Borrower or its properties
in the courts of any jurisdiction.

 

-167-



--------------------------------------------------------------------------------

(c) Waiver of Venue. Each party hereby irrevocably and unconditionally waives,
to the fullest extent permitted by applicable Laws, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in Section 10.13(b). Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in any action or proceeding arising out of or relating to any Loan
Document, in the manner provided for notices (other than telecopier) in
Section 10.02. Nothing in this Agreement or any other Loan Document will affect
the right of any party hereto to serve process in any other manner permitted by
applicable Laws. Each of the Parent and each Irish Borrower hereby irrevocably
appoints the U.S. Borrower as its agent for service of process with respect to
all of the Loan Documents and all other related agreements to which it is a
party (the “Process Agent”) and the U.S. Borrower hereby accepts such
appointment as the Process Agent and hereby agrees to forward promptly to the
Parent and each Irish Borrower, as applicable, all legal process addressed to
the Parent and each Irish Borrower, as applicable, received by the Process
Agent.

(e) Waiver of Jury Trial. Each party hereby waives, to the fullest extent
permitted by applicable Laws, any right it may have to a trial by jury in any
legal proceeding directly or indirectly arising out of or relating to this
Agreement, any other Loan Document or the transactions contemplated hereby
(whether based on contract, tort or any other theory). Each party hereto
(a) certifies that no representative, agent or attorney of any other party has
represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver and (b) acknowledges
that it and the other parties hereto have been induced to enter into this
Agreement by, among other things, the mutual waivers and certifications in this
Section 10.13.

Section 10.14 PATRIOT Act Notice Lender’s Compliance Certification.

(a) Each Lender that is subject to the U.S. Patriot Act and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies the
BorrowerBorrowers that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
theeach Borrower, which information includes the name, address and tax
identification number of each Loan Party and other information regarding thesuch
Borrower that will allow such Lender or the Administrative Agent, as applicable,
to identify each such Loan Party in accordance with the Patriot Act. This notice
is given in accordance with the requirements of the Patriot Act and is effective
as to the Lenders and the Administrative Agent.

(b) Lenders’ Certification. Each Lender or assignee or Participant of a Lender
that is not incorporated under the Laws of the United States or a State thereof
(and is not excepted from the certification requirement contained in Section 313
of the Patriot Act and the applicable regulations because it is both (i) an
Affiliate of a depository institution or foreign bank that maintains a physical
presence in the United States or foreign country and (ii) subject to supervision
by a banking regulatory authority regulating such affiliated depository
institution or foreign bank) shall deliver to the Administrative Agent the
certification or, if applicable, recertification, certifying that such Lender is
not a “shell” and certifying to other matters as required by Section 313 of the
Patriot Act and the applicable regulations thereunder: (i) within 10 days after
the Closing Date or, if later, the date such Lender, assignee or Participant of
a Lender becomes a Lender, assignee or Participant of a Lender hereunder and
(ii) at such other times as are required under the Patriot Act.

 

-168-



--------------------------------------------------------------------------------

Section 10.15 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, theeach Borrower acknowledges
and agrees, and acknowledges its Affiliates’ understanding, that: (i) the credit
facilities provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Parent, Borrower and their Affiliates, on the
one hand, and the Administrative Agent, the Collateral Agent, the Additional
Agents, the Joint Bookrunners and, the Lead Arranger and the Amendment No. 1
Arrangers, on the other hand, and Parent and theeach Borrower are capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, the
Administrative Agent, the Collateral Agent, the Additional Agents, the Joint
Bookrunners and, the Lead Arranger and the Amendment No. 1 Arrangers is and has
been acting solely as a principal and is not the agent or fiduciary for Parent
and the any Borrower or any of their respective Affiliates, stockholders,
creditors or employees or any other Person; provided that Parent and theeach
Borrower acknowledge that Barclays Capital Inc. has been retained by the
BorrowerBorrowers as financial advisor (in such capacity, the “Financial
Advisor”) to the BorrowerBorrowers in connection with the Acquisition;
(iii) neither the Administrative Agent, the Collateral Agent, the Additional
Agents, the Joint Bookrunners nor, the Lead Arranger nor the Amendment No. 1
Arrangers has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of theany Borrower with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether the Administrative Agent, the Collateral
Agent, the Additional Agents, the Joint Bookrunners or, the Lead Arranger, or
the Amendment No. 1 Arrangers has advised or is currently advising theany
Borrower or any of itstheir respective Affiliates on other matters) and neither
the Administrative Agent, the Collateral Agent, the Additional Agents, the Joint
Bookrunners nor, the Lead Arranger nor the Amendment No. 1 Arrangers has any
obligation to Parent, theany Borrower or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent, the Collateral Agent, the Additional Agents, the Joint
Bookrunners and, the Lead Arranger and the Amendment No. 1 Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of Parent, theeach Borrower and their
respective Affiliates, and neither the Administrative Agent, the Collateral
Agent, the Additional Agents, the Joint Bookrunners nor, the Lead Arranger nor
the Amendment No. 1 Arrangers has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and
(v) the Administrative Agent, the Collateral Agent, the Additional Agents, the
Joint Bookrunners and, the Lead Arranger and the Amendment No. 1 Arrangers have
not provided and will not provide any legal, accounting, regulatory or Tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and Parent and theeach Borrower have consulted itstheir own legal,
accounting, regulatory and Tax advisors to the extent it hasthey have deemed
appropriate. Parent and theeach Borrower hereby waiveswaive and releasesrelease,
to the fullest extent permitted by law, any claims that itthey may have against
the Administrative Agent, the Collateral Agent, the Additional Agents, the Joint
Bookrunners and, the Lead Arranger and the Amendment No. 1 Arrangers with
respect to any breach or alleged breach of agency or fiduciary duty. Parent and
theeach Borrower further agree to the retention of the Financial Advisor, and
agree not to assert any claim Parent or thesuch Borrower might allege based on
any actual or potential conflicts of interest that might be asserted to arise or
result from, on the one hand, the engagement of the Financial Advisor, and on
the other hand, Barclays Bank PLC and its affiliates’ relationships with Parent
and theeach Borrower as described and referred to herein.

 

-169-



--------------------------------------------------------------------------------

Section 10.16 Judgment Currency.

(a) The obligations of the Loan Parties hereunder and under the other Loan
Documents to make payments in a specified currency (the “Obligation Currency”)
shall not be discharged or satisfied by any tender or recovery pursuant to any
judgment expressed in or converted into any currency other than the Obligation
Currency, except to the extent that such tender or recovery results in the
effective receipt by a Finance Party of the full amount of the Obligation
Currency expressed to be payable to it under this Agreement or another Loan
Document. If, for the purpose of obtaining or enforcing judgment against any
Loan Party in any court or in any jurisdiction, it becomes necessary to convert
into or from any currency other than the Obligation Currency (such other
currency being hereinafter referred to as the “Judgment Currency”) an amount due
in the Obligation Currency, the conversion shall be made, at the rate of
exchange (as quoted by the Administrative Agent or if the Administrative Agent
does not quote a rate of exchange on such currency, by a known dealer in such
currency designated by the Administrative Agent) determined, in each case, as of
the Business Day immediately preceding the date on which the judgment is given
(such Business Day being hereinafter referred to as the “Judgment Currency
Conversion Date”).

(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due,
theeach Borrower covenants and agrees to pay, or cause to be paid, or remit, or
cause to be remitted, such additional amounts, if any (but in any event not a
lesser amount), as may be necessary to ensure that the amount paid in the
Judgment Currency, when converted at the rate of exchange prevailing on the date
of payment, will produce the amount of the Obligation Currency which could have
been purchased with the amount of Judgment Currency stipulated in the judgment
or judicial award at the rate of exchange prevailing on the Judgment Currency
Conversion Date.

(c) For purposes of determining any rate of exchange or currency equivalent for
this Section 10.16, such amounts shall include any premium and costs payable in
connection with the purchase of the Obligation Currency.

[Signature Pages Follow]

 

-170-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

    JAZZ PHARMACEUTICALS, INC., as Borrower     By:  

 

      Name:       Title:

SIGNED for and on behalf of

     

 

JAZZ PHARMACEUTICALS PUBLIC       [NAME OF SIGNATORY] LIMITED COMPANY      
[NAME OF SIGNATORY]      

in the presence of:

 

 

(Witness’ Signature)

 

(Witness’ Name)

 

(Witness’ Address)

 

(Witness’ Occupation)

 

Signature Page - Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as L/C Issuer, Swing Line Lender and a Lender By:  

 

  Name:   Title:

 

BARCLAYS BANK PLC, as Administrative Agent and Collateral Agent By:  

 

  Name:   Title:

 

Signature Page - Credit Agreement



--------------------------------------------------------------------------------

 

  , as a Term

Lender By:  

 

  Name:   Title:

 

Signature Page - Credit Agreement



--------------------------------------------------------------------------------

 

  , as a Revolving Lender

By:  

 

  Name:   Title:

 

Signature Page - Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT B

Form of Notice of Borrowing

[Date]

Barclays Bank PLC, as Administrative Agent

1301 Sixth Avenue

New York, NY 10019

Attn: Justin Snell

Phone: (212) 320-0708

Fax: (917) 522-0569

Email: justin.snell@barclays.com / xrausloanops5@barclays.com

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of June 12, 2012 (as amended
by amendment No. 1 dated as of June 13, 2013, and as further amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”),
among Jazz Pharmaceuticals Public Limited Company, Jazz Pharmaceuticals, Inc.,
Jazz Pharmaceuticals Ireland Limited, Jazz Financing I Limited, the Lenders from
time to time party thereto and Barclays Bank PLC, as Administrative Agent,
Collateral Agent, Swing Line Lender and L/C Issuer. Capitalized terms defined in
the Credit Agreement and not otherwise defined herein have, as used herein, the
respective meanings provided for therein. This notice constitutes a Notice of
Borrowing by the undersigned pursuant to Section 2.02(a) of the Credit
Agreement.

 

  1. The date of the Borrowing will be [        ].1

 

  2. The aggregate principal amount of the Borrowing will be $[        ].

 

  3. The Borrowing will consist of [Type] Loans.

 

  4. The Borrowing will consist of [Class] Loans.

 

  5. The initial Interest Period for the Loans comprising such Borrowing will be
[        ].2

 

  6. The account to be credited with the proceeds of the Borrowing is
[                    ].

 

  7. [The conditions to this borrowing set forth in Sections 4.02(b) and (c) of
the Credit Agreement are satisfied or waived.]3

 

1  Must be a Business Day.

2  Applicable only in the case of a Eurodollar Borrowing. Insert “one month”,
“two months”, “three months”, “six months”, “nine months” or “twelve months”
(subject to the definition of Interest Period and to Section 2.06(a) of the
Credit Agreement).

3  For borrowings made after the Closing Date only.

 

Exhibit B-1



--------------------------------------------------------------------------------

The Borrowing requested herein complies with Section 2.02(a) of the Credit
Agreement.

 

    [JAZZ PHARMACEUTICALS, INC.,       as the U.S. Borrower       By:  

 

        Name:         Title:   ]

[GIVEN under the common seal of

JAZZ PHARMACEUTICALS

IRELAND LIMITED

      (Common Seal)        

 

        [Name, Title]        

 

        [Name, Title]]  

[GIVEN under the common seal of

JAZZ FINANCING I LIMITED

     

 

(Common Seal)

       

 

        [Name, Title]        

 

        [Name, Title]]  

 

Exhibit B-2



--------------------------------------------------------------------------------

EXHIBIT C

Form of Notice of Extension/Conversion

[Date]

Barclays Bank PLC, as Administrative Agent

1301 Sixth Avenue

New York, NY 10019

Attn: Justin Snell

Phone: (212) 320-0708

Fax: (917) 522-0569

Email: justin.snell@barclays.com / xrausloanops5@barclays.com

Ladies and Gentlemen:

This notice shall constitute a “Notice of Extension/Conversion” pursuant to
Section 2.07(a) of the Credit Agreement dated as of June 12, 2012 (as amended by
amendment No. 1 dated as of June 13, 2013, and as further amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”),
among Jazz Pharmaceuticals Public Limited Company, Jazz Pharmaceuticals, Inc.,
Jazz Pharmaceuticals Ireland Limited, Jazz Financing I Limited, the Lenders from
time to time party thereto and Barclays Bank PLC, as Administrative Agent,
Collateral Agent, Swing Line Lender and L/C Issuer. Capitalized terms defined in
the Credit Agreement and not otherwise defined herein have, as used herein, the
respective meanings provided for therein.

1. The Group of Loans (or portion thereof) to which this notice applies is [all
or a portion of all Base Rate Loans of the undersigned currently outstanding]
[all or a portion of all Eurodollar Loans of the undersigned currently
outstanding having an Interest Period of [    ] months and ending on the
Election Date specified below].

2. The date on which the conversion/continuation selected hereby is to be
effective is             ,     , (the “Election Date”).1

3. The principal amount of the Group of Loans (or portion thereof) to which this
notice applies is $        .2

4. The Group of Loans (or portion thereof) which are to be converted/continued
will bear interest based upon the [Base Rate] [Eurodollar Rate].

5. The Interest Period for such Loans will be                      .3

 

1  Must be a Business Day.

2  principal amount of the relevant Group of Loans; provided that (i) such
portion is allocated ratably among the Loans comprising such Group and (ii) the
portion to which such notice applies, and the remaining portion to which it does
not apply, are each $500,000 or any larger multiple of $100,000.

3  Applicable only in the case of a conversion to, or a continuation of
Eurodollar Loans. For Eurodollar Loans, insert “one month”, “two months”, “three
months”, “six months”, “nine months” or “twelve months” (subject to the
definition of Interest Period and Section 2.06(a) of the Credit Agreement).

 

Exhibit C-1



--------------------------------------------------------------------------------

    [JAZZ PHARMACEUTICALS, INC.,       as the U.S. Borrower       By:  

 

        Name:         Title:   ]

[GIVEN under the common seal of

JAZZ PHARMACEUTICALS

IRELAND LIMITED

      (Common Seal)        

 

        [Name, Title]        

 

        [Name, Title]]  

[GIVEN under the common seal of

JAZZ FINANCING I LIMITED

     

 

(Common Seal)

       

 

        [Name, Title]        

 

        [Name, Title]]  

 

Exhibit C-2



--------------------------------------------------------------------------------

EXHIBIT D

Form of Letter of Credit Request

[Date]

Barclays Bank PLC, as Administrative Agent

1301 Sixth Avenue

New York, NY 10019

Attn: Justin Snell

Phone: (212) 320-0708

Fax: (917) 522-0569

Email: justin.snell@barclays.com / xrausloanops5@barclays.com

Ladies and Gentlemen:

This notice shall constitute a “Letter of Credit Request” pursuant to
Section 2.05(c) of the Credit Agreement dated as of June 12, 2012 (as amended by
amendment No. 1 dated as of June 13, 2013, and as further amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”),
among Jazz Pharmaceuticals Public Limited Company, Jazz Pharmaceuticals, Inc.,
Jazz Pharmaceuticals Ireland Limited, Jazz Financing I Limited, the Lenders from
time to time party thereto and Barclays Bank PLC, as Administrative Agent,
Collateral Agent, Swing Line Lender and L/C Issuer. Capitalized terms defined in
the Credit Agreement and not otherwise defined herein have, as used herein, the
respective meanings provided for therein.

[The undersigned hereby requests that the L/C Issuer: issue a Letter of Credit
on             ,          in the stated amount of $         naming
                     ,1 as the beneficiary, with stated expiry date of
            ,         .2

[Reference is hereby made to that certain Letter of Credit issued on
            ,          in the stated amount of $        , naming
                     as the beneficiary with a stated expiry date of
                    .] (the “Original Letter of Credit”).

The undersigned hereby requests that the L/C Issuer increase the stated amount
of the Original Letter of Credit to $         on             ,         3.

The full text of any certificate and the documents, if any, to be presented by
such beneficiary in case of any drawing under the Letter of Credit is attached
hereto.

 

1 Insert name and address of beneficiary.

2 Insert the last date upon which drafts may be presented (which may not be
later than one year after the date of issuance specified above or beyond the
Revolving Termination Date).

3 

Must be a Business Day.

 

Exhibit D-1



--------------------------------------------------------------------------------

    [JAZZ PHARMACEUTICALS, INC.,       as the U.S. Borrower       By:  

 

        Name:         Title:   ]

[GIVEN under the common seal of

JAZZ PHARMACEUTICALS

IRELAND LIMITED

      (Common Seal)        

 

        [Name, Title]        

 

        [Name, Title]]  

[GIVEN under the common seal of

JAZZ FINANCING I LIMITED

     

 

(Common Seal)

       

 

        [Name, Title]        

 

        [Name, Title]]  

 

Exhibit D-2



--------------------------------------------------------------------------------

EXHIBIT E

Form of Swing Line Loan Request

[Date]

Barclays Bank PLC, as Administrative Agent

1301 Sixth Avenue

New York, NY 10019

Attn: Justin Snell

Phone: (212) 320-0708

Fax: (917) 522-0569

Email: justin.snell@barclays.com / xrausloanops5@barclays.com

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of June 12, 2012 (as amended
by amendment No. 1 dated as of June 13, 2013, and as further amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”),
among Jazz Pharmaceuticals Public Limited Company, Jazz Pharmaceuticals, Inc.,
Jazz Financing I Limited, the Lenders from time to time party thereto and
Barclays Bank PLC, as Administrative Agent, Collateral Agent, Swing Line Lender
and L/C Issuer. Capitalized terms defined in the Credit Agreement and not
otherwise defined herein have, as used herein, the respective meanings provided
for therein.

The undersigned hereby requests a Swing Line Loan:

1. On                      (a Business Day).

2. In the amount of $        .

The Swing Line Loan requested herein complies with the requirements of
Section 2.02(b) of the Credit Agreement.

 

    [JAZZ PHARMACEUTICALS, INC.,       as the U.S. Borrower       By:  

 

        Name:         Title:   ]

[GIVEN under the common seal of

JAZZ PHARMACEUTICALS

IRELAND LIMITED

      (Common Seal)        

 

        [Name, Title]        

 

        [Name, Title]]  

 

Exhibit E-1



--------------------------------------------------------------------------------

[GIVEN under the common seal of

JAZZ FINANCING I LIMITED

     

 

(Common Seal)

       

 

        [Name, Title]        

 

        [Name, Title]]  

 

Exhibit E-2



--------------------------------------------------------------------------------

EXHIBIT F

Form of Revolving Note

 

Lender:      

 

Principal Sum: $       [Date]

For value received, [Jazz Pharmaceuticals, Inc., a Delaware corporation] [Jazz
Pharmaceuticals Ireland Limited, a company incorporated under the laws of
Ireland] [Jazz Financing I Limited, a company incorporated under the laws of
Ireland] (the “Borrower”) hereby promises to pay to the order of the Lender set
forth above (the “Lender”) for the account of its Lending Office, at the office
of Barclays Bank PLC (the “Administrative Agent”) as set forth in the Credit
Agreement dated as of June 12, 2012 (as amended by amendment No. 1 dated as of
June 13, 2013, and as further amended, modified or supplemented from time to
time, the “Credit Agreement”), among Jazz Pharmaceuticals Public Limited
Company, the Borrower, [Jazz Pharmaceuticals, Inc.], [Jazz Pharmaceuticals
Ireland Limited], [Jazz Financing I Limited], the Lenders from time to time
party thereto and Barclays Bank PLC, as Administrative Agent, Collateral Agent,
Swing Line Lender and L/C Issuer, the Principal Sum set forth above (or such
lesser amount as shall equal the aggregate unpaid principal amount of all
Revolving Loans made by the Lender under the Credit Agreement), in lawful money
of the United States of America and in immediately available funds, on the dates
and in the principal amounts provided in the Credit Agreement, and to pay
interest on the unpaid principal amount of each such Revolving Loan, at such
office, in like money and funds, for the period commencing on the date of such
Revolving Loan until such Revolving Loan shall be paid in full, at the rates per
annum and on the dates provided in the Credit Agreement. If any amount is not
paid in full when due hereunder, such unpaid amount shall bear interest from the
due date thereof until the date of actual payment (and before as well as after
judgment) computed at the rates per annum and payable set forth in the Credit
Agreement.

This note is one of the Revolving Notes referred to in the Credit Agreement and
evidences Revolving Loans made by the Lender thereunder. Capitalized terms used
in this Revolving Note and not otherwise defined shall have the respective
meanings assigned to them in the Credit Agreement and the terms and conditions
of the Credit Agreement are expressly incorporated herein and made a part
hereof.

The date, amount, Type and duration of Interest Period (if applicable) of each
Revolving Loan made by the Lender to the Borrower, and each payment made on
account of the principal thereof shall be recorded by the Lender on its books
and, if the Lender so elects in connection with any transfer or enforcement
hereof, appropriate notations to evidence the foregoing information with respect
to each Revolving Loan then outstanding shall be endorsed by the Lender on the
schedule attached hereto and made a part hereof, provided that the failure of
the Lender to make any such recordation or endorsement shall not affect the
obligations of the Borrower to make a payment when due of any amount owing under
the Credit Agreement or under this Revolving Note in respect of the Revolving
Loan to be evidenced by this Revolving Note.

This Revolving Note is secured and guaranteed as provided in the Credit
Agreement and the other Loan Documents. Reference is hereby made to the Credit
Agreement and the other Loan Documents for a description of the properties and
assets in which a security interest has been granted, the nature and extent of
the security and guarantees, the terms and conditions upon which the security
interest and each guarantee was granted and the rights of the holder of this
Revolving Note in respect thereof.

The Credit Agreement provides for the acceleration of the maturity of the
Revolving Loan evidenced by this Revolving Note upon the occurrence of certain
events (and for payment of collection costs in connection therewith) and for
prepayments of Revolving Loan upon the terms and conditions specified therein.
In the event this Revolving Note is not paid when due at any stated or
accelerated maturity, the Borrower agrees to pay, in addition to the principal
and interest, such costs of collection, including reasonable attorney fees as
provided for and in accordance with the terms of the Credit Agreement.

 

Exhibit F-1



--------------------------------------------------------------------------------

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Note.

This Revolving Note and the Revolving Loan evidenced hereby may be transferred
in whole or in part only by registration of such transfer on the Register
maintained for such purpose by or on behalf of the Borrower as provided in
Section 10.06(c) of the Credit Agreement.

THIS REVOLVING NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

Exhibit F-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Revolving Note to be executed
as of the date first above written.

 

    [JAZZ PHARMACEUTICALS, INC.,      

as the Borrower

      By:  

 

        Name:         Title:   ]

[GIVEN under the common seal of

JAZZ PHARMACEUTICALS

IRELAND LIMITED

      (Common Seal)        

 

        [Name, Title]        

 

        [Name, Title]]  

[GIVEN under the common seal of

JAZZ FINANCING I LIMITED

     

 

(Common Seal)

       

 

        [Name, Title]        

 

        [Name, Title]]  

 

Exhibit F-3



--------------------------------------------------------------------------------

LOANS AND PAYMENTS OF PRINCIPAL

 

Date   Amount of Loan   Type   Interest Period
(If Applicable)   Amount of
Principal Repaid   Notation Made
By                                                                              
                                                                               
                                                                               
                                                                               
                                                                               
                                                                       

 

Exhibit F-4



--------------------------------------------------------------------------------

EXHIBIT G

Form of Swing Line Note

 

Lender:      

 

Principal Sum: $       [Date]

For value received, [Jazz Pharmaceuticals, Inc., a Delaware corporation] [Jazz
Pharmaceuticals Ireland Limited, a company incorporated under the laws of
Ireland] [Jazz Financing I Limited, a company incorporated under the laws of
Ireland] (the “Borrower”) hereby promises to pay to the order of the Lender set
forth above (the “Lender”) for the account of its Lending Office, at the office
of Barclays Bank PLC (the “Administrative Agent”) as set forth in the Credit
Agreement dated as of June 12, 2012 (as amended by amendment No. 1 dated as of
June 13, 2013, and as further amended, modified or supplemented from time to
time, the “Credit Agreement”), among Jazz Pharmaceuticals Public Limited
Company, the Borrower, [Jazz Pharmaceuticals, Inc.], [Jazz Pharmaceuticals
Ireland Limited], [Jazz Financing I Limited], the Lenders from time to time
party thereto and Barclays Bank PLC, as Administrative Agent, Collateral Agent,
Swing Line Lender and L/C Issuer, the Principal Sum set forth above (or such
lesser amount as shall equal the aggregate unpaid principal amount of the Swing
Line Loans made by the Swing Line Lender under the Credit Agreement), in lawful
money of the United States of America and in immediately available funds, on the
dates and in the principal amounts provided in the Credit Agreement, and to pay
interest on the unpaid principal amount of each such Swing Line Loan, at such
office, in like money and funds, for the period commencing on the date of such
Swing Line Loan until such Swing Line Loan shall be paid in full, at the rates
per annum and on the dates provided in the Credit Agreement. If any amount is
not paid in full when due hereunder, such unpaid amount shall bear interest from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the rates per annum and payable as set forth in the
Credit Agreement.

This note is the Swing Line Note referred to in the Credit Agreement and
evidences the Swing Line Loans made by the Swing Line Lender thereunder.
Capitalized terms used in this Swing Line Note and not otherwise defined shall
have the respective meanings assigned to them in the Credit Agreement and the
terms and conditions of the Credit Agreement are expressly incorporated herein
and made a part hereof.

The date and amount of the Swing Line Loans made by the Swing Line Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by the Swing Line Lender on its books and, if the Swing Line Lender so
elects in connection with any transfer or enforcement hereof, appropriate
notations to evidence the foregoing information with respect hereto each Swing
Line Loan then outstanding shall be evidenced by the Swing Line Lender on the
schedule attached to and made a part hereof, provided that the failure of the
Swing Line Lender to make any such recordation or endorsement shall not affect
the obligations of the Borrower to make a payment when due of any amount owing
under the Credit Agreement or under this Swing Line Note in respect of the Swing
Line Loans to be evidenced by this Swing Line Note.

This Swing Line Note is secured and guaranteed as provided in the Credit
Agreement and the other Loan Documents. Reference is hereby made to the Credit
Agreement and the other Loan Documents for a description of the properties and
assets in which a security interest has been granted, the nature and extent of
the security and guarantees, the terms and conditions upon which the security
interest and each guarantee was granted and the rights of the holder of this
Swing Line Note in respect thereof.

The Credit Agreement provides for the acceleration of the maturity of the Swing
Line Loans evidenced by this Swing Line Note upon the occurrence of certain
events (and for payment of collection costs in connection therewith) and for
prepayments of such Swing Line Loans upon the terms and conditions specified
therein. In the event this Swing Line Note is not paid when due at any stated or
accelerated maturity, the Borrower agrees to pay, in addition to the principal
and interest, such costs of collection, including reasonable attorney fees as
provided for and in accordance with the terms of the Credit Agreement.

 

Exhibit G-1



--------------------------------------------------------------------------------

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Swing Line Note.

This Swing Line Note and the Swing Line Loans evidenced hereby may be
transferred in whole or in part only by registration of such transfer on the
Register maintained for such purpose by or on behalf of the Borrower as provided
in Section 10.06(c) of the Credit Agreement.

THIS SWING LINE NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

Exhibit G-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Swing Line Note to be duly
executed as of the date first above written.

 

    [JAZZ PHARMACEUTICALS, INC.,      

as the Borrower

      By:  

 

        Name:         Title:   ]

[GIVEN under the common seal of

JAZZ PHARMACEUTICALS

IRELAND LIMITED

      (Common Seal)        

 

        [Name, Title]        

 

        [Name, Title]]  

[GIVEN under the common seal of

JAZZ FINANCING I LIMITED

     

 

(Common Seal)

       

 

        [Name, Title]        

 

        [Name, Title]]  

 

Exhibit G-3



--------------------------------------------------------------------------------

LOANS AND PAYMENTS OF PRINCIPAL

 

Date   Amount of Loan   Type   Interest Period
(If Applicable)   Amount of
Principal Repaid   Notation Made
By                                                                              
                                                                               
                                                                               
                                                                               
                                                                               
                                                                       

 

Exhibit G-4



--------------------------------------------------------------------------------

EXHIBIT H

Form of Assignment and Assumption

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [ASSIGNOR
NAME] (the “Assignor”) and [ASSIGNEE NAME] (the “Assignee”). Capitalized terms
used but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full (the “Standard Terms and Conditions”).

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities (Classes
of Loans) identified below (including participations in any Letters of Credit
and Swing Line Loans included in such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including, but not limited to, contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.    Assignor:   [Assignor Name] 2.    Assignee:   [Assignee Name] [and is an
Affiliate/Approved Fund of [Lender Name]] 3.    Borrower:   [Jazz
Pharmaceuticals, Inc., a Delaware corporation] [Jazz Pharmaceuticals Ireland
Limited, a company incorporate under the laws of Ireland] [Jazz Financing I
Limited, a company incorporate under the laws of Ireland] [ (the “Borrower”) 4.
   Administrative Agent:   Barclays Bank PLC, as the administrative agent under
the Credit Agreement 5.    Credit Agreement:   Credit Agreement dated as of
June 12, 2012 as amended by amendment No. 1 dated as of June 13, 2013, among
Jazz Pharmaceuticals Public Limited Company, [Jazz Pharmaceuticals, Inc.], [Jazz
Pharmaceuticals Ireland Limited], [Jazz Financing I Limited], the Borrower, the
Lenders from time to time party thereto and Barclays Bank PLC, as Administrative
Agent, Collateral Agent, Swing Line Lender and L/C Issuer.

 

Exhibit H-1



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility Assigned

   Aggregate Amount of
Commitment/Loans for
all Lenders*      Amount of
Commitment/
Loans Assigned*      Percentage Assigned of
Commitment Loans1  

Term Loans2

   $                    $                    $                

Revolving Loans3

   $                    $                    $                

 

7.

Trade Date4

 

8.

Effective Date:5             , 20    

 

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

1 

Set forth, as a percentage of the aggregate amount of the Commitment/Loans of
all Lenders under the applicable Facility. The term “Facility” as used in this
Assignment and Assumption has the meaning specified in the Credit Agreement for
the term “Class”.

2 

With respect to Jazz Pharmaceuticals, Inc., as Borrower.

3 

With respect to [Jazz Pharmaceuticals, Inc.][Jazz Pharmaceuticals Ireland
Limited][Jazz Financing I Limited], as Borrower

4 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

5 

To be inserted by Administrative Agent and which shall be the effective date of
recordation of transfer in the register therefor.

 

Exhibit H-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:  

 

  Title:  

 

Exhibit H-3



--------------------------------------------------------------------------------

ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:  

 

Consented to and Accepted:

Barclays Bank PLC,

as Administrative Agent [,[ Swing Line Lender] and L/C Issuer]6

By:  

 

  Title:   [Consented to:

[Jazz Pharmaceuticals, Inc.][Jazz Pharmaceuticals Ireland Limited][Jazz
Financing I Limited],

as the Borrower

By:  

 

  Title:   ]7

 

[GIVEN under the common seal of

JAZZ PHARMACEUTICALS

IRELAND LIMITED

  (Common Seal)  

 

  [Name, Title]  

 

  [Name, Title]]

[GIVEN under the common seal of

JAZZ FINANCING I LIMITED

  (Common Seal)  

 

  [Name, Title]  

 

  [Name, Title]]

 

6 

To be completed to the extent required under Section 10.06(b).

7 

To be completed to the extent required under Section 10.06(b).

 

Exhibit H-4



--------------------------------------------------------------------------------

Annex 1 to Assignment and Assumption

[                    ]8

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the Transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement and the other Loan Documents and the other instruments or
documents furnished pursuant thereto as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Sections 4.01 or 6.01 of the Credit Agreement, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, (vi) if it is not already a
Lender under the Credit Agreement, attached to the Assignment and Assumption is
a completed administrative questionnaire, (vii) the Administrative Agent has
received a processing and recordation fee of $3,500 as of the Effective Date and
(viii) if it is a Non-U.S. Lender, attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to Section 3.01 of the
Credit Agreement, duly completed and executed by the Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations that
by the terms of the Loan Documents are required to be performed by it as a
Lender.

2. Payments. From and after the Effective Date referred to in this Assignment
and Assumption, the Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

 

8 

Describe Credit Agreement at option of Administrative Agent.

 

Exhibit H-5



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York, without
regard to conflicts of laws principles.

 

Exhibit H-6